Exhibit 10.1

EXECUTION VERSION

 

 

AGREEMENT OF LEASE

 

 

7 WORLD TRADE CENTER, LLC,

LANDLORD

AND

MSCI INC.,

TENANT

PREMISES AT:

7 WORLD TRADE CENTER AT 250 GREENWICH STREET

NEW YORK, NEW YORK

DATED: SEPTEMBER 16, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE 1 DEMISE, PREMISES, RENT

     15   

ARTICLE 2 USE AND OCCUPANCY

     16   

ARTICLE 3 TERM

     19   

ARTICLE 4 ALTERATIONS; NON-INTERFERING USES

     19   

ARTICLE 5 CONDITION OF THE PREMISES; LANDLORD’S WORK

     27   

ARTICLE 6 REPAIRS; FLOOR LOAD

     28   

ARTICLE 7 REAL ESTATE TAXES, OPERATING EXPENSES AND ADDITIONAL RENT

     30   

ARTICLE 8 LEGAL REQUIREMENTS

     45   

ARTICLE 9 SUBORDINATION AND NON-DISTURBANCE; ESTOPPEL CERTIFICATES

     48   

ARTICLE 10 SERVICES

     52   

ARTICLE 11 INSURANCE

     75   

ARTICLE 12 DESTRUCTION OF THE PREMISES; PROPERTY LOSS OR DAMAGE

     79   

ARTICLE 13 EMINENT DOMAIN

     82   

ARTICLE 14 ASSIGNMENT, SUBLETTING, MORTGAGE, ETC.

     83   

ARTICLE 15 ACCESS TO PREMISES; BASE BUILDING UPGRADE WORK

     97   

 

i



--------------------------------------------------------------------------------

ARTICLE 16 CERTIFICATE OF OCCUPANCY

     99   

ARTICLE 17 DEFAULT

     99   

ARTICLE 18 REMEDIES AND DAMAGES

     102   

ARTICLE 19 FEES AND EXPENSES

     104   

ARTICLE 20 NO REPRESENTATIONS BY LANDLORD

     105   

ARTICLE 21 END OF TERM

     105   

ARTICLE 22 QUIET ENJOYMENT

     107   

ARTICLE 23 NO WAIVER; NON-LIABILITY

     107   

ARTICLE 24 WAIVERS

     109   

ARTICLE 25 INABILITY TO PERFORM

     110   

ARTICLE 26 BILLS AND NOTICES

     110   

ARTICLE 27 RULES AND REGULATIONS

     112   

ARTICLE 28 BROKER

     113   

ARTICLE 29 INDEMNITY

     113   

ARTICLE 30 SECURITY DEPOSIT

     115   

ARTICLE 31 LANDLORD’S CONTRIBUTION

     117   

ARTICLE 32 BUILDING NAME; SIGNAGE

     118   

 

ii



--------------------------------------------------------------------------------

ARTICLE 33 RENEWAL OPTION

     119   

ARTICLE 34 ARBITRATION

     123   

ARTICLE 35 RIGHT OF FIRST OFFER

     124   

ARTICLE 36 EXPANSION OPTION

     127   

ARTICLE 37 TERMINATION OPTION

     129   

ARTICLE 38 MISCELLANEOUS

     131   

Exhibits

 

Exhibit A-1

  Land

Exhibit A-2

  Area Calculations

Exhibit B:

  Building Rules and Regulations

Exhibit C:

  Alteration Rules and Regulations

Exhibit D:

  Work Letter

Exhibit E:

  Premises

Exhibit F:

  Fixed Rent

Exhibit G:

  Cleaning Specifications

Exhibit H:

  Approved Contractors

Exhibit I:

  Approved Architects and Engineers

Exhibit J:

  Security Specifications

Exhibit K:

  Form of Subtenant Survey

Exhibit L:

  Form of Annual Employment Report

Exhibit M:

  Form of Prohibited Person Certificate

Exhibit N:

  Form of Mortgagee SNDA

Exhibit O:

  Conduit Risers

Exhibit P:

  Expansion Space

 

iii



--------------------------------------------------------------------------------

Exhibit Q:

  Generator Area

Exhibit R:

  Form of Port Authority SNDA

Exhibit S:

  Form of Letter of Credit

Exhibit T:

  Form of Port Authority Consent Agreement

Exhibit U:

  Intentionally Omitted

Exhibit V:

  Expansion Space Fixed Rent

Exhibit W:

  Form of Memorandum of Lease

Exhibit X:

  Form of Termination of Memorandum of Lease

Exhibit Y:

  Independent Engineers

Schedules

 

Schedule A:

  Governmental Documents

Schedule B:

  Mortgage Schedule

Schedule C:

  Message Center

Schedule D:

  Floor Ready Condition

Schedule E:

  Current Overtime Rates

 

iv



--------------------------------------------------------------------------------

This AGREEMENT OF LEASE (this “Lease”), is made as of the 16th day of September,
2011, by and between 7 WORLD TRADE CENTER, LLC, a limited liability company
organized and existing under and by virtue of the laws of the State of Delaware,
having an office and place of business at c/o Silverstein Properties, Inc., 7
World Trade Center at 250 Greenwich Street, 38th Floor, New York, New York 10007
and MSCI INC., a Delaware corporation having an address at 1 Chase Manhattan
Plaza, New York, New York 10005.

W I T N E S S E T H:

The parties hereto, for themselves, their legal representatives, successors and
assigns, hereby covenant and agree as follows:

The following terms shall, wherever used in this Lease (unless the context
requires otherwise), have the respective meanings set forth below (or as
specified in the Sections of this Lease set forth below) after such terms:

AAA: the American Arbitration Association or its successor.

Abatement Notice: as defined in Section 6.4.

Actual Occupancy: the actual physical occupancy of all or a portion, as
applicable, of the Premises by Tenant and, subject to Section 14.2(b) hereof,
its Affiliates (subtenants being specifically excluded hereby).

Additional Rent: Tenant’s Pilot Payment, Tenant’s Tax Payment and Tenant’s
Operating Payment and any and all other sums, other than Fixed Rent, payable by
Tenant under this Lease or otherwise in connection with the use and occupancy of
the Premises including, without limitation, sums payable by Tenant under work
orders validly issued by Landlord’s managing agent in accordance with the terms
hereof.

Adjustment Date: as defined in the definition of “CPI Fraction” herein.

Affiliate: with respect to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, such first Person.

Alteration Threshold: as defined in Section 4.1(a).

Alterations or Tenant’s Alterations: alterations, installations, improvements,
additions and other physical changes made by or on behalf of Tenant or a Tenant
Party in or about the Premises, including, without limitation, Tenant’s Initial
Alterations, Material Alterations, or Decorative Alterations.

Applicable Rate: a rate equal to the lesser of (i) the rate announced by Bank of
America, N.A. or its successor from time to time as its prime or base rate, and
(ii) the maximum applicable legal rate, if any.

 

1



--------------------------------------------------------------------------------

Approved Architects and Engineers: those architects and engineers that are
listed on Exhibit I attached hereto (as such Exhibit may be modified from time
to time in accordance with the terms of Section 4.3).

Approved Contractors: those contractors that are listed on Exhibit H attached
hereto (as such Exhibit may be modified from time to time in accordance with the
terms of Section 4.3).

Appurtenances: as defined in Section 1.1(vii) of the Underlying Lease.

Assessed Valuation: as defined in Section 7.1(c).

Attornment Event: as defined in Section 14.13(a).

Base Operating Expenses: the Operating Expenses for the Base Operating Year.

Base Operating Year: calendar year 2012 (subject, however, to Section 33.4
hereof).

Base Pilot Square Foot Factor the average of the Pilot Square Foot Factor for
the Base Pilot Year.

Base Pilot Year: the Tax Year commencing on July 1, 2011 and ending on June 30,
2012 (subject, however, to Section 33.4 hereof).

Base Tax Amount: an amount equal to Pilot payable pursuant to Section 6.8 of the
Underlying Lease for the Base Pilot Year.

BID: as defined in Section 7.1(h).

BID Surcharge: as defined in Section 7.1(h).

Brokers: as defined in Section 28.1.

Building: all the buildings, equipment and other improvements and appurtenances
of every kind and description (but excluding Tenant’s Property) now or hereafter
erected, constructed or placed upon the Land and any and all alterations,
renewals, replacements, additions and substitutions thereto.

Building Area: 1,725,684 square feet. Landlord shall not be permitted to change
its current measurement methodology for the Building during the Term as the same
may affect any obligations of Tenant under this Lease.

Building HVAC System: as defined in Section 10.3(a).

Building Services: as defined in Section 10.1.

Building Systems: the mechanical, electrical, perimeter heating and gas systems
and the Building HVAC System and the elevator, plumbing, sanitary, fire
protection, sprinkler and life-safety systems of the New Tower Building (but
shall not include the portions of such systems, or the distribution facilities
appurtenant thereto, located within and exclusively serving the Premises

 

2



--------------------------------------------------------------------------------

from the point of connection in each floor of the Premises, other than the
aforesaid perimeter heating system).

Business Days: all days, excluding Saturdays, Sundays and Holidays.

Business Hours: as defined in Section 10.3(a).

Capital Improvement: any alteration, addition, change, repair or replacement
(whether structural or nonstructural) made by Landlord in or to the Building or
the common areas or equipment or systems thereof, which under generally accepted
accounting principles, consistently applied, is properly classified as a capital
expenditure. The aggregate costs of any Capital Improvement shall be deemed to
include, without limitation, architectural, engineering and expediting fees,
legal, consulting, inspection and commissioning fees actually incurred in
connection therewith, but shall be deemed to exclude actual or imputed financing
costs in connection therewith.

Casualty Notice: as defined in Section 12.1.

City: The City of New York.

City Agreement: as defined in Section 6.8 of the Underlying Lease.

Commencement Date: the date on which the Premises have been delivered to Tenant
broom-clean and free of all occupants, personal property and debris, and
otherwise in compliance with all applicable provisions of this Lease, which date
is estimated to occur on February 1, 2012 as set forth in a notice from Landlord
to Tenant on or before February 1, 2012.

Common Areas: the core and shell of the New Tower Building, including, without
limitation, the Lobby, the roof of the Building (other than portions of the roof
used exclusively by Landlord, Tenant, or other tenants of the New Tower
Building), elevators, mechanical rooms, electrical closets, janitorial and
telecommunication closets, elevator lobbies and corridors and other areas, if
any, shared by two (2) or more occupants on multi-tenant floors, the Building
Systems and the public portions of the New Tower Building.

Comparison Year: each period of twelve (12) consecutive months subsequent to the
Base Operating Year.

Conduit Risers: as defined in Section 10.15(a).

Control: either (a) the ownership, directly or indirectly, of at least fifty
percent (50%) of the voting stock of a corporation, or in the case of any Person
which is not a corporation, the ownership, directly or indirectly, of at least
fifty percent (50%) of the beneficial ownership interests in such Person, or
(b) in the case of any Person, irrespective of stock ownership or other
beneficial ownership, the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such Person.

Conversion: as defined in Section 38.5.

 

3



--------------------------------------------------------------------------------

CPI: the Consumer Price Index for All Urban Consumers, New York, N.Y. — Northern
New Jersey — Long Island, 1982-84=100; provided, however, that if the CPI or any
successor index shall cease to be published, Landlord and Tenant shall agree, in
writing, on a substitute therefor. If Landlord and Tenant are unable to agree as
to such substitute index, such matter shall be determined by arbitration in
accordance with Article 34.

CPI Fraction: as of each January 1st during the Term (an “Adjustment Date”), a
fraction (a) the numerator of which is the CPI for the CPI Month immediately
preceding such Adjustment Date and (b) the denominator of which is the CPI for
the CPI Month immediately preceding the Commencement Date.

CPI Month: a particular calendar month for the determination of the CPI
Fraction.

Decorative Alterations: as defined in Section 4.1(a).

Default Rate: a rate per annum equal to the lesser of (x) the Applicable Rate
plus two percent (2%) or (y) the maximum applicable legal rate for Tenant.

Deficiency: as defined in Section 18.2(a)(ii).

Delivery Date: as defined in Section 35.1(a).

Effective Date: the date written in on the first page of this Lease.

Electricity Additional Rent: as defined in Section 10.2(b)(iv).

Electricity Cost: the average cost per kilowatt hour and the average cost per
kilowatt demand, by time of day, if applicable, of purchasing electricity for
the Premises, including fuel adjustment charges (as determined for each month of
the relevant period and not averaged), energy supply company charges, rate
adjustment charges, sales tax, and/or any other factors or charges, used by the
Utility and/or utilities servicing the New Tower Building in computing the
charges for Tenant’s usage.

Electricity Cost Statement: an instrument containing an estimate or computation
of Electricity Cost, or any other computation to be made by Landlord pursuant to
the provisions of Section 10.2 hereof.

Elevator Bank E: the elevator bank serving the forty-sixth (46th) through
fifty-second (52nd) floors of the Building.

Eligible Assignee: an assignee of Tenant’s interest in this Lease, which
assignee is not an Affiliate of Tenant, and as of the date that the applicable
assignment of Tenant’s interest hereunder becomes effective, has a financial
condition reasonably satisfactory to Landlord taking into account the
obligations in question (it being agreed that the financial condition of an
assignee shall be deemed satisfactory if such assignee has a net worth, computed
in accordance with generally accepted accounting principles consistently
applied, equal to or greater than the annual Fixed Rent and Additional Rent then
payable under this Lease (without giving effect to any free rent or rent
abatement) multiplied by twenty (20)).

 

4



--------------------------------------------------------------------------------

Eligible Sublease: as defined in Section 14.13(b)(i).

Eligible Subtenant: as defined in Section 14.13(a).

Environmental Law: any present or future federal, state or local law, statute,
regulation, or ordinance, and any judicial or administrative order or judgment
thereunder, and judicial opinions or orders, pertaining to health, industrial
hygiene, Hazardous Substances, the environment or natural resources, including,
but not limited to, each of the following, as enacted as of the date hereof or
as hereafter amended: the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C. §§ 9601 et seq.; the Resource Conservation and
Recovery Act of 1976, 42 U.S.C. §§ 6901 et seq.; the Toxic Substance Control
Act, 15 U.S.C. §§ 2601 et seq.; the Water Pollution Control Act (also known as
the Clean Water Act), 33 U.S.C. §§ 1251 et seq.; the Clean Air Act, 42 U.S.C. §§
7401 et seq.; and the Hazardous Materials Transportation Act, 49 U.S.C. §§ 1801
et seq.; the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq.; and
the Oil Pollution Control Act 33 U.S.C.A. § 2701 et seq.

Event of Default: as defined in Section 17.1.

Exempt Transferee: any Person whose primary line of business is the providing of
banking or financial services.

Existing Mortgage: collectively, the mortgages described on the Mortgage
Schedule annexed hereto as Schedule B.

Expansion Commencement Date: as defined in Section 36.3.

Expansion Notice: as defined in Section 36.2.

Expansion Option: as defined in Section 36.1.

Expansion Space: as defined in Section 36.1.

Expiration Date: the Initial Expiration Date, as the Initial Expiration Date may
be extended pursuant to Article 33, or such earlier date upon which the Term may
expire or be terminated pursuant to any of the conditions of limitation or other
provisions of this Lease or pursuant to law.

Fair Market Rent Proposal: as defined in Section 33.2(b).

Federal Bankruptcy Code: Title 11 of the United States Code, as amended or
superseded from time to time.

Fire Stairs: as defined in Section 10.14.

First Class Office Building: a first class office building located in downtown
Manhattan of comparable size.

Fixed Rent: as defined in Section 1.1(a).

 

5



--------------------------------------------------------------------------------

Floor Ready Condition: that the work described on Schedule D attached hereto
shall have been Substantially Completed.

FMV: fair market rental value of the space in question, taking into account all
relevant factors, and determined in the manner described in Sections 33.2, 33.3
and 33.4.

Force Majeure: any delays resulting from any causes beyond Landlord’s or
Tenant’s reasonable control, as the case may be, including, without limitation,
governmental regulation, governmental restriction, strike, labor dispute, riot,
inability to obtain materials, acts of God, war, terrorist acts, fire or other
casualty and other like circumstances. Under no circumstances shall the
non-payment of money or a failure attributable to a lack of funds be deemed to
be (or to have caused) an event of Force Majeure.

Freight Business Hours: as defined in Section 10.4(a).

Generator: as defined in Section 10.18(a).

Generator Area: as defined in Section 10.18(a).

Governmental Authority: any of The United States of America, The State of New
York, The City of New York, the Port Authority (including in its capacity as
landlord under the Underlying Lease), The Metropolitan Transportation Authority,
New York City Transit Authority, any political subdivision thereof and any
agency, department, commission, board, bureau or instrumentality of any of the
foregoing, now existing or hereafter created, having jurisdiction over the Real
Property or Government Property or any portion thereof or the curbs, sidewalks,
and areas adjacent thereto.

Governmental Documents: the documents set forth on Schedule A, as the same may
be amended from time to time pursuant to Section 38.7.

Government Property: as defined in Section 7.1(f).

Hazardous Substances: any material, waste or substance which is: (i) included
within the definitions of “hazardous substances,” “hazardous materials,” “toxic
substances,” or “solid waste” in or pursuant to any Environmental Law, or
subject to regulation under any Environmental Law; (ii) listed in the United
States Department of Transportation Optional Hazardous Materials Table, 49
C.F.R. § 172.101, as enacted as of the date hereof or as hereafter amended, or
in the United States Environmental Protection Agency List of Hazardous
Substances and Reportable Quantities, 40 C.F.R. Part 302, as enacted as of the
date hereof or as hereafter amended; or (iii) explosive, flammable, radioactive,
friable asbestos, a polychlorinated biphenyl, petroleum or a petroleum product
or waste oil or any other item that requires special disposal by the
Environmental Protection Agency.

Holidays: such days as may now or hereafter be celebrated and/or recognized as
holidays by any labor union servicing the Building; provided, however, that if
(x) all of the labor unions that service the Building do not observe a
particular day as a holiday, and (y) the State of New York or the United States
of America do not otherwise observe such day as a holiday, then such day shall
constitute a Holiday for purposes hereof only to the extent that Landlord
requires the

 

6



--------------------------------------------------------------------------------

services that are provided by members of the particular labor union to perform
the corresponding service for Tenant hereunder (so that if, for example, (A) the
labor union for office cleaning personnel observes a particular day as a holiday
but the labor union for the engineers that operate the HVAC system does not
observe such day as a holiday, and (B) the State of New York or the United
States of America does not otherwise observe such day as a holiday, then such
day shall constitute a Holiday for purposes of determining whether Landlord is
required to provide office cleaning services on such day, but such day shall not
constitute a Holiday for purposes of determining whether Landlord is required to
provide HVAC services on such day).

HVAC: heat, ventilation and air-conditioning.

IDA: the New York City Industrial Development Agency, a corporate governmental
agency constituting a body corporate and politic and a public benefit
corporation of the State of New York, duly organized and existing under the laws
of the State of New York, and any body, board, authority, agency or other
governmental agency or instrumentality which shall hereafter succeed to the
powers, duties, obligations and functions thereof.

Impositions: as defined in Section 7.1(e).

Indemnified Party Notice: as defined in Section 29.1(c).

Independent Engineer: means an engineer selected by Landlord from the list
annexed hereto as Exhibit Y. From time to time, but not more than once during
any period of twelve (12) consecutive months, Landlord and Tenant may each
recommend one or more independent professional engineers or energy management
specialists, in each case with at least six (6) years’ experience in performing
energy audits on commercial property similar in size and use to the Property,
for inclusion on the list annexed hereto as Exhibit Y. Any such
recommendation(s) by Landlord or Tenant shall be subject to the written approval
of the other party, which approval shall not be unreasonably withheld or
delayed.

Initial Expiration Date: the last day of the month in which occurs the twentieth
(20th) anniversary of the Rent Commencement Date.

Initial Occupancy Date: as defined in Section 10.2(b)(v).

Initial Premises: the portion of the Building initially leased by Tenant
pursuant to the terms hereof.

Initiating Party: as defined in Section 33.2(b).

Insured Parties: as defined in Section 11.7.

Land: as defined as “Land” in Section 1.1(i) through (iv) of the Underlying
Lease and being described in Exhibit A-1 hereof.

Landlord: 7 World Trade Center, LLC, a Delaware limited liability company, and
its successors and assigns.

 

7



--------------------------------------------------------------------------------

Landlord Exculpated Parties: as defined in Section 38.1(b).

Landlord Party: any of Landlord, any Affiliate of Landlord, Landlord’s managing
and leasing agents for the New Tower Building, each Mortgagee and Superior
Lessor, and each of their respective direct and indirect partners, officers,
shareholders, directors, members, trustees, beneficiaries, employees,
principals, contractors, licensees, agents and representatives.

Landlord Repairs: as defined in Section 6.1(a).

Landlord Sublease: as defined in Section 14.4(b)(i).

Landlord’s Contribution: an amount calculated pursuant to Section 31.1(a).

Landlord’s Estimate: as defined in Section 7.3(b).

Landlord’s Non-Disturbance Agreement: as defined in Section 14.13(a).

Landlord’s Statement: as defined in Section 7.1(i).

Landlord’s Work: as defined in the Work Letter.

Late Payment: as defined in Section 19.2.

Legal Requirements: all present and future laws, rules, orders, ordinances,
regulations, statutes, requirements, codes, executive orders, and any judicial
interpretations thereof, extraordinary as well as ordinary, of all Governmental
Authorities, including the provisions of the Governmental Documents and
including the Americans with Disabilities Act (42 U.S.C. § 12, 101 et seq.), New
York City Local Law 58 of 1987, the Code (as defined in the Work Letter) and any
law of like import, and all rules, regulations and government orders with
respect thereto and any of the foregoing relating to environmental matters,
hazardous materials, public health and safety matters, and of the New York Board
of Underwriters, the New York Fire Insurance Rating Organization or any other
fire rating organizations or insurance entities performing similar functions, in
each case, affecting the Real Property, the Government Property or the Premises
or the maintenance, use or occupation thereof, or any street or sidewalk
comprising a part of or in front thereof or any vault in or under the Real
Property.

Letter: as defined in Section 30.1(a).

Letter of Credit: as defined in Section 30.1(a).

Lobby: the ground floor lobby of the Building.

Master Trust Indenture: that certain Master Trust Indenture and Security
Agreement, dated as of March 1, 2005, between Landlord, as obligor, and The Bank
of New York, as Master Trustee (as the same may be amended, modified and
restated from time to time), and its successors and assigns.

 

8



--------------------------------------------------------------------------------

Master Trustee: The Bank of New York, as Master Trustee under the Master Trust
Indenture.

Material Alterations: as defined in Section 4.1(a).

Minimum Block: as defined in Section 33.2(a)(i).

Mortgage: any mortgage or trust indenture which may now or hereafter affect the
Real Property, the Building or any Superior Lease and the leasehold interest
created thereby, and all renewals, extensions, supplements, amendments,
modifications, consolidations and replacements thereof or thereto, substitutions
therefor, and advances made thereunder.

Mortgagee: any mortgagee, trustee or other holder of the mortgagee’s interest
under a Mortgage, and any interest in the loan evidenced thereby.

New Tower Building: as defined in the Underlying Lease.

Non-Disturbance Agreement: a subordination, attornment and non-disturbance
agreement duly executed and acknowledged by a Superior Lessor or Mortgagee (as
the case may be) and Tenant, and in recordable form substantially in the form
attached hereto as Exhibit N with respect to the Existing Mortgage, and with
respect to any future Mortgage or Superior Lease, as the case may be, in the
Mortgagee’s or Superior Lessor’s, as the case may be, then standard form of
non-disturbance agreement; provided that such then standard form of
non-disturbance agreement shall not contain carve outs from a Successor
Landlord’s liability which are more onerous in any material respect to Tenant
than the carve outs set forth in the Non-Disturbance Agreement attached hereto
as Exhibit N (with respect to any Mortgagee) or the Non-Disturbance Agreement
delivered by the Port Authority (with respect to any Superior Lessor).

Non-Renewable Portion: as defined in Section 33.2(a)(ii).

Non-Standard Alterations: as defined in Section 4.4(a).

Offer Notice: as defined in Section 14.3(a).

Offer Period: as defined in Section 14.3(a).

Offered Space: as defined in Section 35.1(a).

Operating Expenses: as defined in Section 7.1(f).

Operating Records: as defined in Section 7.5(b).

Operating Year: shall mean each twelve (12) month period occurring immediately
following the Base Operating Year.

Original Tenant: MSCI Inc., a Delaware corporation, or any Permitted Transferee.

Overtime Periods: as defined in Section 10.3(c).

 

9



--------------------------------------------------------------------------------

Partial Floor: as defined in Section 10.2(g).

Partial Floor Electricity Charge: as defined in Section 10.2(g).

Partial Year Fraction: in the case of a calendar year only a fraction of which
falls within the Term, the fractional representation that the portion of the
Term in such calendar year bears to such calendar year.

Permitted Transferees: as defined in Section 14.2(a).

Permitted Uses: the use of the Premises as executive, administrative and general
offices, and any lawful uses ancillary thereto and for no other use or purpose.

Person: any individual, corporation, partnership, limited liability company,
limited liability partnership, joint venture, estate, trust, unincorporated
association, business trust, tenancy-in-common or other entity or any
Governmental Authority.

Pilot: such payments as Landlord is required to make to the Port Authority
pursuant to Section 6.8 of the Underlying Lease.

Pilot Early Termination Date: as defined in Section 7.2(h) hereof.

Pilot Expiration Date: the date on which the Pilot Program shall expire or
earlier terminate in accordance with the terms of the Underlying Lease.

Pilot Program: the payment of Pilot in an amount less than actual Taxes pursuant
to the Underlying Lease.

Pilot Rate Multiple: the number of rentable square feet allocated to the
Premises for purposes of Section 6.8 of the Underlying Lease, such number of
rentable square feet to be determined pursuant to Section 5.1.8 of the
Underlying Lease.

Pilot Square Foot Factor: the annual per rentable square foot factor used in
computing the Pilot under the City Agreement for the relevant Tax Year. If
payments under the City Agreement become payable on a basis other than an annual
amount per Occupied Rentable Square Foot (as defined in Section 5.1.8 of the
Underlying Lease), then unless such payments are separately assessed and levied
or allocated to the Real Property, the Port Authority will allocate such
payments equitably on the basis of square footage and Landlord will notify
Tenant of such allocation, in which event the “Pilot Square Foot Factor” shall
equal the payments so allocated to the New Tower Building divided by the
Building Area.

Port Authority: The Port Authority of New York and New Jersey.

Premises: initially, all of the RSF of the entire forty-seventh (47th),
forty-eighth (48th) and forty-ninth (49th) floors of the Building, all as
depicted on Exhibit E attached hereto.

Premises Area: the Rentable Square Foot area of the Premises or any portion
thereof (as such Premises Area may be increased or decreased from time to time
pursuant to this Lease), as

 

10



--------------------------------------------------------------------------------

set forth in Exhibit A-2. The Premises Area shall not be increased or decreased
during the Term, other than to reflect the incorporation of additional space
into the Premises Area, or the removal of any space from the Premises Area,
whether pursuant to the rights of Landlord or Tenant hereunder. For all purposes
hereunder, the Premises shall be deemed to have the Rentable Square Foot area
set forth on said Exhibit A-2.

Private Ownership: as defined in Section 7.2(h).

Prohibited Person: (i) any Person (a) that is in default or in breach, beyond
any applicable notice and grace period, of its obligations under any written
agreement with the IDA or the City, or (b) that directly or indirectly controls,
is controlled by, or is under common control with a Person that is in default or
in breach, beyond any applicable notice and grace period, of its obligations
under any written agreement with the IDA or the City, unless such default or
breach has been waived in writing by the IDA or the City, as the case may be,
and (ii) any Person (a) that has been convicted in a criminal proceeding for a
felony or any crime involving moral turpitude or that is an organized crime
figure or is reputed to have substantial business or other affiliations with an
organized crime figure, or (b) that directly or indirectly controls, is
controlled by, or is under common control with a Person that has been convicted
in a criminal proceeding for a felony or any crime involving moral turpitude or
that is an organized crime figure or is reputed to have substantial business or
other affiliations with an organized crime figure.

Projected Annual Savings: as defined in Section 7.7(a)(i)(2).

Proration Date: as defined in Section 7.3(b).

Punch List: a list containing such items of Landlord’s Work required in order
for the Premises to be in Floor Ready Condition.

Qualified Appraiser: as defined in Section 33.2(b).

REA: as defined in Section 7.1(g).

Real Property: collectively, the Building, the Land, the Right of Support and
the Appurtenances.

Renewable Portion: as defined in Section 33.2(a)(i).

Renewal Notice: as defined in Section 33.2(a).

Renewal Option: as defined in Section 33.1(a).

Renewal Term: as defined in Section 33.1(a).

Renewal Term Commencement Date: as defined in Section 33.1(a).

Rent: collectively, Fixed Rent and Additional Rent.

 

11



--------------------------------------------------------------------------------

Rent Commencement Date: February 1, 2013.

Rentable Square Feet or RSF: the rentable area of the New Tower Building or any
portion thereof.

Replacement Letter: as defined in Section 30.1(a).

Responding Party: as defined in Section 33.2(b).

Right of Support: the right of support set forth in Section 1.1(vi) of the
Underlying Lease.

ROFO Conditions: as defined in Section 35.1(a).

ROFO Election Notice: as defined in Section 35.1(a).

ROFO Floors: as defined in Section 35.1(a).

ROFO Notice: as defined in Section 35.1(a).

ROFO Offer: as defined in Section 35.1(a).

ROFO Option: as defined in Section 35.1(a).

Rules and Regulations: as defined in Article 27.

Security Deposit: as defined in Section 30.1(a).

Simple Payback Period: as defined in Section 7.7(a)(i)(2).

Space Occupant: as defined in Section 14.2(d).

Space Occupant Notice: as defined in Section 14.2(d).

Special Lease Rights: as defined in Section 14.13(b)(ii).

Special Use Area: any portion of the Premises which is used for any purpose
permitted hereunder which is ancillary to the executive, administrative and
general office usage hereunder, including without limitation, trading floors, a
cafeteria, kitchen, data room, or library.

Special Use Area Property: any items of personal property or fixtures, including
any equipment, used by Tenant in connection with a Special Use Area.

Sublease Space: as defined in Section 14.4(a).

Submeter: as defined in Section 10.2(a).

Substantial Completion, substantial completion, Substantially Complete or
substantially complete shall mean that Landlord’s Work or any other item of work
(as the case may be) shall be fully complete and, where applicable, operational
in accordance with the terms of this Lease,

 

12



--------------------------------------------------------------------------------

except for minor so-called “punch list” items which do not, either individually
or in the aggregate, materially interfere with Tenant’s use or occupancy of the
Premises or Tenant’s ability to perform Tenant’s Initial Alterations therein
(including, without limitation, any such items set forth on the Punch List).

Substation: as defined in the Underlying Lease.

Successor Landlord: as defined in Section 9.3(a).

Superior Lease: any ground or underlying lease of the Real Property or any part
thereof heretofore or hereafter made by Landlord, as tenant, and all renewals,
extensions, supplements, amendments and modifications thereof, including,
without limitation, the Underlying Lease.

Superior Lessor: a lessor under a Superior Lease.

Supplemental AC Units: as defined in Section 10.3(d).

TAA: as defined in the Underlying Lease.

Tax Proceeding: as defined in Section 7.2(d).

Tax Year: as defined in Section 7.1(d).

Taxes: as defined in Section 7.1(a).

Telecommunications Equipment: as defined in Section 10.9(a).

Tenant: MSCI Inc. and its permitted successors and assigns, including, without
limitation, any Permitted Transferee.

Tenant Delay: any delay attributable to Tenant or Tenant’s employees, agents,
contractors, subcontractors, suppliers or representatives.

Tenant Party: any of Tenant, any Affiliate of Tenant, any subtenant or any other
occupant of the Premises, and each of their respective direct or indirect
partners, officers, shareholders, directors, members, trustees, beneficiaries,
employees, principals, contractors, licensees, agents and representatives.

Tenant’s Communications Equipment: as defined in Section 4.10(b).

Tenant’s Financial Statements: as defined in Section 38.4(b).

Tenant’s Initial Alterations: as defined in the Work Letter.

Tenant’s Operating Payment: as defined in Section 7.3(a).

Tenant’s Pilot Payment: as defined in Section 7.2(a).

Tenant’s Plans: as defined in Section 4.2.

 

13



--------------------------------------------------------------------------------

Tenant’s Property: Tenant’s movable fixtures and movable partitions, telephone
and other communications equipment, computer systems, furniture, trade fixtures,
furnishings and other items of personal property, which are removable without
material damage to the Premises or Building.

Tenant’s Share of Operating Expenses: as defined in Section 7.1(b).

Tenant’s Share of Taxes: as defined in Section 7.1(b).

Tenant’s Statement: as defined in Section 7.5(b).

Tenant’s Tax Payment: as defined in Section 7.2(a).

Term: the term of this Lease, which shall commence on the Commencement Date and
shall expire on the Expiration Date.

Termination Date: as defined in Section 37.1(a).

Termination Notice: as defined in Section 37.1(a)(i).

Termination Option: as defined in Section 37.1(a).

Termination Payment: as defined in Section 37.1(a)(ii).

Termination Payment Amount Notice: as defined in Section 37.1(a)(ii).

Third Qualified Appraiser: as defined in Section 33.2(b).

Transaction Expenses: as defined in Section 14.9(a).

Transaction Profits: as defined in Section 14.9(a).

TRIA: as defined in Section 11.2(b).

Unavoidable Delays: as defined in Article 25.

Underletting Sublease: any sublease which (A) demises at least ten thousand
(10,000) Rentable Square Feet of the Premises, (B) has an initial sublease term
(i.e., not including any renewals) of at least two (2) years, and (C) demises
subleased premises to a subtenant with a creditworthiness reasonably acceptable
to Landlord.

Underlying Lease: the Agreement of Lease, dated as of December 31, 1980, between
The Port Authority of New York and New Jersey, as Lessor, and 7 World Trade
Company, L.P., as Lessee, as amended and restated by Restated and Amended
Agreement of Lease, dated as of February 6, 2003, between The Port Authority of
New York and New Jersey, as Lessor, and 7 World Trade Company, L.P., as Lessee,
a memorandum of which was recorded in the office of the Register of The City of
New York on April 22, 2005, bearing City Register File No. (CFRN) 2005000235308,
as assigned to Landlord pursuant to an Assignment of Leases with Assumption and
Consent, dated as of March 21, 2005, by 7 World Trade Company, L.P., as
assignor, and

 

14



--------------------------------------------------------------------------------

Landlord, as assignee, which Assignment was recorded in the office of the
Register of The City of New York on April 22, 2005, bearing City Register File
No. (CFRN) 2005000235311, as such lease has been or may be amended from time to
time (subject, however, to Section 38.7 hereof).

Utility: the Port Authority or the public utility company authorized to provide
electric service in the locality where the Building is located, which public
utility company may be selected by Landlord in its sole discretion (provided
that Landlord shall no longer be required to obtain power from the Power
Authority of the State of New York through the Port Authority pursuant to the
Underlying Lease). It is acknowledged that the Utility may not be the entity
providing electric service to the Building.

Wet Installation: as defined in Section 4.2.

Wilmer: as defined in Section 35.2.

Work Letter: the work letter attached hereto as Exhibit D and made a part
hereof.

ARTICLE 1

DEMISE, PREMISES, RENT

Section 1.1 (a) Landlord hereby leases to Tenant, and Tenant hereby hires from
Landlord, the Premises, for the Term, at an annual rent (“Fixed Rent”) as set
forth on Exhibit F attached hereto and made a part hereof together with all
Additional Rent provided for herein.

(b) Except as otherwise provided for herein, Tenant agrees to pay to Landlord
Fixed Rent and Additional Rent, without offset, notice, demand, abatement, or
deduction whatsoever (except as permitted or otherwise provided for in this
Lease), in lawful money of the United States, and all Fixed Rent shall be
payable in equal monthly installments in advance (and, in accordance with
Section 9.8 of the Underlying Lease, shall not be paid not more than six
(6) months in advance) from and after the Commencement Date and on the first
(1st) day of each calendar month thereafter during the Term, at the office of
Landlord or such other place as Landlord may designate. All Fixed Rent and
Additional Rent shall be payable by wire transfer of immediately available funds
to the following account or such other account as Landlord may from time to time
direct:

7 World Trade Center, LLC

The Bank of New York

PO Box 11491A

New York, NY 10286-1491

Depository Account: 6302823241

(c) Notwithstanding anything contained in this Article 1 to the contrary, so
long as no Event of Default has occurred, Landlord hereby waives payment of
Fixed Rent, Tenant’s Pilot Payment, Tenant’s Tax Payment and Tenant’s Operating
Payment for the period

 

15



--------------------------------------------------------------------------------

from and including the Commencement Date until the Rent Commencement Date;
provided, however, that if Tenant cures such Event of Default and this Lease
shall continue to be in full force and effect, then Landlord, at Landlord’s
option, shall either pay to Tenant or credit to Tenant against the next
installment of Rent due hereunder, all installments of Fixed Rent and any
Tenant’s Pilot Payments, Tenant’s Tax Payments and Tenant’s Operating Payments
paid by Tenant to Landlord prior to the Rent Commencement Date.

Section 1.2 Notwithstanding anything to the contrary contained herein, if the
Rent Commencement Date shall occur on a date other than the first (1st) day of
any calendar month, then the first monthly installment of Fixed Rent which
becomes due on the Rent Commencement Date, prorated to the end of said calendar
month, shall be payable on the Rent Commencement Date.

ARTICLE 2

USE AND OCCUPANCY

Section 2.1 (a) The Premises shall be used and occupied by Tenant or its
Affiliates for the Permitted Uses consistent with a First Class Office Building
and the provisions of the Underlying Lease and for no other use or purpose
whatsoever.

(b) In connection with and ancillary to the primary use of the Premises for
general offices as provided in this Article 2, Tenant (and any Affiliate or
other user expressly permitted hereunder) may, subject to the provisions of this
Lease (including, but not limited to, Article 14) and applicable Legal
Requirements, use certain portions of the Premises for the following purposes
(and Tenant’s clients, invitees and employees in conjunction with such use by
Tenant or its Affiliates): (i) a mail room facility; (ii) a reproduction and
copying facility; (iii) a computer and communication system center;
(iv) employee lounges; (v) file rooms, pantries (as provided in Section 2.1(c)),
meeting, training and conference centers and rooms; and (vi) Wet Installations
(subject to Section 4.2).

(c) Tenant, incidental to its general office use, shall, subject to the
provisions of this Lease (including the provisions of Article 4), applicable
Legal Requirements and such other reasonable regulations as Landlord may adopt
from time to time in accordance with Article 27, have the right, at Tenant’s
sole cost and expense, to use a portion or portions of the Premises as a pantry
or pantries for use solely by Tenant and its respective employees and business
guests, which may contain reheating but not cooking equipment, including items
such as a microwave, coffee maker, sink, ice maker, soda machine, vending
machines, tables and chairs, dishwasher, hot water heater and refrigerator;
provided that (i) no cooking or other preparation of food (other than the
reheating of food by a microwave and the preparation of beverages) shall be done
in any such pantry, (ii) no food or beverages will be kept or served in the
Premises in a manner or under any conditions which result in fumes or odors
being emitted from, or detectable outside of, the Premises such that same may
unreasonably affect other tenants or occupants of the Building, (iii)

 

16



--------------------------------------------------------------------------------

such portion or portions of the Premises shall be at all times maintained by
Tenant in a clean and sanitary condition and free of refuse, insects and rodents
(including required use of extermination services) and (iv) no alcoholic
beverages may be served in the Premises, other than for normal entertaining
(provided that (I) there shall not be any sale or resale of alcoholic beverages
in connection therewith, (II) such use of alcoholic beverages shall not violate
the certificate of occupancy or permit to occupy and use for the Building or the
Premises and (III) such use of alcoholic beverages shall not unreasonably
interfere with or disturb other tenants or occupants of the Building).

(d) Tenant acknowledges that it has read and understands the terms, conditions
and obligations set forth in the Governmental Documents and the REA. Each of
Landlord and Tenant acknowledges and agrees that it will not take any action or
fail to take any action (in the case of (I) Tenant, with respect to its
obligations as a subtenant under this Lease and (II) Landlord, with respect to
its obligations as a party to the Governmental Documents and the REA) that will
cause the other to be in breach of or violate any of the terms of the
Governmental Documents or the REA. Tenant hereby agrees that Tenant will at all
times, at its sole cost and expense, (i) observe, be bound by and comply with
all of the terms, provisions, covenants and conditions of the Governmental
Documents affecting Tenant’s operations under or in connection with this Lease
and its occupancy of the Premises and the REA, (ii) pay directly to the Superior
Lessor under the Underlying Lease on demand any rental, fee, charge or other
amount due to Landlord hereunder if the Superior Lessor so requests (and
Landlord authorizes Tenant to make any such payment to the Superior Lessor) and
(iii) cooperate in every reasonable manner with Landlord with regard to
Landlord’s obligations under the Governmental Documents and the REA.

(e) If any governmental license or permit, other than a certificate of
occupancy, shall be required for the proper and lawful conduct of Tenant’s
business in the Premises, or any part thereof, and if failure to secure such
license or permit would in any way adversely affect Landlord, then Tenant, at
its expense, shall duly procure and thereafter maintain such license or permit
and submit the same to inspection by Landlord. Tenant shall at all times comply
with the terms and conditions of each such license or permit, but in no event
shall failure to procure and maintain same by Tenant affect Tenant’s obligations
hereunder.

Section 2.2 (a) Except as otherwise expressly set forth herein or by written
agreement between Landlord and Tenant, Tenant shall not use or permit the
Premises or any part thereof to be used (i) for the business of printing or
other manufacturing of any kind, except for the use of office equipment in
connection with the normal operation of the Premises for a Permitted Use,
(ii) as an off-the-street retail branch of a bank or savings and loan
association, or as an off-the-street retail loan company, (iii) as an
off-the-street retail stock broker’s or dealer’s office, (iv) for the storage or
sale of merchandise for off-the-street retail trade, (v) for the distribution,
by mail-order or otherwise, of merchandise, (vi) as a restaurant or bar or for
the sale of food or beverages (except the installation by Tenant of vending
machines solely for the sale of food and beverages to Tenant’s employees and
invitees), (vii) as a news or cigar stand, (viii) as an employment agency, labor
union office, school, physician’s or dentist’s office, dance or music

 

17



--------------------------------------------------------------------------------

studio, (ix) as a barber shop or beauty salon, (x) for the off-the-street sale
of any goods, (xi) by the United States Government, the City or State of New
York, any other Governmental Authority, any foreign government, the United
Nations or any agency or department of any of the foregoing, any Person having
sovereign or diplomatic immunity or any person not subject to the jurisdiction
of the state and Federal courts located in the State of New York, (xii) for the
rendition of medical, dental or other therapeutic services (it being understood
that Tenant may use or may permit the use of the Premises for certain diagnostic
services in connection with health programs conducted from time to time for the
benefit of Tenant’s employees), (xii) for the conduct of an auction or
(xiii) for the sale or licensing of lottery tickets or similar chances or
devices or for the conduct or licensing of off-track or other wagering
operations or activities at or from the Premises. Tenant agrees that no souvenir
or souvenir type merchandise whether involving the World Trade Center or other
Port Authority facilities (or depicting any aspect thereof) or bearing or
carrying the World Trade Center legend or reproduction thereof shall be sold or
displayed at or from the Premises without the prior consent of Landlord and the
Superior Lessor under the Underlying Lease.

(b) Tenant shall not suffer or permit the Premises or any part thereof to be
used in any manner, or anything to be done therein, or suffer or permit anything
to be brought into or kept therein, which would in any way (i) violate any of
the provisions of any of the Governmental Documents or any grant, lease or
mortgage to which this Lease is subordinate, (ii) violate any Legal Requirements
(subject to the right to contest such Legal Requirements as provided in
Section 8.2 hereof), (iii) make unobtainable from reputable insurance companies
authorized to do business in New York State at standard rates any fire insurance
with extended coverage, or liability, elevator or boiler or other insurance
carried by Landlord, (iv) cause, or in Landlord’s reasonable opinion be likely
to cause, physical damage to the Building or any part thereof, (v) constitute a
public or private nuisance, (vi) impair, in the reasonable opinion of Landlord,
the appearance, character or reputation of the Building, (vii) discharge
objectionable fumes, vapors or odors into the Building air-conditioning system
or into Building flues or vents not designated to receive such fumes, vapors, or
odors, or otherwise discharge same, in such manner as may adversely affect other
tenants or occupants of the Building or as may adversely affect space outside of
the Premises, (viii) impair or interfere with any of the Building Services or
the proper and economic heating, cleaning, air-conditioning or other servicing
of the Building or the Premises, or impair or interfere with or tend to impair
or interfere with, the use of any of the other areas of the Building by any
other tenants or occupants of the Building, the determination of any such
impairment or interference to be in the reasonable judgment of Landlord,
(ix) result in the leakage of fluid or the growth of mold or the creation of any
other condition which causes, or in Landlord’s reasonable opinion would be
likely to cause, an internal air quality problem in the Premises or the
Building, (x) cause Tenant to default in any of its other obligations under this
Lease or (xi) occasion annoyance or discomfort to any tenants or occupants of
the Building or interfere with the use or occupancy of other portions of the
Building. The provisions of this Section 2.2(b), and the application thereof,
shall not be deemed to be limited in any way to or by the provisions of Rules
and Regulations referred to in Article 27.

 

18



--------------------------------------------------------------------------------

Section 2.3 Tenant shall have, as appurtenant to the Premises, the non-exclusive
right to use in common with others, subject to the Building Rules and
Regulations set forth on Exhibit B hereto and the other applicable provisions of
this Lease, (i) the public areas of the Building, including, without limitation,
the common lobbies, corridors, stairways, elevators and loading docks of the
Building for their intended uses and (ii) if the Premises includes less than the
entire RSF of any floor, the common toilets, corridors and elevator lobby of
such floor for their intended uses. For the sole purpose of Tenant’s performance
of Alterations, Tenant shall have access to the floors above and below the
Premises as may be necessary therefor at reasonable times upon reasonable notice
to Landlord upon and subject to the applicable terms of this Lease, the rights
of any tenants pursuant to the terms of their respective leases and any other
reasonable requirements imposed by Landlord in connection therewith.

Section 2.4 In the event that any electro-magnetic field radiation from the
Substation equipment exceeds ten (10) milligauss as measured in the Premises
(other than as a result of any such radiation generated by Tenant (or any
subtenant or other occupant of the Premises)), Landlord shall reduce such
magnetic fields so that such radiation will not exceed ten (10) milligauss.

ARTICLE 3

TERM

Section 3.1 The Term shall commence on the Effective Date and shall, unless
sooner terminated, expire on the Expiration Date.

Section 3.2 As soon as may be convenient after the Rent Commencement Date has
been determined, Landlord and Tenant agree to join with each other in the
execution of a written agreement in which the Rent Commencement Date and the
Expiration Date shall be stated, but the failure by either party to so execute
or deliver such agreement shall not in any way reduce the respective obligations
or rights of Landlord or Tenant under this Lease.

Section 3.3 For all purposes hereunder, the Building and the Premises shall be
deemed to have the Rentable Square Foot areas set forth on Exhibit A-2 attached
hereto and made a part hereof.

ARTICLE 4

ALTERATIONS; NON-INTERFERING USES

Section 4.1 (a) Except as otherwise provided in this Article 4, Tenant shall not
make any Alterations without Landlord’s prior consent in each instance.
Landlord’s consent

 

19



--------------------------------------------------------------------------------

shall not be required for any Alterations that are (i) decorative or cosmetic
Alterations (and which are not Material Alterations) such as painting, wall
coverings and floor coverings or the installation of movable fixtures and
ordinary office business equipment (collectively, “Decorative Alterations”), or
(ii) not Material Alterations and do not for any one project cost in excess of
One Hundred Thousand Dollars ($100,000) (the “Alteration Threshold”), provided
that with respect to any such Alteration, the Port Authority has consented
thereto (if such consent is required under the Underlying Lease) and such
Alteration complies with all Legal Requirements and the Governmental Documents
(including, without limitation, the Port Authority’s requirements for fire
safety with respect to any wall coverings or carpeting). The Alteration
Threshold shall be increased annually on January 1st of each year during the
Term by the CPI Fraction. For purposes of this Article 4, “Material Alterations”
means Alterations which (A) affect the outside appearance of the Building or the
structural integrity of the Building, including the structural elements of the
walls, floors, ceiling or columns of the Building, (B) would physically affect
any components of the exterior of the Building, (C) affect the Building Systems
or the Building Services, (D) affect the provision of services to other Building
tenants, (E) include work which requires the removal of a portion of the floor
slab in any portion of the Premises, or access to, or penetration of the floor
slab adjacent to, any space occupied by any other tenant or occupant of the
Building (other than Tenant’s subtenants) or (F) require that a governmental
permit be filed in connection therewith. Landlord’s consent shall not be
unreasonably withheld, conditioned or delayed with respect to Material
Alterations or Alterations that do not constitute Material Alterations, the cost
of which exceeds the Alteration Threshold.

(b) If Tenant intends to perform Alterations for which Tenant believes
Landlord’s consent is not required hereunder, Tenant shall be required to give
Landlord prior notice of such intention and belief and reasonable information
concerning the nature of such proposed Alterations, and Tenant shall be
permitted to perform such Alterations so long as (A) such Alterations shall be
performed only by contractors and subcontractors approved by Landlord to the
extent approval of such contractor or subcontractor is required by Section 4.3,
(B) the performance of such Alterations does not affect areas outside of the
Premises, (C) such Alterations do not violate the certificate of occupancy then
in effect for the Building, (D) Tenant shall have provided Landlord with plans
and specifications (if any) for such Alterations as required by Section 4.2, and
(E) Tenant otherwise complies with the requirements of this Article 4.

(c) Notwithstanding anything to the contrary contained herein, Tenant shall
comply with the provisions of the Underlying Lease with respect to the
performance of any Alterations (including, without limitation, Sections 18.1 and
18.2 thereof) and shall not commence any work until a TAA with respect to such
Alterations, and the plans and specifications forming a part thereof, covering
such work have been finally approved by the Port Authority. Landlord (at no cost
to Landlord) shall reasonably cooperate with Tenant in expediting submissions of
Tenant’s Plans to the Port Authority, including, without limitation, submitting
Tenant’s Plans to the Port Authority simultaneously with Landlord’s review
thereof.

 

20



--------------------------------------------------------------------------------

Section 4.2 Prior to making any Alterations (other than Decorative Alterations),
Tenant shall (a) submit to Landlord detailed plans and specifications therefor
in form reasonably satisfactory to Landlord which shall comply with all Legal
Requirements (which detailed plans and specifications shall be subject to
Landlord’s approval only with respect to Alterations which are subject to
Landlord’s consent as provided herein) (“Tenant’s Plans”), and if such
Alterations require a filing with Governmental Authority or require the consent
of such Governmental Authority, then such plans and specifications shall be
prepared and certified by a registered architect or licensed engineer, to the
extent necessary for such governmental filing or consent, (b) at its expense,
obtain and deliver to Landlord true copies of all required permits, approvals
and certificates (including permits, approvals and certificates required or
contemplated by any Governmental Document), and (c) demonstrate that Tenant and
its general contractors, subcontractors and architects carry all required
insurance as well as worker’s compensation insurance (covering all persons to be
employed by Tenant and all contractors and subcontractors supplying materials or
performing work in connection with such Alterations) and commercial general
public liability insurance (including property damage coverage) and Builder’s
Risk coverage (issued on a completed value basis). All insurance under the
preceding clause (c) shall be in such form, with such companies, for such
periods and in such amounts and types of coverage as would be required by
prudent landlords of buildings located in The City of New York that are similar
to the Building, and/or as required by the terms of the Underlying Lease or any
of the Governmental Documents as of the date hereof, naming Landlord and its
employees and agents, and any Superior Lessor and any Mortgagee as well as any
other Person required pursuant to the terms of the Governmental Documents as
additional insureds. All Alterations including, but not limited to, Decorative
Alterations shall be performed by Tenant, at Tenant’s sole cost and expense,
(A) in a good and workerlike manner, (B) in compliance with all Legal
Requirements and with the Alteration Rules and Regulations attached hereto as
Exhibit C (provided that in the event of any conflict between the provisions of
this Lease and the provisions of Exhibit C, the provisions of Exhibit C shall
prevail), (C) except for Decorative Alterations and Alterations that are not
Material Alterations and cost (in the aggregate with respect to any one project)
less than the Alteration Threshold, in accordance in all material respects with
the plans and specifications previously approved by Landlord (as such plans and
specifications may be revised from time to time in accordance herewith), and
(D) if such Alterations are projected by Tenant to cost in excess of the
Alteration Threshold, or if such Alterations constitute Material Alterations,
under the supervision of a licensed architect or engineer. Tenant shall promptly
commence all Alterations after receipt of all consents and permits required
hereunder and shall diligently prosecute same to completion. Tenant shall
promptly reimburse Landlord, as Additional Rent within thirty (30) days after
demand, for any and all reasonable, actual out-of-pocket costs and expenses
incurred by Landlord in connection with the review of Tenant’s plans and
specifications for any such Alteration by any third-party architect, engineer or
other consultant retained by Landlord or the review by any Superior Lessor or
Mortgagee or any third party architect, engineer or other consultant retained by
any of them. Landlord shall cooperate with Tenant (at no cost to Landlord) in
the event that Landlord is required to provide any forms to the Port Authority
in connection with the approval by the Port Authority of Tenant’s Initial
Alterations. Landlord hereby agrees that, subject to compliance by Tenant with
all of the terms of this Article 4 (including, without limitation, the obtaining
of Landlord’s and the Port Authority’s consent to Tenant’s Plans with respect
thereto), Tenant may install one or more additional private bathrooms and
showers in the Premises (any such

 

21



--------------------------------------------------------------------------------

installations are referred to herein as “Wet Installations”). If Tenant desires
to install any such Wet Installation in the Premises, then (I) any such Wet
Installation shall be designed in such a manner so as to minimize the occurrence
of any water leaks, (II) Tenant shall install at its expense as part of Tenant’s
Initial Alterations, a membrane waterproofing system throughout all of the areas
of the Premises containing such Wet Installations and Tenant shall maintain same
throughout the Term in good working order, (III) Tenant shall be solely
responsible at its expense throughout Term for (1) preserving the watertight
integrity of the Premises and (2) all leaks from the Premises to all areas of
the Building beneath the Premises and any damage caused thereby, (IV) if any
water leaks occur from the Premises, Tenant, upon Landlord’s request, shall
promptly cease the use of the item(s) causing the leak and shall promptly and
diligently perform at its expense any work or alteration reasonably requested by
Landlord to remedy such problem and (V) subject to Section 11.4 hereof, Tenant
shall indemnify, defend and hold Landlord and the other tenants of the Building
harmless from and against any and all losses, costs, liabilities, claims, actual
damages and reasonable expenses of any nature whatsoever arising out of any such
leak. For the sole purpose of installing the Wet Installations as part of
Tenant’s Initial Alterations and maintaining and replacing such Wet
Installations, Tenant and its Approved Contractors shall have access to such
portions of the Building as may be necessary therefor at reasonable times upon
reasonable notice to Landlord upon and subject to the applicable terms of this
Lease, the rights of any tenants pursuant to the terms of their respective
leases and any other reasonable requirements imposed by Landlord in connection
therewith; provided, however, that, subject to Section 11.4 hereof, Tenant shall
indemnify, defend and hold Landlord and the other tenants of the Building
harmless from and against any and all losses, costs, liabilities, claims, actual
damages and reasonable expenses of any nature whatsoever arising out of any such
access. Nothing contained in this Section 4.2 limits the provisions of Article
11 and Article 12 hereof.

Section 4.3 Except as otherwise provided herein, Tenant shall not make any
Alterations (other than Decorative Alterations) employing, hiring or retaining
Persons other than Approved Contractors and Approved Architects and Engineers.
Landlord hereby agrees that the contractors listed on Exhibit H hereto are
deemed to be Approved Contractors and the architects and engineers listed on
Exhibit I hereto are deemed to be Approved Architects and Engineers. Landlord
may remove and add contractors, architects and engineers from Exhibit H and
Exhibit I, as applicable, in Landlord’s sole discretion (except that such
contractor, architect or engineer shall remain approved with respect to any
contract that Tenant shall have entered into with such contractor, architect or
engineer with respect to the particular Alteration prior to the giving of such
notice, subject to the terms of Section 4.6 hereof, and provided that such
contractor, architect or engineer shall not be a Prohibited Person). In the
event that Tenant desires to perform any Alterations, Tenant may request that
Landlord provide an updated Exhibit H and/or Exhibit I, as applicable, and
Landlord shall provide same to Tenant promptly after such request. Landlord will
not unreasonably withhold, condition or delay its approval of contractors,
architects or engineers proposed to be employed by Tenant for the performance of
Alterations; provided, however, that with respect to contractors or engineers in
the life safety system, elevators, fire alarm system, building management system
trades and other contractors providing proprietary technical services, Landlord
may designate the contractor and engineer to be used by Tenant, provided that
the charges of such contractors, architects and engineers shall be reasonable
and competitive with the charges of contractors, architects and engineers
providing similar services to other First Class Office Buildings. Subject to the
foregoing, Landlord shall

 

22



--------------------------------------------------------------------------------

not unreasonably withhold or delay its approval of contractors, architects or
engineers, from time to time, proposed to be employed by Tenant in connection
with the performance of Alterations.

Section 4.4 (a) Except as otherwise provided in this Section 4.4, all work,
construction, repairs, Alterations, other improvements or installations made to
or upon the Premises, whether or not at the expense of Tenant, shall become part
of the Premises and, upon the expiration or earlier termination of the Term,
shall become the property of Landlord and remain upon and be surrendered with
the Premises as a part thereof upon the Expiration Date or earlier termination
of the Term. Landlord may condition its approval of any Alterations, the cost of
which to remove from the Premises upon the Expiration Date would exceed the cost
of removing ordinary office installations from the Premises upon the Expiration
Date, such as vaults, raised floors, conveyors and slab penetrations (other than
minor slab penetrations for cable and conduit, built-in video conference
equipment, security card readers, cameras and built-in furniture systems) by
requiring Tenant to pay a share of the cost of removal of such Alterations at
the end of the Term as set forth in this Section 4.4 (any such Alterations which
Landlord so requires to be removed, “Non-Standard Alterations”). Landlord shall
identify, at the time it approves Tenant’s Plans, any Non-Standard Alterations
which Landlord shall require to be removed upon the expiration or sooner
termination of this Lease; provided, however, the Wet Installations and any
raised flooring are hereby deemed to be Non-Standard Alterations and will be
required to be removed at the end of the Term. Within thirty (30) days after
receipt by Landlord of an invoice therefor, Tenant shall reimburse Landlord for
all reasonable costs and expenses actually incurred by Landlord in removing any
such Non-Standard Alterations, as Additional Rent, which costs and expenses
exceed the cost of removing ordinary office installations from the Premises (it
being agreed that if Tenant disputes any such cost and expense, then such
dispute shall be submitted to arbitration in accordance with the terms of
Article 34 hereof). In addition, on the Expiration Date Tenant shall have
removed Tenant’s Property from the Premises. Tenant shall have the right, but
not the obligation, to remove all built-in video conference equipment, security
card readers, cameras and built-in furniture systems. Tenant shall repair and
restore in a good and workerlike manner any damage to the Premises and the
Building caused by such removal of Tenant’s Property in accordance with the
provisions of this Article 4. Any of Tenant’s Property not so removed at or
prior to the Expiration Date shall be deemed abandoned and may, at the election
of Landlord, either be retained as Landlord’s property or be removed from the
Premises by Landlord, and Tenant shall (unless Landlord shall have directed
Tenant not to remove such items) reimburse Landlord, as Additional Rent within
thirty (30) days after demand, for Landlord’s reasonable, actual out-of-pocket
costs incurred in connection with such removal and restoration. The covenants
and agreements set forth in this Section 4.4 shall survive the expiration or
earlier termination of this Lease.

(b) Landlord agrees to respond to any notice setting forth a request for
approval of Tenant’s Plans for any Alterations for which Landlord’s approval is
herein required within the time periods set forth in this Section 4.4(b),
provided Tenant’s Plans comply in all material respects with the requirements of
Section 4.2 and the Governmental Documents. Provided that such notice shall set
forth in bold capital letters the following statement: “IF LANDLORD FAILS TO
RESPOND WITHIN TEN (10) BUSINESS DAYS AFTER

 

23



--------------------------------------------------------------------------------

RECEIPT OF THIS NOTICE, THEN TENANT SHALL BE ENTITLED TO COMMENCE CONSTRUCTION
IN ACCORDANCE WITH THE PLANS AND SPECIFICATIONS SUBMITTED TO LANDLORD WITH THIS
REQUEST”, if Landlord fails to respond to such notice within ten (10) Business
Days after receipt by Landlord, then Tenant’s Plans for which the request is
submitted shall be deemed to be approved by Landlord. In addition, Landlord
agrees to respond to any resubmission of or revisions or modifications to
Tenant’s Plans within seven (7) Business Days after receipt by Landlord of a
notice from Tenant requesting Landlord’s consent to (and enclosing a copy of)
such resubmission, revision or modification. Provided that such notice shall set
forth in bold capital letters the following statement: “IF LANDLORD FAILS TO
RESPOND WITHIN SEVEN (7) BUSINESS DAYS AFTER RECEIPT OF THIS NOTICE, THEN TENANT
SHALL BE ENTITLED TO COMMENCE CONSTRUCTION IN ACCORDANCE WITH THE PLANS AND
SPECIFICATIONS SUBMITTED TO LANDLORD WITH THIS REQUEST”, if Landlord fails to
respond to such notice within such seven (7) Business Day period, then such
resubmission of or revisions or modifications to Tenant’s Plans for which the
request is submitted shall be deemed to be approved by Landlord. Together with
Tenant’s delivery to Landlord of Tenant’s Plans (or resubmission, revision or
modification thereof, as applicable), Tenant shall provide Landlord with a
request for approval.

In the event that Landlord shall not approve any such request, the notice of
such non-approval shall as specifically as practicable indicate the reasons for
such non-approval, in sufficient detail as to reasonably permit Tenant to make
changes. Landlord shall cooperate with Tenant, at Tenant’s sole cost and
expense, as is reasonably necessary for Tenant to obtain all permits and
approvals required to be issued by any Governmental Authority in connection with
Tenant’s Alterations. Landlord shall use commercially reasonable efforts to
remedy any violation that exists elsewhere in the Building and that interferes
with Tenant’s obtaining a permit or approval from a Governmental Authority to
perform Tenant’s Alterations, but the failure to obtain same shall not result in
any liability to Landlord or affect any of Tenant’s obligations hereunder. To
the extent that Substantial Completion of Tenant’s Initial Alterations and
Tenant’s initial occupancy of the Premises for the ordinary conduct of its
business is actually delayed solely by reason of any such violation, then
(unless such violation resulted from any act or omission of Tenant or any Tenant
Party) the Rent Commencement Date shall be delayed one (1) day for every day of
such delay (it being agreed, however, that if and to the extent that an
Unavoidable Delay and/or a Tenant Delay occurs simultaneously with such delay,
then such delay shall not extend the Rent Commencement Date). Landlord shall
execute necessary consents and applications and perform other reasonable
ministerial and non-ministerial requirements as and to the extent required.
Tenant shall pay, as Additional Rent, the out-of-pocket review and approval
costs and other costs and expenses payable to any Governmental Authority in
connection with any Alterations.

(c) Upon completion of any Alterations, Tenant, at its expense, shall promptly
obtain certificates of final approval of such Alterations as may be required by
any Governmental Authority (including any new or amended certificate of
occupancy for the Premises required by any Governmental Authority), and shall
furnish Landlord with copies thereof, together with copies of the final plans
and specifications (other than for Decorative Alterations) prepared by or on
behalf of Tenant in connection with such Alterations (which plans and
specifications must

 

24



--------------------------------------------------------------------------------

include final, marked record drawings which incorporate all bulletins issued
from each of Tenant’s HVAC, electrical, plumbing, fire safety and sprinkler
subcontractors, as applicable) prepared on an AutoCAD Computer Assisted Drafting
and Design System (or such other system or medium as Landlord may reasonably
specify or accept at its request) using naming conventions issued by the
American Institute of Architects in June, 1990 (or such other naming conventions
as Landlord may reasonably accept) and magnetic computer media of such record
drawings and specifications, translated into in a format compatible with AutoCAD
Release 2000 or later or another format reasonably acceptable to Landlord.
Without limiting the generality of the foregoing, with reasonable promptness
(but in no event later than ninety (90) days following the completion of such
Alterations (as such ninety (90) day period shall be extended based on any
delays resulting from any such Governmental Authority’s requirements to grant
consent to such Alterations so long as Tenant shall have fulfilled all
applicable requirements in connection with the granting of such consent, it
being agreed that Tenant shall deliver to Landlord reasonable supporting
documentation showing that Tenant shall have so fulfilled such applicable
requirements promptly after Tenant’s receipt of a request therefor from
Landlord), Tenant shall deliver to Landlord (i) proof of the issuance of any
required approvals, permits and sign-offs for the Alterations by all
Governmental Authorities having jurisdiction thereover and (ii) subject to
Tenant’s rights to defer payment pursuant to Section 4.5(a) hereof, final lien
waivers issued by all contractors, subcontractors and material suppliers
covering all of the Alterations.

Section 4.5 (a) If, because of any act or omission of a Tenant Party, its
suppliers or subcontractors, any mechanic’s lien, U.C.C. financing statement or
other lien, charge or order for the payment of money shall be filed against
Landlord, or against all or any portion of Landlord’s interest in the Premises,
the Building or the Real Property, Tenant shall, at its own cost and expense,
cause the same to be discharged of record, by bonding or otherwise, within
twenty (20) days after Tenant has received notice thereof. Notwithstanding the
foregoing, in the event that Tenant in good faith undertakes to contest any such
lien, charge or order by instituting appropriate proceedings to pursue its
rights and remedies under law it may, if permitted by law, defer payment of such
lien, charge or order, provided that (i) Tenant shall diligently and
continuously pursue its rights and remedies, (ii) Tenant shall promptly give
notice to Landlord in writing of its intention to so contest, (iii) Tenant shall
keep Landlord fully informed with respect thereto, (iv) such contest is
permitted pursuant to the terms of all Superior Leases and Mortgages and
(v) Tenant shall have bonded over such lien, charge or order to the reasonable
satisfaction of Landlord (provided that the provisions of this clause (v) shall
not apply to the Original Tenant). Tenant shall, in accordance with Article 29,
indemnify, defend and save Landlord and all Landlord Parties harmless against
and from all costs, expenses, liabilities, suits, penalties, claims and demands
(including reasonable attorneys’ fees and disbursements) resulting therefrom.

(b) Notice is hereby given that Landlord shall not be liable for any labor or
materials furnished or to be furnished to Tenant upon credit, and that no
mechanic’s or other lien for any such labor or materials shall attach to or
affect the reversion or other estate or interest of Landlord in and to the
Premises.

 

25



--------------------------------------------------------------------------------

Section 4.6 Tenant shall not, directly or indirectly, engage any third-party
contractor, mechanic or laborer in the Premises, even if such Person is an
Approved Contractor, whether in connection with any Alteration or otherwise, or
use any materials in connection with such Alteration in a manner which would
disturb harmony with any trade engaged in performing any other work in the
Building (including, without limitation, the creation of any work slowdown,
sabotage, strike, picket or jurisdictional dispute) or create any actual
interference with the operation of the Building or performance of Landlord’s
Work or the work of any other tenant or increase the cost of any of the
foregoing. Tenant shall immediately stop the performance of any Alteration, or
the use of any materials in connection with such Alteration or use of any third
party contractor, mechanic or laborer if Landlord notifies Tenant that
continuing such Alteration or employing such third party contractor, mechanic or
laborer would so disturb harmony with any trade engaged in performing any other
work in the Building or create any actual or perceived interference with the
operation of the Building. Landlord and Tenant shall cooperate with one another
in all reasonable respects to avoid any such labor disharmony.

Section 4.7 All work to be performed by Tenant shall be done in a manner which
will not unreasonably interfere with or disturb other tenants or occupants of
the Building.

Section 4.8 All actual, out-of-pocket fees, costs and expenses reasonably
incurred by Landlord in obtaining approvals or reviews required or contemplated
by any Governmental Document or by any Mortgagee in connection with any
Alterations shall be payable by Tenant as Additional Rent, within thirty
(30) days after demand therefor.

Section 4.9 None of the Special Use Areas or Special Use Area Property shall,
without Landlord’s consent (such consent to be in Landlord’s sole discretion),
interfere with the occupancy of any other tenant (except to a de minimis extent)
or delay the construction, maintenance, cleaning, repair, safety, management,
security or operation of the Building or the Building Systems. Subject to
Section 10.5(b) hereof, if Landlord incurs any additional expense (operating or
capital) as a result of Tenant’s Special Use Areas or Special Use Area Property,
Tenant shall pay such additional expense (operating or capital) as Additional
Rent within thirty (30) days after demand.

Section 4.10 (a) Tenant shall not solicit, suffer or permit other tenants or
occupants of the Building to use any communications service, including without
limitation any wired or wireless Internet service that passes through, is
transmitted through or emanates from the Premises. Tenant acknowledges that
Landlord has granted and may grant licenses and other rights to various parties
to provide communications services to the tenants of the Building. Landlord
agrees to allow Tenant’s telecommunications providers to service the Building,
at no charge but subject to Landlord’s reasonable rules and regulations enforced
in a non-discriminatory manner and only so long as such providers enter into a
license agreement in Landlord’s then standard form.

 

26



--------------------------------------------------------------------------------

(b) Tenant agrees that Tenant’s communications equipment and the communications
equipment of Tenant’s service providers and contractors located in the Premises
or installed in the Building to service the Premises including, without
limitation, any antennas, switches, or other equipment (collectively, “Tenant’s
Communications Equipment”) shall be of a type and, if applicable, a frequency
which will not cause radio frequency, electromagnetic or other interference to
any other party or any equipment of any other party including, without
limitation, Landlord, other tenants or occupants of the Building or any other
party. In the event that Tenant’s Communications Equipment causes or is believed
to cause any such interference to any equipment that was installed by Landlord
or another tenant prior to the installation of Tenant’s Communication Equipment
(other than (i) in the case of any modification of or addition to any of
Tenant’s Communications Equipment that is made subsequent to the installation of
such other Person’s data transmission equipment or (ii) equipment installed to
provide communications services for the police department, the fire department
or any other emergency responders), upon receipt of notice from Landlord of such
interference, Tenant will take all steps necessary to correct and eliminate the
interference. If the interference is not eliminated within 24 hours (or a
shorter period if Landlord believes a shorter period to be appropriate), then,
upon request from Landlord, Tenant shall shut down the Tenant’s Communications
Equipment pending resolution of the interference, with the exception of
intermittent testing upon prior notice to and with the approval of Landlord,
which approval shall not be unreasonably withheld. Landlord shall endeavor to
include a covenant, substantially similar to this Section 4.10(b), in each lease
or other agreement for space in the New Tower Building which is entered into by
Landlord after the date hereof.

Section 4.11 Landlord’s review and approval of Tenant’s plans and specifications
and consent to the performance of the work described therein shall not be deemed
an agreement by Landlord that such plans, specifications and work conform with
applicable law and insurance requirements, nor shall it be deemed a waiver by
Landlord of compliance by Tenant with any provisions of this Lease, nor shall it
impose upon Landlord any liability or obligation with respect to such work,
including without limitation, its completeness, design sufficiency or the
performance thereof.

ARTICLE 5

CONDITION OF THE PREMISES; LANDLORD’S WORK

Section 5.1 Tenant acknowledges that the Premises is in Floor Ready Condition
and Tenant agrees to accept possession of the Premises in its “as is” condition
on the Commencement Date. Except for the performance of the items set forth on
the Punch List and the making of any Landlord’s Contribution as set forth in
Article 31, Landlord shall have no obligation to perform any work, supply any
materials, incur any expenses or make any installations in order to prepare the
Premises for Tenant’s occupancy.

 

27



--------------------------------------------------------------------------------

ARTICLE 6

REPAIRS; FLOOR LOAD

Section 6.1 (a) Landlord, at Landlord’s expense, shall diligently maintain,
replace and repair the Common Areas and the Building Systems (except as
otherwise set forth herein), the Lobby and the other public portions of the New
Tower Building, both exterior and interior, and the structural elements thereof,
including, without limitation, the roof, foundation and curtain wall, footings,
exterior walls, load bearing columns, floor slabs, window sashes, elevators,
corridors, core electrical closets, core telecommunications closets, core
janitor closets, mechanical rooms, curbs and sidewalks adjacent to the Building,
and the plumbing, electrical, mechanical, Building HVAC System, fire protection,
life safety and sprinkler systems of the New Tower Building in conformance with
standards applicable to a First Class Office Building (all of the foregoing,
“Landlord Repairs”). Tenant, at Tenant’s expense, shall keep the Premises and
the fixtures, systems, equipment and appurtenances therein in good condition,
except for reasonable wear and tear, obsolescence and damage for which Tenant is
not responsible pursuant to the provisions of Articles 12 and 13 hereof. Tenant,
at Tenant’s expense, shall repair and keep in good working order those portions
of the Building Systems located within and exclusively serving the Premises,
from the point of connection on each floor of the Premises; provided, however,
that in no event shall Tenant repair the Building HVAC System (including the
perimeter heating system). By way of example only, Tenant shall be responsible
for the maintenance and repair of (i) the electrical system serving the Premises
from (but not including) the buss duct disconnect switch on each floor, (ii) the
plumbing and sanitary systems and installations serving the Premises from the
points of connection to (but not including) the main vertical risers and stacks
of the New Tower Building, including any private bathrooms and shower
facilities, but excluding the core bathrooms (including all fixtures therein)
which shall be maintained and repaired by Landlord, at Landlord’s expense, and
(iii) the sprinkler system serving the Premises from the point of connection to
(but not including) the tamper and flow valves. In no event may Tenant have
access to or the right to use, modify or repair telephone or electrical closets
(provided that Tenant may have access to such closets so long as a
representative of Landlord is present).

(b) Notwithstanding anything to the contrary set forth in Section 6.1(a), but
subject to the terms of Section 11.4 hereof, all damage or injury to the
Building Systems, the Building or the Premises caused by or resulting from the
negligence, willful misconduct, breach of contract or violation of law of, or
from Alterations made by, Tenant or any Tenant Party, shall be repaired at
Tenant’s expense (i) by Tenant, subject to Article 4 hereof, to the reasonable
satisfaction of Landlord (if the required repairs are non-structural and do not
affect any Building System) or (ii) by Landlord at Tenant’s sole cost and
expense (if the required repairs are structural or affect any Building System).
All of such repairs shall be of quality or class equal to the original work or
construction. If Tenant fails after thirty (30) days’ notice to commence, and
thereafter to proceed with due diligence to complete repairs required to be made
by Tenant, the same may be made by Landlord upon not less than five (5) days’
prior written notice to Tenant at the sole cost and expense of Tenant. Tenant
shall pay to Landlord the actual, reasonable out-of-pocket costs and expenses
thereof incurred by Landlord as Additional Rent within thirty (30)

 

28



--------------------------------------------------------------------------------

days after rendition of a bill or statement therefor setting forth, in
reasonable detail, a description of the repairs performed and attaching invoices
therefor.

Section 6.2 Tenant shall not place a load upon any floor of the Premises
exceeding the floor load per square foot which such floor was designed to carry
(unless Tenant has installed suitable reinforcement, subject to the provisions
of Article 4). If any safe, heavy equipment, business machines, freight, bulky
matter or fixtures to be moved into or out of the Building requires special
handling, Tenant shall give Landlord reasonable prior notice thereof and shall
employ only persons holding a Master Rigger’s license to do such work. Landlord
represents and warrants to Tenant that the floor load of the Premises shall be
as set forth in Paragraph “B” of Schedule 1 attached to the Work Letter.

Section 6.3 Except as may be expressly provided in this Lease, there shall be no
allowance to Tenant for a diminution of rental value and no liability on the
part of Landlord by reason of inconvenience, annoyance or injury to business
arising from Landlord making, or failing to make, any repairs, alterations,
additions or improvements in or to any portion of the Building or the Premises,
or in or to fixtures, appurtenances or equipment thereof. Landlord shall use
reasonable efforts (which shall not include the use of overtime or premium labor
other than in the case of imminent danger to life or property) to minimize
interference with Tenant’s access to and use and occupancy of the Premises in
making any repairs, alterations, additions or improvements and shall perform all
work and repairs diligently and in a workerlike manner and in compliance with
Legal Requirements.

Section 6.4 Notwithstanding anything to the contrary contained in any other
provision of this Lease, but subject to the provisions of Articles 12 and 13
hereof, in the event that (a) Tenant is unable to use ten thousand (10,000) or
more contiguous Rentable Square Feet of the Premises for the ordinary conduct of
Tenant’s business due to (A) the performance by any Landlord Party of any
repairs, alterations or improvements in the Building to the extent such repairs,
alterations or improvements are not required by reason of the negligence,
willful misconduct, default, breach of contract or violation of any Legal
Requirement by any Tenant Party or Landlord’s breach of an obligation under this
Lease to provide services or perform repairs or by reason of Landlord’s
accessing the Premises pursuant to Article 15 hereof, in each case other than as
a result of Unavoidable Delays or Tenant Delay, and such condition continues for
a period in excess of ten (10) consecutive Business Days, subject to Tenant
Delay or Unavoidable Delays or (B) the occurrence of any Unavoidable Delay, and
such condition continues for a period in excess of fifteen (15) consecutive
Business Days, subject to Tenant Delay, in the case of each of clauses (A) and
(B) above after Tenant gives a notice to Landlord (the “Abatement Notice”)
stating that Tenant’s inability to use the Premises or such portion thereof is
solely due to such condition, (b) Tenant does not actually use or occupy the
Premises or such portion thereof during such period, and (c) such condition has
not resulted from the negligence, willful misconduct, breach of contract,
violation of the provisions of this Lease beyond any applicable notice and cure
period or violation of law of Tenant or any Tenant Party, then, unless Landlord
shall have either (I) advised Tenant that it disputes the matters set forth in
the Abatement Notice, in which case no abatement of Fixed Rent, Tenant’s Pilot
Payment,

 

29



--------------------------------------------------------------------------------

Tenant’s Tax Payment or Tenant’s Operating Payment shall occur until such
dispute is resolved (but if such dispute is resolved in favor of Tenant, Tenant
shall have the right to a retroactive abatement, to the extent applicable) or
(II) cured such condition within such ten (10) Business Day period (subject to
any Tenant Delay or Unavoidable Delays) or fifteen (15) Business Day period
(subject to any Tenant Delay) after delivery of the Abatement Notice, Fixed
Rent, Tenant’s Pilot Payment, Tenant’s Tax Payment and Tenant’s Operating
Payment shall be abated as to the Premises or such affected portion of the
Premises on a per diem basis for the period commencing on the day after the
tenth (10th) Business Day (subject to any Tenant Delay or Unavoidable Delay) or
the fifteenth (15th) Business Day (subject to any Tenant Delay), as the case may
be, after Tenant gives the Abatement Notice, and ending on the earlier of
(i) the date Tenant reoccupies the Premises or such portion thereof for the
ordinary conduct of its business, or (ii) the date on which such condition is
substantially remedied so as to permit use of the Premises for the Permitted
Uses and Landlord has notified Tenant in writing thereof. Any dispute arising
under this Article 6 may be submitted by either party to arbitration in
accordance with Article 34 hereof.

Section 6.5 If at any time during the Term (other than upon the Expiration
Date), Tenant ceases using any wiring or cabling installed by or on behalf of
Tenant in any portion of the Premises or in any other portions of the Building
(other than a cessation that is temporary and where Tenant intends to resume
using such wiring or cables within a reasonable period of time after such
cessation and other than a cessation upon the Expiration Date), Tenant shall
promptly give written notice to Landlord of such cessation and, subject to the
applicable requirements of this Lease, shall promptly remove such unused wiring
and cabling at Tenant’s sole cost and expense; provided, however, that Tenant
shall only be required to remove such wiring and cabling if required by Legal
Requirements or if Landlord reasonably determines that the same will cause an
unsafe condition in the Building. In order for Landlord and Tenant to
(a) identify any wiring or cabling installed by or on behalf of Tenant in any
portion of the Premises or in any other portions of the Building and/or
(b) trace the starting and terminating points of such wiring and cabling, Tenant
shall cause such wiring and cabling to be labeled and tagged, when installed,
with appropriate identification marks and shall maintain, during the Term for
all then existing wiring and cabling, “as installed” drawings containing a guide
or key to such marks and showing the routing of such wiring and cabling. Upon
Landlord’s request, Tenant shall provide to Landlord and Landlord’s
representatives and contractors reasonable access to such “as installed”
drawings for inspection and copying.

ARTICLE 7

REAL ESTATE TAXES, OPERATING EXPENSES AND ADDITIONAL RENT

Section 7.1 Certain Definitions. For the purposes of this Article 7, the
following terms shall have the meanings set forth below:

 

30



--------------------------------------------------------------------------------

(a) “Taxes” means (i) all real estate taxes and assessments (special or
otherwise) and any other governmental levies, impositions or charges of a
similar or dissimilar nature, whether general, special, ordinary, extraordinary,
foreseen or unforeseen, which may be assessed, levied or imposed upon all or any
part of the Real Property (other than to the extent allocable to the
Substation), whether or not the same constitute one or more tax lots and
(ii) any reasonable expenses (including attorney’s fees and disbursements and
experts’ and other witnesses’ fees) customarily incurred in Manhattan by or
behalf of Landlord in protesting or contesting any of the foregoing or the
assessed valuation of all or any part of the Real Property (other than to the
extent allocable to the Substation), but not in excess of the savings or refund;
but “Taxes” shall not include any interest or penalty incurred by Landlord as a
result of Landlord’s late payment of Taxes or any Imposition which is payable by
Tenant as an Operating Expense. If by law any assessment may be divided and paid
in annual installments, then for purposes of this Article 7, (x) such assessment
shall be deemed to have been so divided and to be payable in the maximum number
of annual installments permitted by law and (y) there shall be deemed included
in Taxes for each Tax Year only the installments of such amount deemed to be
payable during such Tax Year. If, because of any change in the taxation of real
estate after the Effective Date, any other tax or assessment (howsoever
denominated), including, without limitation, any franchise, income, profits,
sales, use, occupancy, gross receipts or rental tax, is imposed upon Landlord or
the owner of the Real Property (other than the Substation), or the occupancy,
rents or income therefrom, in express substitution for any of the foregoing
Taxes (as evidenced by either the terms of the legislation imposing such tax or
assessment, the legislative history thereof or other documents or evidence which
reasonably demonstrate that such tax or assessment was intended to serve as a
real estate tax or fulfill substantially the same function as existing real
estate taxes), such other tax or assessment, to the extent expressly substituted
therefor, shall be deemed part of Taxes computed as if (a) Landlord’s sole asset
were the New Tower Building and (b) Landlord’s only source of income were from
rentals from tenants, including Tenant, and occupants of the New Tower Building.
Except as provided in the immediately preceding sentence, Taxes shall not
include the taxes (1) enumerated in said sentence or (2) imposed on Tenant or
other tenants in the Building and payable by Tenant or such other tenants in the
first instance. If (A) any occupant in the New Tower Building shall lease space
in the New Tower Building, (B) such space shall not have been included in the
Building Area and (C) such occupant shall pay amounts in respect of real estate
taxes to Landlord in any Tax Year, then, in such Tax Year, Taxes shall have
deducted from them the amounts received by Landlord from such occupant in
payment of real estate taxes. Taxes shall not include sewer and water rates and
charges.

(b) “Tenant’s Share of Taxes” means seven and twenty-nine hundredths of a
percent (7.29%) and “Tenant’s Share of Operating Expenses” means seven and
twenty-nine hundredths of a percent (7.29%). Tenant’s Share of Taxes and
Tenant’s Share of Operating Expenses shall not be increased or decreased during
the Term, other than to reflect the incorporation of additional space into the
Premises or the New Tower Building (i.e., any increase or decrease in the
Building Area), or the removal of any space from the Premises or the New Tower
Building, whether pursuant to any exercise of any of Landlord’s or Tenant’s
rights expressly provided herein or otherwise. Upon any increase in the Building
Area during the Term which increases Tenant’s Share of Taxes and Tenant’s Share
of Operating Expenses, Base Operating Expenses and the Base Tax Amount shall be
proportionately adjusted based on the

 

31



--------------------------------------------------------------------------------

Operating Expenses and/or Taxes that would have been incurred by Landlord, if
any, if the Building Area had been so increased for the Base Operating Year and
the Base Pilot Year, as applicable.

(c) “Assessed Valuation” means the amount for which the Real Property (other
than the Substation) is or will become assessed when applicable pursuant to
applicable provisions of The New York City Charter and of the Administration
Code of the City of New York for the purpose of imposition of Taxes.

(d) “Tax Year” shall mean each period from July 1 through June 30 (or such other
fiscal period as may hereafter be adopted by the City of New York as the fiscal
year for any tax, levy or charge included in Taxes), any part or all of which
occurs during the Term.

(e) “Impositions” those taxes, assessments, levies, fees and charges described
in Section 6.7(a) of the Underlying Lease.

(f) “Operating Expenses” shall mean the aggregate of all costs and expenses (and
taxes thereon which are not otherwise includable in Taxes) paid or incurred by
or on behalf of Landlord (whether directly or through independent contractors
and to the extent any of the same constitutes an Operating Expense, whether or
not any of same shall be designated herein as being at Landlord’s cost or
expense), and without any duplication, in respect of the operation, maintenance,
cleaning, management, repair, replacement and security of the Real Property
(including, without limitation, with respect to those portions of the Real
Property constituting a public or private park and with respect to Greenwich
Street) and any property under the jurisdiction or control of Landlord pursuant
to any Governmental Document for which Landlord has any operation, maintenance,
management, repair, replacement or security obligation, (such property not
included in the definition of Real Property, if any, the “Government Property”)
which shall be determined in accordance with generally accepted accounting
principles, consistently applied, including, without limitation, (A) fees and
expenses of any tenant or subtenant associations joined by Landlord in
accordance with the provisions of the Underlying Lease, (B) premiums, taxes and
fees for all commercial general liability and umbrella liability insurance,
boiler and machinery insurance, environmental liability insurance, and property
and casualty insurance, including, but not limited to, “all risk” property
(building and business income), flood and earthquake insurance and any plate
glass insurance purchased by Landlord with respect to any glass located in the
Building, (C) the cost of electricity, gas, oil, steam, water, air conditioning
and other fuel and utilities, (D) cleaning costs, (E) reasonable attorneys’ fees
and disbursements, accounting fees and disbursements or other legal and
accounting fees, (F) auditing, management fees (which for the Base Operating
Year shall be equal to 2.5% of gross revenues derived from the Building) and
other professional fees and expenses and Impositions, (G) sewer and water rents,
rates and charges which may be assessed, levied or imposed upon all or any part
of the Real Property and (H) all costs incurred by Landlord in connection with
the performance of its obligations under the REA (including, without limitation,
Landlord’s responsibilities for Maintenance (as defined in the REA) under
Exhibit F attached to the REA),

 

32



--------------------------------------------------------------------------------

but specifically excluding (or deducting, as applicable) from Impositions and
otherwise from Operating Expenses all:

(1) Taxes;

(2) leasing costs (including leasing and brokerage commissions and similar fees,
lease marketing and advertising expenses, lease takeover or rental assumption
obligations, architectural costs, engineering fees and other similar
professional costs and legal fees in connection with lease negotiations) and the
cost of tenant improvements or tenant allowances or inducements made for tenants
of the New Tower Building (including permit, license and inspection fees and any
other contribution by Landlord to the cost of tenant improvements);

(3) expenses and disbursements relating to disputes with Tenant and other
tenants or other occupants of the New Tower Building;

(4) salaries, wages, fringe benefits and other compensation of Landlord’s
employees above the grade of property manager and the immediate supervisors of
such property managers;

(5) depreciation and amortization (except as provided in Section 7.1(f)(25));

(6) interest on, amortization of and any other charges in respect of mortgages
and other debts;

(7) actual out-of-pocket costs and expenses of negotiating and closing any
financing or refinancing of the Property;

(8) expenses incurred in connection with services or other benefits (A) of a
type not provided to Tenant (or provided to Tenant at separate or additional
charge) but that are provided to another tenant or occupant of the New Tower
Building or (B) provided to other tenants or occupants of the New Tower Building
at a materially greater level than that provided to Tenant without separate or
additional charge, in which case such expenses shall be excluded from Operating
Expenses to the extent such expenses exceed the amount which would have been
incurred to provide such services or other benefits to such other tenant or
occupant at the same level as such services or other benefits are provided to
Tenant;

(9) costs of any electricity and overtime Building HVAC System and condenser
water or chilled water supplemental systems consumed in or furnished to the
Premises

 

33



--------------------------------------------------------------------------------

or any other RSF in the New Tower Building leased to other tenant(s) which are
directly charged to Tenant or to such other tenant(s);

(10) costs and expenses incurred in connection with enforcement of leases,
including court costs, accounting fees, auditing fees, attorneys fees and
disbursements in connection with any summary proceeding to dispossess any
tenant;

(11) except as otherwise expressly provided herein, amounts paid to Landlord or
to Affiliates of Landlord (except for the payment of management fees as provided
herein) for any services in the New Tower Building to the extent such amounts
exceed the cost of such services rendered by other unaffiliated third parties on
a competitive basis;

(12) any compensation paid to clerks, attendants or other Persons in commercial
concessions operated by Landlord;

(13) profits, franchise, gains, estate, income, succession, gift, corporation,
unincorporated business and gross receipts taxes imposed upon Landlord, or any
interest or penalties for failure to timely pay those taxes or any other taxes;

(14) any expenses which are not paid or incurred in respect of the Real Property
but rather in respect of other real property owned by Landlord, provided that
with respect to any expenses attributable in part to the Real Property and in
part to other real property owned or managed by a Landlord Party (including
salaries, fringe benefits and other compensation of a Landlord Party’s personnel
who provide services to both the Real Property and other properties), Operating
Expenses shall include only such portion thereof as are apportioned by Landlord
to the Real Property on a fair and equitable basis;

(15) costs incurred with respect to a sale or transfer of all or any portion of
the Real Property or any interest therein or in any Person of whatever tier
owning an interest therein;

(16) costs incurred in connection with making any additions to, or building
additional stories on, the Building or its plazas, or adding buildings or other
structures adjoining the Building, or connecting the Building to other
structures adjoining the Building;

(17) costs incurred in connection with the acquisition or sale of air rights,
transferable development rights, easements or other real property interests;

(18) the rental cost of items which (if purchased) would be capitalized and
excluded from Operating Expenses, except if the cost of such items (if
purchased) would be

 

34



--------------------------------------------------------------------------------

included in Operating Expenses pursuant to Section 7.1(f)(25) or if in
accordance with good business practices, such items are rented on an occasional
basis;

(19) amounts otherwise includable in Operating Expenses but reimbursed to
Landlord directly by Tenant or other tenants or any other party (other than
through provisions similar in substance to this Section 7.1);

(20) costs relating to withdrawal liability or unfunded pension liability under
the Multi-Employer Pension Plan Act;

(21) any interest, fine, penalty or other late charges payable by Landlord,
incurred as a result of late payments, except to the extent the same was with
respect to a payment, part or all of which was the responsibility of Tenant
hereunder and with respect to which Tenant did not make in a timely fashion or
did not make at all;

(22) the cost of repairs or replacements or restorations by reason of fire or
other casualty or condemnation to the extent Landlord receives compensation
through the proceeds of insurance or by the condemning authority (except as
specifically required by this Lease to be paid by Tenant);

(23) all costs of Landlord’s general corporate and general administrative and
overhead expenses (except as to other items specifically permitted hereunder to
be included in Operating Expenses);

(24) all bad debt loss, rent loss or reserves for bad debts or rent loss, if
any;

(25) the cost of items of a capital nature, except for such capital items which
(i) are required in order for the Building to comply with Legal Requirements
enacted after the date of this Lease (including the cost of compliance with
Legal Requirements enacted prior to the date of this Lease if such compliance is
required for the first time by reason of any amendment, modification or
reinterpretation thereof which is imposed or enacted after the date of this
Lease) or if compliance is of a recurring nature, or (ii) result in reducing
Operating Expenses (as, for example, a labor-saving improvement); provided that
the amount of any such capital expenses attributable to any calendar year that
may be included in Operating Expenses for such calendar year shall not exceed
the estimated savings realized for such calendar year as a result of such
expenditures by Landlord, which estimated savings shall be reasonably determined
(at the time of or prior to the making of such expenditure by Landlord) by a
reputable, independent, licensed engineer or other professional consultant
having expertise in the area (whose fees are to be included in Operating
Expenses), who shall be retained by Landlord; provided, further, that any
portion of any such capital expense which would otherwise have been

 

35



--------------------------------------------------------------------------------

included as an Operating Expense in any calendar year but was not because such
capital expense was in excess of the estimated savings anticipated for such
calendar year, may be included in Operating Expenses in any future calendar year
if and to the extent that the capital expense for such capital item for such
future calendar year is less than the estimated savings anticipated for such
future calendar year. In determining the capital expense for (i) and (ii) above
to be included in each year as an Operating Expense, the cost of any such
capital improvement shall be included in Operating Expenses for the Operating
Year in which such improvement was made, amortized on a straight-line basis over
the useful life thereof as Landlord shall reasonably determine in accordance
with generally accepted accounting principles, consistently applied, and the
annual amortization of such capital improvement, together with interest on the
unamortized balance of such cost at the Applicable Rate, shall be included in
Operating Expenses;

(26) expenditures for repairing and/or replacing any defect in any work
performed by Landlord pursuant to the provisions of this Lease to the extent
expenditures for such repairs and/or replacements are recovered by warranty for
such work;

(27) other than as set forth in clause (H) above, any costs or expenses incurred
in connection with the operation of the Substation;

(28) costs to comply with violations of Legal Requirements that exist as of the
date hereof (provided, that the cost of compliance with Legal Requirements
enacted prior to the date of this Lease shall be includable, if such compliance
is required for the first time by reason of any amendment, modification or
reinterpretation thereof which is imposed or enacted after the date hereof);

(29) management fees to the extent in excess of fees that are customarily
charged from time to time by independent first class real estate management
firms providing similar services for First Class Office Buildings where such
management firms are not also the exclusive leasing agents for such First Class
Office Buildings, provided that so long as the Landlord named herein or any of
its Affiliates owns the Building, management fees shall continue to be
calculated on the same basis as management fees are calculated on the date
hereof;

(30) costs arising from Landlord’s or any other tenant’s gross negligence or
intentional acts caused by Landlord’s construction of leasehold improvements and
base building improvements;

(31) costs arising from Landlord’s charitable or political contributions;

(32) costs (including in connection therewith all attorneys’ fees and costs of
settlement judgments and payments in lieu thereof) arising from claims, disputes
or

 

36



--------------------------------------------------------------------------------

potential disputes in connection with potential or actual claims litigation or
arbitrations pertaining to Landlord and/or the Building;

(33) costs associated with the operation of the business of the partnership or
the entity which constitutes Landlord as the same are distinguished from the
costs of operation from the Building, including partnership, accounting and
legal matters, costs of defending any lawsuits with or claims by any mortgagee
(except as the actions of Tenant may be in issue), costs of selling,
syndicating, financing, mortgaging or hypothecating any of Landlord’s interest
in the Building, costs of any disputes between Landlord and its employees (if
any) not engaged in Building operation, disputes of Landlord with Building
management, or outside fees paid in connection with disputes with other tenants;
and

(34) any expenses incurred by Landlord for use of any portions of the Building
to accommodate events including, but not limited to, shows, promotions, kiosks,
displays (except for lobby art and holiday decorations), filming, photography,
private events or parties, ceremonies beyond the normal expenses otherwise
attributable to providing Building services, such as lighting and HVAC to such
public portions of the Building in normal Building operations during standard
Building hours of operation.

In determining the amount of Operating Expenses, if (x) less than ninety-five
percent (95%) of the RSF in the New Tower Building shall have been occupied by
tenant(s) at any time during any relevant period (including the Base Operating
Year) and/or (y) the tenant or occupant of any RSF in the New Tower Building
(including Tenant) undertook in any relevant period to perform work or services
therein in lieu of having Landlord perform such work or services and the cost
thereof would have been included in Operating Expenses, then, in any such event,
Operating Expenses shall be determined for such relevant period to be an amount
equal to the expenses which would normally be expected to be incurred had such
occupancy been ninety-five percent (95%) or if Landlord had performed such work
or services with respect to ninety-five percent (95%) of the RSF in the New
Tower Building.

(g) “REA” shall mean that certain Reciprocal Easement Agreement, dated as of
March 15, 2005, between The Consolidated Edison Company of New York, Inc. and 7
World Trade Company, L.P.

(h) “BID Surcharge” shall mean any payments due and owing by Landlord for the
Real Property to any Business Improvement District (“BID”) organization which
has jurisdiction over any area which includes the Building.

(i) “Landlord’s Statement” shall mean a written notice from Landlord to Tenant
containing (i) the Operating Expenses payable for any calendar year and Tenant’s
Operating Payment, (ii) any other amounts paid or payable for any calendar year
by Tenant to Landlord as Additional Rent or otherwise, (iii) Taxes and Tenant’s
Tax Payment, (iv) Pilot and

 

37



--------------------------------------------------------------------------------

Tenant’s Pilot Payment and (v) for the Base Operating Year, the Operating
Expenses for such year.

Landlord shall use reasonable efforts to include sufficient detail in any
Landlord’s Statement to allow Tenant to confirm the calculations thereof.

Section 7.2 Taxes.

(a) Tenant shall pay, as Additional Rent for each Tax Year, all or any portion
of which shall be within the Term, (i) an amount (“Tenant’s Pilot Payment”)
equal to the sum of (A) the product of (1) the BID Surcharge for such Tax Year
times (2) Tenant’s Share of Taxes plus (B) the product of (1) the Pilot Rate
Multiple times (2) the excess of the Pilot Square Foot Factor for such Tax Year
over the Base Pilot Square Foot Factor, or (ii) if ever Section 7.2(h) hereof
becomes applicable, an amount (“Tenant’s Tax Payment”) equal to the sum of
(A) the product of (1) the BID Surcharge for such Tax Year times (2) Tenant’s
Share of Taxes plus (B) the product of (1) the amount, if any, by which Taxes
for such Tax Year exceed the Base Tax Amount multiplied by (2) Tenant’s Share of
Taxes. The first installment of Tenant’s Pilot Payment and, if applicable,
Tenant’s Tax Payment, for each Tax Year shall be due and payable by Tenant on
the later to occur of (A) the first day of the calendar month immediately after
receipt of a demand from Landlord or (B) ten (10) Business Days after receipt of
demand from Landlord, based upon the most recent Landlord’s Statement, which
demand shall be accompanied by a copy of the tax bill and/or Pilot bill, as
applicable. In clarification of the foregoing, it is understood that, in
accordance with the Underlying Lease, Tenant’s Pilot Payment shall be payable in
monthly installments with payments of Fixed Rent hereunder and that, from and
after the date, if any, on which Section 7.2(h) hereof becomes applicable,
Tenant’s payments due pursuant to Section 7.2(h) hereof shall be payable in the
same installments as Taxes are from time to time payable to The City of New
York, each such installment to be payable by Tenant to Landlord within thirty
(30) days before the applicable installment is payable by Landlord to The City
of New York. If applicable, for any Tax Year, whether during or after such Tax
Year, Landlord shall, with reasonable promptness, furnish a revised Landlord’s
Statement for such Tax Year. If a Landlord’s Statement is furnished to Tenant
after the commencement of a Tax Year in respect of which such Landlord’s
Statement is rendered, Tenant shall, on the later to occur of (I) the first day
of the calendar month after receipt of such Landlord’s Statement or (II) within
ten (10) Business Days after receipt of such Landlord’s Statement, pay to
Landlord the amount of any underpayment of Tenant’s Pilot Payment and Tenant’s
Tax Payment, as the case may be, with respect to such Tax Year or, in the event
of any overpayment, Landlord shall either pay to Tenant or, at Tenant’s
election, credit against subsequent payments of Rent, the amount of Tenant’s
overpayment, except that any overpayment equal to less than one (1) month’s
installment thereof shall be credited against subsequent payments of Rent. Any
overpayment due from Landlord to Tenant shall be paid to Tenant within thirty
(30) days after the same is received by Landlord. Tenant’s Pilot Payment shall
exclude any increase therein due to any increase in the assessed valuation of
the New Tower Building resulting from any sale of Landlord’s leasehold interest
in the New Tower Building after the Effective Date.

 

38



--------------------------------------------------------------------------------

(b) If the Pilot payable for the Base Pilot Year or the Base Tax Amount is at
any time reduced by final determination of legal proceedings, settlement or
otherwise, then the Base Pilot Square Foot Factor and/or the Base Tax Amount, as
applicable, shall be correspondingly reduced. In such event, the Additional Rent
theretofore paid or payable on account of Tenant’s Pilot Payment and/or Tenant’s
Tax Payment, as applicable, under this Lease for all calendar years shall be
recomputed on the basis of such reduction, and Tenant shall pay to Landlord any
deficiency between the amount of such Additional Rent theretofore computed and
paid by Tenant to Landlord and the amount thereof due as a result of such
recomputations. Any such deficiency shall be deemed Additional Rent and shall be
payable by Tenant to Landlord within thirty (30) days after being billed
therefor. If the real estate tax fiscal year of The City of New York shall be
changed at any time after the Effective Date, any Pilot or Taxes for such fiscal
year, a part of which is included within a particular Tax Year and a part of
which is not so included, shall be apportioned on the basis of the number of
days in such fiscal year included in the particular Tax Year for the purpose of
making computations under this Section 7.2. If the imposition of allocation of
Taxes or the establishment of the Pilot Square Foot Factor for any Tax Year is
delayed for any reason, Tenant shall nevertheless continue to pay Tenant’s Pilot
Payment and Tenant’s Tax Payment then in effect subject to retroactive
adjustment at such time as Taxes are imposed or allocated or the Pilot Square
Foot Factor shall have been established.

(c) If at any time Taxes or Pilot are required to be paid (either to the
appropriate taxing authorities or to the Port Authority or as escrow payments to
any Mortgagee or Superior Lessor), in full or in monthly, quarterly or other
installments on any date or dates, then upon notice thereof from Landlord,
Tenant’s Pilot Payment and Tenant’s Tax Payment shall be correspondingly
accelerated or revised so that said Tenant’s Pilot Payment and Tenant’s Tax
Payment are due at least thirty (30) days prior to the date payments are due to
the taxing authorities or the Port Authority or any Mortgagee or Superior
Lessor. The benefits of any discount for any early payment or prepayment of
Pilot or Taxes shall accrue to the benefit of Tenant if Tenant has made a
corresponding early payment or prepayment of Tenant’s Pilot Payment or Tenant’s
Tax Payment.

(d) Only Landlord shall be eligible to institute a Pilot or a Tax reduction or
other proceedings to reduce the Assessed Valuation of the Real Property (any
such proceeding, a “Tax Proceeding”), and the filing of any Tax Proceeding by
Tenant without Landlord’s prior consent shall constitute a default hereunder. At
Tenant’s request from time to time (but not more often than twice in any
calendar year), Landlord will inform Tenant within ten (10) Business Days
whether or not Landlord has instituted a Tax Proceeding, or whether Landlord
then agrees to do so. If Landlord elects to institute a Tax Proceeding, Landlord
shall proceed to take all commercially reasonable action in pursuit of such
reduction. If Landlord shall receive a refund or reduction of Taxes for any Tax
Year for which Tenant pays Taxes, Landlord at Landlord’s option, shall, within
thirty (30) days after such refund is actually received or such credit is
actually applied against Taxes then due and payable, either pay to Tenant or
credit against the next installments of Additional Rent an amount equal to
Tenant’s Share of Taxes of the net refund or reduction (after giving effect to
any fee or contingency payment owed by Landlord to any Person as a result of
such refund or reduction to the extent not already paid by Tenant pursuant to
Section 7.1(a)), provided that such amount shall not exceed Tenant’s Pilot
Payment

 

39



--------------------------------------------------------------------------------

or Tenant’s Tax Payment, as the case may be, paid for such Tax Year. Except as
set forth in this Section 7.2(d), nothing herein contained shall obligate
Landlord to file any application or institute any proceeding seeking a reduction
in Taxes or Assessed Valuation.

(e) Tenant’s Pilot Payment and Tenant’s Tax Payment shall be made as provided in
this Section 7.2 regardless of the fact that Tenant may be exempt, in whole or
in part, from the payment of any taxes by reason of Tenant’s diplomatic or other
tax exempt status or for any other reason whatsoever.

(f) If after the Effective Date, The City of New York shall enact a tax in
substitution for the New York City Commercial Rent or Occupancy Tax in effect on
the Effective Date, and such substitute tax shall be payable in the first
instance by Landlord, then (unless Tenant has been given a specific exemption
from the New York City Commercial Rent or Occupancy Tax as of the applicable
date of application) Tenant shall reimburse Landlord, as Additional Rent within
thirty (30) days after demand, for the amount of Tenant’s proportionate share of
such tax payable by Landlord in respect of this Lease.

(g) In the case of a Tax Year only a fraction of which falls within the Term,
Tenant’s Pilot Payment and/or Tenant’s Tax Payment, as applicable, with respect
to such Tax Year shall be apportioned in the ratio of the number of days in such
Tax Year occurring within the Term to the total number of days in such Tax Year.
If the Commencement Date shall occur on a date other than June 1 or December 1,
and there shall be a Tenant’s Pilot Payment and/or Tenant’s Tax Payment, as
applicable, payable with respect to the period commencing on the Commencement
Date, such Tenant’s Pilot Payment and/or Tenant’s Tax Payment shall not become
due until Landlord shall have furnished a Landlord’s Statement with respect
thereto. Landlord agrees to render a Landlord’s Statement with respect to Pilot
and/or Taxes as soon as reasonably practicable (but in no event later than
thirty (30) days) following the Expiration Date. In no event shall Fixed Rent
ever be reduced by operation of this Section 7.2 and the rights and obligations
of Landlord and Tenant under the provisions of this Section 7.2 with respect to
any Additional Rent shall survive the expiration or earlier termination of this
Lease.

(h) In the event that fee title to the Real Property is transferred to Private
Ownership (as distinguished from governmental or quasi-governmental ownership)
or if for any other reason the Real Property shall cease to be exempt from the
payment of Taxes and becomes subject to the payment of Taxes on substantially
the same basis as other privately owned office buildings in Manhattan
(collectively “Private Ownership”), then, from and after the date (the “Pilot
Early Termination Date”) on which Taxes first become payable under Private
Ownership and/or the Real Property shall cease to be exempt from the payment of
Taxes, (i) Tenant’s Pilot Payment shall cease to be payable hereunder with
respect to any period occurring after the Pilot Early Termination Date and
(ii) Tenant shall commence to make payments of Tenant’s Tax Payment pursuant to
this Section 7.2. Notwithstanding the foregoing, if the Pilot Program terminates
prior to the Pilot Expiration Date for any reason other than as a result of
Tenant’s acts or omissions, then Landlord shall pass the appropriately prorated
share of any resulting reduction in basic annual rent pursuant to
Section 5.2.2.3 of the Underlying Lease on to Tenant.

 

40



--------------------------------------------------------------------------------

Section 7.3 Tenant’s Operating Payment.

(a) Tenant shall pay, in accordance with this Section 7.3, as Additional Rent,
for each calendar year (all or any part of which falls within the Term), an
amount equal to the product of (x) the amount, if any, by which Operating
Expenses for such calendar year exceed the Base Operating Expenses multiplied by
(y) Tenant’s Share of Operating Expenses (“Tenant’s Operating Payment”). Any
Operating Expenses payable hereunder by Tenant shall be paid by Tenant in
accordance with Section 7.3(b) below.

(b) Landlord will furnish to Tenant, with respect to the Base Operating Year, a
written statement setting forth in detail Landlord’s estimate of Operating
Expenses for the Base Operating Year. Landlord will also furnish to Tenant, with
respect to each calendar year, a written statement setting forth in reasonable
detail Landlord’s reasonable estimate of Tenant’s Operating Payment for such
calendar year (“Landlord’s Estimate”). Landlord shall endeavor to provide
Landlord’s Estimate to Tenant not later than thirty (30) days before the
commencement of any calendar year. Tenant shall pay to Landlord on the first day
of each month during such calendar year an amount equal to one-twelfth (1/12) of
Landlord’s Estimate, which shall be credited toward Tenant’s Operating Payment
for such calendar year. If, however, Landlord shall furnish a Landlord’s
Estimate subsequent to the date that is thirty (30) days before the commencement
of any calendar year, then (i) until the first day of the month following the
month in which such Landlord’s Estimate is furnished to Tenant (the “Proration
Date”), Tenant shall pay to Landlord on the first day of each month an amount
equal to the monthly sum payable by Tenant to Landlord under this Section 7.3 in
respect of the last month of the preceding calendar year; (ii) simultaneously
with the delivery of Landlord’s Estimate, Landlord shall give notice to Tenant
stating whether the installments of Tenant’s Operating Payment made or to be
made on or before the Proration Date for such calendar year were greater or less
than the installments of Tenant’s Operating Payment to be made for such period
in accordance with such estimate, and if such notice from Landlord shall
indicate (A) a deficiency, Tenant shall pay the amount thereof (together with
interest thereon at the Applicable Rate) within thirty (30) days after demand
therefor, or (B) an overpayment, Landlord shall, at its option, either pay to
Tenant or apply a credit in the amount thereof (together with interest thereon
at the Applicable Rate) against the next installments of Additional Rent under
this Lease; provided, however, that upon the expiration or earlier termination
of this Lease, Landlord shall pay such amount to Tenant, if such amount has not
yet been so paid or credited, and (iii) on the first day of the month following
the month in which Landlord’s Estimate is furnished to Tenant, and monthly
thereafter throughout the remainder of such calendar year, Tenant shall pay to
Landlord an amount equal to one-twelfth (1/12th) of Tenant’s Operating Payment
shown on such Landlord’s Estimate. Landlord may, at any time or from time to
time (but not more than twice with respect to any calendar year) furnish to
Tenant a revised Landlord’s Estimate of Tenant’s Operating Payment for such
calendar year, and in such case, Tenant’s Operating Payment for such calendar
year shall be adjusted and paid or credited within thirty (30) days
substantially in the same manner as provided in the immediately preceding
sentence.

 

41



--------------------------------------------------------------------------------

(c) Within one hundred eighty (180) days after the end of each calendar year,
Landlord shall furnish to Tenant a Landlord’s Statement. Each such year-end
Landlord’s Statement for any calendar year which includes Operating Expenses
shall be accompanied by a computation of Operating Expenses for the New Tower
Building prepared by Landlord’s managing agent, from which Landlord shall make
the computation of Operating Expenses hereunder. If any Landlord’s Statement
shall provide for payments of Tenant’s Operating Payment that differ from the
amount of Tenant’s Operating Payment paid by Tenant for the preceding calendar
year, then in the case of (x) an overpayment, Landlord shall, at its option,
either pay to Tenant or apply a credit against the next installments of
Additional Rent, the amount of such overpayment (together with interest thereon
at the Applicable Rate); provided, however, that upon the expiration or earlier
termination of this Lease, Landlord shall pay such amount to Tenant, if such
amount has not yet been so paid or credited and (y) a deficiency, Tenant shall
pay the amount thereof within thirty (30) days of demand therefor.

(d) In the case of a calendar year only a fraction of which falls within the
Term, Tenant’s Operating Payment shall be equal to that amount by which
(i) Operating Expenses for such calendar year multiplied by the Partial Year
Fraction exceed (ii) Base Operating Expenses multiplied by the Partial Year
Fraction. In the event of a termination of this Lease, any Additional Rent shall
be paid or adjusted within thirty (30) days after submission of a Landlord’s
Statement. In no event shall Fixed Rent ever be reduced by operation of this
Section 7.3 and the rights and obligations of Landlord and Tenant under the
provisions of this Article 7 with respect to any Additional Rent shall survive
the expiration or earlier termination of this Lease.

Section 7.4 Actual Reimbursement. The computations of Additional Rent under this
Article 7 are intended to constitute an actual reimbursement to Landlord for
increases in Pilot over a base amount and for increases over a base amount of
Taxes and other costs and expenses paid by Landlord with respect to the Real
Property as to which Tenant has agreed to reimburse Landlord under this Lease;
it being acknowledged, however, that with respect to any amounts otherwise
includable in Operating Expenses which, because of a required allocation or for
other reasons, are incapable of precise calculation, the amount includable in
Operating Expenses shall be based on Landlord’s reasonable, good faith estimate
thereof.

Section 7.5 Landlord’s Statement.

(a) Landlord’s failure to render a Landlord’s Statement with respect to any
payment period shall not prejudice Landlord’s right to thereafter render a
Landlord’s Statement with respect thereto or with respect to any subsequent
payment period, nor shall the rendering of a Landlord’s Statement prejudice
Landlord’s right to thereafter render a corrected Landlord’s Statement for that
payment period. Nothing herein contained shall restrict Landlord from issuing a
Landlord’s Statement at any time there is an increase in Pilot, Taxes or
Operating Expenses during any payment period or any time thereafter.
Notwithstanding the foregoing provisions of this Section 7.5(a), Landlord shall
not be entitled to issue a Landlord’s Statement with respect to an Operating
Year or Tax Year after the date which is (i) in the case of Taxes, three
(3) years

 

42



--------------------------------------------------------------------------------

after the expiration of the one hundred eighty (180) day period set forth in
Section 7.3(c) applicable to such Tax Year and (ii) in the case of Operating
Expenses, two (2) years after the expiration of the one hundred eighty (180) day
period set forth in Section 7.3(c) applicable to such Operating Year. For the
avoidance of doubt, Landlord shall render a Landlord’s Statement with respect to
Taxes and Operating Expenses for the Base Pilot Year and the Base Operating
Year, as applicable.

(b) In the event that Tenant disputes the Landlord’s Statement or Landlord’s
calculation of Operating Expenses, as applicable, then Tenant may send a notice
(“Tenant’s Statement”) to Landlord specifying in reasonable detail the reason
for Tenant’s disagreement and the amount of Tenant’s Operating Payment and/or
any other Additional Rent payable under this Article 7, as applicable, Tenant
claims is properly due to Landlord to the extent such amount is then known by
Tenant, and requesting to examine Landlord’s books and records relating to
Operating Expenses and/or Taxes and/or other Additional Rent in connection with
any such dispute, provided that Tenant delivers Tenant’s Statement no later than
one hundred eighty (180) days after the date on which Landlord shall have
delivered the Landlord’s Statement to Tenant, as described in Section 7.3(c). If
Tenant shall not give such Tenant’s Statement within such one hundred eighty
(180) day period, then Landlord’s Statement shall be conclusive and binding upon
Tenant and Tenant shall be deemed to have waived any further rights to pursue
such dispute. Tenant shall have the right to examine Landlord’s books and
records relating to Operating Expenses and/or Taxes and/or other Additional Rent
and/or (subject to the time limitation set forth below with respect to the Base
Pilot Year and the Base Operating Year) the Base Pilot Year and/or the Base
Operating Year in connection with any such dispute; provided that (i) Tenant
shall have delivered such Tenant’s Statement within one hundred eighty
(180) days after the date on which Landlord shall have delivered such Landlord’s
Statement to Tenant, (ii) Tenant completes such examination within one hundred
eighty (180) days after the delivery by Tenant to Landlord of the Tenant’s
Statement in question and (iii) Tenant shall comply with any confidentiality
requirements reasonably imposed by Landlord (including, without limitation, the
execution and delivery of a confidentiality agreement reasonably acceptable to
Landlord). Tenant covenants and agrees that Tenant will not employ, in
connection with such examination, any Person who is to be compensated, in whole
or in part, on a contingency fee basis. If Tenant sends a Tenant’s Statement,
Tenant may elect to have a certified public accountant of reputable quality
examine, at Landlord’s office or at such other location in the Borough of
Manhattan as Landlord may reasonably designate, such of Landlord’s books and
records as are relevant to the Landlord’s Statement in question (the “Operating
Records”), which shall include the books and records relating to Pilot, Taxes,
Operating Expenses and/or or other Additional Rent for the Base Pilot Year, the
Base Operating Year, the calendar year preceding the calendar year in question
and the calendar year in question but not with respect to any prior years;
provided, however, that Tenant shall only have the right to have such certified
public accountant examine the Operating Records (I) relating to Taxes for the
Base Pilot Year prior to the date that is the second (2nd) anniversary of the
date on which Landlord delivers to Tenant a Landlord’s Statement with respect to
Taxes for the Base Pilot Year and (II) relating to Operating Expenses for the
Base Operating Year prior to the date that is the second (2nd) anniversary of
the date on which Landlord delivers to Tenant a Landlord’s Statement with
respect to Operating Expenses for the Base Operating Year.

 

43



--------------------------------------------------------------------------------

(c) Any dispute between Landlord and Tenant with respect to any amount of
Tenant’s Operating Payment and/or any other Additional Rent payable under this
Article 7 shall be resolved by arbitration in accordance with the provisions of
Article 34 hereof. Notwithstanding the foregoing provisions of this
Section 7.5(c), Tenant, pending the resolution of any contest pursuant to the
terms hereof shall continue to pay all sums as determined to be due in the first
instance by Landlord’s Statement. Upon the resolution of such contest, suitable
adjustment shall be made in accordance therewith within thirty (30) days of such
resolution, and in the case of an overpayment, Landlord shall, at its option,
either pay to Tenant or apply a credit against the next installments of
Additional Rent, the amount of such overpayment (together with interest thereon
at the Applicable Rate); provided, however, that upon the expiration or earlier
termination of this Lease, Landlord shall pay such amount to Tenant, if such
amount has not yet been so paid or credited. Tenant’s payment of any Tenant’s
Operating Payment shall not preclude Tenant from later disputing the correctness
of any Landlord’s Statement if done in accordance with and within the time
frames so set forth in this Section 7.5. Notwithstanding anything to the
contrary contained herein, (I) Tenant shall pay all fees and expenses relating
to such contest (other than Landlord’s own legal fees), unless it is finally
determined by arbitration under Article 34 hereof that Landlord overstated
Tenant’s Operating Payment by more than five percent (5%) for such year and (II)
Landlord shall pay all of Tenant’s reasonable out-of-pocket fees and expenses
(including Tenant’s reasonable legal fees) relating to such contest if it is
finally determined by arbitration under Article 34 hereof that Landlord
overstated Tenant’s Operating Payment by more than twelve percent (12%) for such
year.

Section 7.6 No Duplication of Payments. Notwithstanding anything to the contrary
contained in this Lease, it is not the intention of Landlord nor Tenant to
obligate Tenant to make the same payment more than once, and accordingly, if the
provisions of this Lease require any duplicative payments to be made by Tenant
to Landlord and/or any party under the Governmental Documents, then Tenant shall
only have the obligation to make such payment once.

Section 7.7 Capital Improvements. (a) Landlord may include the costs of Capital
Improvements intended to improve energy efficiency in Operating Expenses
pursuant to Section 7.1(f)(25) hereof in accordance with the following:

(i) Capital Improvements Intended to Improve Energy Efficiency. In the case of
any Capital Improvement that the Independent Engineer certifies in writing will
reduce the Building’s consumption of electricity, oil, natural gas, steam, water
or other utilities, and notwithstanding anything to the contrary in
Section 7.1(f)(25) hereof:

(1) The costs of such Capital Improvement shall be deemed reduced by the amount
of any NYSERDA or similar government incentives for energy efficiency
improvements actually received by Landlord to defray the costs of such Capital
Improvement, and shall further be reduced by any energy efficiency tax credits
or similar energy-efficiency-based tax incentives actually accruing to Landlord
as a result of such Capital Improvement.

 

44



--------------------------------------------------------------------------------

(2) For the purposes of this Section 7.7(a)(i), “Simple Payback Period” means
the length of time (expressed in months) obtained by dividing (x) the aggregate
costs of any such Capital Improvement by (y) the anticipated annual savings in
utility costs includable in Operating Expenses (the “Projected Annual Savings”).
By way of example: If the aggregate costs of such Capital Improvement are
$2,000,000 and the Projected Annual Savings are $500,000 per annum, then the
Simple Payback Period for such Capital Improvement is forty-eight (48) months.
The Projected Annual Savings and the Simple Payback Period shall be certified in
writing by the Independent Engineer, subject to the reasonable approval of
Landlord and Tenant.

(3) Commencing with the first Comparison Year following the Comparison Year in
which such Capital Improvement is completed and placed in service and continuing
for the duration of the Simple Payback Period, Landlord may include in Operating
Expenses a portion of the aggregate costs of such Capital Improvement equivalent
to eighty percent (80%) of the Projected Annual Savings, so that the aggregate
costs of such Capital Improvement will be fully amortized over one hundred
twenty-five percent (125%) of the Simple Payback Period. By way of example: If
the aggregate costs of such Capital Improvement are $2,000,000, the Projected
Annual Savings are $500,000 and the Simple Payback Period for such Capital
Improvement is forty-eight (48) months, then Landlord may include $400,000 of
the aggregate costs of such capital improvement (i.e., an amount equivalent to
80% of the Projected Annual Savings) in Operating Expenses for five consecutive
Comparison Years (i.e. sixty (60) months or 125% of the Simple Payback Period).

(b) Notwithstanding the foregoing, if the aggregate projected cost of Operating
Expenses payable by Tenant attributable to any such Capital Improvement
described in Section 7.7 (a)(i) above as projected over 125% of the Simple
Payback Period equals or exceeds $1.00 per rentable square foot multiplied by
the total rentable square feet in the Tenant’s Premises, then if Tenant, in its
sole discretion, notifies Landlord in writing that Tenant disapproves of such
Projected Annual Savings and Simple Payback Period within thirty (30) days after
receipt of the Independent Engineer’s Certification with respect thereto, such
Capital Improvement shall be included in Operating Expenses pursuant to
Section 7.1(f)(25) and the provisions of this Section 7.7 shall not apply.

ARTICLE 8

LEGAL REQUIREMENTS

Section 8.1 (a) Tenant, at its sole expense, shall comply with all Legal
Requirements applicable to the Premises or the use and occupancy thereof by
Tenant to the extent in each case arising from (i) Tenant’s particular manner of
use or the manner of conduct of Tenant’s business in the Premises or the
operation by Tenant of its installations, equipment or other property therein,
where such manner of use, conduct or operation shall be reasonably
distinguishable from the ordinary use, conduct or operation of a business using
the Premises for ordinary office purposes other than the ancillary uses
permitted hereunder (it being agreed that to

 

45



--------------------------------------------------------------------------------

the extent any Legal Requirement becomes applicable to any Special Use Area or
to any ancillary use, then the obligation to comply with such Legal Requirements
shall be deemed to have arisen by reason of Tenant’s particular manner of use of
the Premises), or (ii) any Alterations performed by or on behalf of Tenant; and
Tenant shall make all repairs or Alterations required thereby, whether
structural (in which event all such repairs or Alterations shall be performed by
Landlord and the reasonable cost thereof shall be paid by Tenant) or
nonstructural, ordinary or extraordinary.

(b) Tenant may not occupy any portion of the Premises for the conduct of its
business until Tenant obtains a certificate of occupancy or permit to occupy and
use therefor to the extent required under the Underlying Lease or otherwise
pursuant to Legal Requirements. Tenant may not occupy any Special Use Area
unless and until Tenant shall have obtained any and all licenses and permits
required for such use. Tenant shall not do or permit to be done any act or thing
upon the Premises or the Building by any Tenant Party which will invalidate or
be in conflict with any reasonable requirements of Landlord’s insurance policies
and shall not do or permit anything to be done in or upon the Premises, or use
the Premises in a manner, or bring or keep anything therein, which shall
increase the rates for casualty or liability insurance applicable to the
Building (other than general office use and all ancillary uses provided herein).
If, as a result of any act or omission by Tenant or by reason of Tenant’s
failure to comply with the provisions of this Article 8, the insurance rates for
the Building shall be increased (it being agreed that the use by Tenant of the
Premises for general office use shall not in and of itself violate the terms of
this Article 8), then Tenant shall, after notice from Landlord, desist from
doing or permitting to be done any such act or thing and shall reimburse
Landlord, as Additional Rent, for that part of all insurance premiums thereafter
paid by Landlord which shall have been charged because of such act, omission or
failure by Tenant, and shall make such reimbursement within thirty (30) days
after demand by Landlord.

Section 8.2 Tenant, at its expense, after notice to Landlord, may contest by
appropriate proceedings prosecuted diligently and in good faith, the validity,
or applicability to the Premises or Tenant, of any Legal Requirement, provided
that: (a) Landlord shall not be subject to criminal penalty or to prosecution
for a crime, or any other fine or charge (unless Tenant pays such fine or charge
and any interest accrued thereon, in each case, on or prior to the due date
therefor), nor shall the Premises or any part thereof or the Real Property or
any part thereof be subject to being condemned, forfeited, defeased, encumbered
or vacated by reason of non-compliance or otherwise by reason of such contest;
(b) no unsafe or hazardous condition, relating to such contest, then exists in
the Premises which remains unremedied; (c) such non-compliance or contest shall
not constitute or result in any default under any Superior Lease or Mortgage, or
if any such Superior Lease and/or Mortgage shall permit such non-compliance or
contest on condition of the taking of action or furnishing of security by
Landlord, and the applicable Mortgagee or Superior Lessor shall so require, then
such action shall be taken and such security shall be furnished at the expense
of Tenant; (d) such non-compliance or contest shall not prevent Landlord from
obtaining any and all permits and licenses then required under applicable Legal
Requirements in connection with the operation of the Building; (e) no insurance
policy carried in respect of the Building by Landlord is cancelled and no
premium for any such policy is increased by reason of such non-compliance or
such contest; (f) if Landlord so requires, Tenant furnishes

 

46



--------------------------------------------------------------------------------

to Landlord the bond of a surety company, in form and substance satisfactory to
Landlord, in an amount equal to at least one hundred ten percent (110%) of the
cost of such compliance (as estimated by Landlord), or such other security
reasonably satisfactory in all respects to Landlord (provided that the
provisions of this clause (f) shall not apply to the Original Tenant); and
(g) Tenant shall keep Landlord advised as to the status of such proceedings,
including any settlement thereof. Tenant agrees to indemnify, defend and save
Landlord and all Landlord Parties harmless, in accordance with the provisions of
Article 29, from and against any loss, liability, damage or expense arising out
of any such deferral of compliance or contest, including, without limitation,
attorneys’ fees and disbursements and other expenses reasonably incurred by
Landlord. Landlord agrees to execute any documents reasonably required by Tenant
in order to permit Tenant effectively to carry on any such contest, provided
Landlord is not thereby subjected to any cost or expense not reimbursed by
Tenant or exposed to any material liability or material obligation on account
thereof.

Section 8.3 Landlord shall, at its expense, comply with all Legal Requirements
with respect to the Common Areas and the Building Systems (to the point of
connection to the Premises) (including, without limitation, all Legal
Requirements relating to Tenant’s ability to obtain any permits required in
connection with Tenant’s Initial Alterations, to the extent approved by Landlord
in accordance with the terms of Article 4 hereof and the Work Letter), but may
defer compliance so long as Landlord shall be contesting the validity or
applicability thereof in good faith so long as such contest does not
unreasonably interfere with Tenant’s access to or use of the Premises.

Section 8.4 (a) Neither Landlord nor Tenant shall cause or permit any Hazardous
Substances to be used, transported, stored, released, removed and/or disposed
of, handled, produced or installed in, on or from the Premises or the Building
other than in connection with (i) materials and supplies typically and lawfully
used in connection with the performance of Alterations of the type being
undertaken by Tenant as part of the Tenant’s Initial Alterations and by Landlord
as part of Landlord’s Work and (ii) the use, operation, and maintenance of the
Premises for the Permitted Uses, provided in each case that the same are used,
handled, removed, disposed of and stored in compliance with all applicable
Environmental Laws and all other Legal Requirements. In the event of a violation
of any of the foregoing provisions of this Section 8.4, Landlord may, without
notice and without regard to any grace or cure period contained elsewhere in
this Lease, take all remedial action deemed necessary to correct such condition,
and Tenant shall reimburse Landlord for the cost thereof, within thirty
(30) days after demand therefor.

(b) Each party, in accordance with Article 29 of this Lease, shall indemnify and
hold the other party harmless from and against any loss, liability, damages and
costs and expenses (including without limitation, reasonable attorneys’ fees and
disbursements) that the other party may at any time suffer solely by reason of
the indemnifying party’s using, transporting, storing, releasing, handling,
producing or installing any Hazardous Substances in, on or from the Premises or
any portion of the Real Property and Landlord shall indemnify and hold Tenant
harmless from and against any loss, liability, damages and costs and expenses

 

47



--------------------------------------------------------------------------------

(including without limitation, reasonable attorneys’ fees) that Tenant may
suffer by reason of the existence of such Hazardous Substances in, on or from
the Land prior to the date hereof. The provisions of this Section 8.4(b) shall
survive the Expiration Date.

Section 8.5 Tenant will not clean, nor require, permit, suffer or allow any
window in the Premises to be cleaned, from the outside in violation of
Section 202 of the New York Labor Law or of the rules of the New York City Board
of Standards and Appeals or of any other board or body having or asserting
jurisdiction.

ARTICLE 9

SUBORDINATION AND NON-DISTURBANCE; ESTOPPEL CERTIFICATES

Section 9.1 Subject to the provisions of the Non-Disturbance Agreements entered
into by the Port Authority and Tenant and by the holder of the Existing Mortgage
and Tenant pursuant to Section 9.4(b) hereof, this Lease, and all rights of
Tenant hereunder, are and shall be subject and subordinate in all respects to
the priority of the lien of all Mortgages and the priority of all Superior
Leases (including the Underlying Lease) and all rights of the Mortgagees and
Superior Lessors thereunder, and no further instrument of subordination shall be
required, subject to the terms of Section 9.4 hereof. Tenant shall promptly (and
no later than thirty (30) days after receipt thereof) execute and deliver any
instrument that Landlord or any Superior Lessor or Mortgagee or Governmental
Authority may request to evidence such subordination, provided the instrument
conforms to the requirements of this Lease. This Lease is subject to the rights
of The City of New York pursuant to the City Agreement. Subject to the
provisions of any Non-Disturbance Agreement entered into by the Port Authority
and Tenant pursuant to Section 9.4(b) hereof, Tenant agrees that (i) in
accordance with Section 9.2.1(ii) of the Underlying Lease, this Lease shall not
be materially changed or modified, discharged or extended without the prior
written approval of the Superior Lessor under the Underlying Lease, but nothing
contained herein shall be deemed to prevent Landlord from exercising any of its
remedies under this Lease following the occurrence of a default, after notice
and expiration of any cure period, by Tenant hereunder and (ii) in accordance
with Section 9.2.1(iii) of the Underlying Lease, this Lease and the Term
hereunder shall terminate and expire, without notice to Tenant, on the day
preceding the date of expiration or on such earlier date as Landlord and Tenant
may agree upon or on the effective date of any revocation of the consent to this
Lease of the Superior Lessor under the Underlying Lease. This Lease is subject
to the approval of the Port Authority pursuant to the provisions of the
Underlying Lease.

Section 9.2 (a) In the event of any act or omission of Landlord which would give
Tenant the right, immediately or after lapse of a period of time, to cancel or
terminate this Lease (other than pursuant to Section 1.4, 12.2 or 13.2), or to
claim a partial or total eviction, Tenant shall give each Mortgagee and Superior
Lessor whose name and address shall previously have been furnished to Tenant in
writing, notice of such act or omission. If Landlord fails to cure such act or
omission within the time provided for in this Lease, then each such Mortgagee or
Superior Lessor shall have an additional sixty (60) days after receipt of such
notice within which to cure

 

48



--------------------------------------------------------------------------------

such act or omission or if such act or omission cannot be cured within that
time, then such additional reasonable period of time as may be necessary to cure
such default, in which event this Lease shall not be terminated and Tenant shall
not exercise any other rights or remedies under this Lease or otherwise while
such remedies are being so diligently pursued.

(b) Tenant shall not withhold its consent to any reasonably requested
modifications to this Lease, upon request of a Mortgagee, provided that such
Lease modification shall not decrease Landlord’s obligations under this Lease
(except to a de minimis extent) or increase Tenant’s obligations or adversely
affect Tenant’s rights under this Lease (except to a de minimis extent).

Section 9.3 (a) If a Mortgagee or Superior Lessor (other than the Superior
Lessor under the Underlying Lease, which Superior Lessor shall be subject to the
terms of Section 9.3(b) below) shall succeed to the rights of Landlord under
this Lease, whether through possession or foreclosure action or delivery of a
new lease or deed, then at the request of such Mortgagee or Superior Lessor,
Tenant shall attorn to and recognize such Mortgagee, such Superior Lessor, the
designee of such Mortgagee or Superior Lessor or a purchaser at foreclosure or
otherwise, in each case acquiring Landlord’s interest under this Lease (a
“Successor Landlord”) as Tenant’s landlord under this Lease, and shall promptly
(and no later than thirty (30) days after receipt thereof) execute and deliver
any instrument that such Successor Landlord may reasonably request to evidence
such attornment. Upon such attornment this Lease shall continue in full force
and effect as, or as if it were, a direct lease between such Successor Landlord
and Tenant upon all of the terms, conditions and covenants as are set forth in
this Lease and shall be applicable after such attornment except that such
Successor Landlord, unless such Successor Landlord shall be an Affiliate of
Landlord, shall not:

(i) be liable for any acts, omissions, events or conditions arising prior to the
time such Successor Landlord acquired Landlord’s interest under this Lease;

(ii) be subject to any offset or defenses that Tenant may have against Landlord,
which shall have theretofore accrued to Tenant against Landlord, except to the
extent expressly provided for in the applicable Non-Disturbance Agreement;

(iii) be bound by any previous material modification of this Lease entered into
after Tenant has been notified of the existence and identity of such Successor
Landlord and of its address for notices, not expressly provided for in this
Lease, or by any previous prepayment of more than one month’s Fixed Rent, unless
such material modification or prepayment shall have been expressly approved in
writing by such Successor Landlord; or

(iv) be bound by any obligation to perform any work or to make improvements to
the Premises, to the extent that such obligation accrued prior to the time such
Successor Landlord acquired Landlord’s interest under this Lease (it being
agreed that, subject to

 

49



--------------------------------------------------------------------------------

the terms of any Non-Disturbance Agreement, in the event of a casualty, such
Successor Landlord shall not be obligated to repair or restore the Premises or
any portion thereof beyond such repair or restoration as may be reasonably
accomplished from the net insurance proceeds actually made available to
Successor Lessor, provided, however, that, in the event of Successor Landlord’s
failure to confirm, within one hundred eighty (180) days (or such shorter period
of time set forth in the Non-Disturbance Agreement with such Successor Landlord)
after the date of such casualty, its willingness to fully reconstruct the
Premises, Tenant shall have the option, to be exercised within sixty (60) days
after receipt of notice from Successor Landlord that it does not intend to fully
repair or restore the Premises (provided that if Successor Landlord has failed
to so notify Tenant of its intentions by the end of such one hundred eighty
(180) day period (or such shorter period of time set forth in the
Non-Disturbance Agreement with such Successor Landlord), Successor Landlord
shall be deemed to have notified Tenant that Successor Landlord does not intend
to fully repair or restore such Premises), to terminate this Lease).

(b) Tenant covenants and agrees that, if by reason of a default on the part of
Landlord who is the Lessee under the Underlying Lease, in the performance of any
of the terms or provisions of such Underlying Lease or if for any other reason
of any nature whatsoever such Underlying Lease and the leasehold estate of the
Lessee thereunder are terminated by summary dispossess proceeding or otherwise,
Tenant shall attorn to and recognize such landlord as Tenant’s landlord under
this Lease on the condition that such Landlord shall recognize all of Tenant’s
rights under this Lease. Tenant covenants and agrees to execute and deliver, at
any time and from time to time upon request of the landlord under such
Underlying Lease, any instrument which may be reasonably necessary or reasonably
appropriate to evidence such attornment. Tenant further waives the provisions of
any statute or rule of law now or hereafter in effect which may terminate this
Lease or give or purport to give Tenant any right of election to terminate this
Lease or to surrender possession of the Premises demised hereby in the event
such Underlying Lease terminates or in the event any such proceeding is brought
by the landlord under such Underlying Lease, and in that circumstance Tenant
agrees that this Lease shall not be affected in any way whatsoever by any such
proceeding or termination.

Section 9.4 (a) Landlord represents to Tenant that as of the Effective Date, the
Existing Mortgage is the only Mortgage affecting the Real Property, and the
Underlying Lease is the only Superior Lease affecting the Real Property.

(b) Landlord shall use commercially reasonable efforts to obtain and deliver to
Tenant a Non-Disturbance Agreement from each of the Port Authority
(substantially in the form of Exhibit R) and the holder of the Existing Mortgage
(substantially in the form of Exhibit N).

(c) Landlord shall use commercially reasonable efforts (at no cost to Landlord
or Tenant) to provide a Non-Disturbance Agreement from the holder of each future
Mortgage and from each future Superior Lessor, it being agreed that the failure
to so obtain any such Non-Disturbance Agreement shall not subject Landlord to
any liability or otherwise relieve Tenant of any of its obligations hereunder,
subject to the provisions of Section 9.4(e). Tenant shall have

 

50



--------------------------------------------------------------------------------

the right to record any Non-Disturbance Agreement in the Register’s Office,
provided that Tenant shall pay all costs, taxes and expenses necessary for the
recordation of such Non-Disturbance Agreement.

(d) This Lease is subject to the approval of the Port Authority pursuant to the
provisions of Section 9.1 of the Underlying Lease. Following the execution and
delivery hereof, Landlord will promptly submit this Lease to the Port Authority
for such approval. Tenant agrees to promptly execute the Port Authority’s
consent agreement in the form attached hereto as Exhibit T after the same shall
have been submitted to Tenant for signature. If such approval is not received by
Landlord on or prior to March 1, 2012, Landlord shall promptly notify Tenant of
that fact, whereupon either Landlord or Tenant may by written notice given prior
to March 1, 2012, cancel this Lease by notice to the other party and this Lease
and the Term shall terminate and expire on the cancellation date set forth in
said notice as if such date were the Expiration Date, and neither party shall
have any further obligation or liability to the other party. Landlord shall use
commercially reasonable efforts to obtain such approval on or prior to March 1,
2012.

(e) Notwithstanding anything to the contrary contained herein, this Lease shall
not be subordinate to any future Mortgage or future Superior Lease, unless and
until there shall first be delivered to Tenant, for execution, a Non-Disturbance
Agreement executed and acknowledged by the holder of such Mortgage or Superior
Lessor that conforms to the requirements of this Lease.

(f) Landlord hereby authorizes Tenant to make the payments described in
Section 1.7(f) of the Non-Disturbance Agreement attached as Exhibit N hereto,
subject to the terms and conditions thereof.

Section 9.5 Each party agrees, at any time and from time to time, as reasonably
requested by the other party, upon not less than ten (10) Business Days’ prior
notice, to execute and deliver to the other a written statement executed by an
appropriate individual representing such party (a) stating that this Lease is
then in full force and effect and has not been modified (or if modified, setting
forth all modifications), (b) setting forth the then Fixed Rent and Additional
Rent, (c) setting forth the date to which the Fixed Rent and Additional Rent
have been paid, (d) stating whether or not, to the best knowledge of the
signatory, the other party is in default under this Lease, and if so, setting
forth the specific nature of all such defaults, (e) stating the amount of the
security deposit, if any, held by Landlord under this Lease, (f) stating whether
there are any subleases affecting the Premises, (g) stating the address of the
person to which all notices and communication under this Lease shall be sent,
(h) stating the Commencement Date, the Rent Commencement Date and the Expiration
Date, (i) stating whether or not there are any amounts of Landlord’s
Contribution not yet advanced to Tenant, (j) stating what portion of the
Premises Tenant is in possession and occupancy of pursuant to this Lease,
(k) stating whether any construction or similar milestones set forth in this
Lease have been met and (l) as to any other matters reasonably requested by the
party requesting such certificate. The parties acknowledge that any statement
delivered pursuant to this Section 9.5 may be relied upon by any purchaser or
owner of the Real Property or the Building, or of Landlord’s interest (directly
or indirectly) in

 

51



--------------------------------------------------------------------------------

the Real Property or the Building or any Superior Lease, or by any Mortgagee or
Superior Lessor, or by any purchaser of the interest of any Mortgagee or
Superior Lessor (directly or indirectly) in the Real Property or the Building,
or by any prospective or actual sublessee of the Premises or assignee of this
Lease, or permitted transferee of or successor to Tenant.

Section 9.6 Tenant hereby represents, warrants and certifies to Landlord that
(i) Tenant is not a Prohibited Person and (ii) Tenant’s location in the Building
is reasonably necessary to discourage Tenant from removing its business to a
location outside of the State of New York or is reasonably necessary to preserve
Tenant’s competitive position in its industry. In addition, Tenant hereby
covenants and agrees to the following:

(a) from time to time upon Landlord’s request therefor, to deliver to Landlord
Tenant’s most recently filed Form NYS-45 and Form NYS-45-ATT (or successor forms
therefor);

(b) from time to time upon Landlord’s request therefor, deliver to Landlord such
information as Landlord may need to annually submit to the IDA the subtenant
survey in the form of Exhibit K attached hereto (as such survey may be amended
by the IDA and Landlord from time to time);

(c) to deliver to Landlord on the Commencement Date and thereafter on or before
August 1 of each year during the Term, an annual employment report in the form
attached hereto as Exhibit L (as such report may be amended by the IDA and
Landlord from time to time);

(d) to deliver to Landlord on or before the Effective Date (i) a certificate
from Tenant, in the form attached hereto as Exhibit M, certifying that it is not
a Prohibited Person, and (ii) a form (supplied by the IDA) completed by Tenant
to enable the IDA to prepare a background investigative report (or any successor
report that is then used by the City) with respect to Tenant; and

(e) to annually submit to the IDA, on or before August 1 of each year commencing
on the August 1 immediately following the Effective Date, the Prohibited Person
certification in the form attached hereto as Exhibit M.

ARTICLE 10

SERVICES

Section 10.1 Landlord shall operate and maintain the Building and provide, at
Landlord’s expense, except as otherwise set forth herein, the services described
in this Article 10

 

52



--------------------------------------------------------------------------------

(the “Building Services”) in conformance with the standards applicable to First
Class Office Buildings.

Section 10.2 Electricity.

(a) Subject to the provisions of this Section 10.2, Tenant agrees that
electricity shall be furnished to Tenant on a “submetering” basis by Landlord.
If the Premises are not already separately submetered as hereinafter provided,
Landlord, at Landlord’s cost, shall install a meter or meters (collectively, the
“Submeter”), at a location designated by Landlord in the electrical closets on
each floor of the Premises, and perform all other work necessary for the
installation of the Submeter (at no cost to Tenant). In no event shall the
Submeter measure electricity supplied to the Building Systems. If more than one
Submeter is used to measure consumption of electricity in the Premises, Tenant
shall be billed only on the basis of the “coincident” demand as measured and
calculated from time to time as though a single Submeter were measuring such
demand as permitted by The Consolidated Edison Company of New York, Inc. (or any
subsequent provider of electricity to the Building).

(b) Landlord and Tenant hereby acknowledge and agree as follows:

(i) Pursuant to Section 40.1 of the Underlying Lease, the Port Authority has
arranged for the furnishing of electrical power from the Power Authority of the
State of New York to the grid connection points for the Property, and Landlord
has the right to obtain such power for the Premises upon and subject to the
terms of the Underlying Lease.

(ii) Landlord shall make electricity available to the Premises at a level
sufficient to accommodate a demand load of eight (8) watts per useable square
foot, exclusive of base Building HVAC, and Tenant covenants that Tenant’s use
and consumption of electricity shall not at any time exceed such amount, nor
exceed the capacity of any of the electrical facilities and installations in or
otherwise serving or being used in the Premises.

(iii) Should Tenant’s submeter readings exceed the demand load of eight
(8) watts per useable square foot, Tenant shall, upon notice from Landlord,
promptly cease the use of any of Tenant’s electrical equipment which Landlord’s
electrical engineer reasonably determines, causes Tenant to exceed such
capacity.

(iv) If and so long as electric current is supplied by submetering pursuant to
this Section 10.2, Tenant will pay Landlord or Landlord’s designated agent, as
additional rent for such service, the amounts, as determined by the Submeter,
for the purpose of measuring Tenant’s consumption and demand. The additional
rent payable by Tenant pursuant to this Section (the “Electricity Additional
Rent”) shall be computed in

 

53



--------------------------------------------------------------------------------

the same manner as Electricity Cost, as applied to the Premises, and shall also
include a fee equal to five percent (5%) of such charge in consideration of
Landlord’s administrative and overhead costs. The Electricity Additional Rent
shall be binding and conclusive on Tenant unless, with respect to any such bill
or Electricity Cost Statement, on or before the date that is one hundred eighty
(180) days after the delivery by Landlord to Tenant of such bill or Electricity
Cost Statement, Tenant shall notify Landlord that it disputes the correctness
thereof, specifying in reasonable detail the respects in which such bill or
Electricity Cost Statement is claimed to be incorrect (if then known to Tenant).
Landlord and Tenant shall cooperate in good faith to resolve such dispute.
Pending the determination of such dispute, which dispute may be submitted to
arbitration in accordance with Article 34, Tenant shall pay the amount shown on
such bill or Electricity Cost Statement (as and when otherwise payable to
Landlord under this Section 10.2). Landlord shall within thirty (30) days refund
or credit any overpayment by Tenant following the final determination of such
dispute (with interest at the Applicable Rate on such overpayment from the date
such overpayment was made through and including the date of such refund or
credit). If the Submeter should fail to properly register or operate at any time
for any reason whatsoever, Landlord may estimate the Electricity Additional
Rent, and when the Submeter is again properly operative, an appropriate
reconciliation shall be made, by Tenant paying any deficiency to Landlord within
thirty (30) days after demand, or by Landlord crediting Tenant with the amount
of any overpayment, as the case may be. Landlord, at its option, may from time
to time increase the Electricity Additional Rent based upon any increase in the
Electricity Cost. The periods to be used for such computation shall be as
Landlord, in its sole discretion, may from time to time elect, provided that
Landlord shall bill for electricity no less frequently than quarterly. Where
more than one meter measures the electric service to Tenant, the electric
service rendered through each meter may be computed and billed at Landlord’s
option, either separately or cumulatively. Bills for the Electricity Additional
Rent shall be rendered to Tenant at such time as Landlord may elect, provided
that Landlord shall bill for electricity no less frequently than quarterly.

(v) The Submeter might be installed subsequent to the date (the “Initial
Occupancy Date”) that Tenant, or anyone (including any contractors or other
workmen) claiming under or through Tenant first enters the Premises. In such
event, the annual Fixed Rent during the period commencing on the Initial
Occupancy Date and ending on the date on which a reading of the installed
Submeter is made, shall be increased by an amount equal to the product of
(A) $1.00 and (B) the number of RSF in the applicable portion of the Premises.
Tenant acknowledges that in connection with the installation or retrofit of the
meter(s), the electricity being supplied to serve the Premises may be
temporarily interrupted.

(vi) If, at any time, Landlord shall not be allowed by law to charge Tenant for
electric service to the Premises on a submetered basis, then this Lease shall be
deemed amended so that from and after the date on which Landlord ceases to
provide electricity on a submetered basis, Landlord shall be entitled to receive
compensation for continuing to provide such electric service which shall be
equivalent of the Electricity

 

54



--------------------------------------------------------------------------------

Cost of such electricity plus five percent (5%) of such Electricity Cost,
computed in a manner reasonably determined by Landlord and payable monthly. If
pursuant to any law, ruling order or regulation, the amount which Landlord is
permitted to charge Tenant for the purchase of electricity pursuant to this
Section 10.2 shall be reduced below the amount which Landlord would otherwise be
entitled to charge Tenant hereunder, then, to the fullest extent legally
permissible, Tenant shall pay the difference between such amounts to Landlord as
Additional Rent within thirty (30) days after demand therefor, as compensation
to Landlord for the use and maintenance of the New Tower Building’s electric
distribution system.

(vii) Tenant may, from time to time (but in no event more than twice every
twelve (12) months), at Tenant’s sole cost and expense, check the accuracy of
each Submeter, provided that (A) Tenant shall provide Landlord with at least
thirty (30) days’ prior written notice of any such testing and (B) Tenant shall
engage the services of an independent testing agency/lab reasonably acceptable
to Landlord. Landlord shall have the right to have an employee or agent of
Landlord present during any such testing.

(viii) Tenant shall have the right to increase the amount of electric power
being drawn from the buss duct on any floor within the Premises, at Tenant’s
sole cost and expense, provided that (1) the total amount of power allotted to
the Premises is not increased, (2) Tenant shall only be entitled to reallocate
power from the buss duct of another floor of the Premises, which buss duct is
served by the same switch as the buss duct for the floor of the Premises with
respect to which Tenant shall desire to increase such power and (3) in the event
that Tenant shall desire to increase the amount of electric power on any floor
of the Premises that constitutes a partial floor, then Tenant shall, at its sole
cost and expense, install a separate buss duct switch, transformer and
electricity panel on such partial floor with respect to such additional power
electric (which buss duct switch, transformer and electricity panel shall
constitute Non-Standard Alterations).

(ix) Notwithstanding anything to the contrary contained herein, if Tenant
requires additional electrical capacity to the Premises in excess of a demand
load of eight (8) watts per useable square foot and provided that (A) Tenant
shall have provided Landlord with reasonable backup documentation showing to
Landlord’s reasonable satisfaction that such additional capacity is reasonably
necessary to support Tenant’s use of the Premises for the Permitted Uses,
(B) any and all proper and necessary equipment (e.g., additional risers, feeders
or service switches) shall be deemed to be a Non-Standard Alteration which
Landlord (in Landlord’s sole discretion) may require to be removed in accordance
with Section 4.4(a) hereof on or prior to the Expiration Date and (C) Landlord
shall not be required to obtain any such additional electrical capacity from the
Utility, then Landlord shall provide to Tenant the additional electrical
capacity to the Premises in excess of a demand load of eight (8) watts per
useable square foot (it being understood that such additional capacity shall not
exceed five (5) watts per useable square foot) to the extent it exists within
the capacities of the Building’s buss duct system and is not committed to any
Building System requirement or tenant under an existing

 

55



--------------------------------------------------------------------------------

lease obligation or reasonably desired to be reserved by Landlord (taking into
account the future needs of existing and future occupants of space in the
Building or Landlord’s existing and future needs in connection with the
operation of the Building), provided further, that if such additional electrical
capacity is not available on the Building’s buss duct system in Landlord’s
reasonable determination and Tenant’s requirements necessitate installation of
an additional riser, risers or other proper and necessary equipment, any
additional risers or risers required by Tenant to supply Tenant’s electrical
requirements in excess of the Electrical Capacity and all other equipment proper
and necessary in connection therewith, upon request of Tenant, will, subject to
the limitations hereinafter set forth, be installed by Landlord, at Tenant’s
sole cost and expense (except in such case where Landlord installs a riser with
excess capacity to serve other tenants or the Building, in which case Tenant’s
cost shall be based on the proportion which the additional electricity furnished
to Tenant bears to the total electric capacity of such additional riser, risers
or other equipment), if, in Landlord’s reasonable judgment, the same are
necessary and will not cause or create a hazardous condition, unreasonably
excessive or unreasonable alterations, repairs or expense or interfere (by more
than a de minimis extent) with or disturb other tenants (taking into account the
future needs of existing and future occupants of space in the Building or
Landlord’s existing and future needs in the operation of the Building) or cause
damage or injury to the Building.

(x) Notwithstanding anything to the contrary contained herein, in the event that
Tenant shall have reallocated or reduced the electrical capacity with respect to
any floor of the Premises (or portion thereof), then at such time as Tenant
shall surrender such floor (or portion thereof) to Landlord under Articles 33 or
Sections 14.4 or 14.5 hereof, Tenant, at its sole cost and expense, shall
reinstate all electric capacity on such floor (or portion thereof) as may have
been reallocated or otherwise decreased as a result of any Tenant’s use thereof
such that the electric capacity serving such floor is not less than the
electrical capacity for such floor (or portion thereof) on the date such floor
(or portion thereof) was delivered to Tenant; provided, however, that Tenant
shall not be required to reinstate such electric capacity with respect to such
floor of the Premises (or portion thereof) to more than the greater of (x) eight
(8) watts per useable square foot of said floor of the Premises (or portion
thereof) or (y) the electrical capacity therefor that is expressly set forth in
the Offer Notice with respect to such floor (or portion thereof).

(c) If any taxes or charges are or shall be imposed upon Landlord or its agent
in connection with the sale or resale of electricity to Tenant (other than
income taxes), Tenant covenants and agrees that, where permitted by law,
Tenant’s pro rata share of such taxes or charges shall be passed on to Tenant
and paid by Tenant to Landlord or its agent within thirty (30) days, as
Additional Rent, without set off or deduction.

(d) Landlord reserves the right to discontinue furnishing electricity to Tenant
for any portions of the Premises at any time upon not less than thirty
(30) days’ notice to Tenant or such longer period as shall be reasonably
necessary for Tenant to obtain electric energy from a third party service
provider, but Landlord shall exercise such right only if required to do so by

 

56



--------------------------------------------------------------------------------

applicable Legal Requirements. If Landlord shall so discontinue the furnishing
of electricity as provided herein, this Lease shall be unaffected thereby,
except that, from and after the effective date of such discontinuance,
(i) Tenant shall arrange to obtain electricity for such portions of the Premises
directly from the public utility company supplying electricity to the Building,
(ii) all meters, equipment and other facilities which may be required for Tenant
to obtain electricity directly from such public utility company shall be
installed by Landlord, and the actual out-of-pocket cost thereof shall be
payable to Landlord by Tenant within thirty (30) days, as Additional Rent,
without set off or deduction, if in Landlord’s reasonable judgment the same are
necessary, (iii) any such installation shall be maintained by Tenant, at its
expense, and shall be subject to such conditions as Landlord and/or the public
utility company may require, and Landlord shall not be liable to Tenant therefor
and the same shall not be deemed to be a lessening or diminution of services
within the meaning of any law, rule or regulation now or hereafter enacted,
promulgated or issued, and (iv) Tenant shall no longer be obligated to pay to
Landlord the Electricity Additional Rent under Section 10.2(b)(iv).

(e) Notwithstanding anything to the contrary contained herein, Landlord shall
not in any way be liable or responsible to Tenant for any loss, damage or
expense which Tenant may sustain or incur as a result of the unavailability of
or interruption in the supply of electricity to the Premises or a change in the
quantity or character or nature of such current and such change, interruption or
unavailability shall not constitute an actual or constructive eviction, in whole
or in part, or subject to Section 6.4 hereof, entitle Tenant to any abatement or
diminution of rent, or relieve Tenant from any of its obligations under this
Lease, or impose any liability upon Landlord or any Landlord Party, by reason of
inconvenience or annoyance to Tenant, or injury to or interruption of Tenant’s
business, or otherwise.

(f) At Tenant’s request, Landlord shall furnish, install and replace, as
required, all lighting tubes, lamps, bulbs and ballasts required in the Premises
at Tenant’s sole cost and expense provided that Landlord’s charges therefor
shall be in accordance with Landlord’s regular rates in effect from time to
time, and not materially in excess of the rates for similar materials and
services provided by landlords in other First Class Office Buildings. All
lighting tubes, lamps, bulbs and ballasts so installed shall become Landlord’s
property upon the expiration or sooner termination of this Lease.
Notwithstanding anything to the contrary herein, Tenant shall use Landlord’s
contractor or a contractor reasonably approved by Landlord for any installation
or replacement of such lighting tubes, lamps, bulbs and ballasts.

(g) For any portion of the Premises comprising less than a full floor of the New
Tower Building (each, a “Partial Floor”), Tenant shall pay to Landlord, as
Additional Rent, Tenant’s pro rata share (based upon the ratio of the RSF of the
applicable Partial Floor to the then occupied RSF of the applicable floor) of
the actual cost of the entire supply of electric current to the applicable
floor(s) of the Premises (including the common areas of the applicable floor and
electricity for the HVAC units on the applicable floor), based upon Landlord’s
utility meter for such floor, together with an administration fee of five
percent (5%) of such share (collectively, the “Partial Floor Electricity
Charge”). Such payments shall be made within thirty (30) days after receipt of a
statement setting forth the actual cost of electricity and the

 

57



--------------------------------------------------------------------------------

computation of Tenant’s payment. The Partial Floor Electricity Charge shall be
adjusted from time to time in accordance with the provisions of Section 10.2(h)
hereof. Notwithstanding the foregoing, in the event that Landlord determines
that it is reasonably feasible to measure electricity supplied to such Partial
Floor on a “submetering” basis, then (i) Landlord shall install a meter or
meters on such Partial Floor to measure such electricity (and Tenant shall pay
to Landlord, as Additional Rent within thirty (30) days after receipt by Tenant
of an invoice therefor, all actual reasonable out-of-pocket costs incurred by
Landlord in installing more than one (1) such meter on such Partial Floor),
(ii) such meter or meters shall be deemed to be a Submeter hereunder and Tenant
shall pay Electricity Additional Rent with respect to such Partial Floor as set
forth in Section 10.2(b)(iv) hereof, (iii) Tenant shall not be required to pay
the Partial Floor Electricity Charge with respect to such Partial Floor under
this Section 10.2(g) and (iv) Tenant shall pay its pro rata share (based on the
ratio of the RSF of the applicable Partial Floor to the then occupied RSF of the
applicable floor) of the actual cost of the supply of electric current to the
common areas of the applicable floor and electricity for the HVAC units on the
applicable floor.

(h) If, after the initial leasing by Tenant of any Partial Floor pursuant to the
terms of this Lease, Tenant’s actual use of such Partial Floor shall change from
Tenant’s prior use of such Partial Floor and electricity shall not be measured
on a “submetering” basis with respect to such Partial Floor pursuant to the last
sentence of Section 10.2(g) hereof, then either Landlord or Tenant may engage a
reputable independent electrical consultant reasonably acceptable to the other
to make a survey of Tenant’s electric consumption with respect to such Partial
Floor. The party requesting such survey shall pay for the cost thereof. If any
such survey discloses that Tenant’s electrical consumption with respect to such
Partial Floor materially exceeds or is materially less than the then current
Partial Floor Electricity Charge, then such Partial Floor Electricity Charge
shall be increased or decreased, effective as of the date of such survey, to be
an amount determined by such electrical consultant to fairly represent the cost
of such electricity, based on such survey. Promptly after any increase or
decrease in the Partial Floor Electricity Charge becomes effective pursuant to
this Section 10.2(h), the parties shall execute, acknowledge and deliver to each
other a supplemental agreement in such form as Landlord shall reasonably require
confirming such increase or decrease, but failure to do so shall have no effect
on Tenant’s obligation to pay the amounts set forth in Section 10.2(g) hereof
with respect to electricity, as so increased or decreased.

(i) Notwithstanding anything to the contrary contained in this Section 10.2,
Tenant, at Tenant’s sole cost and expense, shall have the right to arrange to
obtain electricity for all of the Premises directly from the public utility
company supplying electricity to the Building, which right shall be subject to
Landlord’s approval (not to be unreasonably withheld, conditioned or delayed).
All meters, equipment and other facilities which may be required for Tenant to
obtain electricity directly from such public utility company shall be installed
by Landlord, and the actual out-of-pocket cost thereof shall be payable to
Landlord by Tenant within thirty (30) days after demand, as Additional Rent,
without set off or deduction. Any such installation shall be maintained by
Tenant, at its expense, and shall be subject to such conditions as Landlord
and/or the public utility company may require, and Landlord shall not be liable
to Tenant therefor and the same shall not be deemed to be a lessening or
diminution of services

 

58



--------------------------------------------------------------------------------

within the meaning of any law, rule or regulation now or hereafter enacted,
promulgated or issued.

Section 10.3 Heat, Ventilation and Air Conditioning. (a) Landlord shall provide
HVAC to the Premises on Business Days from 8:00 A.M. to 6:00 P.M. and on
Saturdays from 9:00 A.M. to 1:00 P.M. (“Business Hours”), through local DX
systems located on each floor of the Premises installed by Landlord (the
electricity with respect to which shall be metered to Landlord and the cost
thereof shall be deemed to be Electricity Additional Rent and payable pursuant
to Section 10.2(b)(iv) hereof) in accordance with the specifications set forth
on Schedule 1 of the Work Letter and including cooling towers, pumps and
associated equipment (collectively, sometimes referred to herein as the
“Building HVAC System”) (it being understood that the Building HVAC System
includes, without limitation, such local DX units).

(b) Anything in this Section 10.3 to the contrary notwithstanding, Landlord
shall not be responsible if the normal operation of the Building HVAC System
shall fail to provide cooled or heated air at reasonable temperatures, pressures
or degrees of humidity or any reasonable volumes or velocities in any parts of
the Premises (i) that, solely by reason of any machinery or equipment installed
by or on behalf of Tenant or any Person claiming through or under Tenant, shall
have an electrical load in excess of the average electrical load and human
occupancy factors for such air conditioning system as set forth in the
specifications set forth on Schedule 1 of the Work Letter, (ii) solely because
of any Alterations made or performed by or on behalf of Tenant or any Person
claiming through or under Tenant or (iii) because Tenant fails to comply with
the Rules and Regulations or any other applicable provisions of this Lease.
Tenant acknowledges that Tenant is solely responsible for the design of the
heat, ventilation and air-conditioning system within the Premises (other than
the perimeter heating units) and the adequacy of such system to distribute HVAC
therein, and no approval by Landlord of any proposed or final plans for such
work shall constitute a representation or warranty by Landlord that such system
will function to achieve its intended purpose. Tenant at all times shall
cooperate fully with Landlord and shall abide by the reasonable regulations and
requirements which Landlord may prescribe for the proper functioning and
protection of the Building HVAC System.

(c) Landlord shall not be required to furnish Building HVAC System services
during periods other than Business Hours for the furnishing and distributing of
such services (“Overtime Periods”), unless Landlord has received advance notice
from Tenant requesting such services at least four (4) hours prior to the
requested service. Accordingly, if Landlord shall furnish any such services to
the Premises at the request of Tenant during Overtime Periods, Tenant shall pay
Landlord, as Additional Rent in equal monthly installments in accordance with
the terms of Section 1.1(b) hereof, for all Building HVAC System (excepting
heat, for which rates are set forth on Schedule E attached hereto) services
furnished to Tenant during Overtime Periods at a rate of One Hundred Dollars
($100) per hour per floor, which rate shall be increased in an amount equal to
the actual increases in the costs incurred by Landlord in providing such
services within thirty (30) days after demand, the cost for such services at
Landlord’s then current rates for the New Tower Building. Landlord shall provide
to Tenant, promptly after

 

59



--------------------------------------------------------------------------------

request, reasonable supporting documentation of the costs incurred by Landlord
with respect to Landlord’s provision of the services described in this
Section 10.3(c).

(d) Tenant shall have the right to connect (i) supplemental air conditioning
units (the “Supplemental AC Units”) to the New Tower Building condenser water
system and Landlord shall provide the amount of condenser water required by such
units, it being understood that Landlord shall provide a minimum of seventy-five
(75) tons of condenser water therefor, and (ii) Tenant’s monitoring system for
Tenant’s fan boxes in the Premises to the Building management system. During the
period which is one hundred and eighty (180) days after the Rent Commencement
Date, Tenant shall be permitted to increase the amount of condenser water that
Landlord shall provide upon written notice to Landlord, provided that in no
event may Tenant require Landlord to provide condenser water in excess of one
hundred twenty (120) tons. If Tenant fails to timely elect within such one
hundred eighty (180) day period to increase the amount of condenser water which
Landlord is obligated to provide, then Tenant shall only be entitled to a
maximum of seventy-five (75) tons of condenser water until the end of the Term.
Tenant shall pay, within thirty (30) days of demand by Landlord, the actual
out-of-pocket costs and expenses reasonably incurred by Landlord in connection
with such work, including, if necessary, the costs of shut down and draining of
risers. Additionally, Tenant shall pay an annual charge for the amount reserved,
used or connected under clause (i) above at Landlord’s then current rates for
the New Tower Building, which annual charge as of the Effective Date is $600 per
ton per annum.

(e) In the event that Tenant exercises the Expansion Option or ROFO Option,
Landlord shall provide an additional amount of condenser water required to be
used by Tenant for the Supplemental AC Units (which shall in no event exceed the
number of tons of condenser water equal to the product of (x) twenty (20) times
(y) a fraction, (i) the numerator of which is the RSF of the applicable
Expansion Space or Offered Space, as the case may be, and (ii) the denominator
of which is the aggregate RSF of all of the office space located on the floor on
which such Expansion Space (or Offered Space, as applicable) is located), and
Tenant shall pay the charges therefor in accordance with the terms of
Section 10.2(d) hereof.

(f) In the event that any portion of the Premises is surrendered to Landlord
under Section 14.5 or Articles 33 hereof, or is underlet by Landlord under
Section 14.4 hereof, then the amount of condenser water tonnage that Landlord
shall be obligated to provide to Tenant under this Section 10.3 shall be reduced
by an amount equal to the product of (x) twenty (20) times (y) a fraction,
(i) the numerator of which is the RSF of the applicable space so surrendered or
underlet by Landlord, as the case may be, and (ii) the denominator of which is
the aggregate RSF of all of the office space located on the floor on which such
space is located).

Section 10.4 Elevators; Loading Dock.

(a) Landlord shall provide passenger elevator service to the Premises 24 hours
per day, 365 days per year. Subject to the terms hereof (including, without
limitation, Article 6

 

60



--------------------------------------------------------------------------------

hereof), in no event shall Landlord diminish elevator capacity to the Premises
below a standard of elevator service provided to similar tenants in comparable
space in First Class Office Buildings. A minimum of two (2) elevators per
elevator bank serving the Premises shall be in operation at all times, except in
emergency situations or in connection with routine maintenance. During Business
Hours, a minimum of four (4) elevators per elevator bank serving the Premises
shall be in operation, except in emergency situations or in connection with
routine maintenance. Subject to the terms of this Section 10.4, Landlord shall
provide freight elevator facilities to the Premises on a non-exclusive,
first-come, first-served basis, on Business Days from 8:00 A.M. to 4:45 P.M.
(“Freight Business Hours”). Tenant acknowledges and agrees that in connection
with Landlord’s initial construction of the New Tower Building, including,
without limitation, work being constructed by or for other tenants in the New
Tower Building, certain elevators (freight or passenger) may not be available
(subject to the terms of the Work Letter). Such elevator service shall be
subject to such rules and regulations as Landlord may promulgate from time to
time with respect thereto in accordance with Article 27. Landlord shall have the
right to temporarily change the operation or manner of operation of any of the
elevators in the New Tower Building and/or to temporarily discontinue the use of
any one or more cars in any of the banks, in each case for the purpose of
repairing, cleaning, renovating and/or maintaining such cars. Notwithstanding
the foregoing, Landlord agrees that during (A) Business Hours, at least four
(4) passenger elevators shall serve the Premises and (B) the performance of
Tenant’s Initial Alterations and initial move-in to the Building, at least one
(1) freight elevator shall be available to Tenant on a non-exclusive basis
(subject, in each case, to (i) Building participation in certain New York
City-wide energy reduction programs, (ii) applicable Legal Requirements and
(iii) Landlord’s need to use such elevators in the event of an emergency).
Landlord shall have the right to grant exclusive passenger elevator rights to
other tenants or occupants of the New Tower Building, provided that the
passenger elevator service to the Premises is not materially adversely affected
thereby.

(b) Landlord shall make the freight elevators available to Tenant during other
than Freight Business Hours, upon not less than twenty-four (24) hours’ prior
request by Tenant (subject to reasonable Building requirements and any prior
reservations made by other tenants and occupants of the New Tower Building), and
Tenant shall pay, as Additional Rent within thirty (30) days after demand
therefor, the charges for such use at Landlord’s then current rates for the New
Tower Building, which rates as of the Effective Date are set forth on Schedule E
attached hereto and shall be increased in an amount equal to the actual
increases in the out-of-pocket costs incurred by Landlord in providing such
services. Notwithstanding the foregoing or the provisions of Section 10.4(d)
below, Tenant shall have the exclusive use of the freight elevator and loading
dock facilities for one hundred fifty (150) overtime hours, designated by Tenant
and reasonably approved by Landlord, during Tenant’s initial move-in to the
Premises and the performance of Tenant’s Initial Alterations, and Landlord shall
not charge any additional fee therefor. Tenant shall not use the freight
elevators during Freight Business Hours for moving out of the Premises.

(c) Tenant shall have non-exclusive use of the Building’s loading docks during
Business Hours on Business Days, on a first come, first served basis and on a
reserved basis at all other times.

 

61



--------------------------------------------------------------------------------

(d) Subject to Section 10.4(b) hereof, if Tenant shall use the loading docks of
the Building at times other than during Business Hours during Business Days,
Tenant shall pay Landlord as Additional Rent within thirty (30) days after the
demand for any out-of-pocket costs and expenses therefor.

Section 10.5 Cleaning.

(a) Landlord shall cause the Premises to be cleaned on Business Days,
substantially in accordance with the Cleaning Specifications set forth in
Exhibit G annexed hereto and made a part hereof. Notwithstanding the foregoing,
Landlord reserves the right, from time to time, to make reasonable changes to
the Cleaning Specifications attached hereto as Exhibit G, upon written notice to
Tenant, provided that such changes do not diminish the quality of cleaning in
any material respect.

(b) If Tenant requires services in excess of those contained in the cleaning
contract described above, Tenant shall request same through the cleaning
contractor engaged by Landlord and shall be responsible for paying the cost
thereof (provided that such cleaning contractor charges competitive rates).
Tenant shall reimburse Landlord on demand for the out-of-pocket costs incurred
by Landlord for extra cleaning work in the Premises required by reason of
(i) misuse or neglect on the part of Tenant, its agents, employees, contractors,
invitees or subtenants, (ii) use of portions of the Premises for the
preparation, serving or consumption of food or beverages, data processing or
reproducing operations, private lavatories or toilets or other special purposes
requiring greater or more difficult cleaning work than office areas,
(iii) unusual quantities of interior glass surfaces or (iv) non-Building
standard materials or finishes installed by Tenant or at its request. Landlord
and its cleaning contractor and their employees shall have after hours access to
the Premises and the use of Tenant’s electricity and water in the Premises,
without charge therefor, as may reasonably be required for the purpose of
cleaning the Premises.

Section 10.6 Refuse and Rubbish Removal. Subject to Section 2.1(c), Landlord
shall provide refuse and rubbish removal service at the Premises for ordinary
office refuse and rubbish which includes boxes and other containers in which
office supplies are commonly sold on Business Days at times reasonably specified
by Landlord, and pursuant to regulations established by Landlord from time to
time in accordance with Article 27. Tenant shall reimburse Landlord within
thirty (30) days of demand for the out-of-pocket costs incurred by Landlord for
removal from the Premises and the Building of so much of any of Tenant’s refuse
or rubbish as shall exceed that ordinarily accumulated daily in ordinary office
occupancy (it being understood that, without limitation, garbage or other waste
from any Special Use Area, lunchroom or other food preparation and/or
consumption facilities in the Premises are in excess of ordinary office
occupancy).

Section 10.7 Water. Landlord shall furnish hot and cold water in reasonable
quantities for ordinary drinking, lavatory and cleaning purposes to the
Premises. If Tenant requires, uses or

 

62



--------------------------------------------------------------------------------

consumes water for any purpose in addition to ordinary lavatory, cleaning and
drinking purposes or in amounts materially in excess of normal office usage (it
being expressly understood that, without limitation, water required for use in
connection with any kitchen, private bathroom or shower is in excess of normal
office usage), Landlord may install a water meter or meters and thereby measure
Tenant’s consumption of water for such purposes. Tenant shall (i) pay to
Landlord the cost of any such meters and their installation, (ii) at Tenant’s
sole cost and expense, keep any such meters and any such installation equipment
in good working order and repair, and (iii) pay to Landlord, as Additional Rent,
within thirty (30) days after demand therefor for the water consumed (such
charge to be based upon Landlord’s then standard rate for such usage). If Tenant
requires any water other than cold water for use in connection with any kitchen,
pantry, private bathroom or shower, then Tenant, subject to and in accordance
with the provisions of Article 4 and Article 8 of this Lease, shall provide and
install in the Premises, at its sole cost and expense, hot water heating devices
necessary to meet such requirements. Landlord shall provide a sprinkler system
serving the Premises with pressures in compliance with the requirements of Code
(as defined in the Work Letter).

Section 10.8 No Warranty of Landlord. Subject to Section 6.4 hereof, Landlord
does not warrant that any of the services to be provided by Landlord to Tenant
hereunder, or any other services which Landlord may supply (a) will be adequate
for Tenant’s particular purposes or as to any other particular need of Tenant or
(b) will be free from interruption, and Tenant acknowledges that any one or more
such services may be interrupted or suspended by reason of Unavoidable Delays.
In addition, Landlord reserves the right to stop, interrupt or reduce service of
the Building Systems by reason of Unavoidable Delays, or for repairs, additions,
alterations, replacements, decorations or improvements which are, in the
judgment of Landlord, necessary to be made, until said repairs, alterations,
replacements or improvements shall have been completed. Landlord shall provide
Tenant with such advance notice, if any, as is reasonable under the
circumstances of any such stoppage, reduction or interruption. Landlord shall
use commercially reasonable efforts to begin and diligently prosecute to
completion such repairs as may be required to machinery or equipment within the
New Tower Building to provide restoration of any service provided by Landlord
hereunder as promptly as reasonably possible and in a manner so as to minimize
interference with Tenant’s ordinary use and enjoyment of the Premises, and,
where the cessation or interruption of such service has occurred due to
circumstances or conditions beyond the Real Property boundaries, to cause the
same to be restored by diligent application or request to the relevant party or
parties. To the extent reasonably possible, Landlord shall confine all such
stoppages (other than a stoppage which would have an insubstantial effect on
Tenant’s ordinary use and enjoyment of the Premises) within Landlord’s
reasonable control to times that are not ordinary Business Hours. Subject to
Section 6.4 hereof, any such interruption or discontinuance of service, or the
exercise of such right by Landlord to suspend or interrupt such service shall
not entitle Tenant to any compensation or to any abatement or diminution of
Fixed Rent or Additional Rent. Landlord shall use reasonable efforts to minimize
interference with Tenant’s access to and use and occupancy of the Premises in
making any repairs, alterations, additions, replacements, decorations or
improvements; provided, however, that Landlord shall have no obligation to
employ contractors or labor at “overtime” or other premium pay rates or to incur
any other “overtime” costs or additional expenses whatsoever, unless requested
to do so by Tenant. Tenant will reimburse Landlord, as Additional Rent within
thirty (30) days of demand, for any such

 

63



--------------------------------------------------------------------------------

overtime or similar costs incurred by Landlord at Tenant’s request. Landlord
shall not be required to furnish any services except as expressly provided in
this Lease.

Section 10.9 Roof Rights.

(a) If, at any time during the Term, Tenant shall require roof space for the
installation and operation of one or more communications antennae, microwave or
satellite dishes, together with related equipment, mountings, and supports
(collectively, “Telecommunications Equipment”), Landlord shall provide Tenant
with such space on the roof of the Building as is reasonably necessary for the
installation and operation of Tenant’s Telecommunications Equipment (but in no
event shall the aggregate amount of such space exceed at any point in time
twenty-five (25) square feet), subject to the terms of this Section 10.9.
Accordingly, if Landlord shall provide such space to Tenant, Tenant shall pay
Landlord, as Additional Rent within thirty (30) days after demand, an annual
rate of two thousand five hundred dollars ($2,500) for the use of such space
(such sum to be increased each year after the Commencement Date by the
percentage increase in the CPI, if any). Tenant acknowledges and agrees that any
use of the roof space by Tenant for the installation and operation of Tenant’s
Telecommunications Equipment shall be on a non-exclusive basis, except as to
that portion of the roof space provided by Landlord to Tenant as aforesaid.
Tenant may use the roof space solely for Tenant’s own use (and not for resale
purposes). The height, diameter, design and installation of the satellite dishes
or other telecommunications equipment shall be subject to Landlord’s approval,
which shall not be unreasonably withheld, conditioned or delayed. In connection
therewith, Landlord shall make available to Tenant access to the roof space for
the construction, installation, maintenance, repair, operation and use of
Tenant’s Telecommunications Equipment. All work in connection with the
installation of Tenant’s Telecommunications Equipment, including core drilling,
if required, shall be performed at Tenant’s sole cost and expense, including the
cost of a fire watch and related supervisory costs relating to any core
drilling, which shall be performed in such a manner and at such times as
Landlord shall reasonably prescribe. References in this Section 10.9 to the
Telecommunications Equipment shall be deemed to include such riser and the
electrical and telecommunication conduits therein.

(b) Tenant shall use and maintain Tenant’s Telecommunications Equipment so as
not to cause any damage to or interference with (i) the operation of the New
Tower Building or Building Systems or (ii) any Telecommunications Equipment
installed on the roof space by licensees, occupants and other tenants in the New
Tower Building. The installation of any Telecommunications Equipment by Tenant
shall constitute a Non-Standard Alteration and shall be performed at Tenant’s
sole cost and expense (including any costs and expenses in connection with
reinforcing the roof of the Building, if required) in accordance with and
subject to the provisions of Article 4. All of the provisions of this Lease
shall apply to the installation, use and maintenance of the Tenant’s
Telecommunications Equipment, including all provisions relating to compliance
with Legal Requirements (including all FCC rules and regulations), insurance,
indemnity, repairs and maintenance. Tenant’s Telecommunications Equipment shall
not be used or occupied by others (except for Tenant’s permitted assignees and
subtenants

 

64



--------------------------------------------------------------------------------

pursuant to Article 14 hereof, for their own use solely in connection with their
use of the Premises, so long as Tenant does not charge any fee or rent for the
use of such roof space), and this license shall not be assignable, sublet or
otherwise transferable by Tenant separately from this Lease. Tenant’s
Telecommunications Equipment shall be treated for all purposes of this Lease as
Tenant’s Property.

(c) If any of Tenant’s Telecommunications Equipment interferes with or disturbs
Landlord’s use of the roof (including the use of the roof by Landlord or other
tenants, licensees or occupants of the Building of their Telecommunications
Equipment installed prior to the installation of Tenant’s Telecommunications
Equipment (other than (A) any modification of or addition to any of Tenant’s
Telecommunications Equipment that is made subsequent to the installation of such
other Person’s Telecommunications Equipment or (B) equipment installed to
provide communications services for the police department, the fire department
or any other emergency responders)), or the operation of the Building or the
Building Systems, then following demand by Landlord, Tenant shall promptly
relocate all or a portion of the Telecommunications Equipment to another area on
the roof designated by Landlord. Such relocation shall be at Tenant’s sole cost
and expense. If Landlord shall determine, in its reasonable judgment, that any
Tenant’s Telecommunications Equipment (i) will cause a health hazard or danger
to property, (ii) will not be in accordance with applicable Legal Requirements,
or (iii) interferes with or disturbs Landlord’s use of the roof, including the
use by Landlord or other tenants or occupants of the Building of data
transmission equipment thereon installed prior to the installation of Tenant’s
Telecommunications Equipment, any wireless communications relating to life
safety or security or of any law enforcement agency, or the operation of the
Building or the Building Systems, then, if Tenant is unable to promptly cause
such Telecommunications Equipment to comply with such Legal Requirements, abate
such health hazard, danger to property or interference, Tenant, at its sole cost
and expense, shall remove such Telecommunications Equipment from the roof of the
Building and, Tenant may, at Tenant’s option, but subject to Landlord’s approval
as provided in Section 10.9(a), replace such Telecommunications Equipment with
Telecommunications Equipment which complies with such Legal Requirements and/or
does not cause such health hazard, danger to property or interference.
Notwithstanding the foregoing, Landlord may at its option, at any time during
the Term after reasonable prior notice to Tenant (except in the event of an
emergency) require Tenant, using Landlord’s roofing contractor and any other
contractors reasonably required by Landlord, to relocate Tenant’s
Telecommunications Equipment to another area on the roof designated by Landlord,
at Landlord’s sole cost and expense; provided that such relocation of Tenant’s
Telecommunications Equipment does not cause the transmission or reception of
communication signals to be materially interrupted or impaired other than
temporarily during the process of relocating such Telecommunications Equipment.

(d) If during the Term, Tenant shall cease to use any Tenant’s
Telecommunications Equipment located on the roof of the Building for a period of
time in excess of one hundred eighty (180) days, Tenant shall, at its sole cost
and expense, remove such Telecommunications Equipment from the roof of the
Building within sixty (60) days after receipt of notice from Landlord to so
remove such Telecommunications Equipment, and Tenant shall have no further
rights under this Section 10.9 unless Tenant (i) notifies Landlord within such

 

65



--------------------------------------------------------------------------------

sixty (60) day period of its intention to reinstitute use of such
Telecommunications Equipment or replace same, (ii) takes significant steps to
reinstitute use of such Telecommunications Equipment or replace same within
ninety (90) days after delivery by Tenant of such notice, (iii) actually
reinstitutes use of such Telecommunications Equipment or replaces same within
one hundred eighty (180) days after delivery by Tenant of such notice and
(iv) appropriate space is then available, in Landlord’s reasonable judgment, on
the roof for the use of such Telecommunications Equipment.

(e) Other than as set forth in this Section 10.9, Landlord shall not have any
obligations with respect to Tenant’s Telecommunications Equipment or compliance
with any Legal Requirements (including the obtaining of any required permits or
licenses, or the maintenance thereof) relating thereto. Landlord makes no
representation that Tenant’s Telecommunications Equipment will be able to
receive or transmit communication signals without interference or disturbance
(whether or not by reason of the installation or use of similar equipment by
others on the roof) and Tenant agrees that Landlord shall not be liable to
Tenant therefor. Landlord shall use commercially reasonable efforts to ensure
that any Telecommunications Equipment installed after Tenant’s
Telecommunications Equipment will not interfere with the operation of Tenant’s
Telecommunications Equipment.

(f) Tenant shall (i) be solely responsible for any damage caused as a result of
the use of Tenant’s Telecommunications Equipment, (ii) subject to the provisions
of Section 8.2 and this Section 10.9, promptly pay any tax, license, permit or
other fees or charges imposed pursuant to any Legal Requirements or insurance
requirements relating to the installation, maintenance or use of such
Telecommunications Equipment, (iii) promptly comply with all precautions and
safeguards reasonably required by Landlord’s insurance company and all
Governmental Authorities, and (iv) perform all necessary repairs or replacements
to, or maintenance of, such Telecommunications Equipment, provided, however,
that if Tenant’s failure to so repair, replace or maintain such
Telecommunications Equipment jeopardizes the property of Landlord or any other
tenant located on the roof or within the Building, Landlord may, at Landlord’s
option and after ten (10) Business Days’ notice to Tenant (except in an
emergency and except where Tenant has commenced to perform, and is diligently
performing, such repair), elect to perform such repairs, replacements or
maintenance at Tenant’s sole cost and expense. Landlord shall give Tenant
reasonable prior notice of its election to perform such repairs, except in an
emergency.

(g) Tenant acknowledges and agrees that the privileges granted Tenant under this
Section 10.9 shall not, now or at any time after the installation of Tenant’s
Telecommunications Equipment, be deemed to grant Tenant a leasehold or other
real property interest in the Building or any portion thereof, including the
Building’s roof. The license granted to Tenant in this Section 10.9 shall
automatically terminate and expire upon the expiration or earlier termination of
this Lease (including renewals) and the termination of such license shall be
self-operative and no further instrument shall be required to effect such
termination. Notwithstanding the foregoing, upon request by Landlord, Tenant, at
Tenant’s reasonable expense, shall promptly execute and deliver to Landlord, in
recordable form, any certificate or

 

66



--------------------------------------------------------------------------------

other document reasonably required by Landlord confirming the termination of
Tenant’s right to use the roof of the Building. Any dispute between Landlord and
Tenant under this Section 10.9 shall be subject to arbitration pursuant to
Article 34.

Section 10.10 Access. Except as provided in Section E of the Work Letter, Tenant
shall have access to the Premises 24 hours per day, 7 days per week.

Section 10.11 Security. (a) Landlord shall provide security services to the
Building at the levels appropriate for First Class Office Buildings,
substantially in accordance with the Security Specifications set forth in
Exhibit J annexed hereto and made a part hereof. Without limiting the foregoing,
Landlord shall provide a security system for access to the New Tower Building
after Business Hours and other than on Business Days. Tenant shall be entitled
to install its own internal proprietary card key system which shall be
compatible with Building’s general access system (provided, that Tenant shall
provide to Landlord (i) copies of all security access cards and (ii) a list of
all persons to whom Tenant has issued such cards within ten (10) days after
receipt by Tenant of a request therefor from Landlord).

(b) Tenant may from time to time (but no more than twice in any calendar year)
reasonably request that Landlord provide to Tenant a report listing all Persons
who have been granted access to the Premises through the Lobby turnstiles during
such calendar year. In addition, Landlord shall provide to Tenant promptly after
request therefor by Tenant a report stating whether and when any particular
Person was granted access to the Premises through the Lobby turnstiles, provided
(i) Tenant has staffed the Lobby security desk with an employee of Tenant
pursuant to Section 32.2(d) hereof during the period in question and (ii) such
particular Person has been properly registered through Landlord’s access control
system.

(c) Landlord has informed Tenant that Landlord has implemented a software system
for the Building that will enable Tenant to communicate with the security desk
located in the Lobby. Landlord shall operate such system as a Building system in
accordance with the terms hereof.

(d) The security desk at the Lobby shall be manned on a 24/7 basis. Landlord
shall reasonably cooperate and coordinate with Tenant to ensure that Tenant is
kept informed with respect to any ongoing security incidents in the Building
that could reasonably be expected to adversely affect the Premises or the safety
of its occupants in any material respect.

(e) Landlord shall cause there to be conducted at least one optional full
Building evacuation drill per year.

(f) Subject to applicable Legal Requirements and union regulations, Tenant may
perform reasonable and customary background checks on all persons accessing the
Premises

 

67



--------------------------------------------------------------------------------

on a regular basis with security access cards provided by Tenant (e.g.,
janitorial staff), but the foregoing shall not be deemed to entitle Tenant to
perform background checks on any of Landlord’s personnel accessing the Premises
as a result of the occurrence of an emergency and/or as required to make any
necessary repairs to the Building.

(g) Tenant shall be entitled to hire its security guards for the Premises,
provided that (i) such security guards shall not be permitted to carry firearms
or other dangerous weapons in the Building, (ii) such security guards shall only
be stationed within the Premises (and shall not be permitted to monitor security
or access or otherwise loiter in or around the Lobby or the front of the
Building), and (iii) the same shall not interfere with any labor employed by
Landlord, Landlord’s mechanics or contractors or by any other tenant or its
contractors and if in Landlord’s judgment such interference occurs, Tenant will
cause such security guards to be removed from the Building.

Section 10.12 Messenger Center. Landlord shall operate a messenger center in
accordance with the terms of Schedule C attached hereto. Tenant shall comply
with the requirements for messenger deliveries and pick-ups set forth on
Schedule C attached hereto and all tenants in the Building shall be subject to
requirements substantially similar to those set forth thereon.

Section 10.13 Fire Staircases. Tenant shall have the right to use all of the
internal fire staircases (the “Fire Stairs”) connecting contiguous floors of the
Premises and any future full floor contiguous expansion space as convenience
stairs on a 24/7 basis, including during construction of Tenant’s Initial
Alterations provided that Tenant, at its sole cost, and subject in any event to
Article 4, complies with all Legal Requirements in connection with such use and
any Alterations made thereto. Tenant shall be responsible for all reasonable
out-of-pocket costs and expenses in connection with using the Fire Stairs as
convenience stairs (including any increase in Landlord’s insurance costs
resulting from Tenant’s particular manner of use thereof and any additional
costs to Landlord resulting from the need to install, maintain and provide
electricity to continuous lighting fixtures serving the Fire Stairs) and shall
comply with the terms of this Lease and all applicable Legal Requirements
applicable to the Building. If Tenant so utilizes the Fire Stairs as convenience
stairs, Tenant shall maintain at its sole cost and expense such portions of the
Fire Stairs on the floors on which the Premises are located, including, without
limitation, the periodic painting and cleaning thereof as reasonably required by
Landlord (to the extent that such periodic cleaning and painting is required by
virtue of Tenant’s particular use, as opposed to the use thereof for emergency
egress purposes). Tenant shall not use the Fire Stairs so as to interfere with
the use of the Fire Stairs by other tenants or occupants in the Building solely
for emergency egress purposes (it being understood and agreed that Tenant shall
have the right to use the Fire Stairs for emergency egress purposes at such
times as such other tenants or occupants). Tenant shall not have the right to
(i) make any Alterations to the Fire Stairs, (ii) modify the finishes in the
Fire Stairs, (iii) paint, cosmetically improve the surface areas located within
the Fire Stairs or (iv) decorate, carpet or add additional signage to the Fire
Stairs without in each case first obtaining Landlord’s prior written consent
thereto (which may be withheld only to the extent provided in Article 4 with
respect to Alterations). In connection with

 

68



--------------------------------------------------------------------------------

any use of the Fire Stairs and subject to the terms of Article 4, Tenant, at
Tenant’s sole cost and expense shall (A) install and regularly maintain a
security and access control system in the Fire Stairs to prevent unauthorized
access to the Premises from the Fire Stairs and to identify potential
emergencies therein that are satisfactory to Landlord in its sole but good faith
discretion (including, without limitation, the installation of additional fire
safety equipment), (B) provide Landlord with at least three (3) card keys to any
such security system and update such card keys, at no cost or expense to
Landlord, from time to time, if such update is necessary in order to permit such
card keys to be operable and (C) tie such system into the Building’s security
and Class E systems, Building management system and such other Building Systems
as Landlord may reasonably require. In no event shall Tenant be permitted to
store any equipment, furniture, storage boxes or any other personal property
whatsoever in the Fire Stairs. Tenant acknowledges that any alterations required
to tie such security system into the fire safety system of the Building shall be
performed by Landlord’s fire safety contractor, at Tenant’s sole cost and
expense. Notwithstanding the foregoing, Tenant acknowledges that Landlord has
made no representation or warranty as to whether Tenant’s use of the Fire Stairs
as contemplated hereunder is permitted under applicable Legal Requirements. In
the event that Tenant is not permitted to use the Fire Stairs for any reason
whatsoever Landlord shall not have liability to Tenant therefor. Landlord agrees
to cooperate with Tenant in connection with the obtaining and maintaining by
Tenant of all licenses and permits necessary for Tenant’s use of the Fire
Stairs, provided that Tenant shall pay as Additional Rent all reasonable
out-of-pocket third party costs incurred by Landlord in connection with such
cooperation.

Section 10.14 Telecommunications Equipment and Risers. Subject to the provisions
of Article 4 hereof and the Work Letter, Tenant may install, operate and
maintain, at Tenant’s expense, telephone switching equipment and storage
batteries only in the areas of the New Tower Building approved by Landlord.
Tenant shall use such approved space solely for the installation, operation and
maintenance of telephone switching equipment and storage batteries, for storage,
and for no other purpose. Tenant shall comply with all applicable Legal
Requirements with respect to the installation, maintenance and ventilation of
such storage batteries. Tenant shall obtain and pay for telecommunications
services to be supplied to the Premises by direct application to and arrangement
with any telecommunications service provider reasonably approved by Landlord;
Landlord’s requirements for approval shall include, without limitation, the
condition that such service provider enter into a license agreement with
Landlord which is reasonably satisfactory to Landlord. Tenant, at Tenant’s sole
cost and expense, shall be responsible for the installation of all
telecommunications lines, connections and other systems or equipment necessary
in order to provide telecommunications services to the Premises, and the costs
of such service shall be paid by Tenant directly to the telecommunications
service provider.

Section 10.15 Conduits. (a) In connection with Tenant’s Initial Alterations,
Landlord hereby grants to Tenant an exclusive license (coterminous with the
Term), subject to and in accordance with the provisions of this Section 10.15,
Article 4 hereof and the Work Letter, to (A) use one (1) four inch (4”) conduit
riser running from the east point of the entry room located in the basement of
the Building and one (1) four inch (4”) conduit riser running from the west
point of the entry room located in the basement of the Building in either case
to one of the two (2) telecom riser closets located on the fifth (5th) floor of
the Building, (B) use one (1)

 

69



--------------------------------------------------------------------------------

additional four inch (4”) conduit running from either the east or west point of
entry room located in the basement of the Building (which point of entry room
will be selected by Landlord) to one of the two (2) telecom riser closets
located on the fifth (5th) floor of the Building, (C) install and use one
(1) four inch (4”) conduit in each of the two telecom riser closets running from
the fifth (5th) floor to the forty-seventh (47th) floor of the Building (or such
other telecom closets located on any full floor of the Premises selected by
Tenant subject to and in accordance with the terms of Article 4 hereof) and
(D) use Tenant’s proportionate share of riser space to run its
telecommunications lines between one or more floors comprising the Premises and
from the Premises to Tenant’s Telecommunications Equipment on the roof of the
Building (the risers under clauses (A) through (C), together with all associated
lines, wiring and cabling, collectively, the “Conduit Risers”)), in each case in
the location(s) shown on Exhibit O attached hereto, solely for the installation,
repair and replacement, at Tenant’s sole expense, of Tenant’s lines, wiring and
cabling for its reasonable voice and data and electrical requirements and
Tenant’s Telecommunications Equipment, as applicable, provided that the location
of the Conduit Risers and its manner of installation and use shall not adversely
affect (i) the occupancy of other tenants, (ii) Landlord’s use or operation of
the Building, the Common Areas or premises leased to, or available for lease to,
other tenants or (iii) the proper functioning of the Building Systems (in each
case (i) through (iii) as determined by Landlord in its reasonable discretion).
Landlord assumes no responsibility either for or in connection with the
installation, maintenance, or operation of the Conduit Risers or for the
safeguarding thereof, nor shall Landlord be under any other obligation or
liability of any kind whatsoever in connection with this Section 10.15 either
financially or otherwise. All reasonable costs of any studies and/or
examinations performed in connection with the determination of the location(s)
of the Conduit Risers shall be the sole responsibility of Tenant.

(b) Landlord’s consent to the installation and operation of the Conduit Risers
shall not mean or imply that the Conduit Risers or their location, method of
installation, appearance, safety or operation comply with Legal Requirements,
and Landlord shall be under no duty to permit Tenant to install the Conduit
Risers if the same is prohibited by any applicable Legal Requirements or
insurance requirements. Tenant shall comply with all applicable Legal
Requirements and insurance requirements with respect to the Conduit Risers.
Tenant shall obtain and maintain, at Tenant’s sole cost and expense, all
licenses and permits required for the installation, maintenance, replacement and
operation of the Conduit Risers. Within thirty (30) days after request by
Landlord, Tenant shall deliver to Landlord copies of any filings or statements
which Tenant may be required to make, from time to time, with any Governmental
Authority with respect to the use of the Conduit Risers.

(c) The installation of the Conduit Risers shall be performed by Tenant upon and
subject to the terms and conditions of Article 4 of this Lease and the other
applicable provisions of this Lease. The method of installation, appearance,
safety and operation of the Conduit Risers shall be subject to Landlord’s
reasonable approval, which approval shall be granted or denied upon and subject
to the applicable terms of this Lease. Tenant shall not alter or move the
Conduit Risers without Landlord’s prior reasonable approval upon and subject to
the terms and conditions of Article 4 of this Lease and the other applicable
provisions of this Lease.

 

70



--------------------------------------------------------------------------------

(d) For the sole purpose of installing, servicing or repairing the Conduit
Risers, Tenant and its Approved Contractors shall have access to such portions
of the Building as may be necessary therefor at reasonable times upon reasonable
notice to Landlord upon and subject to the applicable terms of this Lease, the
rights of any tenants pursuant to the terms of their respective leases and any
other reasonable requirements imposed by Landlord in connection therewith.
Landlord shall use commercially reasonable efforts to exercise any rights
available to Landlord under other leases in the Building in order to provide
Tenant and its Approved Contractors with such access and Tenant shall pay to
Landlord all out-of-pocket costs and expenses actually incurred by Landlord in
connection therewith as Additional Rent within thirty (30) days after demand
therefor.

(e) Landlord may, from time to time, on not less than ninety (90) days’ prior
notice, relocate the Conduit Risers to another location designated by Landlord.
Tenant shall cooperate in all reasonable respects with Landlord in any such
relocation. Such relocation shall be at Landlord’s sole cost and expense, unless
such relocation shall occur solely on account of a temporary and/or permanent
relocation(s) due to Tenant’s maintenance, repairs or replacement to the Conduit
Risers. If such relocation shall be at Tenant’s expense, Tenant shall reimburse
Landlord for the actual reasonable out-of-pocket costs thereof (without
duplication) as Additional Rent within thirty (30) days after receipt of a
statement therefor. Subject to Section 6.4 hereof, Landlord shall not be liable
for any interruption in the use of the Conduit Risers during any period of
relocation incurred by Tenant in connection therewith, although Landlord shall
(subject to delays caused by Tenant and/or its agents, contractors or employees
and/or by Force Majeure) use commercially reasonable efforts to minimize the
scope and duration of such interruption, but without being obligated to employ
overtime labor (unless requested to do so by Tenant, in which event Tenant will
reimburse Landlord, as Additional Rent within thirty (30) days of demand, for
any such overtime or similar costs incurred by Landlord at Tenant’s request) or
to incur any extraordinary costs in connection therewith. Tenant shall promptly
apply for, and maintain during the remainder of the Term, any license or permit
required in connection with such relocation.

(f) The rights granted in this Section 10.15 are given in connection with, and
as part of, the rights created under this Lease and are not separately
transferable or assignable from this Lease and may not be used by any Person
other than Tenant and Tenant’s permitted assignees or subtenants, provided
Landlord shall not charge any fee, rent or other direct or indirect charge for
such use; provided, however, that Tenant shall be entitled to license a portion
of the Conduit Risers to a third party carrier for the provision of
communications and data services solely within the Premises, subject to
Landlord’s reasonable approval (provided that no fee, rent or other direct or
indirect charge shall be charged to the licensee therefor).

(g) The license granted pursuant to this Section 10.15 shall terminate upon the
expiration or sooner termination of the Term. This Section 10.15 does not, and
shall not be deemed to, constitute a lease or a conveyance of any portion of the
Building outside of the Premises by Landlord to Tenant or confer upon Tenant any
right, title, estate or interest therein.

 

71



--------------------------------------------------------------------------------

(h) Intentionally Omitted.

(i) Notwithstanding anything to the contrary contained herein, in no event shall
Tenant be entitled to an aggregate amount of shaft and riser space in the
Building pursuant to any provisions of this Lease to the extent the same exceeds
Tenant’s Share of Operating Expenses as of the Effective Date of all base
building shaft and riser space; provided that if Tenant shall lease the
Expansion Space hereunder and additional riser space is then available in the
Building, then Tenant shall be entitled to additional riser space allocable to
the Expansion Space (it being agreed that in no event shall the provisions of
this Section 10.15(i) diminish Tenant’s right to use the Conduit Risers under
Section 10.15(a) hereof.

Section 10.16 Intentionally Omitted.

Section 10.17 Fire Command Station. Landlord shall maintain a fire command
station in the Building that will be manned on a 24/7 basis.

Section 10.18 Emergency Power.

(a) Tenant shall have the right, upon and subject to the terms of the Work
Letter and this Lease, to install one (1) seven hundred fifty (750) kilowatt
emergency generator (it being understood that Tenant is to install a generator
that is not less than two hundred fifty (250) kilowatts), associated fuel tanks
and a fuel distribution system (collectively, the “Generator”), for Tenant’s
emergency power requirements. The Generator shall be installed on a single pad
in the location shown on Exhibit Q attached hereto (the area(s) where the
Generator shall be located shall be referred to herein collectively as the
“Generator Area”), it being understood that (i) Tenant may only use the
Generator Area for the installation and operation of the Generator and (ii) if
Tenant installs a generator that is less than five hundred (500) kilowatts, then
the Generator Area shall be adjusted proportionally. Tenant shall install the
Generator in the Generator Area as part of Tenant’s Initial Alterations, and in
any event, within six (6) months after the date that is the earlier to occur of
(x) the Rent Commencement Date or (y) the date that Tenant occupies any portion
of the Premises for the conduct of its business, time being of the essence (it
being agreed that if Tenant does not install the Generator in the Generator Area
prior to the expiration of such six (6) month period, then Tenant shall have no
further rights under this Section 10.18). Tenant shall engineer the Generator in
accordance with good engineering practices and in such a manner so that the
Generator Area is efficiently utilized so as to not to waste any material
portion thereof. Tenant may at its expense install a fence or other protective
device around the Generator, which fence or other protective device shall be
subject to the reasonable approval of Landlord as to design, location and
appearance. Tenant at its expense shall diligently service, repair, and maintain
the Generator. In the performance of any repair, maintenance, removal and/or any
other work with respect to the Generator, Tenant shall comply with all
applicable provisions of this Lease. Subject to Landlord’s reasonable approval
and at Tenant’s sole cost and expense, Tenant shall be permitted to use a crane
to install and replace the Generator in the Generator Area through the side of
the Building, and Landlord shall reasonably

 

72



--------------------------------------------------------------------------------

cooperate with Tenant in connection therewith. Tenant shall reimburse Landlord,
as Additional Rent within thirty (30) days after receipt by Tenant of an invoice
therefor, for all actual reasonable out-of-pocket costs and expenses incurred by
Landlord in connection with any such installation or replacement.

(b) In the event Tenant installs a Generator as provided above, Tenant shall pay
to Landlord in equal monthly installments, as Additional Rent, twenty-five
thousand dollars ($25,000) per year (such sum to be increased each year after
the Commencement Date by the percentage increase in the CPI, if any) throughout
the remainder of the Term, not later than thirty (30) days following Tenant’s
receipt of Landlord’s invoice and demand therefor.

(c) Tenant shall comply in all material respects with all Legal Requirements
applicable to the Generator. Tenant shall obtain and maintain, at Tenant’s sole
cost and expense, all licenses and permits required for the installation,
maintenance, replacement and operation of the Generator. Landlord agrees to
cooperate with Tenant in connection with the obtaining and maintaining by Tenant
of all such licenses and permits, provided that Tenant shall pay as Additional
Rent all reasonable out-of-pocket third party costs incurred by Landlord in
connection with such cooperation.

(d) Tenant agrees that all testing of the Generator shall be performed on Sunday
(or during other non-Business Hours reasonably acceptable to Landlord; it being
agreed that Landlord shall reasonably cooperate with Tenant in the event that
Tenant needs to test the Generator during Business Hours in an emergency
situation, but Landlord shall not be obligated to permit such test if the same
would, in Landlord’s reasonable judgment, interfere with operation of the
Building or interfere with or disturb other tenants or occupants of the Building
in any material respect for any material period of time) by a testing company
reasonably acceptable to Landlord upon at least five (5) Business Days’ prior
notice to Landlord, except if otherwise prohibited or required by Legal
Requirements and/or any applicable Governmental Authority. Tenant upon and
subject to all of the terms of this Lease and the Work Letter, shall install
appropriate soundproofing in the Generator Area so as to minimize (to the
reasonable satisfaction of Landlord) the emanation of any noises from the
Generator in connection with the testing and/or operation thereof. Should
Landlord determine that noise is emanating from the Generator in violation of
the terms set forth above, Tenant agrees at its expense to abate the same as
soon as may be reasonably practicable following written notification from
Landlord.

(e) Landlord shall have no liability to Tenant for any loss, damage or expense
which Tenant may sustain or incur by reason of any change, failure, inadequacy
or defect in the supply or character of the fuel furnished to the Generator or
in the operation and maintenance of the Generator or if the quantity or
character of the fuel is no longer available or suitable for Tenant’s
requirements, except for any actual damage suffered by Tenant by reason of any
such failure, inadequacy or defect caused by Landlord’s negligence or willful
misconduct. Except if caused by Landlord’s negligence or willful misconduct and
subject to Section 11.4 hereof, Tenant shall hold Landlord harmless from any
loss, damage, claim or expense arising out of Tenant’s installation, use or
operation of the Generator.

 

73



--------------------------------------------------------------------------------

(f) Tenant shall be permitted, on a non-exclusive basis, to draw fuel from one
of Landlord’s diesel fuel tanks which is reasonably necessary to power the
Generator. Landlord shall have no liability to Tenant for any loss, damage or
expense which Tenant may sustain or incur by reason of any change, failure,
inadequacy or defect in the supply or character of the diesel fuel furnished to
the Generator or in the operation and maintenance of the Generator or if the
quantity or character of the diesel fuel is no longer available or suitable for
Tenant’s requirements. In connection with Tenant’s installation and use of the
Generator, Landlord shall, at Tenant’s cost and expense (i.e., Landlord’s
reasonable out-of-pocket cost) install all required fuel pumps in a pump room in
the Building shown on Exhibit Q attached hereto and, for so long as Tenant
maintains a generator which uses the Building’s fuel tank, Tenant shall pay, as
Additional Rent, the following (within thirty (30) days after receipt of an
invoice therefor) with respect to such generator:

(i) all out-of-pocket costs and expenses relating to (A) the installation of the
submeter measuring the capacity of fuel consumed by the Generator and (B) the
construction of a riser connecting the Generator to the Premises; and

(ii) Landlord’s actual out-of-pocket cost for any such fuel used based upon the
reading of the submeter to be installed by Landlord as described in paragraph
(i) above (which submeter shall only measure Tenant’s consumption of fuel for
the Generator) or any other industry accepted practice for measuring fuel oil
usage selected by Landlord and reasonably satisfactory to Tenant.

(g) If during the Term, Tenant shall cease to cause the Generator or the
Generator Area to be operational for a period of time in excess of thirty
(30) days, Tenant shall, at its sole cost and expense, remove the Generator from
the Generator Area within thirty (30) days after receipt of notice from Landlord
to so remove the Generator, and Tenant shall have no further rights under this
Section 10.18 unless Tenant (i) notifies Landlord within such thirty (30) day
period of its intention to reinstitute use of the Generator or replace same,
(ii) takes significant steps to reinstitute use of the Generator or replace same
within sixty (60) days after delivery by Tenant of such notice, (iii) actually
reinstitutes use of the Generator or replaces same within ninety (90) days after
delivery by Tenant of such notice and (iv) appropriate space is then available,
in Landlord’s reasonable judgment, in the Generator Area. In no event may Tenant
use the Generator Area for any purpose other than for the installation and
operation of the Generator.

(h) Landlord shall provide adequate shaft and riser space, in a location to be
designated by Landlord, for the installation of the conduit risers (power and
control) from the Generator Area to the Premises. Allocated shaft and riser
space shall be based upon (i) the kilowatt rating of the installed Generator
(including allowance for increase in power conductor size and quantity due to
voltage drop), and (ii) installation of cable support boxes with adequate
access.

 

74



--------------------------------------------------------------------------------

(i) The rights granted in this Section 10.18 are given in connection with, and
as part of the rights created under, this Lease and are not separately
transferable or assignable except to Tenant’s permitted assignees. The rights
granted pursuant to this Section 10.18 shall terminate upon the expiration or
sooner termination of this Lease. Tenant shall not sell any services arising out
of the use of the Generator to (i) any other tenant or occupant of the Building
or (ii) the general public. Nothing contained in this Section 10.18 shall
obligate Tenant to devote any portion of the emergency power from the Generator
to the operation of the Building Systems.

ARTICLE 11

INSURANCE

Section 11.1 General Conditions. The following terms and conditions apply to all
insurance policies required to be maintained by Tenant pursuant to this Article
11, unless otherwise noted:

(a) Tenant shall maintain in full force and effect from the earlier to occur of
(i) the Commencement Date or (ii) such earlier date on which Landlord provides
notice to Tenant of the delivery of the Premises, throughout the Term and
thereafter, so long as Tenant is in occupancy of any part of the Premises, at
Tenant’s sole cost and expense, insurance in the amounts and types identified in
Section 11.2 hereof.

(b) All (i) liability insurance carried by Tenant pursuant to this Article 11
(except for worker’s compensation insurance required to be carried by Tenant
pursuant to Section 11.2(d) hereof) shall name Tenant as the insured and
Landlord, Landlord’s managing agent, the Port Authority, the Master Trustee, the
IDA, Consolidated Edison Company of New York, Inc. and any Superior Lessors, any
Mortgagees (whose names shall have been furnished to Tenant), and such other
Persons as Landlord may reasonably request from time to time (collectively, the
“Insured Parties”) as additional insureds and (ii) all other insurance carried
by Tenant pursuant to this Article 11 shall name Tenant as the insured and the
Insured Parties as loss payees, as their interests may appear (and Landlord
shall cause each such loss payee to apply any proceeds from such other insurance
as and to the extent required to be applied pursuant to this Lease).

(c) Each such policy shall be issued by one or more insurers in a financial size
category of not less than “X” and with general policy holders ratings of not
less than “A”, as rated in the most current available “Bests” insurance reports,
or the then equivalent thereof, and licensed to do business in the State of New
York and authorized to issue such policies. Any exception shall be reviewed and
approved by Landlord’s risk manager before the policy is accepted by Tenant.

 

75



--------------------------------------------------------------------------------

(d) Each policy of insurance procured by Tenant pursuant to this Article 11
shall contain endorsements providing that (i) such policy shall be
non-cancelable and non-amendable with respect to the Insured Parties without
thirty (30) days’ prior notice to the Insured Parties and (ii) the insurance
provider shall provide each of the Insured Parties at least thirty (30) days
prior notice of any non-renewal of said policy. A copy of said endorsement shall
be attached to the certificate of insurance.

(e) All insurance required to be maintained by Tenant hereunder shall be primary
and non-contributory as to any other insurance or self-insurance programs
afforded to or maintained by Landlord.

(f) Tenant hereby waives all rights against the Insured Parties for recovery of
damages and shall be required to maintain the Workers’ Compensation,
Property/Inland marine, General Liability and Excess Liability policies and to
waive subrogation against the Insured Parties.

(g) If Tenant is self-insured, Tenant shall provide Landlord evidence of its
status as a self-insured entity and a description of Tenant’s financial
condition and the self-insured funding mechanism. In no event shall Tenant be
entitled to self-insure hereunder without Landlord’s consent, which consent may
be granted or withheld in Landlord’s sole discretion.

(h) Tenant acknowledges that no Insured Party represents that the coverage and
limits referred to herein will be adequate to protect Tenant, and such coverage
and limits shall not limit Tenant’s liability under the indemnities and
reimbursements granted to the Insured Parties hereunder.

(i) Tenant shall be solely responsible for the payment of premiums with respect
to each policy of insurance required to be maintained by Tenant hereunder.

Section 11.2 Types and Limits of Insurance. Tenant shall be required to maintain
the following types of insurance with the following limits (which limits may be
increased by Landlord from time to time):

(a) Commercial General Liability Insurance. a policy of commercial general
liability insurance, written on an occurrence basis, including bodily injury,
personal injury, and property damage. Said policy shall also include contractual
liability insurance insuring against any and all claims for which provision is
made in Section 29.1(a) hereof, substantially similar to the current Insurance
Services Office (ISO) form then in customary and regular usage in New York City.
As of the Commencement Date, the minimum limits of liability of such insurance
shall be Ten Million Dollars ($10,000,000) combined single limit per

 

76



--------------------------------------------------------------------------------

occurrence and if an aggregate limit is applicable, the same shall apply
specifically to the Premises. From time to time during the Term (but not more
often than one (1) time in any three (3) year period) such limits shall be
increased to the prevailing level customarily carried with respect to similar
properties in New York City.

(b) Fire and Other Insurance. (i) “All risk” insurance (which may include
deductibles and exclusions to the extent the same are commercially reasonable)
in an amount sufficient to cover one hundred percent (100%) of the replacement
cost of personal property, trade fixtures, furniture, furnishings, equipment and
other Tenant’s Property, Tenant’s Alterations (including, as required by
Landlord hereunder, Tenant’s Alterations which are owned by Landlord pursuant to
Section 31.1(c)) and any paneling or other wall finishes or coverings other than
normal painting on a full replacement cost basis; (ii) such other insurance in
such amounts as Landlord and any Mortgagee reasonably requests from time to time
in conformity with standards ordinarily employed in First Class Office
Buildings; (iii) such other insurance in such amounts as any Superior Lessor may
reasonably require from time to time, including, without limitation, such
requirements as are set forth in Section 13 of the Underlying Lease; (iv) to the
extent terrorism coverage is excluded or limited as part of the “all risk”
insurance policy, and provided that a stand-alone terrorism insurance policy is
commercially available at reasonable rates or such coverage is available under
the Terrorism Risk Insurance Act of 2002 or any replacement or extension thereof
(“TRIA”), “all risk” insurance against terrorism in an amount equal to one
hundred percent (100%) of the replacement cost value of personal property, trade
fixtures, furniture, furnishings, equipment and other Tenant’s Property,
Tenant’s Alterations (including, as required by Landlord hereunder, Tenant’s
Alterations which are owned by Landlord pursuant to Section 31.1(c)) and any
paneling or other wall finishes or coverings other than normal painting; it
being agreed that the terms and conditions of any stand alone terrorism
insurance policies shall be similar to the terms and conditions of the TRIA
coverage under the “all risk” insurance; and (v) business interruption insurance
in an amount Tenant reasonably considers appropriate, provided such business
interruption insurance is reasonably acceptable to Landlord. Such policies shall
be written on a replacement cost basis with a waiver of co-insurance. Upon
request, Tenant shall deliver to Landlord a certificate of Tenant’s insurance
evidencing the insured value of Tenant’s property required to be insured
pursuant to Sections 11.2(b)(i) and (ii) hereof.

(c) Workers’ Compensation. Worker’s Compensation and Employer’s Liability
Insurance, as required by law.

(d) New York Disability Benefits Law Policy. Such policy shall be written by an
insurer of the Best financial size category and general policy holders rating
specified in Section 11.1, licensed to do business in the State of New York and
authorized to issue such policies.

Section 11.3 General Provisions; Certificates of Insurance.

 

77



--------------------------------------------------------------------------------

(a) Certificates. On or before the Commencement Date, Tenant shall furnish
Landlord with certificates evidencing the aforesaid insurance coverage
(including evidence of waivers of subrogation and an endorsement evidencing that
the Insured Parties have been listed as additional insureds), and renewal
certificates shall be furnished to Landlord at least fifteen (15) days prior to
the expiration date of each policy for which a certificate was theretofore
furnished.

(b) No Violation of Building Policies. Tenant shall not commit or permit any
violation of the policies of fire, boiler, sprinkler, water damage or other
insurance covering the Building and/or the fixtures, equipment and property
therein carried by Landlord, or do or permit anything to be done, or keep or
permit anything to be kept, in the Premises, which in case of any of the
foregoing, (i) would result in termination of any such policies, (ii) would
adversely affect Landlord’s right of recovery under any of such policies or
(iii) would result in reputable and independent insurance companies refusing to
insure the Building or the property of Landlord in amounts reasonably
satisfactory to Landlord; it being agreed that use of the Premises as executive,
administrative and general offices shall not be deemed to violate this
Section 11.3(b).

(c) Tenant to Pay Premium Increases. Tenant shall not cause or permit any action
or condition that would (i) invalidate or conflict with Landlord’s insurance
policies, (ii) violate applicable rules, regulations and guidelines of the Fire
Department, Fire Insurance Rating Organization or any other authority having
jurisdiction over the Building, (iii) cause an increase in the premiums of
insurance for the Building, or (iv) result in Landlord’s insurance companies’
refusing to insure the Building or any property therein in amounts and against
risks as reasonably determined by Landlord; it being agreed that use of the
Premises as executive, administrative and general offices shall not be deemed to
violate this Section 11.3(c). If insurance premiums increase as a result of
Tenant’s failure to comply with the provisions of this Section 11.3(c), Tenant
shall promptly cure such failure and shall reimburse Landlord for the increased
insurance premiums paid by Landlord as a result of such failure by Tenant.

Section 11.4 Waiver of Subrogation. Each of Landlord and Tenant shall procure
and maintain in force and effect an appropriate clause in, or endorsement on,
any property insurance covering the Premises, the Building and/or any of the
personal property, fixtures and equipment located therein or thereon and any
business interruption insurance carried by Landlord or Tenant, as the case may
be, pursuant to which the insurance companies waive subrogation. Provided that
its right of full recovery under its insurance policies is not adversely
affected thereby, Tenant hereby releases and will not make any claims against or
seek to recover from any Landlord Party for any loss or damage to its property
resulting from fire or other hazards to the extent covered by such property or
other insurance that Tenant is required hereunder to maintain or does otherwise
maintain hereunder (or to the extent the same would have been covered if Tenant
were carrying all insurance required hereunder). Provided that its right of full
recovery under its insurance policies is not adversely affected thereby,
Landlord hereby releases and will not make any claims against or seek to recover
from any Tenant Party for any loss or damage to its property resulting from fire
or other hazards to the extent covered by such property or other

 

78



--------------------------------------------------------------------------------

insurance that Landlord is required hereunder to maintain or does otherwise
maintain hereunder (or to the extent the same would have been covered if
Landlord were carrying all insurance required hereunder). The waiver of
subrogation in this Section 11.4 shall extend to all Landlord Parties and Tenant
Parties.

Section 11.5 Landlord’s Insurance. Landlord agrees to maintain (i) insurance
against loss or damage to the Building by fire and such other risks and hazards
as are generally insurable under available forms of “all risk” insurance
policies in New York State as are available at commercially reasonable rates,
and (ii) a policy of commercial general liability insurance with minimum limits
of liability in amounts comparable to insurance maintained by other prudent
landlords of First Class Office Buildings.

ARTICLE 12

DESTRUCTION OF THE PREMISES; PROPERTY LOSS OR DAMAGE

Section 12.1 Tenant shall give notice to Landlord in case of fire or other
casualty in the Premises promptly after Tenant obtains knowledge thereof. If
(a) so much of the New Tower Building is damaged or rendered untenantable
(whether or not the Premises or a portion thereof shall be damaged) by fire or
other cause that Landlord shall determine not to restore the same or to demolish
the remainder thereof or (b) if the Premises shall suffer damage or be rendered
untenantable by fire or other casualty and Landlord shall reasonably determine
(i) that such portion of the Premises cannot be reasonably expected to be
restored or rendered tenantable under a normal working schedule within a period
of eighteen (18) months after the occurrence of such damage or destruction or
(ii) that any Mortgagee will not permit Landlord to apply the net proceeds of
Landlord’s insurance to the restoration of the New Tower Building or the
Premises, then and in any such event Landlord shall notify Tenant of such
determination and shall have the right to terminate this Lease by notice to
Tenant given within ninety (90) days of the occurrence of such fire or other
casualty. If either (y) the Premises shall be totally or substantially damaged
or rendered wholly or substantially untenantable (whether or not any other
portions of the New Tower Building shall be damaged) or (z) the New Tower
Building shall be substantially damaged, so that Tenant’s access to and use and
enjoyment of the Premises shall be rendered substantially impossible, whether or
not the Premises shall be damaged, and in case of either (y) or (z) Landlord
determines that the same cannot reasonably be expected to be restored or
rendered tenantable under a normal working schedule within a period of eighteen
(18) months after the occurrence of such damage or destruction, then Landlord
shall promptly notify Tenant of such fact (the “Casualty Notice”) and within
thirty (30) days thereafter either Landlord or Tenant may terminate this Lease
by notice to the other party. If during the last eighteen (18) months of the
Term (including any exercised renewal or extension thereof) the New Tower
Building or the Premises shall be damaged by fire or casualty, and if such fire
or casualty damage, whether to the Premises or the New Tower Building, cannot,
in Landlord’s reasonable determination, be expected to be repaired or restored
within one hundred eighty (180) days from the time that repair or restoration
work would commence or prior to the Expiration Date, whichever first occurs,
then Landlord shall promptly notify Tenant of such fact, and within thirty

 

79



--------------------------------------------------------------------------------

(30) days thereafter Landlord or Tenant shall have the right to terminate this
Lease. If either Landlord or Tenant shall give notice of termination pursuant to
this Section 12.1, the Term shall expire by lapse of time upon the date which is
thirty (30) days after such notice is given and Tenant shall vacate the Premises
and surrender the same to Landlord. Upon the termination of this Lease under the
conditions provided for in this Section 12.1, Tenant’s liability for rent and
all other obligations hereunder (except to the extent expressly stated to
survive) shall cease as of the date of such termination, subject, however, to
abatement thereof between the date of such casualty and the date of such
termination pursuant to Section 12.3 below. Tenant hereby expressly waives the
provisions of Section 227 of the Real Property Law or any like law which may
hereafter be enacted and agrees that the foregoing provisions of this Article
shall govern and control in lieu thereof, this Article 12 being an express
agreement governing any case of damage or destruction of the Premises by fire or
other casualty. In the event that Tenant shall dispute any determination by
Landlord under clause (y) or (z) of this Section 12.1, then (provided that
Tenant shall have notified Landlord that Tenant disputes such determination
within ten (10) Business Days after receipt by Tenant of the Casualty Notice or,
if Landlord fails to send a Casualty Notice, within ninety (90) days after the
date Landlord becomes aware of such casualty) such dispute shall be resolved by
arbitration pursuant to Article 34 hereof.

Section 12.2 (a) If the Premises or the New Tower Building shall be damaged by
fire or other casualty and this Lease is not terminated pursuant to
Section 12.1, the damage (a) to the New Tower Building shall be repaired by and
at the expense of Landlord so that (x) access to the Premises and (y) the common
areas of the New Tower Building serving the Premises shall be substantially the
same as prior to the damage, (b) to the Premises shall be repaired (i) by
Landlord as to the core, shell, floors, roof, curtain wall, windows, Building
Systems and other structural elements of the New Tower Building located in the
Premises including all of Landlord’s Work, and (ii) by Tenant as to all other
elements of the Premises, including Tenant’s Alterations and Tenant’s Property,
and (c) to the Building Systems shall be repaired by Landlord up to and
including the point of delivery to each floor of the Premises, except that
Landlord shall also repair the perimeter heating system and the DX units that
serve the Premises, or replace same with comparable equipment. Notwithstanding
the foregoing, Landlord shall not be obligated to expend for such repairs and
restoration any amount in excess of the net insurance proceeds made available to
Landlord (plus any deductible) after deduction therefrom of Landlord’s expenses
in obtaining such proceeds and any amounts applied by any Superior Lessor or
Mortgagee to obligations other than restoration of the New Tower Building. In no
event shall Landlord be obligated to repair or restore any Alterations, Tenant’s
Property or paneling or other finishes, carpeting or wall coverings.

(b) Where Landlord is obligated or otherwise elects to effect restoration of the
Premises, unless such restoration is completed within eighteen (18) months from
the date of the casualty, or within the one hundred eighty (180) day period
applicable during the last eighteen (18) months of the Term (each such period to
be subject, however, to extension by one day for each day of Unavoidable Delay
(but in no event beyond twenty-four (24) months from the date of the casualty,
or during the last eighteen (18) months of the Term, two hundred and forty
(240) days from the date of the casualty)), Tenant shall have the right to
terminate this Lease within thirty (30) days after the expiration of such
eighteen (18) month period or one hundred eighty

 

80



--------------------------------------------------------------------------------

(180) day period, as applicable (as each such period may be extended) but prior
to the time that the restoration is substantially completed, such termination to
take effect as of the thirtieth (30th) day after such notice is given, with the
same force and effect as if such date were the date originally established as
the Expiration Date unless, within such thirty (30) day period such restoration
is substantially completed, in which case Tenant’s notice of termination shall
be of no force and effect and this Lease and the Term shall continue in full
force and effect. In the event that Tenant’s right to terminate this Lease in
accordance with the terms of this Section 12.2(b) shall have accrued, and Tenant
fails to exercise such right within such thirty (30) day period after such right
shall have first accrued, then Tenant shall not be able to exercise such right
for a period of one hundred eighty (180) days after Tenant’s right first
accrued, and then only if, at such time, the conditions for such exercise shall
continue to exist. If Tenant shall not have exercised Tenant’s termination right
within the time periods aforesaid, Tenant shall have no further right to
exercise such termination right thereafter.

Section 12.3 Until this Lease is terminated pursuant to Section 12.1 or
Section 12.4 or, if this Lease is not so terminated, until the completion of
Landlord’s restoration work pursuant to Section 12.2, Fixed Rent and Tenant’s
Pilot Payment, Tenant’s Tax Payment and Tenant’s Operating Payment shall be
equitably abated. No damages, compensation or claims shall be payable by
Landlord for inconvenience, loss of business or annoyance arising from any
repair or restoration of any portion of the Premises or of the New Tower
Building. If Rent abates in respect of all or any portion of the Premises and
Tenant reoccupies the Premises or such portion thereof, or any part thereof, and
recommences the conduct of Tenant’s business operations during the period in
which restoration work is taking place and prior to the date that the same is
made completely tenantable, Fixed Rent allocated to the space so reoccupied
shall be payable, and Tenant’s Pilot Payment, Tenant’s Tax Payment and Tenant’s
Operating Payment shall increase by the portion thereof allocable to such space,
from the date which is five (5) Business Days after notice from Landlord that
such space is ready for reoccupancy for the conduct of Tenant’s business.
Notwithstanding anything in this Section 12.3 to the contrary, if Landlord shall
be unable to collect all of the insurance proceeds (including rent insurance
proceeds) payable by reason of any damage to the New Tower Building or the
Premises under Landlord’s insurance policies by reason of any action or inaction
by Tenant or failure by Tenant to comply with any of the provisions of this
Lease (including without limitation Sections 8.2 and 11.4 hereof), then without
prejudice to any other remedy which may be available against Tenant, the
abatement of Rent provided for in this Section 12.3 shall not be effective to
the extent of the uncollected insurance proceeds, and the amount of any
abatement theretofore taken by Tenant shall be immediately payable to Landlord
on demand. Nothing contained in this Section is intended to contravene the
provisions of Section 11.4 hereof.

Section 12.4 Notwithstanding anything to the contrary contained in this Lease,
if (a) the New Tower Building or the Premises shall be substantially damaged by
fire or casualty as the result of a risk not covered by casualty insurance
maintained by Landlord, (b) such fire or casualty damage cannot, in the ordinary
course, reasonably be expected to be repaired within ninety (90) days from the
time that repair work would commence and (c) such repair would require Landlord
to incur a material expenditure to complete in excess of any deductible under
Landlord’s applicable insurance policy, Landlord may, at its election, terminate
this Lease by

 

81



--------------------------------------------------------------------------------

notice to Tenant given within sixty (60) days after such loss. If Landlord shall
give such notice, then this Lease shall terminate as of the date of such notice
with the same force and effect as if such date were the date originally
established as the Expiration Date.

ARTICLE 13

EMINENT DOMAIN

Section 13.1 If the whole of the New Tower Building or of the Premises shall be
taken by condemnation or in any other manner for any public or quasi-public use
or purpose (other than for temporary use or occupancy), the Term shall forthwith
cease and terminate as of the date of vesting of title by reason of such taking
(which date is hereinafter referred to as the “date of the taking”), and Rent
shall be apportioned as of such date. If such portion of the New Tower Building
shall be so taken so that substantial structural alterations or reconstruction
of the New Tower Building shall be necessary as a result of such taking (whether
or not the Premises be affected), which alterations or reconstruction Landlord
determines will take at least one hundred eighty (180) days to complete,
Landlord may, at its option, terminate this Lease and the Term and estate hereby
granted as of the date of such vesting of title by notifying Tenant in writing
of such termination within sixty (60) days following the date of the taking.

Section 13.2 If any part, but less than all, of the Premises shall be so taken
and this Lease shall not be terminated pursuant to Section 13.1, then the part
so taken shall no longer constitute part of the Premises but this Lease shall
otherwise remain unaffected by such taking; provided, however, that Tenant may
elect to terminate the Term in the event of:

(i) a taking of more than twenty percent (20%) of the total RSF of the Premises;
or

(ii) a taking that has a material adverse effect on Tenant’s access to the New
Tower Building or the Premises, if Landlord determines that it will be unable to
provide or in fact fails to provide adequate alternative access to the New Tower
Building and the Premises within one hundred eighty (180) days thereafter,

by giving notice of such election to Landlord not later than sixty (60) days
after Tenant’s receipt from Landlord of notice of such taking (describing the
nature and extent of such taking) or the date of such taking, whichever first
occurs, or not later than thirty (30) days after such one hundred eightieth
(180th) day, as the case may be. If notice of termination of this Lease shall be
given pursuant to this Section 13.2, then upon such date as may be specified by
Tenant by notice to Landlord, which date shall be not earlier than thirty
(30) and not later than sixty (60) days after the date of Tenant’s notice, the
Term shall terminate as of the date specified in such notice and Rent shall be
apportioned as of such date of termination. Upon a partial taking and this Lease
continuing in force as to any part of the Premises:

 

82



--------------------------------------------------------------------------------

(a) Fixed Rent, Tenant’s Pilot Payment, Tenant’s Tax Payment and Tenant’s
Operating Payment shall be equitably reduced for the remainder of the Term,
according to the nature and extent of the loss of use of the Premises suffered
by Tenant; and

(b) Landlord shall, at its expense, restore with reasonable diligence the
remaining portions of the Premises as nearly as practicable to the same
condition as it was in prior to such condemnation or taking; provided, however,
that Landlord shall not be obligated to expend for such restoration and for
restoration of the remainder of the New Tower Building any amount in excess of
the net condemnation proceeds actually received by Landlord. Proceeds of any
award applied by any Mortgagee to reduction of the indebtedness secured thereby
or retained by any Superior Lessor as compensation for the taking shall not be
deemed to have been received by Landlord.

Section 13.3 In the event of any condemnation or taking hereinabove mentioned of
all or a part of the New Tower Building (whether or not the Premises be
affected) Landlord shall be entitled to receive the entire award in the
condemnation proceeding, including any award made for the value of the estate
vested by this Lease in Tenant, and Tenant hereby expressly assigns to Landlord
any and all right, title and interest of Tenant now or hereafter arising in or
to any such award or any part thereof, and Tenant shall be entitled to receive
no part of such award. The foregoing, however, shall not be deemed to preclude
Tenant from recovering a separate award for Tenant’s moving expenses and
Tenant’s Property, but only provided that such award does not reduce and is not
payable out of the amount for the Land and the New Tower Building.

Section 13.4 If all or any part of the Premises shall be taken for a limited
period, Tenant shall be entitled, except as hereinafter set forth, to that
portion of the award for such taking which represents compensation for the use
and occupancy of the Premises, for the taking of Tenant’s Property and for
moving expenses, and Landlord shall be entitled to that portion which represents
reimbursement for the cost of restoration of the Premises. This Lease shall
remain unaffected by such taking and Tenant shall continue to be responsible for
all of its obligations under this Lease and shall continue to pay in full all
Rent when due. If the period of temporary use or occupancy shall extend beyond
the Expiration Date, that part of the award that represents compensation for the
use and occupancy of the Premises shall be apportioned between Landlord and
Tenant as of the Expiration Date.

ARTICLE 14

ASSIGNMENT, SUBLETTING, MORTGAGE, ETC.

Section 14.1 Except as otherwise expressly provided herein, Tenant, for itself,
its heirs, distributees, executors, administrators, legal representatives,
successors, subtenants and assigns, expressly covenants that it shall not
assign, mortgage, pledge, encumber, or otherwise transfer this Lease, nor sublet
(nor underlet), nor suffer, nor permit, nor license the Premises or any part
thereof to be used or occupied by others (whether for desk space, mailing
privileges or

 

83



--------------------------------------------------------------------------------

otherwise), without the prior written consent of Landlord in each instance, and
any such assignment, mortgage, pledge, encumbrance, transfer, sublet, underlet,
license or use, whether occurring voluntarily, by operation of law or otherwise,
shall be and hereby is expressly prohibited. For the purpose of this Article 14,
an “assignment” shall mean (w) a sale of all or substantially all of Tenant’s,
(x) a transfer of the Premises for the remainder of or substantially all of the
remainder of the Term, (y) the merger or consolidation of Tenant into or with
any other entity and (z) whether by one or more transactions or by operation of
law or otherwise or the issuance of new stock, partnership or other ownership
interests, a change in Control of Tenant; provided, however, that the provisions
of this Article 14 shall not apply to the transfer of beneficial interests in
Tenant (or any direct or indirect parent of Tenant) if and so long as Tenant (or
such direct or indirect parent of Tenant) is publicly traded on a nationally
recognized stock exchange. For the purpose of this Section 14.1, ownership of
stock or partnership interests shall be determined in accordance with the
principles set forth in Section 544 of the Internal Revenue Code of 1986, as
amended, or the corresponding provisions of any subsequent law. If, whether by
operation of law or otherwise this Lease is assigned, or the Premises or any
part thereof are sublet or occupied by any Person other than Tenant, or this
Lease or the Premises are encumbered, then Landlord may, after default by Tenant
beyond applicable grace or notice periods, collect rent from the assignee,
subtenant or occupant, and apply the net amount collected to Fixed Rent and
Additional Rent, but no assignment, subletting, occupancy or collection shall be
deemed a waiver by Landlord of the provisions hereof, the acceptance by Landlord
of the assignee, subtenant or occupant as a tenant, or a release by Landlord of
Tenant from the further performance by Tenant of its obligations under this
Lease, and Tenant shall remain fully liable therefor. The consent by Landlord to
any assignment or subletting shall not in any way be construed to relieve Tenant
from obtaining the express consent in writing of Landlord to any further
assignment or subletting to the extent required hereunder. In no event shall any
permitted subtenant assign or encumber its sublease or further sublet all or any
portion of its sublet space, or otherwise suffer or permit the sublet space or
any part thereof to be used or occupied by others (subject to Section 14.12
hereof). Any assignment, sublease, mortgage, pledge, encumbrance, underlet,
license or transfer in contravention of the provisions of this Article 14 shall
be void and shall constitute a default hereunder. The limitations set forth in
this Section 14.1 shall be deemed to apply to subtenant(s) and assignee(s) of
this Lease.

Section 14.2 (a) Anything in this Lease (including the foregoing Section 14.1)
to the contrary notwithstanding, (i) transactions with an entity (x) into or
with which Tenant is merged or consolidated, or (y) to which substantially all
of Tenant’s assets are transferred, (ii) any change in Control of Tenant or
(iii) any other form of corporate or business restructuring (it being agreed
that any such corporate or business restructuring that does not result in a
change in Control of Tenant shall not be deemed to be an assignment hereunder
and shall not require the consent of Landlord (and the balance of this
Section 14.2(a) and Sections 14.3, 14.5, 14.6 and 14.9 shall not apply or be
available to Landlord in connection therewith)) (any successor to Tenant (or the
then Tenant if the identity of the Tenant shall not have changed as a result
thereof) as a result of such transaction is referred to herein as a “Permitted
Transferee”), shall not require the consent of Landlord (and Sections 14.3,
14.5, 14.6 and 14.9 shall not apply or be available to Landlord in connection
therewith; provided that, in the event of any of such transfers (whether
effectuated through a single transaction or a series of transactions): (1) the
Permitted Transferee shall in the aggregate have a net worth (calculated as
total assets minus total liabilities (i.e.,

 

84



--------------------------------------------------------------------------------

shareholder equity), consistent with the determination of net worth as set forth
on the balance sheet of Original Tenant as set forth in the financial statements
of Original Tenant for June 30, 2011), equal to or greater than $750,000,000,
and proof reasonably satisfactory to Landlord of such net worth shall have been
delivered to Landlord no more than ten (10) Business Days after the effective
date of any such transaction; (2) the Permitted Transferee (and in the case of a
change in Control of Tenant, the Person acquiring Control of Tenant) shall be of
good reputation, and engaged in a business or activity which is in keeping with
the standards of the New Tower Building for office tenants and which is a
permitted use in accordance with the provisions of Article 2 hereof; provided
that the provisions of this clause (2) shall be deemed satisfied with respect to
any Exempt Transferee; (3) the Permitted Transferee agrees directly with
Landlord, by written instrument in form reasonably satisfactory to Landlord, to
be bound by all the obligations of Tenant hereunder including, without
limitation, the covenant against further assignment and subletting except in
accordance herewith; (4) in no event shall Tenant be released from its
obligations under this Lease; (5) any such transfer or transaction is for a
legitimate business purpose of Tenant other than a transfer of Tenant’s interest
in this Lease or avoiding the obligations under this Lease, including
Section 14.9; (6) a duplicate original of the instrument of transfer shall be
delivered to Landlord within ten (10) Business Days after the effective date
thereof; and (7) Tenant shall reimburse Landlord within twenty (20) days after
written demand (together with reasonable supporting documentation if reasonably
available) for any reasonable out-of-pocket costs including, without limitation,
reasonable legal costs, incurred by Landlord in connection with such
transaction. Notwithstanding the foregoing, a sale of all or substantially all
of Tenant’s assets that does not include this Lease or Tenant’s operations in
the Premises, shall be an assignment for purposes of this Article 14 and shall
be subject to Section 14.1(a). Notwithstanding anything to the contrary
contained herein, if any of the conditions set forth in clause (1) above fails
to be satisfied with respect to any such transaction described in (i), (ii) or
(iii) which is a change in Control and Tenant requests Landlord’s consent to the
proposed transaction (as opposed to electing in its sole discretion not to
pursue the same), Landlord shall only have the right to consent to such
transaction pursuant to the terms of this Article 14 (i.e., Landlord shall not
have the right of recapture under Section 14.5 with respect to such transaction)
so long as such transaction is for a legitimate business purpose of Tenant and
not to circumvent any of the provisions of this Article 14.

(b) Anything in this Lease (including the foregoing Section 14.1) to the
contrary notwithstanding, an assignment or subletting to an Affiliate of Tenant
shall not require the consent of Landlord (and Sections 14.3, 14.5, 14.6 and
14.9 shall not apply or be available to Landlord in connection therewith);
provided that (i) the assignee or subtenant agrees directly with the Landlord,
by written instrument in form reasonably satisfactory to Landlord, to comply
with all the obligations of Tenant hereunder (except that in case of a sublease,
such obligations shall be limited to the rent and additional rent payable
thereunder and to those obligations under this Lease that apply to the portion
of the Premises being sublet), (ii) in no event shall Tenant be released from
its obligations under this Lease, (iii) any such transfer or transaction is for
a legitimate, business purpose of Tenant, (iv) appropriate evidence that such
Person is an Affiliate is delivered to Landlord, (v) such Affiliate shall be of
good reputation, and engaged in a business or activity which is in keeping with
the standards of the New Tower Building for office tenants and which is a
permitted use in accordance with the provisions of Article 2 hereof, (vi) a
duplicate original of the assignment or sublease shall be delivered to Landlord
no later than ten (10) Business Days after to the effective date thereof and
(vii) Tenant

 

85



--------------------------------------------------------------------------------

shall reimburse Landlord within thirty (30) days after Landlord delivers written
demand therefor together with reasonable supporting documentation, if reasonably
available, for any reasonable out-of-pocket costs including, without limitation,
reasonable legal costs, incurred by Landlord in connection with such
transaction. Notwithstanding anything to the contrary contained herein, if the
conditions set forth in clauses (i) through (vii) above are not satisfied in
connection with an assignment or subletting by Tenant to one of its Affiliates,
then Landlord shall not have the right of recapture under Section 14.5 with
respect to such proposed assignment or subletting (it being agreed that Landlord
shall only have the right to consent or to withhold its consent to such proposed
assignment or subletting pursuant to the terms of this Article 14).

(c) If any Person to whom Tenant shall have assigned this Lease or sublet all or
any portion of the Premises pursuant to and in accordance with Section 14.2(b)
shall thereafter cease to be an Affiliate of Tenant, then the continuation of
such Person’s tenancy or subtenancy, as applicable, after the date such Person
shall cease to be an Affiliate of Tenant, shall be subject to Landlord’s consent
pursuant to Section 14.6 and all of the other provisions of this Article 14
(including, without limitation, Section 14.9 hereof) (except as otherwise
provided for herein), and except that Landlord’s consent shall not be required
and Landlord shall not have the right to recapture under Section 14.5 hereof or
the right to receive any Transaction Profits under Section 14.9 hereof, (X) in
the case of any sublease where such Person shall cease to be an Affiliate of
Tenant after the date that is two (2) years after the effective date of such
sublease, if such Person has sufficient financial worth considering the
responsibility involved, and Landlord has been furnished with reasonable
evidence of such financial worth or (Y) in the case of an assignment where such
Person shall cease to be an Affiliate of Tenant after the date that is two
(2) years after the effective date of such assignment, if such Person together
with any such guarantor shall in the aggregate have a net worth (calculated as
total assets minus total liabilities (i.e., shareholder equity), consistent with
the determination of net worth as set forth on balance sheet of Original Tenant
as set forth in the financial statements of Original Tenant for June 30, 2011),
equal to or greater than $750,000,000, and proof reasonably satisfactory to
Landlord of such net worth shall have been delivered to Landlord at least ten
(10) Business Days after the date such Person shall cease to be an Affiliate of
Tenant. In the event Tenant shall assign this Lease or sublet all or any part of
the Premises to an Affiliate of Tenant in accordance with Section 14.2(b), the
parties agree that if such Affiliate desires to assign this Lease or sublet all
or any part of the Premises to a Person other than an Affiliate of Tenant, then
the provisions of this Article 14 shall apply with respect thereto and for
purposes of calculating profits Sections 14.9(a)(i) and (ii) shall apply, but
the sums to be paid to Landlord shall be calculated as if the sublet or
assignment to an Affiliate of Tenant had not occurred and the sublease and
assignment were made directly by Tenant. Notwithstanding anything to the
contrary contained herein, if any Person to whom Tenant shall have assigned this
Lease or sublet all or any portion of the Premises pursuant to and in accordance
with Section 14.2(b) shall thereafter cease to be an Affiliate of Tenant and
shall also fail to satisfy the financial test or the net worth test, as the case
may be, set forth in this Section 14.2(c), then Landlord shall not have the
right of recapture under Section 14.5 with respect to such assignment or
subletting (it being agreed that Landlord shall only have the right to consent
or to withhold its consent to such proposed assignment or subletting pursuant to
the terms of this Article 14).

(d) Anything in the foregoing Section 14.1 to the contrary notwithstanding,
Landlord’s consent shall not be required (and Sections 14.3, 14.5, 14.6 and 14.9

 

86



--------------------------------------------------------------------------------

shall not apply) to the occupancy of offices within any portion of the Premises,
by any individual or business entity who or which is a client, service provider
or otherwise has a bona fide business relationship with Tenant (any such
individual, entity or attorney being hereinafter referred to as a “Space
Occupant”), provided that (i) each Space Occupant shall be of good reputation
and engaged in a business or activity which is reasonably determined by Landlord
to be in keeping with the first-class nature of the Building and which is a
Permitted Use, (ii) each Space Occupant’s use of the applicable portion of the
Premises is primarily for general office uses and ancillary uses permitted
hereunder in connection with Tenant’s Permitted Uses of the Premises, (iii) the
Space Occupants shall not occupy, in the aggregate, more than five thousand
(5,000) RSF of the Premises of which Tenant is in Actual Occupancy, (iv) the
portions of the Premises occupied by the Space Occupants shall be physically
part of, and not separated from, the remainder of the Premises occupied by
Tenant, (v) no Space Occupant shall have a separate entrance, (vi) no such Space
Occupant shall have any signage outside of the Premises (it being agreed that
any such Space Occupant shall have the right to signage within the Premises,
subject to Landlord’s reasonable consent in accordance with Article 4 hereof)
and (vii) Tenant shall give Landlord a notice (a “Space Occupant Notice”) with
respect to each such Space Occupant at least fifteen (15) Business Days prior to
the commencement of such Space Occupant’s occupancy in the Premises. Each such
occupancy shall be subject and subordinate to this Lease and to the matters to
which this Lease is or shall be subordinate, and in the event of the termination
of this Lease, such occupancy shall immediately terminate. Occupancy by a Space
Occupant shall not be deemed to vest in such Space Occupant any right or
interest in this Lease nor shall it relieve, release, impair or discharge any of
Tenant’s obligations hereunder. Any occupancy agreement which provides for the
subtenant an entrance and reception area separate from those used by Tenant,
shall be deemed to be “ordinary subletting” which ordinary subletting shall be
governed by the remaining provisions of Article 14 hereof. Each Space Occupant
Notice shall include (A) the name and the nature of the business or occupation
of such Space Occupant and (B) the material terms of such Space Occupant’s
occupancy. Each such occupancy shall be terminable “for cause” on not more than
thirty (30) days’ notice from Tenant.

Section 14.3 Offer Notices; Preliminary Approval.

(a) Offer Notice. Prior to Tenant’s subletting all or any part of the Premises
or assigning this Lease within the meaning of this Article 14 (in either case,
other than to Permitted Transferees or Affiliates), Tenant shall submit to
Landlord a notice of Tenant’s desire to assign this Lease or sublease the
Premises or a portion thereof, the intended term, the proposed portion thereof
and the effective date of the proposed sublease or assignment (any such notice
being hereinafter called an “Offer Notice”), which may (but need not) be based
upon a bona fide written offer from an independent third party or such third
party’s broker. In no event shall Tenant be required to provide to Landlord any
information other than the items set forth in the previous sentence, even if
Tenant shall have received and negotiated a bona fide written offer from an
independent third party or such third party’s broker. To the extent that the
Offer Notice relates to either an assignment of this Lease or a sublease for the
entire or substantially the entire remaining Term, Landlord shall, within thirty
(30) days after Landlord’s receipt of such Offer Notice (the “Offer Period”),
have the right of recapture in accordance with the terms of Section 14.5. If
Landlord shall not respond within the Offer Period, Landlord shall be deemed to
have elected not to recapture.

 

87



--------------------------------------------------------------------------------

(b) Preliminary Approval. Tenant shall have the option of advising Landlord who
the proposed assignee or subtenant is in its Offer Notice or otherwise in any
subsequent written notice delivered by Tenant to Landlord. Subject to Landlord’s
right of recapture under Section 14.5 hereof and satisfaction of the conditions
set forth in Section 14.6 hereof and the other provisions of this Article 14,
Landlord shall, within twenty (20) days after receipt by Landlord of such Offer
Notice or subsequent written notice, approve or disapprove of the identity of
the proposed subtenant or assignee, which approval shall not be unreasonably
withheld, conditioned or delayed.

Section 14.4 Intentionally Omitted.

Section 14.5 Landlord’s Right to Terminate. Upon receipt of any Offer Notice in
which Tenant proposes to assign this Lease, or in which Tenant proposes to
sublet all or any portion of the Premises for the entire or substantially the
entire remaining Term (provided that Tenant is permitted to assign or sublet
such space pursuant to the terms hereof), then and in either of such events
Landlord shall have the right, exercisable by notice to Tenant given within the
Offer Period, (i) in the case of an assignment, to terminate this Lease, in
which event this Lease shall terminate on the date set forth in Tenant’s Offer
Notice, or if no such date is set forth in Tenant’s Offer Notice, on the date
fixed in Landlord’s notice, in either event which shall not be less than thirty
(30) days after the giving of such Offer Notice or notice, as the case may be,
with the same force and effect as if the termination date fixed in Tenant’s
Offer Notice or Landlord’s notice, as the case may be, were the date originally
fixed in this Lease as the Expiration Date, or (ii) in the case of a subletting
of all or any portion of the Premises for the entire or substantially the entire
remaining Term, to terminate this Lease with respect to the space proposed by
Tenant to be sublet, in which event on the date set forth in Tenant’s Offer
Notice, or if no such date is set forth in Tenant’s Offer Notice, on the date
fixed in Landlord’s notice, in either event which shall not be less than thirty
(30) days after the giving of such Offer Notice or notice, as the case may be,
such space shall no longer be part of the Premises or covered by this Lease and
the RSF of the Premises, the Fixed Rent, Tenant’s Share of Taxes, Tenant’s Share
of Operating Expenses and the Pilot Rate Multiple shall be appropriately
reduced. For purposes of this Article 14, “the entire or substantially the
entire remaining Term” shall mean eighty-five percent (85%) or more of the
remaining Term as of the date of the proposed commencement of the sublease or
the proposed effective date of the assignment, except that a sublease that
expires earlier than the date which is two (2) years before the then current
Expiration Date shall be deemed not to be for “the entire or substantially the
entire remaining Term”.

Section 14.6 Consent.

(a) If Landlord does not exercise any option granted to Landlord by this Article
14 and provided that no Event of Default shall have occurred and be continuing
under this Lease as of the time Landlord’s consent is requested by Tenant or at
the time of any such subletting or assignment, Tenant may request Landlord’s
approval to assign or sublease its rights under this Lease. Landlord agrees not
to unreasonably withhold, condition or delay its

 

88



--------------------------------------------------------------------------------

consent (which must be in writing) to the proposed assignment or sublease;
provided, however, that as a condition to the effectiveness of any such
assignment or sublease that:

(i) Tenant shall have complied with the provisions of Section 14.3 hereof, and
Landlord shall not have exercised any of its options thereunder within the time
permitted therefor;

(ii) The proposed assignee or subtenant is engaged in a business or activity,
and the Premises, or the relevant part thereof, will be used in a manner, which
(A) is in keeping with the then standards of the New Tower Building, and (B) is
limited to executive, administrative and general offices and such incidental
ancillary uses otherwise permitted hereby;

(iii) The proposed assignee or subtenant is of good reputation with sufficient
financial worth considering the responsibility involved, and Landlord has been
furnished with reasonable evidence of such financial worth (it being understood
that if Tenant considers a proposed assignee an Eligible Assignee and so advises
Landlord, then Landlord, in determining whether to consent to the proposed
assignment, shall also indicate whether Landlord approves the proposed assignee
as an Eligible Assignee);

(iv) In the event Landlord has space in the New Tower Building available for
lease for a substantially equivalent term and which is reasonably comparable to
the space which is the subject of such proposed assignment or subletting,
(A) the proposed assignee or subtenant is not then an occupant or an Affiliate
of an occupant of any part of the New Tower Building, or (B) the proposed
assignee or subtenant is not a Person (or Affiliate of a Person) with whom
Landlord or Landlord’s agent is then actively negotiating in connection with the
rental of comparable space in the New Tower Building or has negotiated in
connection with the rental of comparable space in the New Tower Building at any
time during the immediately preceding six (6) month period;

(v) The form of the proposed sublease or instrument of assignment shall be
reasonably satisfactory to Landlord and shall comply with the applicable
provisions of this Article 14, and Tenant has delivered a true and complete
original, fully executed counterpart of such sublease or other instrument to
Landlord promptly after the execution and delivery thereof;

(vi) The economic and other material terms of any sublease or assignment shall
be substantially equivalent to those set forth in the Offer Notice;

(vii) Tenant and its proposed subtenant or assignee, as the case may be, shall
execute and deliver to Landlord an agreement in a form reasonably acceptable to
Landlord, and the agreement of Tenant and such subtenant or assignee, as the
case may be, to be bound by the provisions of this Article 14;

(viii) There shall not be more than four (4) occupants (including Tenant) per
floor of the Premises (applied on a proportionate basis based on RSF) or more
than six (6) occupants (including Tenant) in the aggregate in the Premises (as
such aggregate number of occupants shall be increased proportionately on a per
RSF basis if Tenant leases additional

 

89



--------------------------------------------------------------------------------

space pursuant to Articles 35¸ 36 or 37 hereof) (it being agreed that if any
Affiliates of Tenant are occupying space in the Premises in compliance with
Section 14.2(b) that is not separately demised from the remainder of the
Premises occupied by Tenant, then such Affiliates shall not be deemed to be
separate occupants for purposes of this Section 14.6(a)(viii));

(ix) Tenant shall reimburse Landlord, as Additional Rent within thirty (30) days
after Landlord delivers written demand therefor together with reasonable
supporting documentation, if reasonably available, for (A) the reasonable,
actual out-of-pocket costs and expenses incurred by Landlord in connection with
the assignment or sublease, including the costs of making investigations as to
the acceptability of the proposed assignee or subtenant and the cost of
reviewing plans and specifications relating to any Alterations proposed to be
made in connection therewith and (B) Landlord’s reasonable out-of-pocket legal
fees and disbursements incurred in connection with the granting of any requested
consent and the preparation of Landlord’s consent to the sublease or assignment;

(x) Tenant shall not have (A) advertised or publicized in any way the
availability of the Premises (other than to brokers and through customary
brokers’ flyers) without prior notice of and reasonable approval by Landlord, or
(B) publicly advertised in any way the availability of the Premises at a rental
rate less than the fixed rent and additional rent at which Landlord is then
offering to lease comparable space in the New Tower Building for a comparable
term (or if Landlord is not then offering any such comparable space, at a rental
rate other than as reasonably approved by Landlord). Landlord shall provide
Tenant with a statement of Landlord’s then current rental rates for such
comparable space within ten (10) Business Days after Tenant’s request therefor;

(xi) The proposed occupancy shall not materially increase the office cleaning
requirements, impose an extra burden upon services to be supplied by Landlord to
Tenant, increase the burden on the elevators which service the Premises (other
than to a de minimis extent) or increase Operating Expenses with respect to the
Premises (other than to a de minimis extent);

(xii) The proposed subtenant or assignee shall not be entitled, directly or
indirectly, to diplomatic or sovereign immunity and shall be subject to the
service of process in, and the jurisdiction of the courts of, New York State, or
shall agree to consent thereto; and

(xiii) no subletting shall be for a term of less than two (2) years (except to
the extent that there is then remaining less than two (2) years in the Term).

(b) Each sublease pursuant to this Section 14.6 shall be subject to all of the
covenants, agreements, terms, provisions and conditions contained in this Lease.
Notwithstanding any such sublease or any acceptance of Fixed Rent or Additional
Rent by Landlord from any subtenant, Tenant will remain fully liable for the
payment of the Fixed Rent and Additional Rent due and to become due hereunder
and for the performance of all the covenants, agreements, terms, provisions and
conditions contained in this Lease on Tenant’s part to be observed and
performed, and for all acts and omissions of any licensee or subtenant or anyone
claiming under or through any subtenant which shall be in violation of any of
the

 

90



--------------------------------------------------------------------------------

obligations of this Lease, and any such violation shall be deemed to be a
violation by Tenant. If Landlord shall decline to give its consent, pursuant to
the provisions of this Lease, to any proposed assignment or sublease, or if
Landlord shall exercise its option under Section 14.5 hereof, Tenant shall
indemnify, defend and hold harmless Landlord against and from any and all
losses, liabilities, damages, costs, and expenses (including reasonable
attorneys’ fees and disbursements) resulting from any claims that may be made
against Landlord by the proposed assignee or subtenant arising from or in
connection with such proposed assignment or subletting, or by any brokers or
other Persons (with whom Tenant or its proposed assignee or subtenant may have
dealt) claiming a commission or similar compensation in connection with the
proposed assignment or sublease.

(c) Landlord shall exercise its right to consent to any such assignment or
subletting within the later to occur of (i) the expiration of the Offer Period
applicable to such assignment or subletting or (ii) the thirtieth (30th) day
after receipt of an executed copy of the proposed instrument of assignment or
sublease (and all other agreements, if any, related to such proposed assignment
or sublease). If Landlord does not respond within such thirty (30) day period as
aforesaid, then Tenant may at any time after the expiration of such thirty
(30) day period (but no later than ten (10) days after such expiration), deliver
a second (2nd) notice to Landlord requesting that Landlord consent to the
proposed assignment or subletting and provided that such notice shall set forth
in bold capital letters the following statement: “IF LANDLORD FAILS TO RESPOND
WITHIN FIVE (5) BUSINESS DAYS AFTER RECEIPT OF THIS NOTICE, THEN, SUBJECT TO THE
OTHER PROVISIONS OF THE LEASE, THE [ASSIGNMENT/SUBLETTING] DESCRIBED HEREIN
SHALL BE DEEMED TO BE APPROVED BY LANDLORD”, if Landlord fails to respond to
such notice within five (5) Business Days after receipt by Landlord, then such
assignment or subletting shall be deemed to be approved by Landlord, subject to
the provisions of this Lease. Notwithstanding anything to the contrary contained
herein, if Tenant shall deliver each of the items required under
Section 14.6(a), the time periods under this Section 14.6(c) by which Landlord
is required to grant or deny its consent to such transaction shall run
concurrently with the time periods set forth in Section 14.5; provided, however,
in no event shall the time periods for Landlord to consent to any assignment or
subletting under this Section 14.6(c) be reduced as a result of the application
of this sentence.

Section 14.7 If any assignment or sublease does not become effective for any
reason not caused by a default by Landlord under this Lease within two hundred
forty (240) days after the delivery to Landlord of an Offer Notice with respect
thereto, or if Landlord grants its final consent to a proposed assignment or
subletting under Section 14.6 and such assignment or sublease does not become
effective for any reason not caused by a default by Landlord under this Lease
within one hundred eighty (180) days after the granting of such consent, or if
such assignment or sublease is modified or amended with respect to the economic
terms or materially modified as to any other terms prior to its becoming
effective, then and in any such event any consent granted or deemed to have been
granted by Landlord with respect thereto shall be deemed to have been withdrawn
and Tenant shall not have the right to assign this Lease or to sublease all or
any portion of the Premises without once again complying with all of the
provisions and conditions of this Article 14 (including, without limitation, the
requirement that Tenant deliver another Offer Notice under Section 14.3(a)
hereof). In no event shall Tenant

 

91



--------------------------------------------------------------------------------

modify or amend the economic terms of any assignment or sublease or materially
modify or amend any other terms of any assignment or sublease to which Landlord
has finally consented under Section 14.6 without Landlord’s prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed; it being agreed that so long as this Lease is in full force and effect,
Tenant may terminate any such sublease without Landlord’s prior consent.

Section 14.8 With respect to each and every sublease authorized by Landlord
under the provisions of this Lease:

(a) No sublease shall be for a term ending later than one day prior to the
Expiration Date of this Lease;

(b) No sublease shall be delivered, and no subtenant shall take possession of
the Premises or any part thereof, until an executed counterpart of such sublease
has been delivered to Landlord;

(c) Each sublease shall contain the condition and restriction that the sublease
shall not be assigned, encumbered or otherwise transferred or the subleased
premises further sublet by the sublessee in whole or in part, or any part
thereof suffered or permitted by the sublessee to be used or occupied by others,
without the prior written consent of Landlord in each instance (subject,
however, to Section 14.12 hereof); and

(d) Subject to Section 14.13 hereof, each sublease shall be subject and
subordinate to this Lease and to the matters to which this Lease is or shall be
subordinate, and each subtenant by entering into a sublease is deemed to have
agreed that in the event of termination, re-entry or dispossession by Landlord
under this Lease, Landlord may, at its option, take over all of the right, title
and interest of Tenant, as sublandlord, under such sublease, and such subtenant
shall, at Landlord’s option, attorn to Landlord as sublandlord under such
sublease for the balance of the term and on all of the then executory provisions
of such sublease, except that Landlord shall not (i) be liable for any previous
act or omission of Tenant under such sublease, (ii) be subject to or liable for
any credit, counterclaim, offset or defense, which theretofore accrued to such
subtenant against Tenant, (iii) be bound by any rent which such subtenant might
have paid for more than thirty (30) days in advance, (iv) be required to account
for any security deposit other than the security deposit actually delivered to
Landlord, (v) be liable for any brokerage commission payable in connection with
such sublease or any renewal thereof, (vi) be bound by any amendment,
modification or surrender of such sublease made without Landlord’s prior written
consent other than modifications which do not increase Landlord’s obligations,
decrease Tenant’s obligations or increase Tenant’s rights, (vii) be liable for
any claim for damages of any kind whatsoever as the result of any breach by
Tenant that occurred before the date of attornment, (viii) be bound by any
obligation to restore the New Tower Building, such subtenant’s premises or
property located therein in the event of a casualty or condemnation of the New
Tower Building or such subtenant’s premises or any portion thereof except as
required by this Lease, or (ix) be obligated to perform, or be liable for any
payment to such subtenant of any sums or the granting to such subtenant of any
credit in the nature of a contribution toward the cost of, any work in the
subleased space or to prepare it for occupancy, and in connection with such
attornment, the subtenant shall execute and deliver to Landlord any

 

92



--------------------------------------------------------------------------------

instruments Landlord may reasonably request to evidence and confirm such
attornment. Each subtenant or licensee of Tenant shall be deemed, automatically
upon and as a condition of its occupying or using the Premises or any part
thereof, to have agreed to be bound by the terms and conditions set forth in
this Article 14. The provisions of this Article 14 shall be self-operative and
no further instrument shall be required to give effect to this provision.

Section 14.9 (a) If Landlord shall consent to any assignment of this Lease or to
any sublease, or if Tenant shall enter into any other assignment or sublease
permitted hereunder, Tenant shall, in consideration therefor, pay to Landlord,
as Additional Rent the following amounts (“Transaction Profits”), after first
deducting therefrom (but not below zero) Transaction Expenses (as hereinafter
defined) incurred by Tenant in connection with such assignment or subletting:

(i) in the case of an assignment, an amount equal to fifty percent (50%) of all
sums and other consideration payable to or for the benefit of Tenant by the
assignee for or by reason of such assignment (including sums paid for Tenant’s
Property, fixtures or leasehold improvements calculated as if such items were
sold in an arms-length transaction and for services provided or to be provided
to such assignee or to the space assigned); or

(ii) in the case of a sublease, an amount equal to fifty percent (50%) of all
rents, additional charges or other consideration payable to or for the benefit
of Tenant under or by reason of the sublease in excess of the Fixed Rent and
Additional Rent payable during the term of the sublease in respect of the
subleased space (at the rate per square foot payable by Tenant hereunder)
pursuant to the terms hereof (including sums paid for the sale or rental of
Tenant’s Property, fixtures or leasehold improvements calculated as if such
items were sold in an arms-length transaction).

“Transaction Expenses” shall mean to the extent actually paid by Tenant to
unrelated third parties, (A) the reasonable out-of-pocket costs and expenses of
Tenant in entering into the sublease, such as customary real estate brokerage
commissions, legal, architectural and engineering fees, provided such fees are
at commercially reasonable rates and the result of reasonably customary billable
hours and attorney staffing for the negotiation of a sublease or a lease
assignment, and advertising fees paid to unrelated third parties, (B) free rent,
rent concessions or rent abatements solely to the extent of any Rent payable by
Tenant to Landlord for the portion of the Term during which the free rent or
rent abatement period under the sublease occurs, (C) the cost of improvements,
construction contributions or alterations made by Tenant expressly and solely
for the purpose of preparing the space for such tenancy and in no event to
include costs expended for Tenant’s Initial Alterations, (D) any work allowance
or other monetary concession actually paid to the assignee or subtenant as the
case may be and (E) the then unamortized costs (directly related to such space)
actually expended by Tenant (i.e., exclusive of Landlord’s Contribution) for
Tenant’s Initial Alterations, prorated on per RSF basis based on the portion(s)
of the Premises being so sublet or assigned. Landlord and Tenant hereby agree
that the costs set forth in clause (E) above shall be deemed to be amortized on
the basis of Tenant’s Federal income tax return. Notwithstanding anything
contained herein to the contrary, in the event Tenant shall assign this Lease or
sublet the Premises or any portion thereof prior to Tenant’s occupying the
Premises, construction allowances and other out-of-pocket concessions

 

93



--------------------------------------------------------------------------------

shall only be includable as Transaction Expenses to the extent that such
concessions exceed, on an RSF basis, the amount of construction allowances and
concessions provided by Landlord to Tenant under this Lease.

The sums payable under this Section 14.9 shall be paid by Tenant to Landlord as
Additional Rent as and when paid by the subtenant or assignee to Tenant. In the
case of a sublease, Transaction Expenses shall be deducted from the fixed rent,
additional rent and any other amounts due pursuant to such sublease prior to the
payment of any amounts which are payable to Landlord under this Section 14.9 in
connection with such sublease.

(b) Notwithstanding anything to the contrary set forth in subsection (a) above,
Tenant shall not be obligated to pay Transaction Profits to Landlord with
respect to transactions for which Landlord’s consent is not required under
Section 14.2(a) or Section 14.2(b) or hereof or to the extent applicable,
Section 14.2(c) hereof.

Section 14.10 (a) Each permitted assignee or transferee shall assume and be
deemed to have assumed the obligations of Tenant under this Lease to be
performed, or arising or accruing, on and after the effective date of such
assignment or transfer and shall be and remain liable jointly and severally with
Tenant for the payment of Rent, and for the due performance of all the terms,
covenants, conditions and agreements herein contained on Tenant’s part to be
performed for the remainder of the Term. Any assignment or transfer, whether
made with Landlord’s consent pursuant to Section 14.1 hereof or without
Landlord’s consent to the extent permitted under Sections 14.2 hereof, shall be
made only if, and shall not be effective until, the assignee shall execute and
deliver to Landlord an agreement in a form reasonably acceptable to Landlord
whereby the assignee shall assume the obligations of this Lease on the part of
Tenant to be performed or observed from and after the effective date of such
assignment or transfer, and whereby the assignee shall agree that the provisions
in Article 14 hereof shall, notwithstanding such assignment or transfer,
continue to be binding upon it in respect of all future assignments and
transfers.

(b) The joint and several liability of Tenant and any immediate or remote
successor in interest of Tenant and the due performance of the obligations of
this Lease on Tenant’s part to be performed or observed shall not be discharged,
released or impaired in any respect by any agreement or stipulation made by
Landlord, or any grantee or assignee of Landlord by way of mortgage or
otherwise, extending the time, or modifying any of the obligations of this
Lease, or by any waiver or failure of Landlord, or any grantee or assignee of
Landlord by way of mortgage or otherwise, to enforce any of the obligations of
this Lease.

(c) The listing of any name other than that of Tenant, whether on the doors of
the Premises or the Building directory, or otherwise, shall not operate to vest
any right or interest in this Lease or in the Premises, nor shall it be deemed
to be the consent of Landlord to any assignment or transfer of this Lease or to
any sublease of Premises or to the use or occupancy thereof by others.

 

94



--------------------------------------------------------------------------------

Section 14.11 Tenant covenants and agrees that no security agreement, whether by
way of conditional bill of sale, chattel mortgage or instrument of similar
import, shall be placed upon any improvement at the Premises which is affixed to
the Real Property.

Section 14.12 Notwithstanding anything to the contrary contained in this Lease
(including Section 14.1 hereof and Section 14.6 hereof), an Underletting
Sublease may permit the subtenant thereunder and such subtenant’s assignee to
further sublease all or any portion of the sublease space or assign its rights
thereunder and such subtenant and assignee shall also have all of the rights
available to Tenant under this Article 14 (including, without limitation,
pursuant to Section 14.2, provided that the aggregate amount of RSF occupied by
Space Occupants in the Premises shall at no time exceed 10% of the RSF of the
Premises in the aggregate) as if such subtenant or assignee were the Tenant
hereunder; provided that (i) all of the conditions of this Article 14
(including, without limitation, Section 14.6 hereof except as otherwise
expressly permitted hereby) shall be satisfied with respect to such further
subleasing or assignment, (ii) Landlord shall be entitled to receive fifty
percent (50%) of any and all profits accruing to any party with respect to such
further subleasing or assignment as if Section 14.9 hereof were directly
applicable thereto, (iii) upon a receipt of any Offer Notice with respect to
such transaction, Landlord shall in all events have the rights to recapture in
accordance with Section 14.5 hereof, (iv) the sub-subtenant shall not be
permitted to further assign its rights thereunder or sublet any of the Premises
without the prior consent of Landlord, and (v) such subtenant and assignee shall
also have all of the rights Tenant has under this Article 14 (including, without
limitation, pursuant to Section 14.2; provided, however, that as between
Landlord and Tenant, no net worth tests or deposits shall need to be satisfied
in connection therewith).

Section 14.13 Landlord’s Non-Disturbance Agreement.

(a) Landlord shall, within thirty (30) days after Tenant’s written request
(which request shall be accompanied by an executed counterpart of the Eligible
Sublease and such other information and certifications as Landlord may
reasonably request in order to determine that the conditions of this
Section 14.13 have been satisfied), deliver to Tenant and the subtenant under
the Eligible Sublease (the “Eligible Subtenant”) a non-disturbance agreement in
Landlord’s then current reasonable form, providing in substance that, as long as
no default beyond any applicable notice and grace period exists on the part of
such subtenant under such Eligible Sublease and subject to the satisfaction of
the condition precedent set forth in clause (iii) below, Landlord will not name
or join such subtenant as a party defendant or otherwise in any suit, action or
proceeding to enforce any rights granted to Landlord under this Lease, the
Eligible Subtenant shall attorn to Landlord and to the further effect that if
this Lease shall terminate or be terminated by reason of Tenant’s default
hereunder or by the rejection of this Lease pursuant to Title 11 U.S.C. §365
(any such termination being herein called an “Attornment Event”), then Landlord
will recognize such subtenant as the direct tenant of Landlord on the terms and
conditions of the Eligible Sublease, as the same will be deemed amended upon
such Attornment Event as hereinafter provided (a “Landlord’s Non-Disturbance
Agreement”). Following the subtenant’s execution and delivery of the Landlord’s
Non-Disturbance Agreement, Landlord shall promptly execute and deliver a
counterpart to the subtenant. Landlord’s reasonable third-party out-of-pocket
costs and expenses in connection with the foregoing (including, without

 

95



--------------------------------------------------------------------------------

limitation, reasonable attorney’s fees) shall be paid by Tenant within thirty
(30) days after receipt of an invoice therefor. Landlord’s Non-Disturbance
Agreement shall provide, inter alia, that, upon an Attornment Event:

(i) if applicable from time to time, the fixed rent and additional rent under
the Eligible Sublease shall be increased (but not decreased) so that it is equal
on a rentable square foot basis to the Fixed Rent and Additional Rent which
would have been payable under this Lease with respect to the portion of the
Premises demised under the Eligible Sublease had this Lease not been terminated;

(ii) the Eligible Sublease shall be deemed further amended such that the terms
and provisions thereof shall be restated, to the extent necessary, if any, so
that none of the provisions thereof shall be less favorable, in any respect, to
Landlord than the provisions of this Lease (except that (A) the length of term
(including renewals, other than renewals which would extend beyond the then
Expiration Date of this Lease) shall remain as set forth in the Eligible
Sublease, (B) the fixed rent and additional rent shall be as set forth in clause
(i) hereof, if the same is applicable, or as set forth in the Eligible Sublease
if clause (i) is not applicable, (C) any Special Lease Rights relative to the
Eligible Sublease shall not be included in the Eligible Sublease as amended, and
(D) if the Eligible Sublease contains one or more provisions which are more
restrictive on the subtenant thereunder than the corresponding provision(s) of
this Lease is on Tenant hereunder, then such more restrictive sublease provision
shall continue to be included in the Eligible Sublease as amended in lieu of the
corresponding provision of this Lease);

(iii) as a condition precedent to Landlord’s recognition of the Eligible
Sublease, the subtenant under the Eligible Sublease shall, within ten (10) days
after the Attornment Event, deliver to Landlord either (A) proof satisfactory to
Landlord that such subtenant has a net worth computed in accordance with
generally accepted accounting principles consistently applied at least equal to
the greater of (x) the net worth of such subtenant at the time of the execution
and delivery of Landlord’s Non-Disturbance Agreement or (y) the net worth of
subtenant immediately prior to such recognition or (B) a letter of credit in a
form and from a financial institution reasonably satisfactory to Landlord in an
amount equal to at least one full year of fixed rent under the Eligible Sublease
(as the same may have been increased to coincide with Fixed Rent payable
hereunder pursuant to clause (i) above); and

(iv) the Eligible Subtenant shall attorn to Landlord as sublandlord under the
Eligible Sublease in accordance with and subject to the provisions of this
Lease, including, but not limited to, Section 14.8(d).

(b) As used herein, the following terms shall have the following meanings:

(i) “Eligible Sublease” shall mean a direct sublease which (A) is between Tenant
and a subtenant which is not an Affiliate of Tenant, and as of the execution of
the Eligible Sublease, has a financial condition reasonably satisfactory to
Landlord taking into account the obligations in question (it being agreed that
the financial condition of a subtenant shall be deemed satisfactory if such
subtenant has a net worth, computed in accordance with

 

96



--------------------------------------------------------------------------------

generally accepted accounting principles consistently applied, equal to or
greater than the annual Fixed Rent and Additional Rent then payable by Tenant on
account of the portion of the Premises demised under the Eligible Sublease
(without giving effect to any free rent or rent abatement) as the same may be
increased pursuant to Section 14.13(a)(i) multiplied by twenty (20), (B) demises
at least one (1) full floor of the Premises, and (C) has an initial sublease
term (i.e., not including any renewals) of at least five (5) years (or, if less
than five (5) years remain in the Term, the remaining balance of the Term less
one day).

(ii) “Special Lease Rights”, relative to an Eligible Sublease upon an Attornment
Event, shall mean (A) rights that are granted to Tenant in this Lease to expand
the size of the Premises, rights to extend the Term, any rights which are
limited to the Tenant named herein, any rights dependent upon occupancy of
Tenant and/or Affiliates of Tenant, and any rights dependent upon leasing or
occupancy requirements to the extent such requirements are not satisfied by the
Eligible Sublease or the subtenant thereunder, any and all rights of the Tenant
under this Lease which the subtenant under such Eligible Sublease would not have
as a direct tenant under this Lease assuming this Lease were assigned to such
subtenant prior to such Attornment Event, and (B) any and all rights of the
Tenant under this Lease which the subtenant under the Eligible Sublease does not
then have as the subtenant under the Eligible Sublease.

(c) Notwithstanding anything to the contrary herein contained, it is understood
and agreed that Landlord shall have no obligation to deliver a Landlord’s
Non-Disturbance Agreement during the continuance of any Event of Default
hereunder.

ARTICLE 15

ACCESS TO PREMISES; BASE BUILDING UPGRADE WORK

Section 15.1 Tenant shall permit Landlord, Landlord’s agents and public
utilities servicing the New Tower Building to erect, use and maintain concealed
ducts, concealed pipes and concealed conduits in and through the Premises. The
foregoing installations shall be concealed behind then existing walls and
ceilings of the Premises if reasonably feasible and permitted under applicable
Legal Requirements, provided that any pipes that are not so concealed shall be
boxed in a manner reasonably consistent with the decor of the Premises; and any
such installations shall not cause a reduction of the usable floor space of the
Premises (other than to a de minimis extent). Landlord or Landlord’s agents
shall have the right to enter the Premises at all reasonable times and from time
to time upon reasonable prior notice (except no such prior notice shall be
required in case of emergency), which notice may be oral, to examine the same,
to show them to prospective purchasers, Mortgagees, Superior Lessors or ground
lessees of the New Tower Building and their respective agents and
representatives or, during the last eighteen (18) months of the Term, to
prospective tenants of the Premises, and to make such repairs, alterations,
improvements or additions (a) which constitute Landlord Repairs, or (b) which
Landlord may elect to perform following Tenant’s failure (after the expiration
of all

 

97



--------------------------------------------------------------------------------

applicable notice and grace periods) to make repairs or perform any work which
Tenant is obligated to make or perform under this Lease, and Landlord shall be
allowed to take all material into and upon the Premises that may be required
therefor without the same constituting an eviction or constructive eviction of
Tenant in whole or in part, and, subject to Section 6.4 hereof, Rent will not be
abated while such repairs, alterations, improvements or additions are being
made, by reason of loss or interruption of the business of Tenant, or otherwise.
Landlord shall use reasonable efforts (but not including the use of overtime or
premium labor) to perform such work in such a manner so as to minimize
interference that might be occasioned to Tenant’s business operations and to
minimize any damage that might result to the appearance or function of the
affected areas of the Premises. Landlord shall promptly repair any damage caused
by Landlord or Landlord’s agents in the Premises during such entry, including
any repair or replacement required to any finishes in the Premises as a result
of such entry.

Section 15.2 If Tenant shall not be present when for any reason entry into the
Premises shall be necessary because of an emergency or if otherwise permissible
under this Lease, Landlord or Landlord’s agents may enter the same without
rendering Landlord or such agents liable therefor (if during such entry Landlord
or Landlord’s agents shall accord reasonable care to Tenant’s Property and
notify Tenant immediately thereafter), and without in any manner affecting this
Lease. Tenant agrees to make a representative available for such entry upon at
least one (1) Business Day’s prior notice.

Section 15.3 Landlord shall have the right from time to time to alter the New
Tower Building and, without the same constituting an actual or constructive
eviction and without incurring any liability to Tenant therefor, to change the
arrangement or location of entrances or passageways, doors and doorways, and
corridors, elevators, stairs, toilets, or other public parts of the New Tower
Building, provided that such alterations or changes do not materially interfere
with Tenant’s layout, use or enjoyment of the Premises, or access to the New
Tower Building or Premises, and provided, further, that the Building’s plaza,
lobby and elevator lobbies shall, following the completion of such alterations
or changes, be consistent in appearance and utility with First Class Office
Buildings. All parts (except surfaces facing the interior of the Premises) of
all walls, windows and doors bounding the Premises (including exterior Building
walls, exterior core corridor walls, exterior doors and entrances other than
doors and entrances solely servicing the Premises), all balconies, terraces and
roofs adjacent to the Premises, all space in or adjacent to the Premises used
for shafts, stacks, stairways, chutes, pipes, conduits, ducts, fan rooms,
heating, air cooling, plumbing and other mechanical facilities, mechanical
rooms, service closets (including electrical and janitorial closets) and other
New Tower Building facilities may not be used by Tenant, except to the extent
expressly provided in this Lease (including, without limitation, in
Section 10.14), and Landlord shall have the use thereof, as well as access
thereto through the Premises for the purposes of operation, maintenance,
alteration and repair, subject to the provisions of Sections 10.9, 10.14, 15.1
and 15.2. Nothing contained in this Section 15.3 limits Landlord’s obligation
not to diminish elevator capacity as provided in Section 10.4(a) hereof.

 

98



--------------------------------------------------------------------------------

ARTICLE 16

CERTIFICATE OF OCCUPANCY

Tenant shall not at any time use or occupy the Premises in violation of the
certificate of occupancy at such time issued for the Premises or for the
Building and in the event that any Governmental Authority shall hereafter
contend or declare by notice, violation, order or in any other manner whatsoever
that the Premises are used for a purpose which is a violation of such
certificate of occupancy, then, Tenant shall, upon five (5) days’ written notice
from Landlord or any Governmental Authority, immediately discontinue such use of
the Premises. Landlord shall maintain such certificate of occupancy (or an
equivalent replacement thereof) in effect and shall not amend or modify the
certificate of occupancy for the New Tower Building so as to eliminate any
currently permitted use of the Premises or to prevent the use of the Premises
for the Permitted Uses. Notwithstanding the foregoing, Landlord shall not be
obligated to obtain or maintain a certificate of occupancy for any Special Use
Area.

ARTICLE 17

DEFAULT

Section 17.1 Each of the following events shall be an “Event of Default”
hereunder:

(a) if Tenant defaults in the payment when due of (i) any installment of Fixed
Rent or (ii) any Additional Rent; or

(b) if Tenant abandons the Premises; or

(c) (i) if Tenant admits in writing its inability to pay its debts as they
become due; or

(ii) if Tenant commences or institutes any case, proceeding or other action
(A) seeking relief as a debtor, or to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts under
any existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, or (B) seeking
appointment of a receiver, trustee, custodian or other similar official for it
or for all or any substantial part of its property; or

(iii) if Tenant makes a general assignment for the benefit of creditors; or

 

99



--------------------------------------------------------------------------------

(iv) if any case, proceeding or other action is commenced or instituted against
Tenant (A) seeking to have an order for relief entered against it as debtor or
to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts under any existing or future law of
any jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, or (B) seeking appointment of a receiver,
trustee, custodian or other similar official for it or for all or any
substantial part of its property, which remains undismissed for a period of one
hundred (120) days; or

(v) if any case, proceeding or other action is commenced or instituted against
Tenant seeking issuance of a warrant of attachment, execution, distraint or
similar process against all or any substantial part of its property which
results in the entry of an order for any such relief which has not been vacated,
discharged, or stayed or bonded pending appeal within ninety (90) days from the
entry thereof; or

(vi) if Tenant takes any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any of the acts set forth in clauses (ii),
(iii), (iv) or (v) of this Section 17.1(c); or

(vii) if a trustee, receiver or other custodian is appointed for any substantial
part of the assets of Tenant, which appointment is not vacated or effectively
stayed within seven (7) Business Days, or if any such vacating or stay does not
thereafter remain in effect; or

(viii) if Tenant sells all or substantially all of Tenant’s assets not including
this Lease or Tenant’s operations in the Premises; or

(d) if Tenant fails to maintain any of the insurance required to be maintained
by Tenant hereunder or to deliver certificates thereof when required hereunder
and Tenant fails to remedy such default within five (5) days after notice by
Landlord to Tenant specifying such default; or

(e) if an assignment or subletting shall occur or if Tenant’s interest in this
Lease or the Premises shall devolve upon or pass to any person or entity,
whether by operation of law or otherwise, and whether directly or indirectly,
except as expressly permitted by Article 14 hereof, or

(f) if Tenant shall fail to perform or observe some term or condition of this
Lease which, because of its character, would immediately (i) jeopardize
Landlord’s interest in the Real Property or the health or safety of any person,
(ii) have a material and adverse affect on the operation of the New Tower
Building or any Building System, or (iii) have a material and

 

100



--------------------------------------------------------------------------------

adverse affect on the business operations of any occupant, and such failure
continues for three (3) days after notice from Landlord to Tenant specifying
such default, or, if such default is of such a nature that it cannot be
completely remedied within said period of three (3) days, if Tenant fails to
commence to remedy such default within such three (3) day period, or fails
thereafter to diligently prosecute to completion all steps necessary to remedy
such default, which such remedy in all events will be completed within ten
(10) days after notice by Landlord to Tenant of such default; or

(g) if Tenant defaults in the observance or performance of any other term,
covenant or condition of this Lease on Tenant’s part to be observed or performed
and Tenant fails to remedy such default within twenty (20) days after notice by
Landlord to Tenant specifying such default, or, if such default is of such a
nature that it cannot be completely remedied within said period of twenty
(20) days, if Tenant fails to commence to remedy such default within such twenty
(20) day period, or fails thereafter to diligently prosecute to completion all
steps necessary to remedy such default, which such remedy in all events will be
completed within sixty (60) days after notice by Landlord to Tenant of such
default; provided, however, if any Governmental Authority having jurisdiction
requires or a Mortgagee reasonably requires that such default be remedied in
less than sixty (60) days, then Tenant’s time to remedy such default shall be
shortened so that such default must be remedied at least five (5) days before
the last date of the shorter period of time to remedy such default provided by
such Governmental Authority or Mortgagee; or

(h) if any representation or warranty made by Tenant herein or in any report,
certificate, financial statement or other instrument, agreement or document
furnished to Landlord shall have been false or misleading as of the date the
representation or warranty was made.

If, at any time, (i) Tenant shall comprise two (2) or more Persons,
(ii) Tenant’s obligations under this Lease shall have been guaranteed by any
Person other than Tenant, or (iii) Tenant’s interest in this Lease shall have
been assigned other than to an Eligible Assignee, the word “Tenant”, as used in
Section 17.1(c), shall be deemed to mean any one or more of the Persons
primarily or secondarily liable for Tenant’s obligations under this Lease. Any
monies received by Landlord from or on behalf of Tenant during the pendency of
any proceeding of the types referred to in Section 17.1(c) shall be deemed paid
as compensation for the use and occupation of the Premises and the acceptance of
any such compensation by Landlord shall not be deemed an acceptance of rent or a
waiver on the part of Landlord of any rights hereunder.

Section 17.2 Conditions of Limitation. If an Event of Default occurs, Landlord
may serve a written three (3) day notice of termination of this Lease upon
Tenant, and, upon the expiration of said three (3) day period, this Lease and
the Term and all rights of Tenant under this Lease shall end, expire and
terminate as fully and completely as if the expiration of said three (3) day
period were the date set forth herein as the Expiration Date and Tenant
immediately shall quit and surrender the Premises, but Tenant shall remain
liable as hereinafter provided. If the notice provided for in this Section 17.2
shall have been given and the Term shall expire as aforesaid, then Landlord may,
without notice, re-enter the Premises by any lawful means and

 

101



--------------------------------------------------------------------------------

dispossess Tenant and recover possession of the Premises by summary proceedings
or otherwise and in such manner as set forth in Article 18 and the legal
representative of Tenant or other occupant of the Premises and remove their
effects and hold the Premises as if this Lease had not been made, and Tenant
hereby waives the service of notice of intention to re-enter or to institute
legal proceedings to that end. Anything contained herein to the contrary
notwithstanding, (a) if such termination shall be stayed by order of any court
having jurisdiction over any proceeding described in Section 17.1(c), or by
federal or state statute, then, following the expiration of any such stay,
(b) if the trustee appointed in any such proceeding, Tenant or Tenant as
debtor-in-possession shall fail to assume Tenant’s obligations under this Lease
within the period prescribed therefor by law or within one hundred and twenty
(120) days after entry of the order for relief or as may be allowed by the
court, or (c) if said trustee, Tenant or Tenant as debtor-in-possession shall
fail to provide adequate protection of Landlord’s right, title and interest in
and to the Premises or adequate assurance of the complete and continuous future
performance of Tenant’s obligations under this Lease, Landlord, to the extent
permitted by law or by leave of the court having jurisdiction over such
proceeding, may serve a written three (3) day notice of the termination of this
Lease upon Tenant, Tenant as debtor-in-possession or said trustee and upon the
expiration of said three (3) day period this Lease shall cease and expire as set
forth above and Tenant, Tenant as debtor-in-possession or said trustee shall
immediately quit and surrender the Premises as aforesaid.

ARTICLE 18

REMEDIES AND DAMAGES

Section 18.1 (a) If an Event of Default shall occur, and this Lease and the Term
shall expire and come to an end as provided in Article 17:

(i) Tenant shall quit and peacefully surrender the Premises to Landlord, and
Landlord and its agents may at any time after the date upon which this Lease and
the Term shall expire and come to an end, re-enter the Premises or any part
thereof, without further notice, either by summary proceedings, or by any other
applicable action or proceeding, and may repossess the Premises and dispossess
Tenant and any other Persons from the Premises and remove any and all of their
property and effects from the Premises; and

(ii) Landlord, at Landlord’s option, may relet the whole or any part or parts of
the Premises from time to time, either in the name of Landlord or otherwise, to
such tenant or tenants, for such term or terms ending before, on or after the
Expiration Date, at such rental or rentals and upon such other conditions, which
may include concessions and free rent periods, as Landlord, in its sole
discretion, may determine; provided, however, that Landlord shall have no
obligation to relet the Premises or any part thereof and shall in no event be
liable for refusal or failure to relet the Premises or any part thereof, or, in
the event of any such reletting, for refusal or failure to collect any rent due
upon any such reletting, and no such refusal or failure shall operate to relieve
Tenant of any liability under this Lease or otherwise affect any such liability,
and Landlord, at Landlord’s option, may make such repairs, replacements,

 

102



--------------------------------------------------------------------------------

alterations, additions, improvements, decorations and other physical changes in
and to the Premises as Landlord, in its sole discretion, considers advisable or
necessary in connection with any such reletting or proposed reletting, without
relieving Tenant of any liability under this Lease or otherwise affecting any
such liability.

(b) Tenant, on its own behalf and on behalf of all Persons claiming through or
under Tenant, including all creditors, hereby waives any and all rights which
Tenant and all such Persons might otherwise have under any present or future law
to redeem the Premises, or to re-enter or repossess the Premises, or to restore
the operation of this Lease, after (i) Tenant shall have been dispossessed by a
judgment or by warrant of any court or judge, or (ii) any expiration or
termination of this Lease and the Term, whether such dispossession, re-entry,
expiration or termination shall be by operation of law or pursuant to the
provisions of this Lease. The words “re-enter,” “re-entry” and “re-entered” as
used in this Lease shall not be deemed to be restricted to their technical legal
meanings.

Section 18.2 (a) If this Lease and the Term shall expire and come to an end as
provided in Article 17, or if Landlord shall re-enter by or under any summary
proceeding or any other action or proceeding, then, in any of such events:

(i) Tenant shall pay to Landlord all Rent payable under this Lease by Tenant to
Landlord to the date upon which (i) this Lease and the Term shall have expired
and come to an end or (ii) Landlord shall have re-entered or taken possession of
the Premises;

(ii) Tenant also shall be liable for and shall pay to Landlord, as liquidated
damages, any deficiency (the “Deficiency”) between (A) Rent for the period which
otherwise would have constituted the unexpired portion of the Term (conclusively
presuming the Additional Rent for each year thereof to be the same as was
payable for the year immediately preceding such termination or re-entry
increased by an amount to take into account an increase in the CPI), and (B) the
net amount, if any, of rents collected under any reletting effected pursuant to
the provisions of Section 18.1(a)(ii) for any part of such period (first
deducting from the rents collected under any such reletting all of Landlord’s
expenses in connection with the termination of this Lease, Landlord’s re-entry
upon the Premises and with such reletting including all repossession costs,
brokerage commissions, legal expenses, attorneys’ fees and disbursements,
alteration costs and other expenses of keeping the Premises in good order or for
preparing the Premises for such reletting); provided that if the Premises or any
part thereof should be relet in combination with other space or for a term which
extends beyond the Expiration Date, then proper apportionment (on a per Rentable
Square Foot basis in the case of a reletting in combination with other space)
shall be made of the rent received from such reletting and of the expenses of
reletting. Tenant shall pay the Deficiency in monthly installments on the days
specified in this Lease for payment of installments of Fixed Rent, and Landlord
shall be entitled to recover from Tenant each monthly Deficiency as the same
shall arise. No suit to collect the amount of the Deficiency for any month shall
prejudice Landlord’s right to collect the Deficiency for any subsequent month by
a similar proceeding; and

 

103



--------------------------------------------------------------------------------

(iii) whether or not Landlord shall have collected any monthly Deficiency as
aforesaid, Landlord shall be entitled to recover from Tenant, and Tenant shall
pay to Landlord, on demand, in lieu of any further Deficiency as and for
liquidated and agreed final damages, a sum equal to (A) the amount by which Rent
for the period which otherwise would have constituted the unexpired portion of
the Term (conclusively presuming the Additional Rent for each year thereof to be
the same as was payable for the year immediately preceding increased each year
by the CPI Fraction) exceeds (B) the then fair and reasonable rental value of
the Premises, including Additional Rent for the same period, both discounted to
present value at six (6%) percent, less (C) the aggregate amount of Deficiencies
previously collected by Landlord pursuant to the provisions of
Section 18.2(a)(ii) for the same period. If, before presentation of proof of
such liquidated damages to any court, commission or tribunal, Landlord shall
have relet the Premises or any part thereof on an arm’s length basis for the
period which otherwise would have constituted the unexpired portion of the Term,
or any part thereof, the amount of net rents collected in connection with such
reletting shall be deemed, prima facie, to be the fair and reasonable rental
value for the part or the whole of the Premises so relet during the term of the
reletting.

(b) If Landlord shall relet the Premises, or any part thereof, together with
other space in the Building, the net rents collected under any such reletting
and the expenses of any such reletting shall be equitably apportioned for the
purposes of this Section 18.2. Tenant shall in no event be entitled to any rents
collected or payable under any reletting, whether or not such rents shall exceed
the Fixed Rent reserved in this Lease. Nothing contained in Article 17 or this
Article 18 shall be deemed to limit or preclude the recovery by Landlord from
Tenant of any sums or damages to which Landlord may be entitled in addition to
the damages set forth in this Section 18.2 (it being agreed, however, that the
only damages that Landlord is entitled to in respect of Tenant’s failure to pay
Rent for the remainder of the Term in the event of the termination of this Lease
by reason of Tenant’s default are as set forth in this Section 18.2).

ARTICLE 19

FEES AND EXPENSES

Section 19.1 (a) If an Event of Default shall occur under this Lease or if
Tenant shall do or permit to be done any act or thing upon the Premises which
constitutes a default hereunder and would cause Landlord to be in default under
any Superior Lease or Mortgage with respect to provisions as to which Tenant has
or, for reasons other than Landlord’s breach or omission in so notifying Tenant,
should have notice of, or if Tenant shall fail to comply with its obligations
under this Lease and the preservation of property or the safety of any tenant,
occupant or other person is threatened, Landlord may, after reasonable prior
notice to Tenant except in an emergency (in which event Landlord shall provide
Tenant with such notice as is reasonably practicable under the circumstances),
perform the same for the account of Tenant or make any expenditure or incur any
obligation for the payment of money for the account of Tenant. All out-of-pocket
amounts expended by Landlord in connection with the foregoing, including
reasonable attorneys’ fees and disbursements in instituting, prosecuting or
defending any action or proceeding or recovering possession of the Premises, and
the cost thereof, with

 

104



--------------------------------------------------------------------------------

interest thereon at the Default Rate, shall be deemed to be Additional Rent
hereunder and shall be paid by Tenant to Landlord within thirty (30) days of
rendition of any bill or statement to Tenant therefor.

(b) If for any reason any suit is initiated between Landlord and Tenant to
interpret or enforce any provision of this Lease, the prevailing party in such
suit shall be entitled to recover from the other party all reasonable
out-of-pocket legal costs incurred by such prevailing party in connection with
such dispute.

Section 19.2 If Tenant shall fail to pay all or any part of any installment of
Fixed Rent and/or Additional Rent when due (each, a “Late Payment”), Tenant
shall pay to Landlord, in addition to such installment of Fixed Rent and/or
Additional Rent, as the case may be, as a late charge and as Additional Rent, a
sum equal to interest at the Default Rate on the amount unpaid, computed from
the date the Late Payment was due to and including the date of payment.

ARTICLE 20

NO REPRESENTATIONS BY LANDLORD

Except as expressly set forth in this Lease, neither Landlord nor any Landlord
Party has made any warranties, representations, statements or promises with
respect to (a) the rentable and usable areas of the Premises or the Building,
(b) the amount of any current or future Operating Expenses or Taxes, (c) the
compliance with applicable Legal Requirements of the Premises or the Building,
(d) the suitability of the Premises for any particular use or purpose, or
(e) the terms and conditions of any Governmental Documents. Except as expressly
set forth herein, no rights, easements or licenses are acquired by Tenant under
this Lease, by implication or otherwise. This Lease (including any Exhibits and
Schedules referred to herein and all supplementary agreements provided for
herein) contains the entire agreement between the parties and all understandings
and agreements previously made between Landlord and Tenant are merged in this
Lease, which alone fully and completely expresses their agreement. Tenant is
entering into this Lease after full investigation, and is not relying upon any
statement or representation made by Landlord or Landlord Party not embodied in
this Lease.

ARTICLE 21

END OF TERM

Section 21.1 All Tenant’s Property shall remain the property of Tenant and may
be removed by Tenant at any time during the Term. Upon the expiration or other
termination of this Lease, Tenant shall quit and surrender to Landlord the
Premises, vacant, broom-clean and in good condition, ordinary wear and tear and
damage for which Tenant is not responsible under the terms of this Lease
excepted, and Tenant shall remove all of Tenant’s Property and the Non-Standard
Alterations (except as otherwise expressly set forth in this Lease) from the
Premises to the extent required under Section 4.4. Tenant shall repair any
damage to the Premises occasioned by the removal by Tenant or any person
claiming under Tenant of any of Tenant’s

 

105



--------------------------------------------------------------------------------

Property and all Non-Standard Alterations from the Premises. Tenant’s
obligations pursuant to this Article 21 shall survive the expiration or sooner
termination of the Term. If the last day of the Term or any renewal thereof
falls on Saturday or Sunday, this Lease shall expire on the Business Day next
preceding such day. Tenant expressly waives, for itself and for any Person
claiming through or under Tenant, any rights which Tenant or any such Person may
have under the provisions of Section 2201 of the New York Civil Practice Law and
Rules and of any successor law of like import then in force in connection with
any holdover summary proceedings which Landlord may institute to enforce the
foregoing provisions of this Article 21.

Section 21.2 (a) Tenant agrees that if for any reason Tenant or any subtenant of
Tenant shall fail to vacate and surrender possession of the Premises or any part
thereof on or before the expiration or earlier termination of this Lease and the
Term, then Tenant’s continued possession of the Premises shall be as a
month-to-month tenancy, during which time, without prejudice and in addition to
any other rights and remedies Landlord may have hereunder or at law, Tenant
shall (1) pay to Landlord an amount equal to the greater of (A) during the first
sixty (60) days of any such holding over, one hundred and fifty percent
(150%) and (B) thereafter, two hundred percent (200%) of (x) the total monthly
amount of Fixed Rent and regularly recurring Additional Rent payable hereunder
prior to such termination and (y) the then current market rent for the Premises
and (2) comply with all other terms and conditions of this Lease. The provisions
of this Section 21.2 shall not in any way be deemed to (i) permit Tenant to
remain in possession of the Premises after the Expiration Date or sooner
termination of this Lease or (ii) imply any right of Tenant to use or occupy the
Premises upon expiration or termination of this Lease and the Term, and no
acceptance by Landlord of payments from Tenant after the Expiration Date or
sooner termination of the Term shall be deemed to be other than on account of
the amount to be paid by Tenant in accordance with the provisions of this
Article 21. Landlord waives no rights against Tenant by reason of accepting any
holding over by Tenant, including without limitation the right to terminate such
month-to-month tenancy as provided by law at any time after the expiration of
the Term and any right to damages in the event that Tenant’s holding over causes
Landlord to suffer any loss to the extent provided in Section 21.2(b) hereof.
Tenant’s obligations under this Article 21 shall survive the expiration or
earlier termination of this Lease.

(b) Notwithstanding anything herein to the contrary, Tenant shall indemnify and
save Landlord harmless against all costs, claims, loss or liability resulting
from delay by Tenant in surrendering the Premises upon expiration or sooner
termination of the Term, including, without limitation, any claims made by any
succeeding tenant founded on such delay or any lost profits, losses, costs,
expenses or liability payable to such tenant as a result thereof.
Notwithstanding the foregoing or anything to the contrary contained herein,
provided that Tenant does not hold over in the Premises for more than sixty
(60) days, Landlord hereby waives the right to proceed against Tenant for any
claims made by any succeeding tenant, any lost profits and any other
consequential damages relating to or arising from any such holdover by Tenant;
it being the intent that if Tenant holds over for more than sixty (60) days,
Tenant shall be liable for any claims made by any succeeding tenant, any lost
profits and any other consequential damages from the commencement of such
holdover.

 

106



--------------------------------------------------------------------------------

ARTICLE 22

QUIET ENJOYMENT

So long as Tenant pays all of the Rent due hereunder, and keeps and performs
each and every covenant, agreement, term, provision and condition herein
contained on the part and on behalf of Tenant to be kept and performed, Tenant
shall quietly enjoy the Premises without hindrance or molestation by Landlord or
by any other person lawfully claiming the same, subject to the covenants,
agreements, terms, provisions and conditions of this Lease and to any
Non-Disturbance Agreement executed and acknowledged by the holder of any
Mortgage or Superior Lessor, as hereinbefore set forth.

ARTICLE 23

NO WAIVER; NON-LIABILITY

Section 23.1 No act or thing done by Landlord or Landlord’s agents during the
Term shall be deemed an acceptance of a surrender of the Premises, and no
agreement to accept such surrender shall be valid unless in writing and signed
by Landlord. No employee of Landlord or of Landlord’s agents shall have any
power to accept the keys of the Premises prior to the termination of this Lease.
The delivery of keys to any employee of Landlord or of Landlord’s agents shall
not operate as a termination of this Lease or a surrender of the Premises. Any
Building employee to whom any property shall be entrusted by or on behalf of
Tenant shall be deemed to be acting as Tenant’s agent with respect to such
property and neither Landlord nor its agents shall be liable for any damage to
property of Tenant or of others entrusted to employees of the Building, nor for
the loss of or damage to any property of Tenant by theft or otherwise.

Section 23.2 The failure of Landlord to seek redress for violation of, or to
insist upon the strict performance of, any covenant or condition of this Lease,
or any of the Rules and Regulations set forth or hereafter adopted by Landlord,
shall not prevent a subsequent act, which would have originally constituted a
violation, from having all of the force and effect of an original violation. The
failure of Tenant to seek redress for violation of, or to insist upon the strict
performance of, any covenant or condition of this Lease, shall not prevent a
subsequent act, which would have originally constituted a violation, from having
all of the force and effect of an original violation. The receipt by Landlord of
Fixed Rent and/or Additional Rent even with knowledge of the breach of any
covenant of this Lease shall not be deemed a waiver of such breach. No provision
of this Lease shall be deemed to have been waived by either Landlord or Tenant,
unless such waiver be in writing signed by the party against whom such waiver is
claimed. No payment by Tenant or receipt by Landlord of a lesser amount than the
monthly Fixed Rent or any Additional Rent shall be deemed to be other than on
account of the next installment of Fixed Rent or Additional Rent, as the case
may be (unless such Fixed Rent or Additional Rent has been abated in accordance
with the terms of this Lease), or as Landlord may elect to apply same, nor shall
any endorsement or statement on any check or any letter accompanying any check
or payment as Fixed Rent or Additional Rent be deemed an accord and

 

107



--------------------------------------------------------------------------------

satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such Fixed Rent or Additional Rent or
pursue any other remedy in this Lease provided. Any executory agreement
hereafter made shall be ineffective to change, modify, discharge or effect an
abandonment of this Lease in whole or in part unless such executory agreement is
in writing and signed by the party against whom enforcement of the change,
modification, discharge or abandonment is sought. The consent or approval of
Landlord or Tenant to or of any action by the other requiring such consent or
approval shall not be construed to waive or render unnecessary Landlord’s or
Tenant’s consent or approval to or of any subsequent similar act by the other.
Unless otherwise expressly provided herein, references in this Lease to the
consent or approval of either party shall be deemed to mean the written consent
or approval of such party and no consent or approval of such party shall be
effective for any purpose unless such consent or approval is set forth in a
written instrument executed by such party.

Section 23.3 If, at any time or from time to time, any windows of the Premises
are temporarily blocked, darkened or bricked-up for any reason whatsoever
outside of Landlord’s reasonable control (except that Landlord shall have the
right to erect hoisting on the exterior of the Building from time to time
(without entering the Premises) which may darken windows of the Premises that
are located beside such hoist, which hoist shall remain only for such time as is
reasonably necessary for the construction requiring such hoist), or by Landlord
in connection with the performance of repairs, maintenance or improvements to
the Building, or if required by any Legal Requirements, or if any of such
windows are permanently blocked, darkened or bricked-up if required by any Legal
Requirement or by reason of any construction upon property adjacent to the Real
Property by parties other than Landlord or any Affiliate of Landlord (but
unrelated to the Building), Landlord shall not be liable for any damage Tenant
may sustain thereby and Tenant shall not be entitled to any compensation
therefor nor abatement of Fixed Rent or Additional Rent nor shall the same
release Tenant from its obligations hereunder nor constitute an eviction or
constructive eviction of Tenant from the Premises. If any windows of the
Premises are permanently blocked, darkened or bricked-up due to the application
of any Legal Requirement, Landlord shall promptly commence appropriate
proceedings challenging the validity, or applicability to the Premises of such
Legal Requirement, and shall (i) diligently prosecute such proceedings (to
completion, if necessary), (ii) keep Tenant advised of the progress of such
proceedings and permit Tenant to participate in all aspects of the prosecution
of such proceedings, and (iii) assign and, promptly after receipt, pay over to
Tenant a percentage of the proceeds of any damage awards or other amounts
received by Landlord in connection with such proceedings equal to the number of
windows in the Premises affected by such blocking, darkening or bricking-up,
divided by the total number of windows in the New Tower Building so affected,
net of Landlord’s reasonable attorney’s fees, court costs, disbursements and
other expenses incurred in connection with such proceedings. Any dispute between
Landlord and Tenant pursuant to this Section 23.3 shall be submitted to
arbitration pursuant to Article 34.

Section 23.4 If Landlord and Tenant shall now or hereafter enter into any
agreement for the renewal of this Lease at the expiration of the Term, the
execution of such renewal agreement between Landlord and Tenant prior to the
expiration of the Term shall not be considered a vested right in Tenant to such
further term so as to prevent Landlord from terminating this Lease and

 

108



--------------------------------------------------------------------------------

any such extension or renewal thereof if Landlord became entitled so to do
during the remainder of the original Term. If Landlord shall so terminate this
Lease, any such renewal or extension previously entered into between Landlord
and Tenant or the right of Tenant to any such renewal or extension shall also be
terminated thereby. Any right herein contained on the part of Landlord to
terminate this Lease shall continue during any extension or renewal hereof and
any default or Event of Default which occurs and is not cured prior to the
commencement of a renewal term or extension of the Term shall continue as such
in and during such renewal term or extension of the Term.

ARTICLE 24

WAIVERS

Section 24.1 THE RESPECTIVE PARTIES HERETO SHALL AND THEY HEREBY DO WAIVE TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE
PARTIES HERETO AGAINST THE OTHER (EXCEPT FOR PERSONAL INJURY OR PROPERTY DAMAGE)
ON ANY MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS
LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE
PREMISES, OR FOR THE ENFORCEMENT OF ANY REMEDY UNDER ANY STATUTE, EMERGENCY OR
OTHERWISE. IF LANDLORD COMMENCES ANY SUMMARY PROCEEDING AGAINST TENANT, TENANT
WILL NOT INTERPOSE ANY COUNTERCLAIM OF WHATEVER NATURE OR DESCRIPTION IN ANY
SUCH PROCEEDING (UNLESS FAILURE TO IMPOSE SUCH COUNTERCLAIM WOULD PRECLUDE OR
OTHERWISE PREJUDICE TENANT FROM ASSERTING IN A SEPARATE ACTION THE CLAIM WHICH
IS THE SUBJECT OF SUCH COUNTERCLAIM), AND WILL NOT SEEK TO CONSOLIDATE SUCH
PROCEEDING WITH ANY OTHER ACTION WHICH MAY HAVE BEEN OR WILL BE BROUGHT IN ANY
OTHER COURT BY TENANT.

Section 24.2 (a) Tenant, for itself and any and all Persons claiming through or
under Tenant, including its creditors, upon the termination of this Lease or
expiration of the Term in accordance with the terms hereof, or in the event of
entry of judgment for the recovery of the possession of the Premises in any
action or proceeding, or if Landlord shall reenter the Premises by process of
law, hereby waives any right of redemption provided or permitted by any statute,
law or decision now or hereafter in force, and does hereby waive, surrender and
give up all rights or privileges which it or they may or might have under and by
reason of any present or future law or decision, to redeem the Premises or for a
continuation of this Lease for the Term after having been dispossessed or
ejected therefrom by process of law.

(b) Subject to any applicable notice and cure period, if Tenant is in arrears in
the payment of any Rent, Tenant waives its right, if any, to designate the item
against which any payments made by Tenant are to be credited and Tenant agrees
that Landlord may apply any

 

109



--------------------------------------------------------------------------------

payment made by Tenant to any items as Landlord may see fit, irrespective of and
notwithstanding any designation or request by Tenant as to the items against
which any such payment shall be credited.

ARTICLE 25

INABILITY TO PERFORM

Except as expressly provided in this Lease, the obligation of Tenant to perform
all of the covenants and agreements hereunder on the part of Tenant to be
performed, and the obligation of Landlord to perform all of the covenants and
agreements hereunder on the part of Landlord to be performed, will not be
affected, impaired or excused because Landlord or Tenant, as the case may be, is
unable to fulfill any of its obligations under this Lease expressly or impliedly
to be performed by Landlord or Tenant, as the case may be, or because Landlord
or Tenant, as the case may be, is unable to make, or is delayed in making any
repairs, additions, alterations, improvements or decorations or is unable to
supply or is delayed in supplying any equipment or fixtures, unless Landlord or
Tenant, as the case may be, is prevented or delayed from so doing by reason of
Force Majeure or delays resulting from Mortgagee’s or Superior Lessor’s
requirements to grant consent (all of the foregoing, collectively, “Unavoidable
Delays”); provided, however, in no event shall such party’s financial inability
to perform be an Unavoidable Delay. Notwithstanding anything to the contrary set
forth herein, Tenant’s obligation to pay Rent hereunder shall not be affected
hereby unless specifically provided for in this Lease. Landlord and Tenant each
shall notify the other as promptly as is reasonably practicable after learning
of any Unavoidable Delays which prevent such party from fulfilling any of its
obligations under this Lease, and after such initial notification promptly after
request of the other party, Landlord or Tenant (as the case may be) shall notify
the other party of the status of such delay. Each party shall use all
commercially reasonable efforts to mitigate the delay caused by any event of
Unavoidable Delays to the extent reasonably commercially practicable, but
without the necessity of employing overtime labor unless such party elects to do
so within its sole discretion or unless the other party elects to pay for such
overtime labor.

ARTICLE 26

BILLS AND NOTICES

Except as otherwise expressly provided in this Lease, any bills, statements,
consents, notices, demands, requests or other communications given or required
to be given under this Lease shall be in writing and shall be given or rendered
if by (i) hand delivery, (ii) certified or registered United States mail,
postage prepaid, return receipt requested, or (iii) expedited prepaid delivery
service, either commercial or United States Postal Service, with proof of
delivery or attempted delivery required, in the case of (i), (ii) or
(iii) above, in each case, addressed as shown below, or (iv) by facsimile to the
facsimile numbers shown below (with confirmation of transmission) followed by
notice sent in accordance with clause (iii) above:

 

110



--------------------------------------------------------------------------------

If to Tenant, (a) until the date Tenant first occupies the Premises for the
ordinary conduct of business, as follows:

MSCI Inc.

MSCI Legal Department

1 Chase Manhattan Plaza

44th Floor

New York, New York 10005

copies to:

MSCI Corporate Services

1 Chase Manhattan Plaza

New York, New York 10005

and

Berger Legal LLC

58 Olmstead Lane

Ridgefield, CT 06877

Attention: Garry Berger

and (b) after the date Tenant first occupies the Premises for the ordinary
conduct of business:

MSCI Inc.

MSCI Legal Department

1 Chase Manhattan Plaza

44th Floor

New York, New York 10005

copies to:

MSCI Corporate Services

1 Chase Manhattan Plaza

New York, New York 10005

and

Berger Legal LLC

58 Olmstead Lane

Ridgefield, CT 06877

Attention: Garry Berger

If to Landlord, as follows:

 

111



--------------------------------------------------------------------------------

7 World Trade Center, LLC

c/o Silverstein Properties, Inc.

7 World Trade Center at 250 Greenwich Street, 38th Floor

New York, New York 10007

Attention:                    Larry A. Silverstein

facsimile number:       (212) 687-0067

copies to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036-6522

Attention:                    Marco P. Caffuzzi, Esq.

facsimile number:       (917) 777-2661

and a copy of any default or termination notice to Landlord’s Mortgagee and all
Superior Lessors at an address to be provided by Landlord.

Such address or facsimile number may be changed by any party in a written notice
to the other parties hereto in the manner provided for in this Article 26. A
notice shall be deemed to have been given: in the case of hand delivery, at the
time of delivery or refusal to accept delivery; in the case of registered or
certified mail or expedited prepaid delivery, upon delivery or refusal to accept
delivery; in the case of facsimile delivery, upon delivery or refusal to accept
delivery of notice sent in accordance with clause (iii) of the first indented
paragraph shown above in this Article 26; or in the event of failure to deliver
by reason of changed address of which no notice was given or refusal to accept
delivery, as of the date of such failure or refusal. A party receiving a notice
which does not comply with the technical requirements for notice under this
Article 26 may elect to waive any deficiencies and treat the notice as having
been properly given. Any notice to be given by any party may be given by such
party’s attorney.

ARTICLE 27

RULES AND REGULATIONS

Annexed hereto as Exhibit B are the rules and regulations for the New Tower
Building. Annexed hereto as Exhibit C are the rules and regulations governing
Alterations (Exhibit B and Exhibit C are collectively, the “Rules and
Regulations”). Landlord reserves the right, from time to time, to adopt
additional reasonable and non-discriminatory Rules and Regulations and to amend
the Rules and Regulations then in effect, all upon notice to Tenant. Tenant and
Tenant’s contractors, employees, agents, and licensees shall comply with the
Rules and Regulations, as so supplemented or amended. Landlord agrees that
Landlord shall not adopt any new Rules or Regulations affecting only Tenant, or
enforce any of the Rules and Regulations against Tenant which Landlord shall not
then be generally enforcing against other office tenants or occupants of the New
Tower Building, if any. If there shall be any inconsistencies between this Lease
and any Rules and Regulations (now existing or hereafter adopted), the
provisions of this Lease shall prevail. The failure of Landlord to enforce any
of the Rules and Regulations set forth, or

 

112



--------------------------------------------------------------------------------

hereafter adopted, against Tenant or any other tenant in the New Tower Building
shall not be deemed a waiver of any such Rules and Regulations.

ARTICLE 28

BROKER

Section 28.1 Each of Landlord and Tenant represents and warrants to the other
that it has not dealt with any broker in connection with this Lease other than
CB Richard Ellis, Inc. and Cushman & Wakefield Inc. (collectively, “Brokers”)
and that to the best of its knowledge and belief, no other broker, finder or
similar Person procured or negotiated this Lease or is entitled to any fee or
commission in connection herewith. Landlord shall be responsible for and pay all
fees and commissions due to Brokers in connection with this Lease pursuant to a
separate agreement.

Section 28.2 Each of Landlord and Tenant shall indemnify, defend, protect and
hold the other party harmless from and against any and all losses, liabilities,
damages, claims, judgments, fines, suits, demands, costs, interest and expenses
of any kind or nature, including reasonable attorneys’ fees and disbursements,
which the indemnified party may incur by reason of any claim of or liability to
any broker, finder or like agent (other than Brokers) arising out of any
dealings claimed to have occurred between the indemnifying party and the
claimant in connection with this Lease, or arising from a breach by such party
of the representation and warranty set forth in Section 28.1. The provisions of
this Article 28 shall be subject to Sections 29.1(c) and (d) and shall survive
the expiration or earlier termination of the Term.

ARTICLE 29

INDEMNITY

Section 29.1 (a) To the maximum extent permitted by law, but subject to the
release provisions contained in Section 11.4 hereof, Tenant shall indemnify,
defend and hold harmless Landlord and all Landlord Parties from and against any
and all claims made by third parties against any of such parties arising from
(i) the use or occupancy of the Premises or any business therein, (ii) any work
or thing whatsoever done, or any condition created (other than by Landlord, its
employees, agents or contractors) in or about the Premises or (iii) any
negligent act or omission, or willful misconduct, of Tenant or any Tenant Party,
licensees or invitees, whether resulting in injury or death to persons or damage
to property or otherwise; except, in each case, to the extent that any such
claim results from the negligence or willful misconduct of Landlord or any other
Landlord Party; together with all costs, expenses and liabilities incurred in or
in connection with each such claim or action or proceeding brought thereon,
including all reasonable attorneys’ fees and expenses.

 

113



--------------------------------------------------------------------------------

(b) To the maximum extent permitted by law, but subject to the release
provisions contained in Section 11.4, Landlord shall indemnify, defend and hold
harmless Tenant and all Tenant Parties from and against any and all claims made
by third parties against any of such parties arising from (i) the performance or
non-performance by Landlord of any alterations, improvements, repairs or other
work in the Building or the Premises and (ii) any negligent or otherwise
wrongful act or omission of Landlord or any of its employees, invitees, agents
or contractors whether resulting in injury or death to persons or damage to
property or otherwise, except, in each case, to the extent that any such claim
results from the negligence or willful misconduct of Tenant or any Tenant Party;
together with all costs, expenses and liabilities incurred in or in connection
with each such claim or action or proceeding brought thereon, including all
reasonable attorneys’ fees and expenses; provided, however, that in no event
shall Landlord be liable for any loss of business or other consequential,
special or indirect damages.

(c) If any claim that is within the scope of any indemnity set forth in this
Lease is asserted against any indemnified party, then the indemnified party
shall give prompt notice (each, an “Indemnified Party Notice”) thereof to the
indemnifying party (i.e., within a time period so as not to prejudice the
indemnifying party’s or its insurer’s ability to defend effectively any action
or proceeding brought on such claim) and the indemnifying party shall have the
right to defend and control the defense of any action or proceeding brought on
such claim with counsel chosen by the indemnifying party subject to the approval
of the indemnified party (such approval not to be unreasonably withheld) or by
the indemnifying party’s insurance company. If the indemnified party fails
promptly to deliver the Indemnified Party Notice, the indemnifying party shall
continue to be liable within the scope of the indemnity provided herein,
provided, however, the indemnifying party shall not be liable for such loss
sustained by any indemnified party as a result of the failure by the indemnified
party to promptly deliver to the indemnifying party the Indemnified Party
Notice. If the indemnified party shall not afford the indemnifying party the
right to defend and control the defense of any such action or proceeding then
the indemnifying party shall have no obligation under the applicable indemnity
set forth in this Lease with respect to such action or proceeding or other
actions or proceedings involving the same or related facts. If the indemnifying
party shall defend any such action or proceeding, then:

(i) the indemnified party shall cooperate with the indemnifying party (or its
insurer) in the defense of any such action or proceeding in such manner as the
indemnifying party (or its insurer) may from time to time reasonably request and
the indemnifying party shall not be liable for the costs of any separate counsel
employed by the indemnified party;

(ii) the indemnified party shall not be liable for any settlement made without
the indemnified party’s consent;

(iii) if such action or proceeding can be settled by the payment of money and
without the need to admit liability on the indemnified party’s part, then the
indemnifying party shall have the right to settle such action or proceeding
without the indemnified party’s consent and the indemnifying party shall have no
obligation under the

 

114



--------------------------------------------------------------------------------

applicable indemnity set forth in this Lease with respect to such action or
proceeding or other actions or proceedings involving the same or related facts
if the indemnified party refuses to agree to such a settlement; and

(iv) if such action or proceeding cannot be settled merely by the payment of
money and without the need to admit liability on the indemnified party’s part,
then the indemnifying party shall not settle such action or proceeding without
the indemnified party’s consent (which consent shall not be unreasonably
withheld, conditioned or delayed) and if the indemnified party unreasonably
withholds, conditions or delays its consent to any such settlement, then the
indemnifying party shall have no obligation under the applicable indemnity set
forth in this Lease with respect to such action or proceeding or other actions
or proceedings involving the same or related facts.

(d) If an indemnifying party shall, in good faith, believe that a claim set
forth in an Indemnified Party Notice is not or may not be within the scope of
the indemnifying party’s indemnity set forth in this Lease then, pending
determination of that question, the indemnifying party shall not be deemed to be
in default under this Lease by reason of its failure or refusal to indemnify and
hold harmless any indemnified party therefrom or to pay such costs, expenses and
liabilities, but if it shall be finally determined by a court of competent
jurisdiction or by arbitration in accordance with Article 34 that such claim was
within the scope of such indemnifying party’s indemnity set forth in this Lease
then such indemnifying party shall be liable for any judgment or reasonable
settlement or any reasonable legal fees incurred by the party entitled to
indemnity hereunder. The provisions of this Article 29 shall survive the
expiration or earlier termination of this Lease.

ARTICLE 30

SECURITY DEPOSIT

Section 30.1 (a) Tenant has furnished to Landlord, at Tenant’s sole cost and
expense, a clean, transferable, irrevocable and unconditional letter of credit
(the “Letter of Credit”) substantially in the form attached hereto as Exhibit S
drawn in favor of Landlord and the Master Trustee on a New York City commercial
bank approved by Landlord, in a face amount equal to $3,648,519.00 (the
“Security Deposit”). The Letter of Credit shall be assignable, upon request, to
any Superior Lessor, Mortgagee or successor to Landlord at no additional charge.
Tenant shall, not later than forty-five (45) days prior to the expiration of the
term of the Letter of Credit or any replacement thereof, deliver to Landlord a
replacement letter of credit (a “Replacement Letter”), such that the Letter of
Credit or a Replacement Letter shall be in effect at all times after the date of
this Lease until forty-five (45) days beyond the end of the Term, and any
extensions or renewals thereof, and thereafter so long as Tenant is in occupancy
of any part of the Premises. Any Replacement Letter shall be in a face amount at
least equal to the Security Deposit then required hereunder. The Letter of
Credit and any Replacement Letter are herein sometimes referred to simply as a
“Letter”. If Tenant fails to deliver to Landlord a Replacement Letter within the
time limits set forth in this Section 30.1(a), Landlord may draw down the full
amount

 

115



--------------------------------------------------------------------------------

of the existing Letter without notice or demand and retain the proceeds thereof
as substitute security, subject to the provisions of Section 30.1(b) below.
Notwithstanding anything to the contrary contained herein, Landlord acknowledges
that Tenant has deposited cash in lieu of a Letter of Credit, and Tenant shall
replace such cash with a Letter of Credit to be furnished to Landlord within
fourteen (14) days from the date hereof, it being understood that if Tenant
shall fail to furnish such Letter of Credit to Landlord within such time, such
failure will constitute an immediate Event of Default.

(b) During the Term, and thereafter so long as Tenant is in occupancy of any
part of the Premises, Landlord shall hold the Letter as security for the
performance by Tenant of all obligations on the part of Tenant hereunder. If
there is an Event of Default, Landlord shall have the right from time to time,
without notice and without prejudice to any other remedy Landlord may have on
account thereof, and upon presentation of a certificate of demand, to draw upon
any Letter and apply any funds so drawn to Landlord’s damages arising from, or
to cure, any default by Tenant, whether such damages accrue before or after
summary proceedings or other reentry by Landlord. If Landlord shall so apply any
funds, Tenant shall immediately restore the Letter to the face amount required
under Section 30.1(a) above. If on the date which is forty-five (45) days after
the Expiration Date Tenant shall have vacated the Premises and there then exists
no default by Tenant in any of the terms or conditions hereof, Landlord shall
return the Letter, or, if applicable, the remaining proceeds thereof, to Tenant.
If Landlord conveys Landlord’s interest under this Lease, any Letter or, if
applicable, the proceeds thereof, may be turned over and assigned by Landlord to
Landlord’s grantee (or, at Landlord’s election, Tenant shall furnish Landlord’s
successor with a new Replacement Letter showing such successor as payee,
provided that the original Letter then outstanding shall be simultaneously
returned to Tenant). From and after any such transfer, assignment or return,
Tenant agrees to look solely to such grantee for proper application of the funds
in accordance with the terms of this Section and the return thereof in
accordance herewith. No Superior Lessor or Mortgagee shall be responsible to
Tenant for the return or application of any such Letter, or, if applicable, the
proceeds thereof, whether or not it succeeds to the position of Landlord
hereunder, unless such Letter shall have been received in hand by, and assigned
to, such Superior Lessor or Mortgagee.

Section 30.2 Notwithstanding anything to the contrary contained herein, on the
fifth (5th) anniversary of the Rent Commencement Date, provided that (i) no
Event of Default (and no circumstance which, with the giving of notice or the
passage of time, would constitute an Event of Default) shall then exist and
(ii) Tenant’s chief financial officer shall certify in writing to Landlord and
Tenant shall deliver reasonable evidence that, as of the fifth (5th) anniversary
of the Rent Commencement Date, Tenant shall in the aggregate have a net worth
(calculated as total assets minus total liabilities (i.e., shareholder equity),
consistent with the determination of net worth as set forth on the balance sheet
of Tenant as set forth in the financial statements of Tenant for June 30, 2011),
equal to or greater than $1,000,000,000, Landlord shall return the Letter of
Credit to Tenant within ten (10) Business Days after Landlord’s receipt of such
financial statements. Notwithstanding anything to the contrary contained herein,
if at any time after Landlord has returned the Letter of Credit to Tenant,
Tenant’s aggregate net worth (calculated as total assets minus total liabilities
(i.e., shareholder equity), consistent with the determination of net worth as
set forth on the balance sheet of Tenant as set forth in the financial
statements of

 

116



--------------------------------------------------------------------------------

Tenant for June 30, 2011), is less than $1,000,000,000, Tenant shall deliver to
Landlord the Security Deposit in accordance with Section 30.1(a) hereof within
five (5) Business days of Landlord’s demand therefor.

ARTICLE 31

LANDLORD’S CONTRIBUTION

Section 31.1 (a) Subject to the terms of this Article 31, provided that this
Lease shall be in full force and effect and no monetary default or material
non-monetary Event of Default shall have occurred and be continuing hereunder at
the time of any progress payment (provided, further, that if this Lease shall
continue to be in full force and effect, then Tenant shall once again be
entitled to any portion of Landlord’s Contribution which shall have been
withheld during the continuance of such default once such default is cured by
Tenant), Landlord shall contribute toward the actual hard and soft costs
incurred by Tenant in connection with Tenant’s Initial Alterations an amount
(“Landlord’s Contribution”) equal to Eight Million Eight Hundred Six Thousand
Seven Hundred Seventy and 00/100 Dollars ($8,806,770.00); provided, however,
that no more than ten percent (10%) of Landlord’s Contribution may be used for
soft costs. If Landlord fails to make any payment of Landlord’s Contribution
when such payment is due pursuant to this Article 31, Tenant shall be permitted
to offset against Rent then payable under this Lease the amount owed plus
interest at the Default Rate from the date owed until the date of offset, and if
the amount to be offset exceeds the amount of Rent in any month, the excess
shall be accrued and “carried forward” to be offset against succeeding Rent
payments until the amount owed has been fully recovered by Tenant.

(b) Any cost of Tenant’s Initial Alterations in excess of Landlord’s
Contribution shall be paid by Tenant. Tenant shall have the right to apply any
unexpended portion of Landlord’s Contribution as a credit against Fixed Rent due
hereunder. No part of Landlord’s Contribution may be assigned by Tenant prior to
actual payment thereof by Landlord to Tenant.

(c) Tenant’s Initial Alterations for which Tenant has received payments from the
Landlord’s Contribution shall be the property of, and for federal income tax
purposes shall be owned by, Landlord, but only up to the amount of Landlord’s
Contribution; the remainder (paid for by Tenant directly) shall, for federal
income tax purposes, be owned by Tenant.

(d) Notwithstanding anything to the contrary contained in this Article 31, in
the event that this Lease is terminated pursuant to the terms and conditions of
this Lease, Landlord shall have no further obligation to pay to Tenant the
Landlord’s Contribution.

Section 31.2 (a) From and after the date Landlord approves Tenant’s Plans and
provided that no monetary default or material non-monetary Event of Default
shall have occurred and be continuing hereunder, Landlord shall make progress
payments for Landlord’s Contribution to Tenant, on a monthly basis, for the work
performed during the previous month

 

117



--------------------------------------------------------------------------------

or, if not previously paid, an earlier month. Tenant’s construction contracts
will provide for retainages in the amount of ten percent (10%); provided,
however, that upon the Substantial Completion of fifty percent (50%) of Tenant’s
Initial Alterations, Tenant’s construction contracts are only required to
provide for retainages in the amount of five percent (5%). Each of Landlord’s
progress payments will be limited to an amount equal to the aggregate amounts
theretofore paid or then payable by Tenant (as certified by a partner or chief
financial officer of Tenant and by Tenant’s independent, licensed architect) to
Tenant’s contractors, subcontractors, material suppliers or others which have
not been the subject of a previous disbursement from Landlord’s Contribution.
Provided that Tenant delivers to Landlord, on or prior to the first (1st) day of
any month, a requisition for a progress payment, signed by a partner or
financial officer of Tenant, setting forth the names of each contractor,
subcontractor, material supplier or other party to whom payment is due, and the
amount thereof, and accompanied by (i) with the exception of the first
requisition, copies of partial waivers of lien from all contractors,
subcontractors, material suppliers and others covering all work and materials
which were the subject of previous progress payments by Landlord and Tenant,
(ii) a written certification from Tenant’s architect that, the work for which
the requisition is being made has been completed substantially in accordance
with the plans and specifications approved by Landlord, and (iii) such other
documents and information as Landlord reasonably requests, then Landlord shall
make such progress payment on or before the last day of such month. Any
requisitions made following the first (1st) day of any month shall be paid no
later than the last day of the month following the month in which such
requisitions are made. At the request of Landlord’s Mortgagee, the requisition
date and the payment date may be altered to accommodate such Mortgagee’s
schedule so long as the period between submission to payment shall not be
extended beyond the requisition date and payment date which applies to
Landlord’s construction manager.

(b) All requisitions for Landlord’s Contribution must be submitted within
thirty-six (36) months after the Commencement Date.

(c) If (i) Tenant notifies Landlord in writing that Tenant believes that
Landlord has failed to make any payment under this Section 31.2 when due and
(ii) Landlord does not within thirty (30) days of its receipt of such notice pay
the same in full, then Tenant shall have the right to submit such determination
to arbitration in accordance with Article 34 hereof.

ARTICLE 32

BUILDING NAME; SIGNAGE

Section 32.1 The Building may be designated and known by any name Landlord may
choose and such designated name may be changed from time to time in Landlord’s
sole discretion. Tenant shall have no right to require Landlord to change the
name of the Building, whether in connection with an assignment of this Lease or
otherwise. Subject to Section 23.3 hereof, Tenant acknowledges that portions of
the Building are used for retail and commercial signage purposes and that Tenant
has no rights, except as expressly provided in this Article 32, to

 

118



--------------------------------------------------------------------------------

restrict or limit, or require the removal or alteration of, any retail or
commercial signage erected on, about or within the Building.

Section 32.2 Landlord, at Landlord’s sole cost and expense, shall install
building standard directional signage in the elevator lobby applicable to the
Premises. Provided that no Event of Default shall have occurred and be
continuing and this Lease shall be in full force and effect, Tenant shall be
entitled to construct, install and thereafter maintain and alter, all at its
cost and expense, Tenant’s own logo or signage on the glass doors to the
entrance of the Premises, which signage shall be (i) consistent with building
standard guidelines and (ii) approved by Landlord (i.e., reasonably acceptable
to Landlord in location, in form, appearance, size, design and content), which
approval shall not be unreasonably withheld, conditioned or delayed. If any
expense shall be incurred by Landlord as a result of any such logo or signage
(including, without limitation, additional maintenance expenses incurred as a
result thereof), Tenant shall pay such expense to Landlord as Additional Rent
within thirty (30) days after demand.

ARTICLE 33

RENEWAL OPTION

Section 33.1 (a) Tenant shall have the right, at its option (the “Renewal
Option”), to renew the initial Term of this Lease, for all of the Renewable
Portion, for one term of ten (10) years (the “Renewal Term”) commencing on the
day following the Initial Expiration Date (the “Renewal Term Commencement Date”)
and expiring on the tenth (10th) anniversary of the Expiration Date.

(b) Tenant shall have no right to exercise or consummate the Renewal Option
unless all of the following conditions have been satisfied on the date Tenant
gives Landlord the Renewal Notice (as defined below) and on the Renewal Term
Commencement Date:

(i) This Lease shall be in full force and effect and no Event of Default shall
have occurred and be continuing under this Lease;

(ii) Original Tenant shall be in Actual Occupancy of at least two (2) full
floors of the Initial Premises; and

(iii) Tenant shall renew this Lease for a Renewable Portion.

Section 33.2 (a) Provided that all of the conditions precedent set forth in this
Article 33 are fully satisfied by Tenant, Tenant may elect to lease the
Renewable Portion for the Renewal Term on the same terms and conditions as this
Lease (except there shall be no further renewal or extension options and Fixed
Rent shall be determined as set forth in Sections 33.2(b) and (c) and

 

119



--------------------------------------------------------------------------------

33.3 and 33.4 below) by delivering notice to Landlord (the “Renewal Notice”), no
later than the date that is eighteen (18) months prior to the Expiration Date.
Time shall be of the essence as to Tenant’s giving of the Renewal Notice. If
Tenant fails to timely give the Renewal Notice, Tenant shall have no further
rights under this Article 33, and Landlord shall be under no further obligation
to offer to renew or extend the Term. A conclusive determination of the fair
market rent payable for the Renewable Portion during the Renewal Term shall be
made in the manner described in Sections 33.2(b) and (c) below. Any Renewal
Notice shall specify in detail the Renewable Portion of the Premises as to which
the Renewal Option is exercised if such Renewal Option is exercised for less
than the entire Premises. In the event that Tenant gives a Renewal Notice that
fails to specify a Renewable Portion as to which the Renewal Notice applies, the
Renewal Notice shall be deemed to apply to the entire Premises.

(i) The term “Renewable Portion” shall mean, at Tenant’s option, either (1) all
of the Premises or (2) at least two (2) full floors of the Premises and portions
of floors then being leased by Tenant, provided that (A) such portions consist
of all of the RSF being leased by Tenant on such floors and (B) the foregoing
floors consist of a contiguous block (the “Minimum Block”); provided, however,
that Tenant may elect to include as part of the Renewable Portion additional
floors of the Premises that may have been added to the Premises after the
Effective Date but that are not contiguous to the Minimum Block.

(ii) If Tenant elects to exercise the Renewal Option for less than all of the
Premises, (1) the percentage of the floor area of the Building defined as
Tenant’s Share of Taxes and Tenant’s Share of Operating Expenses in
Section 7.1(b) hereof shall be decreased in proportion to the RSF in the
Renewable Portion, and (2) Tenant shall pay to Landlord, as Additional Rent
within thirty (30) days after demand, all reasonable out-of-pocket costs that
may be actually incurred by Landlord on account of the additional work that may
be required in order to separate the portion of the Premises which is not being
renewed (the “Non-Renewable Portion”) from the remainder of the Renewable
Portion, including, without limitation, (A) separating any utility or other
mechanical connections within the Non-Renewable Portion from the Renewable
Portion, (B) removing any internal staircases connecting any floor of the
Non-Renewable Portion to any floor(s) of the Renewable Portion that are
contiguous thereto and slabbing over such floor openings, (C) installing any
required submeters so that the amount of electricity utilized in the
Non-Renewable Portion may be measured on a submetering basis, (D) redistributing
any electricity to the extent necessary so that each floor of the Non-Renewable
Portion has an electrical capacity of at least eight (8) watts actual demand
load per usable square foot, exclusive of electric required to operate the base
Building Systems (including, without limitation, the Building HVAC System) and
(E) sealing up all openings in the enclosing shaft walls housing Tenant’s
conveyor system, if any; provided that Landlord shall submit reasonable evidence
to Tenant, detailing such costs. If Tenant fails to vacate and surrender the
Non-Renewable Portion within thirty (30) days after the then current Expiration
Date in the condition required pursuant to the terms of this Lease (including,
without limitation, Section 21.1 hereof), Tenant shall be deemed to be holding
over with respect thereto, entitling Landlord to exercise all of its rights and
remedies under this Lease (including, without limitation, Section 21.2 hereof),
at law or in equity solely with respect to such Non-Renewable Portion (i.e.,
Landlord shall not be entitled to exercise its remedies under Article 18 hereof
with respect to the Renewable Portion).

 

120



--------------------------------------------------------------------------------

(b) If Tenant shall have exercised the Renewal Option, then no later than six
(6) months prior to the Initial Expiration Date, Landlord, in a notice given to
Tenant, shall specify its initial determination of the FMV for the Renewable
Portion during the Renewal Term. Within twenty (20) Business Days after receipt
of Landlord’s notice, Tenant shall specify its initial determination of the FMV
for the Renewable Portion for the Renewal Term (it being agreed that if Tenant
fails to send to Landlord a written notice specifying Tenant’s initial
determination of the FMV for the Renewable Portion during the Renewal Term
within such twenty (20) Business Day period, then FMV for the Renewable Portion
during the Renewal Term shall be deemed to be Landlord’s initial determination
thereof). If, within sixty (60) days after receipt of Tenant’s notice, Landlord
and Tenant fail to reach agreement on the determination of the FMV to be paid by
Tenant for the Renewable Portion during such Renewal Term, then either Landlord
or Tenant (the “Initiating Party”) shall initiate the proceedings for such
determination by notice to the other, and by designating in such notice the name
and address of a commercial real estate broker, consultant or appraiser
unaffiliated with the designating party and willing to act in such determination
and having at least ten (10) years’ experience in the leasing of first-class
office space in Manhattan (hereinafter called a “Qualified Appraiser”). Within
ten (10) days after receipt by the other party (the “Responding Party”) of such
notice, the Responding Party, by notice given to the Initiating Party, shall
designate the name and address of another Qualified Appraiser willing so to act
in such determination. If the Responding Party shall fail, neglect or refuse
within said ten (10)-day period to designate another Qualified Appraiser willing
so to act, the Qualified Appraiser designated by the Initiating Party shall
alone conduct the determination of the FMV for the Renewable Portion during the
Renewal Term. If two (2) Qualified Appraisers have been designated as aforesaid,
such Qualified Appraisers shall appoint an additional Qualified Appraiser (the
“Third Qualified Appraiser”) who is willing so to act in such determination, and
notice of such designation shall be given both to the Initiating Party and to
the Responding Party. If the two (2) Qualified Appraisers do not, within a
period of ten (10) days after the appointment of the latter of them, agree upon
and designate a Third Qualified Appraiser willing so to act, either Qualified
Appraiser previously designated may request the New York Office of the AAA to
designate a Third Qualified Appraiser willing so to act and a Third Qualified
Appraiser so appointed shall, for all purposes, have the same standing and
powers as though the Third Qualified Appraiser had been seasonably appointed by
the Qualified Appraisers first appointed. In case of the inability or refusal to
serve of any person designated as a Qualified Appraiser, or in case any
Qualified Appraiser for any reason ceases to be such, a Qualified Appraiser to
fill such vacancy shall be appointed by the Initiating Party, Responding Party,
the Qualified Appraisers first appointed or the New York Office of the AAA, as
the case may be, whichever made the original appointment, or, if the party which
made the original appointment fails to fill such vacancy, upon application of
any Qualified Appraiser who continues to act or by the Initiating Party, the
Responding Party or the New York Office of the AAA, and any Qualified Appraiser
so appointed to fill such vacancy shall have the same standing and powers as
though appointed originally. The resulting board of Qualified Appraisers,
forthwith upon their appointment, shall (i) hear the parties to this Lease and
their respective witnesses, and each of the parties shall upon the conclusion of
their presentation be required to submit a complete statement (the “Fair Market
Rent Proposal”) setting forth in detail all of the relevant economic terms of
the party’s proposed determination of the FMV (it being understood that
Landlord’s and Tenant’s respective proposed determinations may differ from
Landlord’s and Tenant’s initial determinations of the FMV given to the other
party in accordance

 

121



--------------------------------------------------------------------------------

with the first two (2) sentences of this clause (b) and, in such event, the
Qualified Appraisers shall not take into account any determinations of such FMV
previously given by Landlord or Tenant (as the case may be ) to the other
party), (ii) examine the records relating to the New Tower Building and such
other documents and records as may, in their judgment, be necessary and
(iii) select in the manner hereinafter provided, the FMV for the Renewable
Portion to become applicable for the Renewal Term.

(c) If, pursuant to the preceding provision, there is only one (1) Qualified
Appraiser, the determination of FMV for the Renewable Portion shall be
determined by such sole Qualified Appraiser selecting, in its entirety, without
modification, the Fair Market Rent Proposal submitted by either Landlord or
Tenant as the FMV, whichever such Qualified Appraiser believes most accurately
reflects fair market rental value per annum for the Renewable Portion projected
as of the Renewal Term Commencement Date. Where, however, there exists a board
of three (3) Qualified Appraisers, as is contemplated hereby, then the FMV for
the Renewable Portion shall be determined by majority vote of the board of
Qualified Appraisers selecting, in its entirety, without modification, the Fair
Market Rent Proposal submitted by either Landlord or Tenant as the FMV,
whichever such Qualified Appraisers believe most accurately reflects fair market
rental value per annum for the Renewable Portion projected as of the Renewal
Term Commencement Date.

(d) Each of Landlord and Tenant shall pay the costs and fees of the Qualified
Appraiser chosen by it, and Landlord and Tenant shall share the costs and fees
of the Third Qualified Appraiser. Each of Landlord and Tenant shall pay the
legal fees and expenses of their respective counsel.

Section 33.3 (a) Fixed Rent shall be the FMV of the Renewable Portion as of the
Renewal Term Commencement Date, determined in accordance with this Article 33.

(b) If the final determination of FMV for the Renewal Term shall not be made on
or before the Renewal Term Commencement Date in accordance with the provisions
of this Article 33, then pending such final determination, Tenant shall pay as
Fixed Rent for the Renewal Term the average of the rent specified by Landlord as
the FMV and the rent specified by Tenant as the FMV. If, based upon the final
determination of such Fixed Rent as provided herein, the payments made by Tenant
on account of Fixed Rent for the Renewal Term were (A) less than the Fixed Rent
as finally determined in accordance with the provisions hereof, Tenant shall pay
to Landlord the amount of such deficiency, with interest thereon at the
Applicable Rate from the respective due dates therefor until paid, within thirty
(30) days after demand therefor or (B) greater than the Fixed Rent as finally
determined in accordance with the provisions hereof, Landlord shall credit the
amount of such excess against the next installments of Rent due under this
Lease, with interest thereon at the Applicable Rate from the respective dates of
overpayment until credited.

 

122



--------------------------------------------------------------------------------

Section 33.4 Any determination of FMV pursuant to this Article 33 of this Lease
shall be made taking into consideration (i) the fair market rental value of
space of similar size and comparable condition in any First Class Office
Buildings (including the Building) available for leasing for a comparable term,
by a ready, willing and able tenant from a ready, willing and able landlord,
neither of whom is under compulsion to enter into a lease and (ii) Tenant’s
payment with respect to Pilot, Taxes and Operating Expenses as provided in
Article 7 of this Lease (provided that base years for determining the Base Pilot
Square Foot Factor, the Base Tax Amount and Base Operating Expenses shall be
updated in connection with determining the FMV, and accordingly, during the
applicable Renewal Term, Tenant shall calculate its payments under Article 7
hereof using such updated Base Pilot Square Foot Factor, the Base Tax Amount and
Base Operating Expenses).

ARTICLE 34

ARBITRATION

Section 34.1 (a) In any instance where this Lease expressly provides, or the
parties otherwise agree, that a dispute with respect to a specific matter may be
submitted to arbitration, then either party may submit such dispute for
resolution by arbitration in The City of New York in accordance with the
Commercial Arbitration Rules (Expedited Procedures) of the AAA, except that the
terms of this Article 34 shall supersede any conflicting or otherwise
inconsistent rules. Any dispute as to the reasonableness of Landlord’s
withholding of consent shall be submitted to arbitration by Tenant within thirty
(30) days after notice of the withholding of consent has been given by Landlord
to Tenant. Provided the rules and regulations of the AAA so permit, (A) the AAA
shall, within two (2) Business Days after such submission or application, select
a single arbitrator having at least ten (10) years’ experience in leasing and
management of commercial properties similar to the Building, (B) the arbitration
shall commence two (2) Business Days thereafter and shall be limited to a total
of seven (7) hours on the date of commencement until completion, with each party
having no more than a total of two (2) hours to present its case and to
cross-examine or interrogate persons supplying information or documentation on
behalf of the other party, and (C) the arbitrator shall make a determination
within three (3) Business Days after the conclusion of the presentation of
Landlord’s and Tenant’s cases, which determination shall be limited to a
decision upon (x) whether Landlord acted reasonably in withholding its consent
or approval, or (y) the specific dispute presented to the arbitrator, as
applicable. The arbitrator’s determination shall be final and binding upon the
parties, whether or not a judgment shall be entered in any court. All actions
necessary to implement such decision shall be undertaken as soon as possible,
but in no event later than ten (10) Business Days after the rendering of such
decision. The arbitrator’s determination may be entered in any court having
jurisdiction thereof. All fees payable to the AAA for services rendered in
connection with the resolution of the dispute shall be paid by the unsuccessful
party.

(b) Whenever a matter submitted to arbitration pursuant to this Article 34
relates (i) to the determination of an amount payable by Tenant pursuant to this
Lease or (ii) to whether, how or when any such amount should be paid by Tenant,
then, pending the arbitrator’s

 

123



--------------------------------------------------------------------------------

determination of the matter, Tenant shall make such payment to Landlord in the
amount, in the manner and at the time required by Landlord. The arbitrator may
resolve any matter submitted to arbitration pursuant to this Article 34 without
selecting either Landlord’s or Tenant’s proposal as to how such matter should be
resolved. Upon the arbitrator’s determination of the matter, Landlord shall
credit any overpayments made by Tenant pursuant to this Section 34.1(b) against
the next installments of Rent.

ARTICLE 35

RIGHT OF FIRST OFFER

Section 35.1 (a) Provided that at the time of such exercise and on the date the
applicable space is delivered to Tenant (1) no monetary or material non-monetary
Event of Default has occurred and is then continuing, (2) this Lease is in full
force and effect and (3) Original Tenant shall be in Actual Occupancy of at
least sixty-six and sixty-seven hundredths percent (66.67%) (excluding Space
Occupants) of the RSF of the Initial Premises (collectively, the “ROFO
Conditions”), if, at any time during the Term, Landlord desires to lease any
full floor(s) that become “available for leasing” on the fiftieth (50th) through
fifty-second (52nd) floors of the Building or any portion of the forty-sixth
(46th) floor (collectively, the “ROFO Floors”), Landlord shall send a written
notice to Tenant (a “ROFO Notice”), which notice shall (i) state in bold capital
letters that if Tenant shall fail to deliver a ROFO Election Notice within
thirty (30) days after the delivery of such notice, then Tenant shall be deemed
to have waived its right to accept or reject the ROFO Offer pursuant to this
Section 35.1, (ii) identify the space available (the “Offered Space”) and
whether such space is required to be leased in one block, (iii) set forth the
date (the “Delivery Date”) on which the Offered Space can be leased pursuant to
the exercise by Tenant of its rights under this Section 35.1, which date shall
be no later than twenty-four (24) months after the delivery of such ROFO Notice
(unless a third party has submitted a bona fide offer to Landlord with respect
to leasing the Offered Space) and (iv) set forth the FMV of the Offered Space
determined by Landlord as of the date of the ROFO Notice and other material
terms upon which Landlord is willing to lease the Offered Space (including term,
extension options, free rent and build out allowance) (the “ROFO Offer”). Tenant
shall, within sixty (60) days after receipt of the ROFO Notice, by written
notice (the “ROFO Election Notice”), either (I) accept the ROFO Offer with
respect to the entire block of offered floors (and state in Tenant’s notice
whether Tenant accepts the FMV specified by Landlord in the ROFO Offer), or (II)
reject the ROFO Offer, it being understood that Tenant’s failure to respond to
the ROFO Offer as aforesaid shall be deemed a rejection thereof, time being of
the essence. Notwithstanding the foregoing, if (A) Landlord indicates in its
ROFO Notice that any particular Offered Space is required to be leased in one
block and Landlord subsequently desires to market portions of such Offered Space
separately, then Landlord shall once again be required to offer such portions to
Tenant in accordance with the terms of this Section 35.1(a) and/or (B) the
Offered Space is comprised of not more than two (2) full floors and Tenant is
willing to lease such Offered Space for a term of at least ten (10) years
pursuant to the ROFO Offer, Tenant may accept the ROFO Offer with respect to
only one (1) full floor (or a portion of the forty-sixth (46th) floor of such
Offered Space, provided the floor for which Tenant accepts the ROFO Offer shall
be contiguous to the Premises. Any election by Tenant to accept or reject the
ROFO Offer

 

124



--------------------------------------------------------------------------------

shall be irrevocable. If Tenant elects to reject such ROFO Offer or if Tenant
fails to timely elect to exercise any option to lease any such Offered Space in
accordance with this Section 35.1(a), then Tenant shall no longer be entitled to
accept the ROFO Offer with respect to the Offered Space and Tenant’s ROFO Option
shall not apply to the Offered Space until expiration or earlier termination of
the lease(s) Landlord enters into for the Offered Space; provided, however, that
if Landlord fails within nine (9) months after the date of Tenant’s rejection or
deemed rejection of the ROFO Offer to enter into a bona fide lease or leases
with a third party or parties for all of the Offered Space on terms no more
favorable to such third party or parties than the terms contained in the ROFO
Offer, then Tenant shall have one (1) more right to exercise the ROFO Option
with respect to such the Offered Space (or the portion thereof that has not been
leased, if applicable), provided that Tenant delivers a new ROFO Election Notice
within ten (10) days after the expiration of such nine (9) month period; and
provided, further, that if Landlord does enter into such a lease or leases
within such nine (9) month period, Tenant’s ROFO Option shall again apply to the
Offered Space following expiration or the earlier termination of such lease or
leases, the ROFO Option being a continuing and not one-time right. Tenant’s
option to lease Offered Space under this Section 35.1 shall be referred to
herein as the “ROFO Option”.

(b) If Tenant accepts a ROFO Offer, Tenant shall, within thirty (30) days after
such election, subject to the terms of Section 35.1(d) below, enter into an
amendment to this Lease adding the applicable Offered Space to the Premises and
otherwise incorporating the terms contained in the applicable ROFO Notice (or if
Tenant does not accept the FMV specified by Landlord in any ROFO Offer, then
such amendment shall be entered into by Tenant within thirty (30) days after the
date of the determination of the FMV of such Offered Space as provided in this
Section 35.1); provided, however, that Landlord shall have no obligation to
enter into such amendment of this Lease, or make any such ROFO Offer, if at the
time of entering into such amendment of this Lease, or making of such ROFO
Offer, the ROFO Conditions are not then met. If Tenant shall fail to enter into
such an amendment to this Lease within such thirty (30) day period and Landlord
is willing to enter into such an amendment, then any dispute concerning the
content of such amendment (other than disputes subject to the terms of clause
(d) below) shall be resolved by arbitration, pursuant to the terms of Article 34
hereof. If Tenant accepts the ROFO Offer, the Offered Space shall be delivered
vacant and broom clean in its then “AS IS” condition (but free of any furniture
and other personal property of the prior tenant) without representation or
warranty by Landlord. Landlord shall have no obligation to remove improvements
made to the Offered Space prior to delivery to Tenant, whether or not made by
Landlord, nor shall Landlord have any obligation to prepare the Offered Space
for Tenant’s occupancy.

(c) As used in this Article 35, the term “available for leasing” shall mean that
Landlord reasonably anticipates that a full floor (or in the case of the
forty-sixth (46th) floor, a portion of the floor) subsequent to the initial
leasing of such floor shall be available for Tenant to lease in accordance with
the terms of this Article 35. Notwithstanding the foregoing, Tenant’s rights
under this Section 35.1 shall be subject and subordinate to the renewal or
extension of an expiring lease with any existing tenant with respect to any ROFO
Floor (including the renewal of the lease for such space by the then existing
tenant, whether or not it is pursuant to an option under such lease).

 

125



--------------------------------------------------------------------------------

(d) If, within sixty (60) days after Tenant’s receipt of the ROFO Notice,
Landlord and Tenant fail to reach agreement on the determination of the FMV to
be paid by Tenant for the applicable Offered Space, then either Landlord or
Tenant shall initiate the arbitration proceedings for such determination by
notice to the other, and by designating in such notice the name and address of a
Qualified Appraiser. FMV for any Offered Space shall be determined in the same
fashion as FMV for the Premises during a Renewal Term is determined pursuant to
Sections 33.2(b), (c), (d), Sections 33.3(a) and (b) and Section 33.4 above. But
for the first sentence of this clause (d), all other provisions of the foregoing
Sections for determining FMV for the Premises during a Renewal Term shall apply,
mutatis mutandis, in respect of a determination of FMV for the Offered Space.

(e) Notwithstanding anything to the contrary contained herein, Fixed Rent with
respect to any Offered Space shall be equal to the FMV of such Offered Space.
If, pursuant to the preceding provisions of this Section 35.1, the FMV for such
Offered Space has not been determined as of the date the same is to become
effective, Tenant shall pay on account of Fixed Rent for such Offered Space the
Fixed Rent from time to time payable from and after the Delivery Date with
respect to the Premises as the FMV until such determination is made, with
necessary adjustments between Landlord and Tenant to be made retroactively, by
credit against the next installment(s) of Fixed Rent becoming due with respect
to such Offered Space, after a final determination of the FMV of such Offered
Space as provided in this Section 35.1.

(f) Notwithstanding anything to the contrary contained herein, if the Delivery
Date for any Offered Space offered to Tenant as provided in this Article 35 is
such, that upon the occurrence of the Delivery Date there will be less than
three (3) years remaining in the Term, then Landlord shall have no obligation to
accept a ROFO Election Notice from Tenant that exercises the ROFO Option with
respect to such Offered Space unless, if such offer is made prior to the then
current Expiration Date, Tenant simultaneously with or prior to the delivery of
such ROFO Election Notice (and as an express condition thereof) extends the then
current Term for the Renewal Term (if available) for a Renewable Portion (not
including such Offered Space) as provided in Article 33.

Section 35.2 Notwithstanding anything to the contrary contained herein, Tenant
hereby acknowledges and agrees that Tenant’s ROFO Option with respect to any
portion of the forty-sixth (46th) floor shall be subordinate to the expansion
rights of Wilmer Cutler Pickering Hale and Dorr LLP (“Wilmer”) to such space. If
Wilmer provides Landlord with an Expansion Notice for a portion of the space on
the forty-sixth (46th) floor, Tenant shall no longer have a ROFO Option to such
portion of the space on the forty-sixth (46th) floor.

 

126



--------------------------------------------------------------------------------

ARTICLE 36

EXPANSION OPTION

Section 36.1 Provided that at the time of such exercise and on the applicable
Expansion Commencement Date (1) there exists no monetary or material
non-monetary Event of Default that has occurred and is then continuing and
(2) this Lease is in full force and effect, then within thirty (30) days from
the Effective Date, Original Tenant shall have the right (the “Expansion
Option”) to add to the Premises the western portion of the forty-sixth
(46th) floor (such space consisting of 21,811 RSF) of the Building (as depicted
on Exhibit P attached hereto) (the “Expansion Space”), which portion shall be
leased by Tenant hereunder for a term to commence on the Expansion Commencement
Date with respect to the 46th Floor Expansion Space on the terms set forth below
and to be coterminous with the Term.

Section 36.2 If Tenant desires to exercise the Expansion Option, Tenant shall
deliver an irrevocable notice (an “Expansion Notice”) to Landlord notifying
Landlord of such exercise no later than thirty (30) days after the Effective
Date. Time shall be of the essence as to Tenant’s giving an Expansion Notice. If
Tenant fails to timely give the Expansion Notice with respect to the Expansion
Option, Tenant shall have no further right to exercise the Expansion Option and
the Expansion Option shall be null and void. Unless and until Tenant shall have
allowed the Expansion Option to go unexercised as provided in this Section 36.2,
Tenant waives in writing the Expansion Option or Tenant shall not have the right
to exercise the Expansion Option and/or lease the Expansion Space, Landlord
shall not enter into any lease or other agreement with another party for the
Expansion Space that would have a term that extends beyond the date immediately
preceding the Availability Date (unless such other party’s right to lease the
Expansion Space from and after such Availability Date is expressly conditioned
upon Tenant’s not exercising its rights under this Section 36.2).

Section 36.3 Landlord shall use its reasonable efforts to deliver possession of
the Expansion Space to Tenant on the applicable Availability Date; provided,
however, that in the event that Landlord is unable to deliver possession of the
Expansion Space on the applicable Availability Date for reasons beyond
Landlord’s reasonable control (including the failure of an existing occupant to
vacate such space), Landlord shall, to the extent possible under the
circumstances, provide Tenant with at least thirty (30) days’ prior notice of
the anticipated delivery date, and the commencement date for Tenant’s leasing of
the Expansion Space (an “Expansion Commencement Date”) shall be the first
(1st) day after actual possession of the Expansion Space is so delivered to
Tenant, and subject to the provisions hereof, a delay in the Expansion
Commencement Date shall be Tenant’s sole remedy at law or in equity (Tenant
hereby waiving any right to rescind this Lease and/or to recover any damages on
account of such delay); provided, further, that (A) Landlord shall use
commercially reasonable efforts (including, without limitation, the bringing of
litigation if the same would be prudent in Landlord’s reasonable discretion), to
cause such holdover tenant promptly to vacate the Expansion Space and (B) if
Landlord does not deliver possession of the Expansion Space to Tenant within
twelve (12) months after the Availability Date, then Tenant shall have the right
(exercisable on written

 

127



--------------------------------------------------------------------------------

notice delivered to Landlord within thirty (30) days after the expiration of
such twelve (12) month period, time being of the essence) to rescind its
exercise of the Expansion Option, in which event such exercise shall be deemed
to be revoked and Tenant shall have no further right to lease the Expansion
Space under this Article 36 unless Landlord delivers the Expansion Space to
Tenant prior to the expiration of such thirty (30) day period. In the event that
Tenant shall not have delivered such notice to rescind its exercise of the
Expansion Option within such thirty (30) day period, then Tenant shall be deemed
to have waived its right to rescind its exercise of such Expansion Option. The
foregoing is intended to be “an express provision to the contrary” under
Section 223-a of the New York Real Property Law or any successor statute of
similar import. Upon the request of Tenant, (i) Landlord shall advise Tenant of
the status of any discussions with the holdover tenant with respect to the
Expansion Space and (ii) Landlord shall provide Tenant with Landlord’s good
faith estimate of when such Expansion Space shall become available. Landlord
agrees to use commercially reasonable efforts (at no cost to Landlord) to
exercise its rights under the lease of any tenant of the Expansion Space (to the
extent permissible thereunder) so as to permit Tenant, during the twelve
(12) month period prior to the Availability Date of such Expansion Space, to
have reasonable access to such Expansion Space to inspect same and to take
measurements, so that Tenant shall be able to develop its plans and
specifications for such Expansion Space, provided that such access shall not
unreasonably interfere with the use and occupancy of such existing tenants.

Section 36.4 If Tenant exercises an Expansion Option, then:

(a) Effective as of the Expansion Commencement Date: (1) the definition of
Premises shall be modified to include the applicable Expansion Space; (2) the
percentage of the floor area of the Building defined as Tenant’s Share of Taxes
and Tenant’s Share of Operating Expenses, respectively, shall be increased
proportionately; and (3) the term of the leasing of the applicable Expansion
Space shall be coterminous with the then current Term;

(b) Promptly after the Expansion Commencement Date, Landlord and Tenant shall
execute an amendment to this Lease confirming the terms of the expansion, but
failure to do so shall have no effect on Tenant’s agreement to lease the
Expansion Space;

(c) If Tenant elects to lease the Expansion Space, the Fixed Rent for the
Expansion Space shall be at an annual rent as set forth on Exhibit V attached
hereto and made a part hereof;

(d) If Tenant elects to lease the Expansion Space, then from and after the
Expansion Commencement Date, the Premises shall automatically be increased to
include the RSF of the Expansion Space (as reasonably determined by Landlord)
and Fixed Rent, Tenant’s Share of Taxes and Tenant’s Share of Operating Expenses
shall be increased based upon the addition of the Expansion Space to the
Premises (it being understood that the Fixed Rent shall increase by the amounts
set forth on Exhibit V attached hereto) and the Base Pilot Year, the Base

 

128



--------------------------------------------------------------------------------

Tax Amount and the Base Operating Year for the Expansion Space shall be the Base
Pilot Year, the Base Tax Amount and the Base Operating Year applicable to the
remainder of the Premises.

Section 36.5 The Expansion Space shall be delivered in its “AS IS” condition
(but, at Landlord’s cost: separately demised, free of any furniture and other
personal property of the prior tenant, with submetered electricity available to
the Expansion Space at a level sufficient to accommodate a demand load of eight
(8) watts per useable square foot, exclusive of base Building HVAC, and with all
internal staircases removed and the floor slabs restored) without any further
representation or warranty by Landlord. Landlord shall have no obligation to
remove improvements made to the Expansion Space prior to delivery to Tenant,
whether or not made by Landlord, nor shall Landlord have any obligation to
prepare the space for Tenant’s occupancy.

ARTICLE 37

TERMINATION OPTION

Section 37.1 (a) Provided that at the time of such exercise (1) there exists no
monetary or material non-monetary Event of Default that has occurred and is then
continuing and (2) this Lease is in full force and effect, then Tenant shall
have the option (the “Termination Option”) to terminate this Lease, effective as
of the fifteenth (15th) anniversary of the Rent Commencement Date (the
“Termination Date”); provided, however, that such termination shall only be
effective upon compliance with the following terms and conditions:

(i) Tenant shall deliver written notice (the “Termination Notice”) to Landlord
of its election to terminate this Lease no later than eighteen (18) months prior
to the Termination Date. The Termination Notice shall be irrevocable upon
delivery and time shall be of the essence in connection with the exercise by
Tenant of its right to terminate this Lease pursuant to this Article 37; and

(ii) Tenant shall pay to Landlord, as consideration for the privilege of
termination, an amount (the “Termination Payment”) equal to the sum of (x) the
then unamortized costs incurred by Landlord in connection with this Lease
(including, without limitation, all leasing commissions, the value of any free
rent, attorneys’ fees and disbursements and Landlord’s Contribution), in each
case amortized on a straight line basis over the initial Term, or in the case of
any Expansion Space or Offered Space, over the Term of this Lease relating to
such Expansion Space or Offered Space (including the cancelable portion of the
Term) commencing on the Rent Commencement Date, together with interest thereon
at eight percent (8%) and (y) an amount equal to the then Fixed Rent hereunder
for the eight (8) months immediately following the Termination Date. The
Termination Payment shall be due and payable simultaneously with the delivery to
Landlord of the Termination Notice. At least ninety (90) days prior to the date
on which Tenant delivers the Termination Notice to Landlord, Tenant may deliver
a written notice (the “Termination Payment Amount Notice”) stating the date on
which Tenant intends to deliver the Termination Notice and requesting that
Landlord specify the

 

129



--------------------------------------------------------------------------------

amount of the Termination Payment. Landlord shall deliver a written notice to
Tenant specifying the amount of the Termination Payment within thirty (30) days
of Landlord’s receipt of the Termination Payment Amount Notice.

(b) If Tenant fails to timely deliver the Termination Notice and pay to Landlord
the Termination Payment in accordance with Section 37.1(a)(ii) hereof (time
being of the essence), then this Lease shall remain in full force and effect and
this Article 37 shall be deemed null and void and of no force and effect.

(c) Notwithstanding any termination of this Lease by Tenant hereunder, Tenant
shall remain liable to pay all Fixed Rent and Additional Rent through the
Termination Date and for the cure of any default under this Lease existing on
the Termination Date. Such defaults shall be cured within the periods provided
herein, and such liability of Tenant shall survive any such termination.

(d) On or prior to the Termination Date, Tenant shall vacate the Premises and
surrender possession thereof to Landlord in accordance with the terms of this
Lease, as if the Termination Date were the Expiration Date. If Tenant timely
delivers the Termination Notice and timely pays to Landlord the Termination
Payment but fails to vacate and surrender the Premises within thirty (30) days
after the Termination Date in accordance with the terms of this Section 37.1(d)
and Section 21.1 hereof, Tenant shall be deemed to be holding over with respect
thereto, entitling Landlord to exercise all of its rights and remedies under
this Lease (including, without limitation, Section 21.2 hereof) or at law or in
equity with respect thereto; provided, however, that Landlord shall not exercise
any of its remedies under Article 18 hereof (and the provisions of Section 21.2
hereof shall not apply) unless Tenant shall have failed to so vacate and
surrender the Premises as of the date that is thirty (30) days after the
Termination Date.

(e) Upon termination of this Lease, Landlord and Tenant shall be relieved of any
obligations under this Lease, except (A) for those obligations accruing prior to
the Termination Date, (B) for any third party claims against Tenant with respect
to the Premises accruing through the Termination Date and (C) for those
obligations that expressly survive the expiration or earlier termination of this
Lease. At either Landlord’s or Tenant’s request, Tenant and Landlord shall
execute an agreement in recordable form reasonably acceptable to both parties
stating among other things, the Termination Date, on account of the surrender by
Tenant of the Premises. Landlord’s or Tenant’s failure or refusal to sign such
agreement shall in no event affect the termination of this Lease with respect to
the Premises in accordance with the terms of this Article 37.

Section 37.2 Notwithstanding anything to the contrary contained herein, Landlord
and Tenant hereby agree should Tenant exercise the Termination Option, Tenant
shall have no further right to exercise the ROFO Option or the Expansion Options
and the ROFO Option and the Expansion Options shall each be null and void.

 

130



--------------------------------------------------------------------------------

ARTICLE 38

MISCELLANEOUS

Section 38.1 (a) The obligations of Landlord under this Lease shall not be
binding upon Landlord named herein after the sale, conveyance, assignment or
transfer by such Landlord (or upon any subsequent landlord after the sale,
conveyance, assignment or transfer by such subsequent landlord) of its interest
in the New Tower Building or the Real Property, as the case may be, and in the
event of any such sale, conveyance, assignment or transfer, Landlord shall be
and hereby is entirely freed and relieved of all covenants and obligations of
Landlord hereunder (but the foregoing shall not be construed as a waiver or
release by Tenant of any liability of Landlord for any failure to observe or
perform such covenants and obligations required to be observed or performed
prior to the date of such sale, conveyance, assignment or transfer), and the
transferee of Landlord’s interest in the New Tower Building or the Real
Property, as the case may be, shall be deemed to have assumed all obligations
under this Lease. Landlord shall notify Tenant simultaneously with or promptly
following any transfer of Landlord’s interest in the New Tower Building or the
Real Property, as the case may be. The liability of Landlord for Landlord’s
obligations under this Lease shall be limited to landlord’s leasehold estate and
interest in the New Tower Building and Tenant shall not look to any other
property or assets of Landlord or the property or assets of any of the Landlord
Exculpated Parties in seeking either to enforce Landlord’s obligations under
this Lease or to satisfy a judgment for Landlord’s failure to perform such
obligations. For purposes of the preceding sentence, Landlord’s estate and
interest in and to the Building shall be deemed to include, without limitation
(a) all rent or other consideration received by Landlord in respect of its
leasehold estate and the Building (after payment of the Operating Expenses,
Pilot and Taxes), (b) proceeds of a sale (net of transaction costs), financing
or refinancing (but only to the extent the proceeds of a financing or
refinancing exceed (i) the amount of any indebtedness that was paid with the
proceeds of such financing or refinancing plus (ii) all reasonable transaction
costs associated with such financing or refinancing) of the Building (or any
portion thereof), or of Landlord’s estate or interest therein, or in any
property, equipment or improvements in the Building (or any portion thereof),
and (c) any insurance proceeds or condemnation awards relating to any portion of
the leasehold estate or the Building (to the extent in excess of any restoration
costs and net of all reasonable out-of-pocket costs of obtaining such proceeds
or awards). Landlord and Tenant shall in no event be liable for any loss of
business or any indirect or consequential damages under this Lease, except as
set forth in Section 21.2 hereof.

(b) Except to the extent of Landlord’s leasehold estate and interest in and to
the New Tower Building, no recourse shall be had on any of Landlord’s
obligations under this Lease or for any claim based thereon or otherwise in
respect thereof against any incorporator of Landlord, subscriber to Landlord’s
capital stock, shareholder, employee, agent, officer or director, past, present
or future, of any corporation, or any partner or joint venturer of any
partnership or joint venture, or any member of any limited liability company
which shall be Landlord hereunder or included in the term “Landlord” or of any
successor of any such corporation or limited liability company, or against any
principal, disclosed or undisclosed, or any such corporation or limited
liability company, or against any principal, disclosed or

 

131



--------------------------------------------------------------------------------

undisclosed, or any affiliate of any party which shall be Landlord or included
in the term “Landlord”, whether directly or through Landlord or through any
receiver, assignee, agent, trustee in bankruptcy or through any other person,
firm or corporation (collectively, the “Landlord Exculpated Parties”), whether
by virtue of any constitution, statute or rule of law or by enforcement of any
assessment or penalty or otherwise, all such liability being expressly waived
and released by Tenant. Tenant shall look only and solely to Landlord’s
leasehold estate and interest in and to the New Tower Building and the rents and
profits and proceeds therefrom for the satisfaction of any right of Tenant
arising out of this Lease or for the collection of judgment or other judicial
process or arbitration award requiring the payment of money by Landlord in
connection with this Lease and no other property or assets of any Landlord
Exculpated Party shall be subject to levy, lien, execution, attachment, or other
enforcement procedure for the satisfaction of Tenant’s rights and remedies under
or with respect to this Lease, the relationship of Landlord and Tenant hereunder
or under law, or Tenant’s use and occupancy of the Premises or any other
liability of Landlord to Tenant.

Section 38.2 (a) Wherever in this Lease Landlord’s consent or approval is
required, if Landlord shall refuse such consent or approval, then, unless
Landlord willfully refuses such consent or approval in bad faith, Tenant shall
not be entitled to make, nor shall Tenant make, any claim, and Tenant hereby
waives any claim, for money damages (nor shall Tenant claim any money damages by
way of set-off, counterclaim or defense) based upon any claim or assertion by
Tenant that Landlord unreasonably withheld, unreasonably conditioned or
unreasonably delayed its consent or approval. In such event, Tenant’s sole
remedies shall be, at Tenant’s option, (i) an action or proceeding to enforce
any such provision, for specific performance, injunction or declaratory
judgment, or (ii) to the extent Landlord has specifically agreed that it will
not unreasonably withhold its consent or approval under this Lease, an
arbitration in accordance with Article 34. Where Landlord has not so
specifically agreed that it will not unreasonably withhold its consent or
approval under this Lease, it is the express intent of the parties that any such
consent shall be given or required only in the sole, absolute and unfettered
discretion of Landlord, and may be withheld for any reason whatsoever. In no
event shall Landlord’s withholding consent or approval be deemed to be
unreasonable if such withholding of consent is due to Landlord’s failure to
obtain the consent of (i) the Mortgagee under the Existing Mortgage or the
Superior Lessor under the Underlying Lease, or (ii) any future Mortgagee or
future Superior Lessor (provided, that in the case of any such future Mortgagee
or future Superior Lessor, such consent shall not have been unreasonably
withheld).

(b) In the event of a breach or threatened breach by either party hereto of any
term, covenant or condition of this Lease, the other party shall have the right
to enjoin such breach and the right to invoke any other remedy allowed by law or
in equity as if no remedies were provided in this Lease for such breach. The
rights to invoke the remedies herein before set forth are cumulative and shall
not preclude either party from invoking any other remedy allowed at law or in
equity.

Section 38.3 (a) All of the Exhibits and Schedules attached to this Lease are
incorporated in and made a part of this Lease. This Lease may not be changed,
modified,

 

132



--------------------------------------------------------------------------------

terminated or discharged, in whole or in part, except by a writing, executed by
the party against whom enforcement of the change, modification, termination or
discharge is to be sought. Wherever appropriate in this Lease, personal pronouns
shall be deemed to include the other genders and the singular to include the
plural. The captions hereof are inserted only as a matter of convenience and for
reference and in no way define, limit or describe the scope of this Lease nor
the intent of any provision thereof. All Article and Section references set
forth herein shall, unless the context otherwise specifically requires, be
deemed references to the Articles and Sections of this Lease. Whenever the words
“include,” “includes,” or “including” are used in this Lease, they shall be
deemed to be followed by the words “without limitation.”

(b) This Lease shall be governed in all respects by the laws of the State of New
York applicable to agreements executed in and to be performed wholly within New
York including General Obligations Law 5-1401, but without giving effect to any
other principles of conflict of laws.

(c) If any term, covenant, condition or provision of this Lease, or the
application thereof to any person or circumstance, shall ever be held to be
invalid or unenforceable, then in each such event the remainder of this Lease or
the application of such term, covenant, condition or provision to any other
person or any other circumstance (other than those as to which it shall be
invalid or unenforceable) shall not be thereby affected, and each term,
covenant, condition and provision hereof shall remain valid and enforceable to
the fullest extent permitted by law.

(d) The covenants, conditions and agreements contained in this Lease shall bind
and inure to the benefit of Landlord and Tenant and their respective legal
representatives, successors, and, except as otherwise provided in this Lease,
their assigns.

Section 38.4 (a) Tenant represents and warrants to Landlord that (i) Tenant’s
last publicly available annual financial statements are true and correct and
fairly reflect the financial condition and results of operation of Tenant as of
the date such financial statements were publicly available and (ii) as of the
date of this Lease, there has been no material adverse change in the condition,
financial or otherwise, of Tenant from the date of the latest of such financial
statements which could affect Tenant’s ability to perform its obligations
hereunder.

(b) Upon Landlord’s request (it being agreed that, except as set forth below,
Landlord may not make such a request more than once in any calendar year during
the Term) Tenant shall deliver to Landlord, as soon as available with respect to
any of its fiscal years (but in no event later than sixty (60) days after the
end of any such fiscal year), a balance sheet of Tenant, as of such last day of
the fiscal year and statements of Tenant’s gross income, net profits per partner
for such fiscal year (such financial statements being collectively referred to
herein as “Tenant’s Financial Statements”), each (i) prepared in accordance with
generally accepted accounting principles consistently applied, (ii) in the same
form as those provided to Landlord in connection with the execution of this
Lease, and (iii) certified by the chief financial officer of

 

133



--------------------------------------------------------------------------------

Tenant. Notwithstanding the foregoing, if (w) Landlord sells or proposes to sell
the Building or any portion thereof to a Person that is not an Affiliate of
Landlord, (x) either a member of Landlord or any member of either of Landlord’s
members transfers or proposes to transfer its interest in Landlord to a Person
that is not an Affiliate of Landlord or such member, (y) Landlord enters or
proposes to enter into any Superior Lease with a Person that is not an Affiliate
of Landlord, or (z) Landlord obtains or proposes to borrow funds from a Person
that is not an Affiliate of Landlord (including, without limitation, a borrowing
that is secured by a Mortgage), Landlord may require Tenant to deliver to
Landlord within thirty (30) days after Landlord’s request therefor, Tenant’s
Financial Statements. Landlord shall execute Tenant’s reasonable standard
non-disclosure agreement in connection with any such delivery of Tenant’s
Financial Statements.

Section 38.5 Landlord may elect, at any time during the Term, to convert the
Building or the Real Property to condominium ownership (a “Conversion”), and
Tenant, at Landlord’s expense (which shall not be included in Operating
Expenses), shall cooperate with Landlord as reasonably requested by Landlord in
connection with a Conversion, provided that:

(a) no Conversion shall have the effect of increasing Tenant’s Pilot Payment,
Tenant’s Tax Payment and or Tenant’s Operating Payment and/or any other charges
payable by Tenant under this Lease, in each case above the amounts as could
reasonably have been anticipated to have been payable in the absence of such
Conversion and if any such increase shall result from such Conversion, then the
amount of such increase (which increase shall not be included in Operating
Expenses) shall be borne by Landlord and not by Tenant;

(b) the obligations of Landlord under this Lease shall, at Landlord’s option,
either (i) continue to be performed and observed by Landlord as set forth
herein, or (ii) shall have been assumed in writing by (A) the successor landlord
with respect to obligations hereunder to be performed within the Premises, and
(B) the board of managers or equivalent governing body of the condominium
association, with respect to obligations hereunder affecting the New Tower
Building and the Building Systems outside of the Premises;

(c) no Conversion shall in any other manner have the effect of (i) increasing
Tenant’s obligations or decreasing Tenant’s rights, or (ii) decreasing
Landlord’s obligations or increasing Landlord’s rights;

(d) the condominium declaration shall, if permitted by law, expressly provide
that this Lease is superior thereto in all respects (or if not so permitted,
Tenant shall be given a non-disturbance agreement reasonably satisfactory to
Tenant); and

(e) no Conversion shall have any effect on the liability of the Landlord named
herein with respect to the substantial completion of the New Tower Building, the
funding of the Landlord’s Contribution or the payment of brokerage commissions
in connection with this Lease.

 

134



--------------------------------------------------------------------------------

Section 38.6 Except as expressly provided to the contrary in this Lease,
Landlord and Tenant agree that all disputes arising, directly or indirectly, out
of or relating to this Lease, and all actions to enforce this Lease, shall be
dealt with and adjudicated in the courts of the State of New York or the Federal
courts sitting in New York City; and for that purpose hereby expressly and
irrevocably submit to the jurisdiction of such courts.

Section 38.7 Landlord agrees that it shall not modify any of the Governmental
Documents or the REA in such a manner as to materially adversely affect Tenant
or any of Tenant’s rights under this Lease or have an adverse monetary effect on
Tenant which is other than de minimis or incidental unless Landlord shall pay
the costs of such monetary increases which are other than de minimis or
incidental (which increase shall not be included in Operating Expenses) and
Landlord hereby represents and warrants to Tenant that as of the Effective Date
(i) Landlord has delivered, or has caused to be delivered, to Tenant true,
accurate and complete copies of the Governmental Documents (as listed on
Schedule A and the REA), except for certain redacted provisions thereof and
exhibits and schedules thereto, none of which will materially adversely affect
Tenant’s use or occupancy of the Premises, (ii) the Underlying Lease and, to the
best of Landlord’s knowledge, the other Governmental Documents and the REA are
in full force and effect and have not been modified or amended, except as set
forth on Schedule A, (iii) to the best of Landlord’s knowledge, no default
exists and no condition or event exists which, after notice or lapse of time, or
both, would constitute a default under the Governmental Documents or the REA,
and (iv) to the best of Landlord’s knowledge, all of the consents required under
the Governmental Documents in connection with the execution and delivery of this
Lease have been obtained as of the date hereof. Landlord hereby agrees that it
shall timely exercise its right to renew the term of the Underlying Lease,
pursuant to Section 43 thereof.

Section 38.8 If pursuant to the Federal Bankruptcy Code, Tenant is permitted to
assign or otherwise transfer this Lease (whether in whole or in part in
disregard of the restrictions contained in this Section 38.8 and Article 14),
Tenant agrees that adequate assurance of future performance by the assignee or
transferee permitted under the Federal Bankruptcy Code shall mean the deposit of
cash security (or a letter of credit) with Landlord in an amount equal to the
sum of one year’s Fixed Rent then payable hereunder plus an amount equal to all
Additional Rent payable to Landlord for the calendar year preceding the year in
which such assignment is intended to become effective, which deposit shall be
held by Landlord for the balance of the Term as security for the full and
faithful performance of all of the obligations under this Lease on the part of
Tenant yet to be performed. If Tenant receives or is to receive any valuable
consideration for such an assignment or transfer (in part or in whole) of this
Lease, Landlord shall receive the same fifty percent (50%) of such consideration
as Landlord would receive had the assignment or transfer (and the calculation
thereunder) been made pursuant to Article 14. Nothing contained in this Lease
shall limit or prejudice the right of Landlord to prove for and obtain, in
proceedings for the termination of this Lease by reason of bankruptcy or
insolvency, an amount equal to the maximum allowed by any statute or rule of law
in effect at the time when, and governing the proceedings in which, the damages
are to be proved, whether or not the amount be greater, equal to, or less than
the amount of the loss or damages referred to above.

 

135



--------------------------------------------------------------------------------

Section 38.9 If an excavation or other substructure work shall be made upon land
adjacent to the Premises, or shall be authorized to be made, Tenant shall afford
to the Person causing or authorized to cause such excavation, license to enter
upon the Premises for the purpose of doing such work as shall be necessary to
preserve the wall of the Building from injury or damage and to support the same
by proper foundations without any claim for damages or indemnity against
Landlord, or diminution or abatement of Rent.

Section 38.10 (a) Landlord represents and warrants as of the Effective Date that
(i) Landlord is a duly formed and validly existing limited liability company
authorized to do business in the State of New York and (ii) the execution,
delivery and performance by Landlord of this Lease has been duly authorized by
all necessary limited liability company action.

(b) Tenant represents and warrants as of the Effective Date that (i) Tenant is
duly formed and validly existing limited liability partnership, authorized to do
business in the State of New York and (ii) the execution, delivery and
performance by Tenant of this Lease has been duly authorized by all necessary
corporate action.

Section 38.11 Intentionally Omitted.

Section 38.12 This Lease may be executed and delivered in any number of
counterparts, each of which so executed and delivered shall be deemed to be an
original and all of which shall constitute one and the same instrument.

Section 38.13 Notwithstanding anything herein to the contrary, it is to be
strictly understood and agreed that (a) the submission by Landlord to Tenant of
any drafts of this Lease or any correspondence with respect thereto shall (i) be
deemed submission solely for Tenant’s consideration and not for acceptance and
execution, (ii) have no binding force or effect, (iii) not constitute an option
for the leasing of the Premises or a lease or conveyance of the Premises by
Landlord to Tenant and (iv) not confer upon Tenant or any other party any title
or estate in the Premises, (b) the terms and conditions of this Lease shall not
be binding upon either party hereto in any way unless and until it is
unconditionally executed and delivered by both parties in their respective sole
and absolute discretion and all other conditions precedent to the effectiveness
thereof shall have been fulfilled or waived, and (c) if this Lease and other
agreements are not so executed and delivered for any reason whatsoever
(including, without limitation, either party’s willful or other refusal to do so
or bad faith), neither party shall be liable to the other with respect to this
Lease on account of any written or parol representations or negotiations, or
drafts, comments or correspondence between the parties or their respective
agents or representatives on any legal or equitable theory (including, without
limitation, part performance, promissory estoppel, undue enrichment, fraud,
breach of good faith negotiation obligation or otherwise).

Section 38.14 Tenant acknowledges that Tenant has no right to any development
rights, “air rights” or comparable rights appurtenant to the Land or the
Building, and consents, without

 

136



--------------------------------------------------------------------------------

further consideration, to any utilization of such rights by Landlord and agrees
to promptly execute and deliver any instruments which may be reasonably
requested by Landlord evidencing such acknowledgment and consent, including,
without limitation, any instruments merging zoning lots. The provisions of this
Section 38.14 shall be deemed to be and shall be construed as an express waiver
by Tenant of any interest Tenant may have as a “party in interest” (as such
quoted term is defined in Section 12-10 Zoning Lot of the Zoning Resolution of
The City of New York) in the Building or the Land.

Section 38.15 Upon Tenant’s request, Landlord shall cooperate in all reasonable
respects with Tenant with respect to Tenant’s efforts to negotiate and implement
an incentive package with any applicable governmental entities (including the
Port Authority) for the abatement of commercial rent tax, sales tax or other
similar taxes or impositions or benefits available under the REAP program,
including the execution and delivery of any estoppel and other certificates or
documentation reasonably and customarily required by such entities and to make
any reasonably required modifications to this Lease in connection therewith,
provided that no such certificate, documentation or Lease modification shall
(a) increase any obligation of Landlord under this Lease, (b) adversely affect
any right of or benefit to Landlord under this Lease or (c) relieve Tenant of
any of its obligation under this Lease. Any and all out-of-pocket fees, costs
and expenses imposed by such governmental entities in connection with any such
incentive package to be obtained by Tenant shall be borne solely by Tenant.

Section 38.16 Upon request by Tenant, Landlord shall execute, acknowledge and
deliver to Tenant a memorandum of this Lease in the form attached hereto as
Exhibit W, together with such other instruments as may be reasonably necessary
to record such short form or memorandum. Tenant may record such memorandum of
this Lease in the Register’s Office, and shall be responsible for all recording
fees, charges and taxes (if any) in connection therewith. Simultaneously with
the execution by Tenant of such memorandum of Lease, Tenant shall execute a
termination of memorandum of Lease in the form attached hereto as Exhibit X,
which Landlord’s counsel (Skadden, Arps, Slate, Meagher & Flom LLP) shall hold
in escrow until the delivery to Landlord’s counsel of a signed acknowledgement
from Landlord and Tenant (or evidence of the final determination of a court of
competent jurisdiction) that the Expiration Date shall have occurred (at which
point Landlord may record same in the Register Office and Tenant shall reimburse
Landlord for all reasonable out-of-pocket costs actually incurred by Landlord in
connection therewith as Additional Rent within thirty (30) days after receipt of
an invoice therefor from Landlord). The provisions of this Section 38.16 shall
expressly survive the Expiration Date.

[Signatures appear on the following page.]

 

137



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have respectively executed this Lease as
of the date first set forth above.

 

LANDLORD:

 

7 WORLD TRADE CENTER, LLC, a Delaware limited liability company

 

By:    

7 World Trade Company, LP, Managing

Member

  By:     Silverstein-7 World Trade Company, Inc., its general partner     By:  
  /s/ Michael Levy      

Name: Michael Levy

Title: Vice President

 

TENANT:

 

MSCI INC., a Delaware corporation

By:     /s/ David Obstler  

Name: David Obstler

Title: Chief Financial Officer

 

Tenant’s Tax Identification Number: 134038723



--------------------------------------------------------------------------------

ACKNOWLEDGMENT FOR TENANT

STATE OF New York      )

                                           ) s.s.:

COUNTY OF New York  )

On this 16 day of September, in the year 2011 before me, the undersigned, a
Notary Public in and said State, personally appeared David Obstler, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individual(s) acted,
executed the instrument.

 

/s/ R. Travis Otten Notary Public

 

R. TRAVIS OTTEN

Notary Public - State of New York

No. 01OT6201330

Qualified in New York County

My Commission Expires February 17, 2013



--------------------------------------------------------------------------------

EXHIBIT A-1

LAND

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, City, County and State of New York, bounded and described
as follows:

BEGINNING at the corner formed by the intersection of the easterly side of
Washington Street and the southerly side of Barclay Street;

RUNNING THENCE easterly along the southerly side of Barclay Street, the
following three (3) courses and distances:

(1) South 88 degrees 37 minutes 20 seconds East 161.04 feet;

(2) South 88 degrees 39 minutes 01 seconds East 67.81 feet; and

(3) South 88 degrees 36 minutes 50 seconds East 112.04 feet to the corner formed
by the intersection of the southerly side of Barclay Street and the westerly
side of West Broadway;

THENCE southerly along the westerly side of West Broadway, the following three
(3) courses and distances:

(1) South 13 degrees 29 minutes 10 seconds West 33.54 feet;

(2) South 88 degrees 37 minutes 31 seconds East 7.16 feet; and

(3) South 13 degrees 29 minutes 10 seconds West 172.20 feet to the corner formed
by the intersection of the westerly side of West Broadway and the northerly side
of Vesey Street;

THENCE westerly along the northerly side of Vesey Street, North 88 degrees 37
minutes 31 seconds West 233.48 feet to the corner formed by the intersection of
the northerly side of Vesey Street and the easterly side of Washington Street;
and

THENCE northerly along the easterly side of Washington Street, North 18 degrees
10 minutes 00 seconds West 213.45 feet to the point or place of BEGINNING.

 

A-1-1



--------------------------------------------------------------------------------

EXHIBIT A-2

AREA CALCULATIONS

 

   Rentable

Floor

   Square Feet

47

48

49

  

41,759

42,293

41,759

Total

   125,811

 

A-2-1



--------------------------------------------------------------------------------

EXHIBIT B

BUILDING RULES AND REGULATIONS

1. Tenant shall not obstruct or encumber the sidewalks, entrances, passages,
courts, elevators, vestibules, corridors and halls, nor shall such areas be used
for any purpose other than ingress and egress to and from the Premises and for
delivery of merchandise and equipment which delivery shall be completed in a
prompt and efficient manner using elevators and passageways designated for such
delivery by Landlord.

2. No awnings, air-conditioning units, fans or other projections shall be
attached to or project through the outside walls or windows of the Building.
Tenant shall not attach, hang or use any curtains, blinds, shades or screens,
other than either mylar shades or other curtains, blinds, shades or screens that
conform to Building standards agreed to by Landlord and Tenant from time to
time, without the prior written consent of Landlord not to be unreasonably
withheld, conditioned or delayed. Tenant may not, under any circumstances apply
mylar or other like films directly to Building glass. All electrical fixtures
hung in offices or spaces along the perimeter of the Premises must be of a
quality, type, design and bulb color agreed to by Landlord and Tenant, such
agreement not to be unreasonably withheld, conditioned or delayed.

3. Except for signage required by Legal Requirements or as otherwise provided in
the Lease, Tenant shall not, exhibit, inscribe, paint or affix any sign,
advertisement, notice or other lettering (collectively, “Tenant Advertisement”)
on any part of the inside of the Premises if the same can be seen from the
outside of the Premises. In no event may any Tenant Advertisement be exhibited,
inscribed, painted or affixed to any part of the outside of the Premises or the
Building.

4. Tenant shall not permanently or materially cover, blackout or obstruct the
exterior windows that reflect or admit light and air into the Premises.

5. Tenant shall not, without Landlord’s prior written consent, place any
showcases or other articles in front of or affix such articles to any part of
the exterior of the Building, nor place such articles in the halls, corridors or
vestibules (other than within the Premises but in all events Tenant shall comply
with Code), nor shall any article obstruct any air-conditioning supply or
exhaust.

6. The water and wash closets and other plumbing fixtures shall not be used for
any purposes other than those for which they were constructed, and no sweepings,
rubbish, rags, acids or other substances shall be deposited therein. All damages
resulting from any misuse of such fixtures shall be borne by Tenant unless
caused by a Landlord Party.

7. Except as otherwise approved by Landlord or as otherwise permitted in
accordance with the provisions of the Lease, Tenant shall not mark, paint, drill
into, or in any way deface any part of the Premises or the Building, and no
boring, cutting or stringing of wires shall be permitted, except with the prior
written consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed.

 

B-1



--------------------------------------------------------------------------------

8. Tenant, or any of Tenant’s servants, employees, agents, sublessees, visitors
or licensees, shall not at any time bring or keep upon the Premises any
inflammable, combustible or explosive fluid, chemical or substance except such
as are incidental to usual office occupancy and are properly safeguarded.

9. Tenant shall not install any additional locks or bolts of any kind upon any
of the doors or windows, nor shall Tenant change existing locks or the mechanism
thereof, unless Tenant promptly provides Landlord with the key or combination
thereto (except with respect to security areas). Tenant must, upon the
termination of its tenancy, return to Landlord all keys to offices and toilet
rooms and in the event of the loss of any keys furnished at Landlord’s expense,
pay the cost thereof. All Tenant entrance doors shall utilize the base Building
key cylinders as specified by Landlord.

10. Tenant shall not bring into or store any bicycles, vehicles or animals of
any kind except for seeing eye dogs in or about the Premises or the Building.

11. Tenant shall remove and bring any safes, freight, furniture or bulky matter
of any description into or out of the Premises in the manner and during the
hours (which must be scheduled in advance) which are agreed to by Landlord and
Tenant. Landlord reserves the right to inspect all safes, freight or other bulky
articles to be brought into the Building and to exclude from the Building all
safes, freight or other bulky articles which violate any of these Rules and
Regulations or the Lease. Landlord shall have the right to prescribe the weight
and position of safes and other objects of excessive weight, and no safe or
other object whose weight exceeds the lawful load for the area upon which it
would stand shall be brought into or kept upon the Premises. If, in the judgment
of Landlord, it is necessary to distribute the concentrated weight of any heavy
object, Landlord shall so advise Tenant.

12. Landlord reserves the right to exclude from the Building all persons who do
not present a pass signed or approved by Landlord or Tenant or who otherwise do
not comply with Building security procedures. Landlord may require any person
leaving the Building with any package or other object to exhibit a pass from
Tenant. Tenant shall comply with the security procedures implemented following
the mutual agreement of Landlord and Tenant including provisions for approving
companies delivering food and the manner of delivery.

13. No delivery persons or messengers shall be permitted to use the Building
passenger elevators. Tenant shall utilize Landlord’s package intercept/messenger
center for all messenger deliveries and pick-ups in accordance with Schedule C
of this Lease.

14. Tenant shall, at its expense, provide artificial light for the Landlord’s
employees doing janitor service or other cleaning, and making repairs or
alterations in the Premises.

15. Tenant’s requirements for above-standard services will be addressed only
upon written notice delivered to Landlord’s office at the Building. Building
employees shall not perform any work or do anything outside of the regular
duties unless under special instruction from the Landlord’s office.

 

B-2



--------------------------------------------------------------------------------

16. Tenant shall not purchase spring water, ice, towels or other like service,
or allow barbering or boot blacking services in the Premises, from any company
or Person not approved by Landlord.

17. Canvassing, soliciting and peddling in the Building is prohibited and Tenant
shall cooperate to prevent the same.

18. Tenant shall use commercially reasonable efforts to prevent the use in any
space, or in the public halls of the Building, either by Tenant or by jobbers or
others in the delivery or receipt of merchandise, of any hand trucks or food
carts except those equipped with rubber tires and side guards. There shall be no
food carts which are visible at any time to the public or other tenants in the
main lobby of the Building.

19. Tenant shall control access to the Premises in accordance with reasonable
security procedures implemented by Landlord.

20. Tenant shall use reasonable efforts to keep all blinds and shades in the
Premises, if any, closed and lowered when and as reasonably required because of
the position of the sun, during the operation of the Building HVAC System to
cool or ventilate the Premises.

21. Tenant shall not install or permit the installation or use of any food,
beverage, cigarette, cigar or stamp dispensing machine other than for the
exclusive use of Tenant’s employees and invitees.

22. Any person whose presence in the Building at any time shall, in the judgment
of the Landlord, be prejudicial to the safety of the Building or of its tenants
may be denied access to the Building or may be ejected therefrom. In case of
invasion, riot, dangerous public excitement or other dangerous commotion, the
Landlord may prevent all access to the Building during the continuance of the
same, by closing the doors or otherwise, for the safety of the tenants and
protection of property in the Building.

23. Smoking is prohibited at all times throughout the Building.

24. Tenant shall not make, or permit to be made, any unseemly or disturbing
noises or disturb or interfere with occupants of the Building by the use of any
equipment, machinery, musical instrument, radio, television or in any other way.

25. Landlord shall have the right to prohibit any advertising which refers to
the Building which, in Landlord’s reasonable judgment, tends to impair the
reputation of the Building and upon notice from Landlord, Tenant shall
discontinue such advertising. The use of the Building address in the ordinary
course of Tenant’s business shall not constitute an advertisement.

26. All of Tenant’s contractors performing work within the Premises must notify
the security desk for the Building prior to any work which may affect the New
Tower Building’s fire alarm system.

 

B-3



--------------------------------------------------------------------------------

27. In the event any of Tenant’s contractors require access to the base Building
electrical closets, Tenant shall notify the Building’s management office in
writing no later than 3:00 P.M. on the day before such contractors require such
access, which notice must be signed by an authorized representative of Tenant.

28. In the event any of Tenant’s contractors require access to the base building
electrical closets of the New Tower Building, Tenant shall notify the New Tower
Building’s management office in writing no later than 3:00 P.M. on the day
before such contractors require such access, which notice must be signed by an
authorized representative of Tenant.

To the extent there is any conflict between the provisions of the Lease and
these Rules and Regulations, the provisions of the Lease shall control.

 

B-4



--------------------------------------------------------------------------------

EXHIBIT C

ALTERATION RULES & REGULATIONS

 

1. All construction in the Building must be performed in compliance with these
Alteration Rules and Regulations. In the event of a conflict, the provisions of
the Lease, including the Work Letter, supersede these Alteration Rules and
Regulations. Approval must be received in writing from the Landlord prior to the
commencement of any Tenant’s Alterations/construction work as required by the
Lease.

 

2. All Alterations shall be under the complete supervision of Tenant or Tenant’s
general contractor, who will keep on the job a competent foreman to supervise
all trades. All Alterations will be performed in conformity with the plans and
specifications approved by Landlord in strict accordance with the terms and
conditions of the Lease and all applicable local laws and codes.

 

3. Landlord’s review and approval of Tenant’s plans and specifications and
consent to the commencement of any of Tenant’s Alterations shall not be deemed
an agreement by the Landlord that such plans, specifications and Alterations
conform with applicable law and to insurance requirements, nor shall it be
deemed a waiver by Landlord of compliance by Tenant with any provisions of the
Lease, nor shall it impose upon Landlord any liability or obligation with
respect to such Alterations, including, without limitation, its completeness,
design sufficiency or the performance thereof.

In addition, a pre-requisite to the Landlord’s review and approval of Tenant’s
plans and specifications shall be the review and approval of Tenant’s plans and
specifications by the Port Authority in accordance with the Port Authority’s
Tenant Construction Manual and by the Building Engineer of Record for the impact
of such Alterations on the existing structure.

 

4. Employees of Tenant and its contractors and sub-contractors must work in
harmony, and not interfere with any labor employed by Landlord, Landlord’s
mechanics or contractors or by any other tenant or its contractors. If, in
Landlord’s judgment, such interference occurs, Tenant will cause such labor to
be removed from the Building.

 

5. All Alterations shall be performed in compliance with the rules of the
Building as to hours of availability of Building elevators and the manner of
handling materials, equipment and debris to avoid conflict and interference with
the operation of the Building.

 

6. Suitable protection shall be furnished by way of fire extinguisher and
protective steps to prevent any fires during the performance of the Alterations.

 

C-1



--------------------------------------------------------------------------------

7. Demolition must be performed before 6:00 A.M. and after 6:00 P.M. on Business
Days or on Saturdays, Sundays or approved holidays. Delivery of materials and
equipment and removal of debris must be arranged to avoid any inconvenience
and/or annoyance to other tenants. Cleaning must be controlled to prevent dirt
and dust from infiltrating into adjacent tenant, common or mechanical areas.

 

8. All deliveries of construction materials are to be made before 8:00 A.M. or
after 6:00 P.M. on Business Days or on Saturdays, Sundays or approved holidays
and are to be scheduled with the New Tower Building manager. Tenant or its
authorized representative will request after hour use of freight elevator in
writing to the New Tower Building management office. An elevator service charge
of $75 per hour per elevator will apply (except as otherwise provided in the
Lease).

 

9. When construction materials, debris or equipment are delivered to or removed
from the job site, all Building corridors, elevators and lobbies shall be
cleaned after the related work is completed or the deliveries made.

 

10. All construction debris must be kept inside the Premises until removed from
the job site. Stock piling of debris, which constitutes a fire hazard, will not
be permitted.

 

11. No accumulation of water will be allowed on any floors.

 

12. All diffusers return grilles and perimeter convectors units will be sealed
before construction and demolition is started.

 

13. All walls, floors and doors in public areas, which are subject to
construction traffic, shall be protected to the satisfaction of Landlord. Shoe
wiping mats shall be installed at all openings between public and construction
areas.

 

14. All chasing, chopping or drilling will be coordinated with the New Tower
Building manager and done before 8:00 A.M. or after 6:00 P.M. on Business Days
or on Saturdays, Sundays or approved holidays and if any work being done
interferes with any other tenant’s use of its premises, said work shall be
stopped immediately on the advice of the New Tower Building manager’s office and
completed only at the discretion of Landlord.

 

15. Should any open flame, such as welding, brazing, etc., be performed in the
course of construction, it will be under the supervision of the New Tower
Building’s chief engineer and a competent fire watch will be present at Tenant’s
sole cost and expense. A current valid New York City Fire Department permit is
required to be available on demand from Landlord.

 

16. During demolition and construction, all fire alarm systems, including, but
not limited to, smoke detectors and speakers, shall be suitably protected and
active, or a competent fire watch shall be provided.

 

C-2



--------------------------------------------------------------------------------

17. Workmen shall not be permitted in the passenger elevators or the main lobby
of the Building.

 

18. Prior to the commencement of any Alterations, current valid original
certificates of insurance coverage and hold harmless agreements (including
workers compensation) from Tenant and all of its contractors and subcontractors
as per the requirements of the Lease must be furnished to Landlord.

 

19. All permits and certificates shall be properly posted at the job site, and
copies provided to Landlord.

 

20. Tenant shall promptly pay all fees as stipulated by the Lease for all
services performed by Landlord or its agents, including but not limited to, the
following:

(a) fees of consultants or professional engineer selected by Landlord to review
and/or comment on plans and specifications submitted by Tenant;

(b) service elevator charges (subject to the terms of the Lease); and

(c) charges for cleaning services.

 

21. Landlord may suspend all work upon failure to comply with these Alteration
Rules and Regulations or the terms of the Lease.

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D

WORK LETTER

 

A. Definitions. All capitalized terms used herein (which are not specifically
defined herein) shall have the meaning ascribed to them in the main body of the
Lease (the “Lease”) to which this Work Letter is attached and made a part.
Notwithstanding any contrary definition in the Lease, the following terms used
herein and in the Lease are hereby defined as follows:

“Code” shall mean the New York City Building Code and all applicable rules and
regulations thereunder.

“Landlord’s Work” shall have the meaning set forth in Section D.2 hereof.

“Move In Schedule” shall mean the schedule provided by Tenant pursuant to
Section D.1 hereof setting forth the dates of Tenant’s anticipated move into the
Premises after completion of Tenant’s Initial Alterations.

“Notice” shall mean, as used in this Work Letter only, and notwithstanding the
general provisions of Article 26 of the Lease, any letter, memorandum or other
written communication which is either mailed to Landlord or Tenant, as the case
may be (by registered or certified mail, return, receipt requested) or, in the
case of any such letter, memorandum or other written communication to Tenant, is
actually delivered to Tenant’s Representative at the then current mailing
address of Tenant’s Representative. Any such notice shall be deemed to have
been, given when received (or refused) by mail or when delivered to Landlord or
Tenant’s Representative, as the case may be.

“TCO” shall mean a temporary certificate of occupancy.

“Tenant’s Initial Alterations” shall mean all of the materials and work set
forth on Tenant’s Plans (including, without limitation, any work performed by
Tenant outside the Premises) all of which shall be performed by Tenant’s
contractors at Tenant’s sole cost and expense (subject, however, to Landlord’s
funding of the Landlord’s Contribution) including, without limitation, any
structural, electrical or plumbing work required to meet Tenant’s structural,
electrical or plumbing requirements, any air conditioning duct work and any
other air conditioning work required for Tenant’s need to distribute HVAC on
each floor of the Premises, painting, wall covering, paneling and cabinet work
and the installation of Tenant’s telephone and other telecommunications and data
processing system.

“Tenant’s Plans” shall mean the architectural and engineering construction
documents and specifications stamped and sealed by Tenant’s architect or
engineer, at Tenant’s sole cost and expense (subject, however, to Landlord’s
funding of the Landlord’s Contribution), to be used for the construction and
finishing of the Premises so that the same may be used for Permitted Uses, as
provided in Article 2 of the Lease, and any work to be performed by Tenant
outside the Premises (including, without limitation, riser diagrams and any
items that connect to the Building Systems) which shall conform in all

 

D-1



--------------------------------------------------------------------------------

material respects to the construction documents for the Building and Tenant’s
Preliminary Plans and the complete design development plans.

“Tenant’s Preliminary Plans” shall mean Tenant’s schematic plans, prepared by
Tenant’s Architect or engineer, at Tenant’s expense (subject, however, to
Landlord’s funding of the Landlord’s Contribution), setting forth the overall
scope and character of the layout for the construction of Tenant’s Initial
Alterations and indicating the location and size of any uses requiring
modifications to Building Systems, including, without limitation, any Special
Use Area, if applicable, any Tenant signage located inside the Building,
telecommunications/data centers, file rooms and Tenant mechanical rooms.

“Tenant’s Representative” shall mean Marian Freed and Eric Friedman.

 

B. Tenant’s Initial Alterations.

1. Tenant shall commence the design of Tenant’s Initial Alterations promptly
after the Effective Date and diligently proceed to complete such design and
construction in accordance with the terms of this Work Letter. All Tenant’s
Initial Alterations shall be (x) effected in accordance with (i) the
construction schedule and approved by Landlord pursuant to Section D.1 hereof,
(ii) the requirements of this Work Letter and the Lease, including, without
limitation, Articles 4 and 8 thereof, (iii) the requirements of all Governmental
Authorities and (y) diligently prosecuted to completion. If at any time after
the Effective Date Tenant evidences an intention to or does cease the design or
construction of Tenant’s Initial Alterations prior to their completion without
an intention or plan to resume same, and if Tenant does not resume same promptly
after notice thereof from Landlord, then Tenant shall be deemed in breach of
this Section B.1 and Landlord may thereupon exercise its remedies under this
Work Letter and the Lease. Landlord shall have no responsibility for performance
or supervision of any Tenant’s Initial Alterations. Except as set forth in
Section 1.4 of the Lease, any failure to complete Tenant’s Initial Alterations
shall not in any way result in a postponement of the Rent Commencement Date or
the payment of any rent.

2.(a) At the time that Tenant submits Tenant’s construction schedule and other
information required pursuant to Section D.1 hereof, Tenant shall submit to
Landlord, for approval (not to be unreasonably withheld, conditioned or delayed
as provided in the Lease), the name of the Tenant’s general contractor, Tenant’s
architect, Tenant’s engineer and any other contractors Tenant wishes to engage
to work in the Building. Landlord shall respond to such request within ten
(10) days after receipt. Subject to Section 4.3 of the Lease, Tenant, in the
performance of Tenant’s Initial Alterations, shall use only Approved Contractors
and Approved Architects and Engineers. Tenant shall also provide Landlord, at
least ten (10) days prior to sending out any bid packages, with a list of
contractors or subcontractors who will be on the list of bidders. The list of
bidders shall be subject to Landlord’s approval (unless the bidders are already
Approved Contractors), which shall not be unreasonably withheld or delayed.
Landlord shall respond to such request for approval within ten (10) days after
receipt of

 

D-2



--------------------------------------------------------------------------------

Tenant’s list of bidders. Landlord may reject any contractor (unless the bidders
are already Approved Contractors) if Landlord reasonably believes that the
performance of work by such contractors shall create difficulty, strike or
jurisdictional dispute with other contractors employed by Landlord, Tenant or
other tenants in the Building or on any other reasonable basis. Notwithstanding
the foregoing, Landlord may, if Landlord chooses, designate only one
(1) contractor, subcontractor or engineer for the life safety system, elevators,
fire alarm system, building management system and other proprietary technical
systems; provided that the charges of such contractor, subcontractor and/or
engineer shall be reasonable and competitive with the charges of contractors,
subcontractors and/or engineers providing similar services to other First Class
Office Buildings.

(b) Notwithstanding the foregoing paragraph (a), the approval by Landlord of
such general contractor, subcontractors and/or engineers shall not be deemed to
mean that Landlord has given any assurance or made any representation or
guaranty with respect to, the performance by or quality of work of such
construction manager, general contractor, subcontractors or engineers and
Landlord shall have no responsibility for the actions, negligence, work or
workmanship of such construction manager, general contractor or
subcontractor(s).

3. Tenant’s Initial Alterations shall be performed in accordance with the
alteration rules and regulations set forth in Exhibit C to the Lease and made a
part hereof and if any item of Tenant’s Initial Alterations is not specifically
covered by said building standards, then such item shall still be of a high
quality consistent with construction rules and regulations and the general
quality of said building standards and shall be under no circumstances
whatsoever below the industry standards for First Class Office Buildings.

4. Tenant shall pay to Landlord, within thirty (30) days following receipt of an
invoice therefor, for all actual incremental out-of-pocket costs reasonably
incurred by Landlord directly resulting from Tenant’s Initial Alterations
including, without limitation, labor, cleanup, tie ins, system shutdowns,
testing, maintenance and security of any toilet facilities, permit or filing
fees, security, removal of waste and debris, salaries of on site personnel,
including project managers and superintendents, protection of work in progress
or completed, guard service, temporary maintenance services, insurance,
utilities and use of freight elevators or passenger elevators. Notwithstanding
the foregoing, Tenant shall only be obligated to pay for such out-of-pocket
costs to the extent incurred by Landlord in connection with the review of
Tenant’s Plans. Landlord shall provide Tenant with reasonable documentation of
such costs so as to permit Tenant to reasonably verify such costs.

5. In connection with Tenant’s Initial Alterations, Tenant shall install window
treatments reasonably approved by Landlord.

 

D-3



--------------------------------------------------------------------------------

C. Approval and Filing of Tenant’s Plans.

1. Tenant shall promptly deliver to Landlord for Landlord’s approval (to the
extent otherwise required by the Lease), Tenant’s Preliminary Plans, complete
design development plans and Tenant’s Plans (and any changes to any of the
foregoing once approved).

2. Subject to the provisions of Section 4.1(c) of the Lease, Tenant shall not
apply for a building permit without first submitting the application to Landlord
and obtaining Landlord’s approval of such application (which approval shall not
be unreasonably withheld, delayed or conditioned), and Landlord having obtained
each Superior Lessor’s signature on such application. In the event Landlord
approves such application for each Superior Lessor’s signature, Landlord shall
use its reasonable efforts to obtain such signature. Tenant may not perform any
work in the Building without Landlord’s prior written approval or deemed
approval of Tenant’s Plans and without obtaining all permits and approvals
required therefor. Tenant shall, at Tenant’s sole cost and expense, file
Tenant’s Plans with the Port Authority, promptly after Landlord shall have
approved the same and shall take whatever action shall be necessary to obtain
and maintain all necessary approvals and permits from the Port Authority or
Governmental Authorities having jurisdiction with respect to such Tenant’s Plans
and the completion of the work reflected therein.

3.(a) Whenever in this Section C Tenant is required to deliver plans and
specifications or information, such plans, specifications and information shall
be in sufficient detail to enable Landlord to evaluate the impact of the same on
architectural, mechanical, electrical, plumbing, fire alarm, BMS or any other
system or other item of the Building. Landlord shall promptly review such
submissions and may request additional information from Tenant to enable
Landlord to evaluate any submission and if the information submitted by Tenant
is insufficient to enable Landlord to evaluate the submission, the time during
which Landlord is required to respond to any such submission shall not begin to
run until Landlord receives such additional information.

(b) In the event that Landlord shall not approve any such request, the notice of
such non-approval shall specifically indicate the reasons for such non-approval,
in sufficient detail as to reasonably permit Tenant to make changes.

(c) Notwithstanding anything to the contrary contained herein or in the Lease,
in the event any portion of the Premises constitutes a partial floor, the
demising walls for such portion of the Premises shall be required to be flush
with the exterior columns of the Building.

4. Whenever in this Section C Landlord is required to review Tenant’s
Preliminary Plans, Tenant’s Plans or any changes thereto, except as provided in
Section 4.2 of the Lease, Tenant shall pay all reasonable third party
out-of-pocket costs (including, without limitation, costs incurred by reason of
review by a

 

D-4



--------------------------------------------------------------------------------

Governmental Authority) reasonably incurred by Landlord for the review of such
plans.

5. Tenant will promptly furnish to Landlord copies of all Port Authority
approved drawings, plans, permits and sign-offs as same are obtained by Tenant
with respect to Tenant’s Initial Alterations. Tenant shall obtain all TCOs
necessary for Tenant’s use and occupancy of the Premises and Tenant must furnish
copies thereof to Landlord prior to Tenant’s occupying each floor for the
conduct of its business. Landlord shall cooperate as is reasonably necessary in
connection therewith and shall execute all reasonably necessary consents and
applications and perform other reasonable ministerial and non ministerial
requirements as and to the extent required, all at Tenant’s sole cost and
expense.

 

D. Construction.

1. Construction Schedule. Within thirty (30) days after the Commencement Date,
Tenant shall furnish Landlord, for Landlord’s reasonable approval, with a
construction schedule and Move In Schedule prepared by Tenant or Tenant’s
general contractor or construction manager in such a manner as to coordinate the
scheduling of Tenant’s Initial Alterations with Building operations and
construction being performed by or on behalf of Landlord or other tenants in the
Building, showing the scheduled dates upon which the various phases of Tenant’s
Initial Alterations are expected to be commenced and may be expected to be
completed.

2. Landlord’s Work. “Landlord’s Work” shall mean the work described on Schedule
1 to this Work Letter. Tenant acknowledges that, except for any items to be set
forth on the Punch List, Landlord’s Work shall be deemed to have been completed.

3. Vertical Transportation. Tenant shall be permitted to use the freight
elevators subject to Exhibit C attached to the Lease and with the benefit of the
provisions of Section 10.4(b) of the Lease. Tenant acknowledges that Tenant’s
use of freight elevators is subject to the reasonable requirements for the use
of the freight elevators in connection with (a) the operation of the Building
and (b) other work being performed by or on behalf of other tenants in the
Building.

 

E. Access by Tenant and Cooperation by Landlord and Tenant.

1. Tenant acknowledges that Tenant’s contractors and contractors performing work
for Landlord and for other tenants in the Building may at times be working in
the Premises and the Building simultaneously. Landlord and Tenant agree to
cooperate with each other with regard to the performance and sequencing of work
within the Premises and in the Building. Tenant agrees to comply with all
reasonable procedures established by Landlord to coordinate Tenant’s Initial
Alterations with other work in the Building so as not to interfere or delay such
work and such other reasonable procedures established by Landlord

 

D-5



--------------------------------------------------------------------------------

which relate to such work. Notwithstanding the foregoing, Landlord shall use
commercially reasonable efforts to ensure that Tenant has the necessary access
to the loading docks and freight elevators in order to perform Tenant’s Initial
Alterations on a timely basis.

2. In connection with any access by Tenant to the Building the following shall
apply: (a) Tenant shall provide security in the Premises; (b) prior to the time
that Tenant enters the Premises for the purposes set forth above, Tenant shall
deliver to Landlord certificates of insurance or other satisfactory evidence of
Tenant’s compliance with the insurance requirements set forth on Schedule 2
attached hereto; (c) Tenant and its contractors shall remain responsible for the
scheduling and transportation of materials and equipment used in the performance
of Tenant’s Initial Alterations, and for the removal from the Building of waste
and debris (including, without limitation, all refuse, tools and equipment)
resulting from the performance of Tenant’s Initial Alterations by Tenant’s
contractors; (d) Tenant shall not cause any damage to the Premises, the
Building, any other space in the Building or work of other tenants in the
Building and shall use reasonable and customary efforts to protect the Premises,
the Building and work being performed by or on behalf of others tenants in the
Building from damage by Tenant’s contractors, subcontractors and movers, and
(subject to Section 11.4 of the Lease) shall pay for any replacements, repairs
or extra cleaning necessitated by any damage caused by Tenant or such
contractors or subcontractors or the moving by contractors, subcontractors,
movers or other agents of Tenant of fixtures, equipment, furnishings, furniture
and other property into or out of the Premises; (e) Tenant shall (subject to
Section 11.4 of the Lease) defend, indemnify and hold Landlord harmless from and
against any and all losses and/or claims arising from any negligence of Tenant
and Tenant’s general contractor or construction manager, and their respective
contractors, subcontractors, engineers, architects, decorators, servants, agents
or employees in connection with the performance of Tenant’s Initial Alterations.
If Tenant shall fail to comply with any of the requirements of this Section E.2,
Landlord may, at its option, perform such act on Tenant’s behalf, at Tenant’s
sole cost and expense. Tenant shall, within thirty (30) days of demand therefor,
with interest at the Applicable Rate commencing from such thirtieth (30th) day,
reimburse Landlord for all reasonable costs and expenses incurred by Landlord in
connection with Landlord’s performance of any act required by this Section E.2.

3. Tenant shall not, directly or indirectly, engage any third party contractor,
mechanic or laborer in the Premises, even if such Person is an Approved
Contractor, or use any materials in connection with such Tenant’s Initial
Alterations in a manner, which would disturb harmony with any trade engaged in
performing any other work in the Building (including, without limitation, the
creation of any work slowdown, sabotage, strike, picket or jurisdictional
dispute) or create any actual or anticipated interference with the operation of
the Building or construction in other space in the Building or construction
being performed by or on behalf of other tenants in the Building. Tenant shall
immediately stop the performance of any Tenant’s Initial Alterations, or the use
of any materials in

 

D-6



--------------------------------------------------------------------------------

connection with such Tenant’s Initial Alterations or use of any third party
contractor, mechanic or laborer if Landlord notifies Tenant that continuing such
Tenant’s Initial Alterations or employing such third party contractor, mechanic
or laborer would so disturb harmony with any trade engaged in performing any
other work in the Building or create any actual interference with the operation
of the Building, construction in other space in the Building or construction
being performed by or on behalf other tenants in the Building.

 

F. Landlord and Tenant Construction Obligations.

1. All required testing, adjusting and balancing of the mechanical plant of the
Building and base building mechanical, electrical, plumbing, fire protection,
fire safety and sprinkler systems serving the Premises, shall be conducted at
such times as reasonably scheduled by Landlord or when required by Governmental
Authorities (it being understood that Tenant shall cooperate with Landlord and
the testing entity in connection with such testing, adjusting or balancing).

2. Tenant’s Representative shall provide administration of Tenant’s Initial
Alterations and is authorized to act on behalf of Tenant. Tenant’s
Representative shall give instructions and consents to Landlord. Tenant may
substitute Tenant’s Representative on ten (10) days’ prior written notice to
Landlord.

3. Landlord and Tenant’s Representative shall schedule and attend regular
project meetings at the Building (or such other location as shall be mutually
acceptable to all parties) with Tenant’s Architect, Tenant’s project manager,
Landlord and other of Tenant’s and Landlord’s consultants, at such times as the
parties shall mutually agree.

4. All work performed pursuant to this Work Letter, whether by Landlord or by
Tenant and any other work performed by Landlord in the construction of the
Building, shall be performed diligently, in a good and workerlike manner, with
only first class materials, free of all mechanics’, materialmen’s or other liens
and in compliance with all Legal Requirements and requirements of Governmental
Authorities.

5. All schedules attached to this Work Letter are hereby incorporated herein by
reference. In the event of any conflict between the provisions of the Lease,
this Work Letter, the schedules attached hereto and the exhibits to the Lease,
the provisions of this Work Letter shall prevail.

 

G. Miscellaneous.

1. Notwithstanding anything to the contrary contained herein, Tenant shall
comply with the provisions of the Underlying Lease with respect to the
performance of any Alterations (including, without limitation, Sections 18.1 and
18.2 thereof) and shall not commence any work until a TAA with respect to such
Alterations, and the plans and specifications forming a part thereof, covering
such work have been finally approved by the Port Authority.

 

D-7



--------------------------------------------------------------------------------

2. All disputes in respect of this Work Letter shall be resolved by expedited
procedures arbitration in accordance with Article 34 of the Lease.

 

D-8



--------------------------------------------------------------------------------

SCHEDULE 1

LANDLORD’S WORK

 

A. Architectural Design.

1. Typical Floor Condition.

(a) Core Walls. All core walls are provided “as is”. All column enclosures are
to be provided by Tenant. All exposed interior curtain wall enframement are
provided with factory applied paint finish.

(b) Typical Core Finishes. All common core mechanical rooms, electric closets,
telecommunications closets, and stairs are delivered painted, with fluorescent
lighting, as required.

(c) Floor Levelness. Floors will be provided substantially at the levelness set
forth on the survey attached as Schedule 3 to this Work Letter.

(d) Elevator Lobby Floor. Typical floor elevator sills are set + 1/2” above the
0’-0” benchmark elevation for each floor. Elevator lobby floor slabs are
depressed 3” below the 0’-0” benchmark elevation of each floor to accept Tenant
floor finish. Floor slab depression shall terminate at the edge of the core wall
on each floor.

(e) Doors & Frames. Base building standard doorframes for the New Tower Building
are welded hollow metal, 3’-0” x 8’-0” unless otherwise noted. Core doors are
hollow metal. All doors and frames are prime painted for application of Tenant
finishes. Landlord shall furnish and install mechanical seals on all MER doors.

(f) Building Standard Hardware. Building standard hardware for the New Tower
Building are Corbin Ruswin ML-2000 series lever handles, US 26d finish, painted
ball bearing hinges, door stops and door closers as required by Code.

(g) Signage. Landlord to provide Code required egress signage in all Common
Areas.

(h) Fire Stairs. Concrete floor finish, painted metal pipe railings, painted
walls, surface mounted fluorescent lighting with battery backup and emergency
power connections.

(i) Typical Office Ceiling Heights. The New Tower Building is designed to permit
installation of 9’-6” high ceilings in perimeter offices and 9’-0” high ceilings
in the balance of the office areas with the exceptions of the cross corridor.

 

D-Schedule 1-1



--------------------------------------------------------------------------------

2. Toilet Room Design.

(a) Design Description. Typical floor toilet rooms are provided with 2” x 2”
ceramic tile floors and full height ceramic tile walls on wet walls only,
painted gypsum drywall ceilings, cove lighting at mirrors and toilets. Base
building toilet rooms for the New Tower Building to comply with all requirements
of the Americans with Disabilities Act. Tenant, at tenant’s cost and expense,
shall be permitted to connect any private toilets into the Building’s toilet
exhaust system, assuming the same are within code and capacity of the Building’s
toilet exhaust system.

(b) Toilet Fixtures. Wall mounted vitreous china water closets, urinals and
counter top lavatory fixtures, quantity in accordance with Code requirements.
All water closets, urinals and lavatories to be equipped with electronic flush
and faucets.

(c) Vanities. Granite, with under-counter vitreous china lavatories with
electronic operated faucets. Full height mirrors at vanities.

(d) Toilet Partitions. Ceiling mounted, stainless steel metal partitions.

(e) Accessories. Brushed stainless steel accessories.

(f) Janitor Closet. A janitor’s closet is provided on each floor.

3. Main Lobby Design.

(a) Finishes. The ground floor lobby is finished in a combination of stone,
stainless steel wall panels and glass.

(b) Security. All New Tower Building visitors will pass through the Landlord’s
security system at the ground floor. All tenants and visitors will enter the New
Tower Building through security turnstiles at the ground floor lobby adjacent to
a security desk and visitor registration desk.

 

B. Structural Design. Each floor contains fifty (50) pounds of “live load” per
square foot.

 

C. Mechanical Design.

1. HVAC.

(a) Design. The Building HVAC System is designed to support the following
conditions in the office areas:

(i) Temperature and Humidity Conditions:

 

•  

Summer: Outside Air: Dry bulb 95°F

 

D-Schedule 1-2



--------------------------------------------------------------------------------

Wet bulb 75°F.

Inside Air: Dry bulb 75°F.

Wet bulb 62.5°F. (50% R.H. maximum)

 

•  

Winter: Outside Air: Dry bulb 0°F.

*Inside Air: Dry bulb 72°F.

*No humidification is provided.

(ii) Office Cooling Design Loads:

The Building Systems are designed to provide the above referenced conditions
based on the following Tenant loads:

 

•  

Five (5) watts per usable square foot for lighting and equipment.

 

•  

One (1) person per one hundred and fifty (150) usable square feet.

 

•  

Twenty (20) cfm per person of outside air.

 

•  

Solar and transmission loads (assumes use of window blinds).

(b) Heating Systems:

(i) The New Tower Building will be heated by finned tube heating elements,
within a custom architectural enclosure located at the base of the façade wall
of each office floor. The system will be fed by supply and return loops serving
water risers at the perimeter columns and will be piped in a reverse return
arrangement.

(ii) Hot water for the office heating systems will be generated via two (2) sets
of steam-to-hot water shell-and-tube heat exchangers and matching circulating
pumps. The average operating supply water temperature will be 180 degrees
Fahrenheit with a 20 degree Fahrenheit temperature differential, and will be
automatically reset via an outdoor air thermostat.

 

D. Electrical.

1. Design. Typical office floors are designed to support an electrical load of
eight (8) watts demand load per usable square foot per floor via two (2) 265/460
volt bus risers to serve each floor. Subject to the terms of the Lease and
approval by the Landlord, Tenant may at the Tenant’s sole cost and expense,
install a supplemental buss tap on such floor to accept a maximum of two
(2) watts demand per usable square foot of additional equipment power on such
floor

 

D-Schedule 1-3



--------------------------------------------------------------------------------

provided that the average electrical load across all floors of the Premises does
not exceed eight (8) watts demand load per usable square foot.

2. Systems.

(a) 277/480V buss duct distribution system for office space. Typical floor
electrical closets are sized to accept Landlord supplied high voltage panel
sized at 4.0 watts per usable square foot and Landlord supplied transformer
sized to transform 4.0 watts per usable square foot from 277/480V to 120/208V
with Tenant supplied utility panels in addition to Landlord supplied panels as
noted above, sized for the load density.

(b) A base building generator system for the New Tower Building is provided to
serve the base building life safety system for the New Tower Building in
accordance with Code requirements. Landlord will furnish and install emergency
power capacity of 0.25 watt per usable square foot for connection of Tenant’s
emergency egress lighting from the New Tower Building’s emergency generator.
Tenants are permitted to connect to emergency circuits to the base building
emergency lighting for the New Tower Building riser panels, which are in
electrical closets, approximately every tenth (10th) floor through Tenant
provided transfer relays.

3. Metering. Except as otherwise set forth in the Lease, all electric lighting
and power usage on the floor will be metered through submeters (i.e., lighting,
equipment power, DX unit, core toilets, local domestic hot water electric heater
and electric and telecommunications closet lighting). On multi-tenanted floors,
core and shell circuits shall be transferred by the Tenant to the Tenant’s
submetered panels.

4. Floor Distribution. Floor distribution will be via overhead distribution.
Poke through connections will be permitted only as approved by Landlord. Tenant
shall have the right to chop in floor boxes for conference room tables, subject
to Landlord’s approval. Floor trenching is prohibited. Poke through connections
are prohibited on portions of the fifth (5th) floor of the Building.

5. Telecommunications. The base Building is provided with two (2) separate
points of entry (POE) for telecommunications services for the New Tower
Building. Connection of Tenant’s telecommunications service provider shall be
coordinated with the Landlord.

 

E. Plumbing.

1. Toilet fixture quantities based on Code requirements. Handicapped fixtures (a
minimum of one (1) water closet and one (1) lavatory) will be provided in each
men’s and women’s toilet facility.

2. Each floor shall have 4” soil and 3” vent plugged outlets, and 2” valved and
capped cold-water outlets at multiple locations. Subject to Lease terms,

 

D-Schedule 1-4



--------------------------------------------------------------------------------

Tenant shall be permitted at Tenant’s sole cost and expense to connect to the
cold water line, sanitary and vent outlets.

 

F. Fire Protection.

1. Sprinkler Systems. The New Tower Building is designed to support a fully
sprinklered building with a sprinkler zone floor control valve assembly on each
floor. Tamper switches and alarm flow switches will be furnished and installed
by Landlord. Sprinkler valve assembly will be connected to combined fire
standpipe risers and main. The sprinkler floor control valve assembly locations
will alternate between two (2) risers at each floor. Each floor will have a
capped connection at the core for connection of the Tenant’s final engineered
system.

2. Fire Stopping. Landlord to provide all fire stopping of existing floor
penetrations as required by Code.

3. Standpipe System. Standpipe risers are provided complete with 2-1/2” diameter
or applicable fire department valve with reducers to 1-1/2” diameter with fire
hoses. Two (2) fire hose stations, one (1) in each stair, are provided per
floor.

4. Fire Extinguishers. Landlord to provide wall mounted 10-lb. dry chemical
and/or CO2 type fire extinguisher in all mechanical, electrical and other base
building rooms in the New Tower Building as required by Code.

5. Fire Alarm System.

(a) Core Areas. Landlord has provided a fire detection, smoke detection,
elevator recall, alarm and voice communication, annunciation and floor warden
communication system as a part of the New Tower Building Class E system for all
base building areas in the New Tower Building.

(b) Tenant Areas. Landlord has provided local panels in the core area and points
adequate to connect Tenant supplied fire alarm speaker/strobe devices for normal
office occupancy on the basis of one (1) speaker/strobe unit per eight hundred
(800) usable square foot and six (6) alarm input/output or control points per
floor, in addition to all points required for core and shell connection.

 

G. Building Management System.

1. The New Tower Building is designed with a DDC-type building management system
(BMS) by Carrier Control Technologies to control and operate the Building
Systems, including, but not limited to, the HVAC system, energy management
devices, after-hours air conditioning control, other programmable building
controls, condenser water supply temperature, control of typical floor packaged
AC units via factory mounted DDC control panels. All DDC panels are networked to
Landlord’s BMS System

 

D-Schedule 1-5



--------------------------------------------------------------------------------

2. Landlord shall provide two (2) points per floor for connection of Tenant’s
systems.

 

H. Vertical Transportation Systems. The New Tower Building will be served by a
total of twenty-nine (29) three thousand five hundred (3,500) pound capacity
high-speed Otis elevators with speeds ranging from seven hundred (700) to one
thousand four hundred (1,400) feet per minute. The elevators are grouped into
five (5) separate zones, with crossover floors to accommodate multi-floor
tenants. The elevators are provided with state-of-the-art microprocessor
controlled dispatch systems which will provide elevator service with average
wait times under thirty (30) seconds. The New Tower Building will also contain
three (3) service elevators, two (2) of which are rated at six thousand
(6,000) pounds in capacity and one (1) rated at four thousand (4,000) pounds in
capacity with twelve (12) foot high cabs and four (4) foot six (6) inch wide
doors.

 

D-Schedule 1-6



--------------------------------------------------------------------------------

SCHEDULE 2

INSURANCE REQUIREMENTS

Insurance Limits and Coverage:

Unless otherwise notified by Landlord, the amounts and types of insurance shall
conform to the minimum terms, conditions, and coverages of Insurance Services
Office (ISO) policies, forms, and endorsements. Tenant shall cause, by execution
of written contract, Tenant’s general contractor and all subcontractors and
Tenant’s Architect to name Landlord as an additional insured, including
Additional Insured for Completed Operations (applicable to contractors) on all
of policies referred to below except Workers’ Compensation and Professional
Liability, where applicable.

All self-insured retention’s or deductibles shall be Tenant’s sole
responsibility.

Commercial General Liability: Tenant shall cause Tenant’s general contractor and
all subcontractors and Tenant’s Architect to maintain commercial general
liability insurance covering all operations by or on behalf of Tenant on an
occurrence basis against claims for personal injury (including bodily injury and
death) and property damage (including loss of use). Such insurance shall have
these minimum limits and coverage:

 

1.      Minimum Limits:

 

$5,000,000 each occurrence (except for Tenant’s Architect, $1,000,000 each
occurrence)

 

$5,000,000 general aggregate with dedicated limits per project site

 

$5,000,000 products and completed operations aggregate

2.      Coverages:

 

1986 (or later) ISO commercial general liability form

 

Products and completed operations coverage maintained for at least 3 years
following acceptance of the work by Landlord

 

Blanket contractual liability

 

Fire damage legal liability in an amount equal to the value of Tenant’s floor
area

 

Severability of interest

 

Underground explosion and collapse coverage shall not be excluded (Tenant’s
contractor shall carry)

 

Personal injury

 

Incidental Medical Malpractice

 

D-Schedule 2-1



--------------------------------------------------------------------------------

 

Blanket Waiver of Subrogation

 

Additional Insured endorsement, including completed operations

Automobile Liability: Tenant’s general contractor and Tenant’s Architect shall
maintain business auto liability covering liability arising out of any auto
(including owned, hired, and non-owned autos).

 

A.     Minimum Limits:

  $2,000,000 Combined Single Limit each accident (except for Tenant’s Architect,
$1,000,000 Combined Single Limit each accident)

B.     Coverages:

  Additional insured endorsement   Waiver of subrogation in favor of the
Landlord with regard to Tenant’s liability

Workers’ Compensation: Tenant, Tenant’s general contractor and Tenant’s
Architect shall maintain workers’ compensation and employer’s liability
insurance.

 

Minimum Limits:

 

Workers’ Compensation - statutory limits

 

Employer’s Liability:

 

$2,000,000 bodily injury for each accident

 

$2,000,000 bodily injury by disease for each employee

 

$2,000,000 bodily injury disease aggregate

Policy must contain waiver of subrogation in favor of the Insured Parties.

Umbrella/Excess Liability: Tenant and Tenant’s general contractor shall maintain
umbrella/excess liability insurance on an occurrence basis in excess of the
underlying insurance previously described which is at least as broad as each and
every one of the underlying policies. The amounts of insurance previously
described may be satisfied by Tenant or Tenant’s general contractor purchasing
coverage for the limits specified or by any combination on underlying and
umbrella limits.

 

Minimum Limits:

 

Tenant: $5,000,000 combined single limit and annual aggregate per project site

 

Tenant’s general contractor: $20,000,000 combined single limit and annual
aggregate

All coverages including Commercial General Liability and Umbrella Liability
provided by Tenant’s general contractor’s and subcontractor’s and architect’s
insurance policies shall be primary insurance and shall not be considered
contributory insurance with any

 

D-Schedule 2-2



--------------------------------------------------------------------------------

insurance policies of Landlord (or other Insured Parties) and for the purposes
of the Lease these insurance coverages will apply as if the other insurance
available to the Insured Parties that covers such parties as “named insured” do
not exist.

In order to ensure vertical erosion of the liability limits provided, Landlord
reserves the right to review Tenant’s general contractor’s and subcontractor’s
liability (primary and excess) policy language (for all liability policies) and
require Tenant’s general contractor and its subcontractors to endorse such
policies to clarify the hierarchy of policies in the event of a claim. Any
additional premiums charged to Tenant’s general contractor for those
endorsements are solely Tenant’s general contractor’s responsibility and such
costs shall not be passed on to Landlord.

Architect Professional Liability: Tenant’s Architect shall purchase and maintain
professional liability insurance as follows:

 

A.     Limits:

  $1,000,000 each claim and annual aggregate

B.     Coverages:

  1. Insureds interest in joint ventures, if applicable   2. Punitive damages
coverage (where not prohibited by law)   3. Limited contractual liability   4.
Retroactive date prior to the commencement of work   5. Extended reporting
period of thirty-six (36) months.

Contractor’s Pollution Liability: When remediation or abatement is included in
the work, Tenant shall cause its contractor to purchase, or cause to be
purchased, a policy covering third party injury and property damage claims,
including cleanup costs, as a result of pollution conditions arising from
contractor’s operations and completed operations. Completed operations coverage
will remain in effect for not less than three (3) years after final completion.
Landlord shall be named as an additional insured and the policy shall have a
retroactive date before the commencement of the work. The limits of coverage
shall not be less than:

 

  a. $1,000,000 each occurrence

 

  b. $1,000,000 aggregate

Contractor, subcontractor and subcontractors should further be required to
maintain any other such coverage as might be required by law (i.e., Disability,
Unemployment, etc.).

 

D-Schedule 2-3



--------------------------------------------------------------------------------

SCHEDULE 3

FLOOR LEVELNESS SURVEY

[see attached]

 

D-Schedule 3-1



--------------------------------------------------------------------------------

D-Schedule 3-1

[Levelness Surveys of Floors 47-49]



--------------------------------------------------------------------------------

EXHIBIT E

PREMISES

The floor plan which follows is intended solely to identify the general location
of the Premises, and should not be used for any other purpose. All areas,
dimensions and locations are approximate, and any physical conditions indicated
may not exist as shown.

[see attached]

 

E-1



--------------------------------------------------------------------------------

Exhibit E

[Floor Plans]



--------------------------------------------------------------------------------

EXHIBIT F

FIXED RENT

 

(a)

From the Commencement Date through and including the day preceding the fifth
(5th) anniversary of the Rent Commencement Date, Seven Million Two Hundred
Ninety-Seven Thousand Thirty-Eight and 00/100 Dollars ($7,297,038.00) per annum;

 

(b)

From the fifth (5th) anniversary of the Rent Commencement Date through and
including the day immediately preceding the tenth (10th) anniversary of the Rent
Commencement Date, Eight Million Twenty-Six Thousand Seven Hundred Forty One and
80/100 Dollars ($8,026,741.80) per annum;

 

(c)

From the tenth (10th) anniversary of the Rent Commencement Date through and
including the day immediately preceding the fifteenth (15th) anniversary of the
Rent Commencement Date, Eight Million Eight Hundred Twenty-Nine Thousand Four
Hundred Fifteen and 98/100 Dollars ($8,829,415.98) per annum; and

 

(d)

From the fifteen (15th) anniversary of the Rent Commencement Date through and
including the Initial Expiration Date, Nine Million Seven Hundred Twelve
Thousand Six Hundred Nine and 20/100 Dollars ($9,712,609.20) per annum.

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

CLEANING SPECIFICATIONS

 

I. DAY CLEANING

 

  A. Public & Commons Areas - Daily Services

 

  1. Clean and police all public areas of the New Tower Building including but
not limited to lobby, corridors, elevators, sidewalks, curbs, stairs, utility
and loading dock areas.

 

  2. Police and maintain elevator cabs.

 

  3. Keep entrance door glass and frames in clean condition.

 

  4. Clean and polish standpipes and sprinkler Siamese connections.

 

  5. Wipe down all exterior metal, marble, and similar material up to first
horizontal level as required.

 

  6. Inspect and police all men’s and ladies’ lavatories on all floors
throughout the New Tower Building, refilling as needed all toilet tissue
holders, paper towel dispensers and soap dispensers.

 

  7. Set out mats in inclement weather, keep in clean condition.

 

II. NIGHTLY SERVICES

 

  A. Main Entrance Lobby

 

  1. Dust sweep flooring with specially treated cloths to insure dust-free
floors.

 

  2. Wash ceramic tile, marble and terrazzo flooring in the New Tower Building
entrance and foyers.

 

  3. Damp mop and spot clean resilient tile floors.

 

  4. Wax, buff and apply sealer on floor finish as required.

 

  5. Wipe down all metal and glass surfaces in the lobby interior using
appropriate cleaner.

 

  6. Dust lobby decorative motif and clean protection glass.

 

  7. Clean entrance and lobby glass doors including mirrors.

 

G-1



--------------------------------------------------------------------------------

  8. Wipe clean all monitoring devices and telephone units.

 

  9. Wash all rubber mats and vacuum wool or nylon runners when down.

 

  B. Elevator Cabs

 

  1. Clean saddles, door and frames of elevators at lobby.

 

  2. Remove all gum, foreign matter and unauthorized writing from elevators.

 

  3. Clean metal and sides of elevator cabs.

 

  4. Wash and refinish resilient floor in elevator, and if carpeted, vacuum and
spot clean.

 

  C. Public Areas (if multi-tenant floors)

 

  1. Maintain public area walls in clean condition. Public areas shall also
include elevator lobbies on multiple tenant floors.

 

  2. Vacuum clean all carpets in public areas. If flooring, sweep floors with
treated mop to maintain in clean condition throughout the public areas.

 

  3. Inspect and maintain cleanliness of fire hoses, extinguishers and other
similar equipment.

 

  4. Remove finger marks from all doors and elevator cabs.

 

  D. Tenant Office Areas (including elevator lobbies)

 

  1. Sweep all uncarpeted flooring using chemically treated dust mop to prevent
dust dispersion.

 

  2. Carpet sweep carpeted areas and rugs four (4) nights each week and vacuum
once each week, moving light furniture other than desks, file cabinets, etc.

 

  3. Hand dust and wipe clean with a treated cloth, mitt, or duster, all
furniture, file cabinets, desk lamps, window sills and convector enclosed tops.

 

  4. Move and dust under all desk equipment and phones, replacing and dusting
said equipment with approved anti-bacterial cloth.

 

  5. Scour and wash clean all water coolers and fountains.

 

  6. Clean all glass furniture tops.

 

G-2



--------------------------------------------------------------------------------

  7. Empty and clean all waste basket and disposal receptacles and remove waste
to designated areas of the New Tower Building.

 

  8. Remove all smudges, finger marks and other marks from painted surfaces on
doors and areas around electrical light wall switches and door jambs.

 

  E. Lavatories

 

  1. Scour, wash and disinfect all basins, bowls and urinals with approved
germicidal detergent solution using spray tank method.

 

  2. Wash and disinfect both sides of all toilet seats with approved germicidal
detergent solution.

 

  3. Wash and polish with a non-acid polish all mirrors, powder shelves, bright
work and enamel surfaces, etc. including flushometers, piping and toilet scat
hinges.

 

  4. Hand dust and wash all partitions, dispensers and receptacles.

 

  5. Sweep and wash all lavatory flooring with an approved disinfectant.

 

  6. Empty and clean all paper towels, sanitary disposal receptacles,
transporting waste to the designated location.

 

  7. Fill all toilet tissue holders, paper towel dispensers, sanitary napkin and
soap dispensers.

 

III. WEEKLY SERVICES

 

  A. Main Entrance Lobby

 

  1. Dust all lobby walls.

 

  2. Hand dust all louvers and ventilating louvers.

 

  3. Remove all finger marks from all painted surfaces near light switches,
entrance doors and the like.

 

  B. Elevator Cabs

 

  1. Clean saddles and frames on floors above and below the main lobby.

 

  2. Clean lights in cabs.

 

  3. Dust elevator doors above lobby.

 

G-3



--------------------------------------------------------------------------------

  C. Tenant Office Areas

 

  1. Vacuum all carpet areas including common areas.

 

IV. MONTHLY OR QUARTERLY CLEANING

 

  A. Main Entrance Lobby (Quarterly)

 

  1. High dust all electrical and air-conditioning ceiling fixtures.

 

  B. Elevators (Monthly)

 

  1. Shampoo carpets using extraction vacuum method.

 

  C. Public Areas (if multi-tenant floors) (Monthly)

 

  1. Wash, strip and refinish all floors in freight areas and elevator lobbies
on multiple-tenant floors.

 

  D. Tenant Office Area (Quarterly)

 

  1. Hand dust all pictures, frames, charts, graphs and similar wall hangings
not reached in nightly or weekly cleaning.

 

  2. Dust venetian blinds.

 

  3. Dust surfaces not reached in nightly cleaning above 5 feet.

 

  4. Dust overhead pipes, air-conditioning louvers and ducts, etc.

 

  E. Lavatories (base building) (Monthly)

 

  1. Machine scrub flooring.

 

  2. Hand dust, clean and wash all tile walls.

 

  3. High dust lights, walls, grilles, etc.

 

  4. Dust all lighting fixtures.

 

  5. Wash and wipe down all metal partitions.

 

G-4



--------------------------------------------------------------------------------

V. PEST CONTROL

 

  1. Pest Control treatment in all public areas, lavatories on multi-tenant
floors, and service sink rooms will be done once a month. All service will be
rendered by operators licensed by Board of Health of the City of New York.

 

VI. WINDOW CLEANING

 

  1. Cleaning of the inside surface of the windows from the main floor to the
roof will be done as required by Tenant, but not more than four (4) times per
year.

 

  2. Cleaning of the outside surface of the windows from the main floor to the
roof will be done three (3) times per year.

General Note

The cleaning specification described above shall be rendered as scheduled but
only on Monday through Friday excluding union and legal holidays. Areas not
covered as part of normal cleaning services are:

 

  1) Special Concession Areas

 

  2) Private dining rooms, cafeterias, kitchens, bathrooms or shower rooms or
athletic facilities.

 

G-5



--------------------------------------------------------------------------------

EXHIBIT H

APPROVED CONTRACTORS

GENERAL CONTRACTORS

 

ACC Construction Corporation

6 East 32nd Street, 7th Floor

New York, NY 10016

  

Ms. Nancy Erardi

212-810-4296 – phone

212-686-9332 – fax

Ambassador Construction Company

317 Madison Avenue

New York, NY 10017

  

Mr. Cory Koven

212-922-1020 – phone

212-949-9762 – fax

Americon

44 West 18th Street

New York, NY 10011

  

Mr. Thomas Prince

212 274-0190 – phone

212 274-0199 – fax

AragonGeneral Contractors

& Construction Managers

142 West 57th Street, 9th Floor

New York, NY 10019

  

Mr. Richard Hartz

212 937-9600 – phone

212 937-9606 – fax

Cross NY

114 Fulton Street – Suite 2E

New York, NY 10038

  

Mr. Michael Goldberg

212-608-0100 – phone

212-608-0713 – fax

Henegan Construction

250 West 30th Street

New York, NY 10001

  

Mr. Paul Bryce

212-947-6441 – phone

212-643-1053 – fax

Hunter Roberts

102 Madison Avenue - 2nd Floor

New York, NY 10016

  

Ms. Joan Gerner

212-321-6800 – phone

212-321-6990 – fax

JT Megan

44 West 28th Street

New York, NY 10001

  

Mr. Bob Shineman

212-790-4200 – phone

212-790-4201 – fax

Kennedy Construction, LLC

10 Rockefeller Plaza Suite 900

New York, NY 10020

  

Mr. Christopher Kennedy

917-692-1065 – phone

212-246-2945 – fax

Plaza Construction

   Mr. Steven Fisher

 

H-1



--------------------------------------------------------------------------------

260 Madison Avenue

New York, NY 10016

 

R.C. Dolner, LLC

15-17 East 16th Street – 2nd Floor

New York, NY 10003

 

Structure Tone, Inc.

770 Broadway

New York, NY 10003

 

Tri-Star Construction Corp. (Case by Case)

770 Lexington Avenue

New York, NY 10021

 

Turner Interiors

375 Hudson Street

New York, NY 10014

  

212-849–4800 – phone

212-849-4855 – fax

 

Mr. Stu Koshner

212-645-2190 – phone

212-531-8680 – fax

 

Mr. Mike Neary

212-481-6100 – phone

212-725-1119 – fax

 

Mr. Sal Bellino

212-486-0808 – phone

212-754-0284 – fax

 

Mr. John Thomann

212-229-6215 – phone

212-229-6247 – fax

SUB-CONTRACTORS

BUILDING MANAGEMENT SYSTEM

 

AutomatedLogic

335 Broad Street

Clifton, NJ 07013

 

Carrier Corporation

516 West 34th Street

New York, NY 10001

 

Computrols, Inc

221 Bark Drive C-5

Harvey, LA 70058

 

Johnson Controls, Inc.

777 Terrance Avenue

Hasbrouck Heights, NJ 07604

 

Siemens Building Technologies

19 Chapin Road – Building B200

Pine Brook, NJ 07058

  

Mr. Matthew D. Devins

917-560-1189 – phone

973-569-4701 – fax

 

Mr. Matt Devins

973-774-0966 – phone

860-660-8125 – fax

 

Mr. Ryan Lancaster

917-681-4748 – phone

917-677-8571 – fax

 

Mr. Michael C. Revock

201-462-5325 – phone

201-462-0701 – fax

 

Mr. Richard Dillon

973-396-4136 – phone

973-575-7968 – fax

MECHANICAL

 

H-2



--------------------------------------------------------------------------------

BP Mechanical

83-40 72nd Street

Glendale, NY 11385

 

Donnelly Mechanical Corp

96-59 222nd Street

Queens Village, NY 11429-1313

 

Falk Technical Service Corp.

227 West 19th Street

New York, NY 10011

 

Henick-Lane, Inc.

49-22 49th Street

Long Island City, NY 11101

 

Kaback Enterprises, Inc.

45 West 25th Street

New York, NY 10010

 

Penguin Air Conditioning

26 West Street

Brooklyn, NY 11222

 

P.J. Mechanical

135 West 18th Street

New York, NY 10011

 

Power Cooling, Inc.

43-43 Vernon Blvd.

Long Island City, NY 11101

 

RJR Mechanical, Inc

58-09 28th Avenue

Woodside, NY 11377

 

Sound Air Conditioning

58 Old Stewart Ave. Garden City Park

New York, NY 11040

  

Mr. Ed Tarnaswski

718-383-2100 – phone

718-383-5598 – fax

 

Mr. Daniel T. Donnelly

718-886-1500 – phone

718-886-7727 – fax

 

Mr. Salvatore Manfredonia

212-924-6900 – phone

212-462-4933 – fax

 

Mr. Ernie Henick

718-786-7277 – phone

718-482-1625 – fax

 

Mr. John Murphy

212-645-5100 – phone

212-645-8962 – fax

 

Mr. Paul Shields

718-706-2558 – phone

718-706-2565 – fax

 

Mr. Peter Pappas, Jr.

212-243-2555 – phone

212-924-7148 – fax

 

Mr. Lloyd Larsen

718-784-1300 – phone

718-937-8418 – fax

 

Mr. Anthony Fattorusso

718-204-1380 – phone

718-204-4843 – fax

 

Mr. Steven Marentis

718-343-3825 – phone

516-747-5994 – fax

PLUMBERS

 

American Contracting Comany, Inc.

538 West 35th Street

New York, NY 10001

  

Mr. Richard Silver

212-736-6618 – phone

212-465-1734 – fax

 

H-3



--------------------------------------------------------------------------------

Breslaw & Sons

559 West 45th Street

New York, NY 10036

 

Geoffrey A. Lagas & Associates, Inc.

630 Fifth Avenue – Sub-Basement #101

New York, NY 10111

 

L.A.B. Plumbing

530 West 50th Street

New York, NY 10019

 

MJM Plumbing & Heating Company, Inc.

268 West Street

New York, NY 10013

 

Pace Plumbing Corp.

41 Box Street

Brooklyn, NY 11222

 

Par Plumbing Company, Inc.

60 North Prospect Avenue

Lynnbrook, NY 11563

 

S.B.A.

23-30 50th Avenue

Long Island City, NY 11101

  

Mr. Michael Breslaw

212-265-4023 – phone

212-265-4141 – fax

 

Mr. Paul Lagas

212-586-7065 – phone

212-586-7365 – fax

 

Mr. Richard Bisso

212-246-9690 – phone

212-581-7365 – fax

 

Mr. Michael Carbone, Sr.

212-966-2444 – phone

212-966-0031 – fax

 

Mr. Adam Levy

718-389-6100 – phone

718-383-6335 – fax

 

Mr. Marty Levine

212-926-1088 – phone

516-593-9089 – fax

 

Mr. Steven Verderame

718-786-1100 – phone

718-361-5327 – fax

SPRINKLER SYSTEM

 

ABCO-Peerless

81 Seaview Blvd.

Port Washington, NY 11050

 

Aggressive Fire Protection

45 West 25th Street

New York, NY 10010

 

Island Fire Sprinkler, Inc (Case by Case)

81 Keyland Ct.

Bohemia, NY 11716

 

Pace Plumbing Corp.

41 Box Street

  

Mr. Tim Bowe

516-294-6850 – phone

516-294-6823 – fax

 

Mr. Chris Lopino

212-645-5100 – phone

212-645-8962 – fax

 

Mr. Brian McMahon

631-472-4500 – phone

631-472-6800 – fax

 

Mr. Adam Levy

718-389-6100 – phone

 

H-4



--------------------------------------------------------------------------------

Brooklyn, NY 11222

 

Rail Sprinkler

601 Merrick Road

Lynbrook, NY 11563

 

Sirina Fire Protection

151 Herricks Road

Garden City, NY 11040

  

718-383-6335 – fax

 

Mr. David Israel

516-593-2000 – phone

516-593-9634 – fax

 

Mr. Rocco Abbate

516-942-0400 – phone

516-942-0415 – fax

ELECTRICIAL

 

Absolute Electrical Contracting, Inc

(Case by Case)

One Cross island Plaza

Rosedale, NY 11422

  

Mr. Joseph Rutigliano

718-527-1577 – phone

718-276-8501 – fax

ADCO Electric (Case by Case)

201 Edward Curry Ave.

Staten Island, NY 10314

 

Allran Electric of NY, Inc.

120 Broadway

New York, NY 10271

 

Atlas Acon Electric Co.

30-40 48th Avenue

New York, NY 10013

 

Belway Electric NYC

38 East 29th Street – 8th Floor

New York, NY 10016

 

Broadway Electric

1261 Broadway, Suit 609

New York, NY 10001

 

Campbell & Dawes, Ltd.

84-48 129th Street

Kew Gardens, NY 11415

 

Egg Electric, Inc.

24 West 25th Street

New York, NY 10010

  

Mr. Mark File

718-494-4400 – phone

718-982-7244 – fax

 

Mr. Sal Rusi, Jr.

212-269-5700 – phone

212-269-5623 – fax

 

Mr. Rick Froio

718-741-0600 – phone

718-243-9626 – fax

 

Mr. Philip Altheim

212-684-9800 – phone

212-684-9801 – fax

 

Mr. Warren Dondero

212-779-4900 – phone

212-779-4909 – fax

 

Mr. Gary Dawes

718-441-6300 – phone

718-441-7090 – fax

 

Ms. Ellen Aschendorf

212-633-9551 – phone

212-675-6408 – fax

 

H-5



--------------------------------------------------------------------------------

Hatzel & Buehler, Inc. (Case by Case)

45 Broadway, Suit 1240

New York, NY 10006

 

Jordan Daniels Electrical Contractors, Inc

151 West 25th Street, 7th Fl.

New York, NY 10001

 

JWP Forest Electric Corporation (Case by Case)

2 Penn Plaza

New York, NY 10121

 

Michael Mazzeo Electric Corp.

41-24 24th Street

Long Island City, NY 11101

 

NEAD Electric, Inc. (Case by Case)

175 Broad Street

Carlstadt, NJ 07072

 

Petrocelli Electric

22-09 Queens Plaza North

Long Island City, NY 11101

 

Polo Electric (Case by Case)

11 Hudson Square

New York, NY 10013

 

S & P Electric, LLC.

221 51th Street

Brooklyn, NY 11220

 

RB Samuels

253 W 35th Street, 5th floor

New York, NY 10001

 

Unity Electric

64-45 Fresh Meadow Lane

Flushing, NY 11365

 

Zwicker Electric Co., Inc.

200 Park Avenue South

New York, NY 10003

  

Mr. Mark Gotlib

212-825-1800 – phone

212-825-0931 – fax

 

Mr. James D. Alger

212-967-9100 – phone

212-967-3295 – fax

 

Mr. Sal Caputo

212-318-1500 – phone

212-318-1793 – fax

 

Michael A. Joyce

718-361-0306 – phone

718-786-5953 – fax

 

Mr. M. Kelly Henderson

201-460-5252 – phone

201-460-5201 – fax

 

Mr. Santo Petrocelli Jr.

718-752-2200 – phone

718-786-0695 – fax

 

Mr. Dino Stathis

212-627-8220 – phone

212-691-9605 – fax

 

Mr. Brach B. Simpson

212-665-9232 – phone

212-665-9233 – fax

 

Mr. Gary Fishbone

212-645-5150 – phone

212-645-9933 – fax

 

Mr. Peter Striano

718-539-4300 – phone

718-762-7271 – fax

 

Mr. Neil DeVincenzo

212-477-8400 – phone

212-995-8469 – fax

FIRE ALARM SYSTEM

 

H-6



--------------------------------------------------------------------------------

AFA Protective Systems, Inc.

   Mr. Joseph Ranaudo/Mr. Richard Klein

519 Eighth Avenue

   212-279-5000 – phone

New York, NY 10018

   212-967-0902 – fax

Case Acme Systems

   Mr. Steve Monarque

3927 59th St

   718-899-6100 – phone

Woodside, NY 11377-3435

   718-899-1932 – fax

Firecom, Inc.

   Mr. Antoine Sayour

39-27 59th Street

   718-899-6100 – phone

Woodside, NY 11377

   718-899-1932 – fax

Firequench, Inc.

   Mr. Desmond Burke

16 West 19th Street

   212-966-9100 – phone

New York, NY 10011

   212-966-9104 – fax

PyroSignal & Suppression, Inc

   Mr. Guy Montante

40-32 216th Street

   718-279-3473 – phone

Bayside, NY 11361

   718-279-3125 – fax

Siemens Building Technologies

   Mr. Richard Dillon

19 Chapin Road – Building B200

   973-396-4136 – phone

Pine Brook, NJ 07058

   973-575-7968 – fax

SECURITY

 

Case Acme Systems

   Mr. Steve Monarque

3927 59th St

   718-899-6100 – phone

Woodside, NY 11377-3435

   718-899-1932 – fax

Diebold Enterprise Security Systems, Inc.

   Mr. Pete Sandin

155 Lafayette Avenue

   908-692-1535 – Phone

White Plains, NY 10603

   914-872-4398 – fax

Henry Brothers Electronics

   Mr. Jim Henry

17-01 Pollitt Drive

   201-794-6500 – phone

Fair Lawn, NJ 07410

   201-794-8341 – fax

Ingersoll Rand Security Technologies

   Mr. Tim Scanlon

DBA Electronic Technologies Corp. USA

   212-453-4323 – Phone

200 Park Avenue, East Mezz.

   212-297-0523 – fax

New York, NY 10166

  

 

H-7



--------------------------------------------------------------------------------

Johnson Controls, Inc.

   Mr. Timothy Lindert

777 Terrance Avenue

   201-462-5325 – Phone

Hasbrouck Heights, NJ 07604

   201-462-0701 – fax

 

SUBMETERING

  

Integrated Energy Partners

   Mr. Tony Giorgio

575 Lexington Avenue Suite 2880

   516 426-5049 – Phone

New York, NY 10022

   516-520-0175 – fax

Source One, Inc.

   Mr. Bill Callan

110 Wall Street, 9th Floor

   212-612-7609 – phone

New York, NY 10005

   212-612-7601 – fax

Technical Systems, Inc. (TSI)

   Mr. Thomas Osborne

150 Broadway – 15th Floor

   212-695-3507 – phone

New York, NY 10038

   212-695-4654 – fax

Utilities Research Associates, Inc.

   Mr. Richard Simon

225 West 57th Street

   212-765-2025 – phone

New York, NY 10019

   212-265-0216 – fax

 

WATERPROOFING AND ROOFING

  

Benjamin Maintenance

   Mr. Sal Rusi

5716 Second Avenue

   212-535-8500 – Phone

Brooklyn, NY 11220-3313

   718-492-0194 – fax

Skyline Restoration Inc

   Mr. Bill Pierrakeas

11-20 37th Avenue

   718-937-5353 – Phone

Long Island City, NY 11101

   718-937-5783 – Fax

 

H-8



--------------------------------------------------------------------------------

EXHIBIT I

APPROVED ARCHITECTS AND ENGINEERS

 

ARCHITECTS   

Gensler

   Ms. Robin Klehr

1 Rockefeller Plaza – Suite 500

   212-492-1414 – phone

New York, NY 10020

   212-956-7482 – fax

Gerner Kronick + Valcarcel, Architects, PC

   Mr. Miguel Valcarcel, AIA

443 Park Avenue South

   212-679-6362 – phone

New York, NY 10016

   212-679-5877 – fax

Environetics Group

   Mr. Jay Cohen

116 East 27th Street

   212-679-8100 – phone

New York, NY 10016

   212-685-9044 – fax

H 3 Hardy Collaboration Architecture

   Mr. Hugh Hardy

902 Broadway – 19th Floor

   212-677-6030 – phone

New York, NY 10010

   212-979-0535 – fax

Highland Associates

   Mr. Bilal Hasan, PE, LEED AP

228 East 45th Street

   212-681-0200 – phone

New York, NY 10017

   212-681-0201 – fax

IA Interior Architects

   Mr. David M. Bourke

257 Park Avenue South, Suite 880

   212-682-6909 – phone

New York, NY 10010

   212-867-8852 – fax

JJ Falk Design LLC

   JJ Falk

315 Fifth Avenue, 11th Floor

   212-685-1913 – phone

New York, NY 10016

   212-685-6471 – fax

Lindsay Newman Architecture Design

   Ms. Cat Lindsay

11 Park Place

   212-693-2900 – phone

New York, NY 10007

   212-693-2955 – fax

Mancini Duffy/LLEWELYN-DAVIES

   Mr. Jeff Tobbin/Mr. Ralph Mancini

39 West 13th Street

   212-938-1260 – phone

New York, NY 10011

   212-938-1267 – fax

Milo Kleinberg Design Associates, Inc.

   Mr. Milo Kleinberg

11 East 26th Street

   212-532-9800 – phone

New York, NY 10010

   212-889-2180 – fax

 

I-1



--------------------------------------------------------------------------------

Peter Poon Architects, PC    Mr. Peter Poon 16 Mercer Street    212-941-6800 –
phone New York, NY 10013    212-941-4803 – fax

Rosen Johnson Architects PC

   Mr. Paul Rosen

80 Eighth Avenue

   212-727-9800 – phone

New York, NY 10011

   212-727-0990 – fax

Skidmore, Owings & Merrill LLP

   Mr. T.J. Gottesdiener 14 Wall Street    212-298-9310 – phone New York, NY
10005    212-298-9781 – fax

Swanke Hayden Connell Ltd.

   Mr. Joseph Aliotta 295 Lafayette Street    212-219-6789 – phone New York, NY
10012    212-219-0059 – fax

Ted Moudis Associates

   Mr. Ted Moudis 79 Madison Avenue    212-561-2047 – phone New York, NY 10016
   212-561-2020 – fax

TPG Architecture

   Mr. Michel Fiechter 360 Park Avenue South    212-536-5111 – phone New York,
NY 10010    212-768-1597 – fax

 

EXTERIOR FAÇADE/ WATERPROOFING CONSULTANTS

Engineers Plus, Inc.

   Mr. Scott Drapper 17 Lincoln Avenue    201-679-6767 – phone Hasbrook Heights,
NJ 07604    201-288-3740 – fax

Henshell & Buccellato

   Mr. Paul Buccellato 2 Harding Road    732 530-4734 – phone Red Bank, NJ 07701
   732-747-8099 – fax

Israel Berger & Associates, Inc.

   Mr. Israel Berger 232 Madison Avenue    212-689-5389 – phone New York, NY
10016    212-689-6449 – fax

Practical Design Associates, Inc.

   Mr. Bob Levine P.O. Box 142    516-621-6402 – phone Laurel, NY 11948   
516-621-4670 – fax

The VSA Group

   Mr. Vincent Stramandinoli 441 Lexington Avenue – Suite 506    212-338-9661 –
phone

 

I-2



--------------------------------------------------------------------------------

New York, NY 10017    212-338-9831 – fax

 

MECHANICAL/ELECTRICAL ENGINEERS

  

AMA Consulting Engineers

   Mr. Arthur Metzler

250 West 39th Steet, 9th Floor

   212-944-7722 – phone

New York, NY 10018

   212-944-2363 – fax

Atkinson Koven Feinberg Engineers

   Mr. John Farrell

1501 Broadway – Suite 700

   212-354-5656 – phone

New York, NY 10036-5501

   212-354-5668 – fax

CFS Engineering, PE

   Mr. Robert Friedel

228 East 45th Street – 5th Floor

   212-812-6160 – phone

New York, NY 10017

   212-812-6162 – fax

Consentini Associates

   Mr. Marvin Lewin

2 Penn Plaza – 3rd Floor

   212-615-3764 – phone

New York, NY 10001

   212-615-3700 – fax

Flack & Kurtz

   Mr. David Cooper

475 Fifth Avenue

   212-951-3928 – phone

New York, NY 10017

   212-689-7489 – fax

GC Eng & Associates

   Mr. Gene Eng

141 West 28th Street

   212-695-5313 – phone

New York, NY 10001

   212-695-5170 – fax

Goldman Copeland Associates, PC

   Mr. Charles C. Copeland

520 Eight Avenue

   212-868-4660 – phone

New York, NY 10018

   212-868-4680 – fax

Jaros Baum & Bolles Consulting Engineers (JB&B)

   Mr. Augustine DiGiacomo

80 Pine Street

   212-758-9000 – phone

New York, NY 10005

   212-980-1887 – fax

MG Engineering, P.C.

   Mr. Michael Marino

116 West 32nd Street

   212-643-9055 – phone

New York, NY 10001

   212-643-0503 – fax

Norgen Consulting Group, Inc.

   Mr. Rafael Negron

127 Livingston Street – 2nd Floor

   718-522-3736 – phone

Brooklyn, NY 11201

   718-522-2533 – fax

Robert Derector Associates

   Mr. Robert Derector

 

I-3



--------------------------------------------------------------------------------

19 West 44th Street

   212-764-7272 – phone

New York, NY 10036

   212-764-7827 – fax

Source One, Inc.

   Mr. Bill Callan

110 Wall Street – 9th Floor

   212-612-7609 – phone

New York, NY 10005

   212-612-7601 – fax

Syska & Hennessy

   Mr. Mark Yakren

1515 Broadway – 14th floor

   212-556-3323 – phone

New York, NY 10036

   212-556-3333 – fax

Technical Systems, Inc. (TSI)

   Mr. Thomas Osborne

150 Broadway – 15th Floor

   212-695-3507 – phone

New York, NY 10038

   212-695-4654 – fax

WB Engineers Ms. | Louise Silver, RCDD

   Consultants PLLC

110 William Street

   212-791-8300 – phone

New York, NY 10038

   212-791-8301 – fax

STRUCTURAL ENGINEERS

 

Cantor Seinuk Group, P.C.

   Mr. Silvian Marcus/Mr. Jeff Smillow

228 East 45th Street – 3rd Fl.

   212-687-9888 – phone

New York, NY 10017

   212-487-5501 – fax

DeSimone & Chaplin & Associates

   Mr. Jim Chaplin

20 Waterside Plaza

   212-532-2211 – phone

New York, NY 10010

   212-481-6108 – fax

Eipel Barbieri Marschhausen, LLP

   Mr. Ken Eipel

555 Eighth Avenue – 5th Floor

   212-695-5120 – phone

New York, NY 10018

   212-595-5158 – fax

Practical Design Associates, Inc.

   Mr. Robert Levine

P.O. Box 142

   516-621-6402 – phone

Laurel, NY 11948

   516-621-4670 – fax

Stanley H. Goldstein

   Mr. Michael Guilfoyli

31 West 27th Street

   212-545-7878 – phone

New York, NY 10018

   212-545-8222 – fax

The Office of James Ruderman LLP

   Mr. Howard Zweig

15 West 36th Street

   212-643-1414 – phone

New York, NY 10018

   212-643-1425 – fax

 

I-4



--------------------------------------------------------------------------------

Thornton-Tomasetti

   Ms. Christina Martinez

51 Madison Avenue

   917.661.7800 – phone

New York, NY 10010-1603

   917.661.7801 – fax

 

CODE CONSULTANT

  

Archetype Consultants, Inc.

   Mr. Sal Cocolicchio

275 Seventh Avenue – 12th Floor

   212-414-8777 – phone

New York, NY 10001

   212-414-2811 – fax

Charles Rizzo & Associates

   Mr. Charles Rizzo

11 Penn Plaza – 20th Floor

   212-695-5980 – phone

New York, NY 10001

   212-695-6058 – fax

Milrose Consultants, Inc.

   Mr. Louis S. Milo

498 Seventh Avenue – 8th Floor

   212-894-0101 – phone

New York, NY 10018

   212-643-4859 – fax

Outsource Consultants

   Mr. Kristen Pappas

237 West 35th Street – Floor 12A

   212-732-0555 – phone

New York, NY 10001

   212.732.6933 – Fax

 

ELEVATOR CONSULTANT

  

D.T.M., Inc.

   Mr. Joe Montesano

120-02 14th Road

   718-321-0343 – phone

College Point, NY 11356

   718-321-1282 – fax

Edgett Williams Consulting Group, Inc.

   Mr. Steve Edgett

102 East Blithedale, Suite 1

   415-388-1880 – phone

Mill Valley, California 94941

   415.388-1890 – fax

Jaros Baum & Bolles Consulting Engineers

   Mr. Steve Kinnaman

80 Pine Street

   212-530-9300 – phone

New York, NY 10005

   212-269-5894 – fax

Van Deusen & Associates

   Mr. David Freed

5 Regent Street – Suite 524

   888-994-9220 Ext. 110 – phone

Livingston, NJ 07039-1617

   973-994-2539 – fax

TELECOMMUNICATIONS CONSULTANTS

 

I-5



--------------------------------------------------------------------------------

JB&B Technologies

   Mr. Walter Mehl, Jr.

80 Pine Street

   212-530-9300 – phone

New York, NY 10005

   212-269-5894 – fax

Pro4ia, Inc.

   Mr. Steve Pirkl

55 Broad Street – 18th Floor

   212-710-3012 – phone

New York, NY 10004

   212-465-9027 – fax

Riser Management Systems

   Mr. Jerry Marmelstein

P.O. Box 1264

   800-747-3779 – phone

Burlington, Vt. 05402

   802-860-0395 – fax

 

TESTING/LABORATORIES

  

Lucious Pitkin, Inc.

   Mr. Joseph Crosson

304 Hudson Street

   212-233-2737/2558 – phone

New York, NY 10013

   212-406-1417 – fax

 

CHEMICAL TREATMENT

  

Ambient Group, Inc.

   Mr. Steve Beckenstein

55 Jericho Turnpike

   516-342-1964 – phone

Jericho, NY 11753

   516-908-6470 – fax

Ashland Specialty (Drew Industrial Division)

   Mr. Al Barba

1000 Harrison Avenue

   877-373-9692 – phone

Kearny, NJ 07032

   201-246-1784 – fax

Barclay Water Management

   Ms. Liza Fraser

150 Coolidge Avenue

   617-926-3400 – phone

Watertown, Mass 02472

   617-924-5467 – fax

Chemical Specifics, Inc.

   Mr. Paul Genetski

46-09 54th Road

   718-361-6666 – phone

Maspeth, NY 11378

   718-361-0350 – fax

 

I-6



--------------------------------------------------------------------------------

EXHIBIT J

SECURITY SPECIFICATIONS

PROPERTY MANAGEMENT

Tenants of 7 World Trade Center can count on a dedicated staff to provide a wide
array of property management services and other “behind the scenes” activities
vital to operating this grand property. The 7 World Trade Center staff is
committed to providing first-class services to you and your employees, making it
easy to locate and conduct business in the City of New York. Their role is to
assist you with any issues or concerns you may have relative to your occupancy
at 7 World Trade Center. The staff is available from 7:00 AM to 6:00 PM every
day to receive any work orders from you for building services, including (but
not limited to):

 

  1. Maintenance emergencies, such as floods, etc.

 

  2. Power outages

 

  3. Lighting problems on multi-tenanted floors

 

  4. Temperature control on multi-tenanted floors

 

  5. Request for HVAC services after hours or on weekends and holidays

 

  6. Tenant access and visitor passes

The telephone number for the Property Management Office is (212) 868-0007.

The Property Management Office maintains an updated list of your Authorized
Tenant Representative(s) who is (are) empowered to make, or authorize others to
make, requests for services. In addition, a list of “Essential Persons” to be
notified in case of an emergency, both during and after business hours, is
updated by Property Management based upon information received from you.

Please see important telephone numbers and standard forms in the back of this
section.

Emergency Notification

 

1 – Port Authority Police    (212) 435-7400 2 – Security Office    (212)
227-6731 3 – Front Desk    (212) 868-0007

In case of fire, notify the Port Authority by phone or break the glass on the
fire alarm box located in every corridor to send an alarm to 7 World Trade
Center’s Lobby Control Center, and the N.Y.C. Fire Department.

Please note that the Port Authority Police have full law enforcement power
within the states of New York and New Jersey. The police unit is specifically
dedicated to the World Trade Center and conducts uniformed patrol, plainclothes
patrol and criminal investigations.

 

J-1



--------------------------------------------------------------------------------

Security of Tenant Premises

We recommend the following simple protective measures to increase your security:

 

  •  

Screen any unauthorized persons who enter your premises by requiring them to
present positive identification. Never allow visitors to roam freely through
your office space. If you have any doubts as to whether a person should be
allowed in, please do not to hesitate to request assistance from the Security
Office or Property Management Office.

 

  •  

Keep tight control of distribution of office keys.

 

  •  

Report lost building access cards and keys immediately to the Security Office or
Property Management Office.

 

  •  

Make sure your office is locked every night. We suggest that you designate a
member of your staff to be responsible for checking that your door(s) is (are)
secured every night.

 

  •  

Notify the Security Office or Property Management Office of all lost and found
articles, in person or by calling (212) 868-0007.

 

  •  

Clearly mark any discarded office equipment, such as computers, typewriters,
etc., with the word TRASH in indelible ink. Computer monitors shall be disposed
in accordance with procedures listed in Section III Paragraph D. Disposal of
Hazardous Waste Materials and the New York State Department of Environmental
Protection.

LIFE SAFETY AND SECURITY

The Security Office is responsible for life safety, security and emergency
response procedures.

Fire and Life Safety

All activities related to fire and life safety are designed to prevent hazards
and protect the building occupants. It is vital that we comply with life safety
requirements and local, state and federal regulations.

The Fire Safety Directors will oversee the regular, periodic fire drills (held
at least twice a year for each tenant) and will meet with the principals of a
tenant firm to review and answer questions about fire safety and compliance
issues.

You may install your own fire protection devices, for example, in computer
areas, with the approval of 7 World Trade Center and Port Authority.

 

J-2



--------------------------------------------------------------------------------

Security Procedures

The following information describes the step-by-step procedures for 7 World
Trade Center Photo ID cards and visitor passes, off hour access requests, truck
dock access and property removal passes.

1. Photo ID Cards

 

  •  

System Integration

Tenant has the right to control access to the Premises with 7 World Trade Center
Photo ID cards that Tenant produces, subject to Landlord’s reasonable security
standards and procedures, and reasonable approval. If Tenant chooses to utilize
Landlord’s 7 World Trade Center Photo ID card access system, Tenant shall
continue to authorize and control access to the Premises. Landlord and Tenant
shall reasonably cooperate to integrate the Tenant and Landlord card access
system. Landlord will use commercially reasonable efforts to accommodate
Tenant’s reasonable requests for any reports detailing personnel access to the
Premises required in order for Tenant to comply with law and/or other human
resources, internal audit or similar requirements. Any reasonable additional
costs incurred by Landlord in order to comply with any of the foregoing,
including any associated administrative costs, shall be paid for by Tenant.

 

  •  

New Employee

When a new employee is hired, an authorized representative of Tenant shall
notify Landlord of the issuance of the new 7 World Trade Center Photo ID card.

 

  •  

Terminated Employees

It is your responsibility to retrieve photo ID cards from employees whose
employment has been terminated. An authorized representative of Tenant shall
notify Landlord of the termination of such 7 World Trade Center Photo ID card.
If, for some reason, the 7 World Trade Center Photo ID card has not been
retrieved from a terminated employee, it is still necessary to notify the
Property Management Office that the person no longer has access to 7 World Trade
Center.

 

  •  

Long Term Visitors

A Long Term Visitor Photo ID is to be issued to an individual who requires
access for a period of more than one month, and visits your office often (but is
not an employee working at 7 World Trade Center). If the date on the photo ID is
about to expire and the person still continues to require access, please notify
the Property Management Office requesting that the card be renewed (and indicate
the new expiration date). There is no charge for a renewal.

 

J-3



--------------------------------------------------------------------------------

  •  

Construction Personnel

If you are having construction done in your premises under a Tenant Alteration
Application, all access for the construction personnel may be requested from the
Security Office.

 

  •  

Lost Cards/Temporary ID Cards

There is a charge of $25.00 for issuance of long term visitor or construction ID
cards, as well as replacement ID cards of any kind. This charge is for the
tenant’s account, not an individual. The replacement card may be issued
following the same procedures as for the new employee/visitor.

2. Lobby Desk

 

  •  

Announced Visitors

On each occasion that you are expecting visitors, please specify and provide the
following information via e-mail or a letter of authorization on your company’s
letterhead: The name of the visitor(s), the time and date of arrival, timeframe
of the visit (if for more than one day), the floor to be visited, and the name
and telephone number of the company representative authorized to verify and
accept visitors.

 

  •  

Unannounced Visitors

If someone arrives at the Lobby Desk and has not received prior notification
from your firm, the Visitors’ Desk will then call the person(s) designated by
you to confirm that the visitor does in fact have an appointment to see someone
in your firm. Once that confirmation is made, the visitor will receive a
visitor’s pass.

The Lobby Desk in 7 World Trade Center is staffed 24 hours a day, 7 days a week.

PLEASE NOTE THAT IN EITHER CASE, ANNOUNCED OR UNANNOUNCED VISITOR ACCESS WILL BE
GRANTED ONLY BY AN AUTHORIZED REPRESENTATIVE OF YOUR FIRM. IN ADDITION, ALL
VISITORS MUST POSSESS A VALID PHOTO ID.

 

  •  

Off Hour Access

As you know, 7 World Trade Center’s hours are 7:00 AM to 6:00 PM, Monday through
Friday. If you are having guests visit your office after 6:00 PM on weeknights
or any time on Saturday, Sunday or holidays, the guest/visitor must be escorted
by someone from your company with a valid Photo ID card.

 

J-4



--------------------------------------------------------------------------------

  •  

VIP/Concierge Procedures

Special handling for certain visitors to your firm during business hours can be
accomplished by sending a request, on your letterhead, to the Property
Management Office requesting VIP treatment. This request must be from an
individual on the Authorizing Signature Card for your firm.

 

3. Locked Office Doors, Telephone and Electrical Closets

 

  •  

Office Doors

Tenant shall have the right to install and maintain the locks in its Premises
provided that locks on doors granting access to the Premises (other than the
Secure Areas) shall be on the Building’s master or Tenant shall provide Landlord
with keys or cards permitting such access. For security reasons, if someone
loses or misplaces his/her office keys, you may visit the Security Office and
request a key run. The person requesting the key run must show valid 7 World
Trade Center identification to staff at the Security Office in order to ensure
that an authorized individual is gaining access to your space.

 

4. Truck Dock Access

All vehicles with commercial plates can access the truck dock via Washington
Street. Each driver and passenger(s) will be requested to show the bill of
lading and a valid driver’s license to the security guard. All deliveries shall
be scheduled with the Security Office or Property Management Office.

 

5. Property Removal Passes

In order to protect tenant property and reduce theft, all packages, equipment or
furniture removed from 7 World Trade Center must be accompanied by a Property
Removal Pass granting permission for its removal. Property Removal Passes may be
obtained by sending a typewritten request, on company letterhead, to the
Property Management Office.

 

J-5



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF SUBTENANT SURVEY

[see attached]

 

K-1



--------------------------------------------------------------------------------

7 World Trade Center, LLC

c/o Silverstein Properties, Inc.

530 Fifth Avenue

New York, New York 10036

In order to verify compliance with your IDA transaction documents, please
complete the information requested below for each and every subtenant occupying
space in your facility of January 1, 20             .

Total Square Footage of Building(s):                         s.f.

 

Name of

Subtenant

   Floor    Square
Footage
Leased    Use and
Nature of
Tenant’s
Operations    Monthly
Rental    Annual
Rental    Number of
Employees
Employed
by
Subtenant at
the Facility    Amount
of
Arrears,
if Any    Lease
Begins    Lease
Ends

_________________________________________________________________________________

_________________________________________________________________________________

I, the undersigned, hereby certify to the best of my knowledge and belief that
the information reported above is true, correct and complete. I understand that
this information is submitted pursuant to the requirements of the IDA
Transaction Documents.

 

Name:  _____________________________

     Title:  ___________________________   

Signature:  __________________________

     Date:  ____________________________   
Phone Number  _______________________        

Please fax the completed form to:

New York City Industrial Development Agency

Compliance Unit

212-312-3918

HelpLine: 212-312-3968



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF ANNUAL EMPLOYMENT REPORT

[see attached]

 

L-1



--------------------------------------------------------------------------------

Annual Employment Report

For the Year Ending June 30,             

In order to comply with Local and State employment reporting requirements, the
New York City Industrial Development Agency must require all of its project
companies to complete and return the Report to the Agency no later than
August 1,             .

7 World Trade Center, LLC

c/o Silverstein Properties, Inc.

530 Fifth Avenue

New York, New York 10036

 

Telephone #    ____________________________________ Tax ID #   
____________________________________

Please provide information as of June 30th of jobs at the Project Location(s).
Do not include any subcontractors and consultants. Include only employees and
owners/principals on your payroll and on the payrolls of your tenants at the
Project Location.

 

Number of existing FULL TIME JOBS: Company    _________________________   
Tenants                                                         
Number of existing PART TIME JOBS: Company    _________________________   
Tenants                                                         

Attached hereto is (a) a copy of the Company’s final payroll report evidencing
the total number of employees employed by the Company at the Project Location
during the reporting period., and (b) copies of a copy of the final payroll
report for each tenant evidencing the total number of employees employed such
tenants at the Project Location during the reporting period.

Certification: I, the undersigned, hereby certify to the best of my knowledge
and belief, mat all information contained in this report is true and complete,
and that I understand it is submitted pursuant to agreement. The Company hereby
authorizes any private or governmental entity, including but not limited to The
New York State Department of Labor (“DOL”), to release to the New York City
Industrial Development Agency (the “Agency”) and/or to the New York City
Economic Development Corporation (“EDC”), and/or to the successors and assigns
of either (collectively, the “Information Recipients”), any and all employment
information under DOL’s control which is pertinent to the Company and the
Company’s employees. In addition, upon the Agency’s request, the Company shall
provide to the Agency any employment information in the Company’s possession
which is pertinent to the Company and the Company’s employees. Information
released or provided to Information Recipients by DOL, or by any other
governmental entity, or by any private entity, or by the Company itself, or any
information previously released as provided by all or any of the foregoing
parties (collectively, “Employment Information”) may be disclosed by the
Information Recipients in connection with the administration of the programs of
the Agency, and/or EDC, and/or the successors and assigns of either, and/or the
City of New York, and/or as may be necessary to comply with law; and, without
limiting the foregoing, the Employment Information may be included in
(x) reports prepared by the Information Recipients pursuant to New York City
Local Law 69 of 1993, (y) other reports required of the Agency, and (z) any
other reports required by law. This authorization shall remain in effect
throughout the term of this transaction.

Principal/Owner/Chief Financial
Officer _____________________________________________________________

                                                                   
                                                   (Please Print)

Signature                                          
                                Date                                          
                                                    

QUESTIONS: Please call the IDA Compliance Helpline at (212) 312-3968.

 

  

 

PLEASE FAX YOUR RESPONSE TO 212-312-3918

 

  



--------------------------------------------------------------------------------

EXHIBIT M

FORM OF PROHIBITED PERSON CERTIFICATE

[see attached]

 

M-1



--------------------------------------------------------------------------------

TENANT CERTIFICATION AS TO PROHIBITED PERSONS

The undersigned, an authorized representative of [NAME OF TENANT] (the Tenant”),
DOES HEREBY CERTIFY to the New York City Industrial Development Agency (the
“Agency”) and 7 World Trade Center, LLC (the “Company”) that:

1. The Tenant is not a Prohibited Person.

2. The term “Prohibited Person” means (i) any Person (a) that is in default or
in breach, beyond any applicable grace period, of its obligations under any
written agreement with the Agency or The City of New York (the “City”), or
(b) that directly or indirectly controls, is controlled by, or is under common
control with a Person that is in default or in breach, beyond any applicable
grace period, of its obligations under any written agreement with the Agency or
the City, unless such default or breach has been waived in writing by the Agency
or the City, as the case may be, and (ii) any Person (a) that has been convicted
in a criminal proceeding for a felony or any crime involving moral turpitude or
that is an organized crime figure or is reputed to have substantial business or
other affiliations with an organized crime figure, or (b) that directly or
indirectly controls, is controlled by, or is under common control with a Person
that has been convicted in a criminal proceeding for a felony or any crime
involving moral turpitude or that is an organized crime figure or is reputed to
have substantial business or other affiliations with an organized crime figure.

3. The term “Person” means any entity, whether an individual, trustee,
corporation, general partnership, limited partnership, limited liability
company, limited liability partnership, joint stock company, trust, estate,
unincorporated organization, business association, tribe, firm, joint venture,
governmental authority, governmental instrumentality or otherwise.

IN WITNESS WHEREOF, I have hereunto set my hand this              day of
            , 20    .

 

[NAME OF TENANT] By:       Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT N

FORM OF MORTGAGEE SNDA

[see attached]

 

N-1



--------------------------------------------------------------------------------

SUBORDINATION, NON-DISTURBANCE, RECOGNITION

AND ATTORNMENT AGREEMENT

THIS AGREEMENT, made as of the          day of              2011 (this
“Agreement”) between MSCI Inc., a [                                    ]
corporation, having an address at [                                         
                       ] (in such capacity, “Tenant”), and THE BANK OF NEW YORK
MELLON, a New York banking corporation, having a corporate trust office at 101
Barclay Street, Floor 21W, New York, New York 10286, as Master Trustee under the
Master Trust Indenture referred to below (in such capacity, together with its
successors in such capacity, “Mortgagee”), and is joined in by Landlord (as
defined below).

W I T N E S S E T H:

WHEREAS, Mortgagee, as Master Trustee pursuant to that certain Master Trust
Indenture and Security Agreement, dated as of March 1, 2005, between the
Mortgagee and 7 World Trade Center, LLC (“Landlord”), is entitled to the rights
of the mortgagee under the mortgage described in Schedule I attached hereto and
made a part hereof (such mortgage, as the same may be amended, modified,
extended, renewed, supplemented, spread, consolidated or replaced, and all
advances heretofore made, or hereafter to be made, pursuant thereto, being
hereinafter collectively referred to as the “Mortgage”) covering the Building to
be known as 7 World Trade Center, New York, New York (hereinafter all or any
portion thereof shall be referred to as the “Building”), more particularly
bounded and described as set forth in Schedule 2 annexed hereto; and

WHEREAS, Landlord is the lessee under that certain Restated and Amended
Agreement of Lease, dated as of February 6, 2003, by and between The Port
Authority of New York and New Jersey, as landlord, and 7 World Trade Center, LLC
(as successor by assignment from 7 World Trade Company, LP., a Delaware limited
partnership (“7 WTC LP”), pursuant to the Assignment of Lease with Assumption
and Consent, dated as of March 21, 2005, by and between 7 WTC LP and Landlord)
and its successors and assigns, as tenant (together with any and all amendments
thereof and supplements thereto, the “Port Authority Ground Lease”); the term
“Port Authority Ground Lease” shall also include any replacement, extension or
other lease entered into by the Port Authority and Mortgagee or any party
claiming by, through or under Mortgagee; and

WHEREAS, Tenant is the holder of a leasehold estate in a portion of the Building
(the “Premises”) under and pursuant to the provisions of a certain lease dated
as of                             , 2011, between Landlord and Tenant (such
lease, as the same may be amended, modified, extended, renewed, supplemented or
replaced with, to the extent required hereunder, the consent of Mortgagee, being
hereinafter referred to as the “Lease”); and

WHEREAS, Tenant has agreed to subordinate the Lease to the Mortgage and to the
lien thereof and Mortgagee has agreed to grant non-disturbance to Tenant under
the Lease on the terms and conditions hereinafter sot forth;

NOW, THEREFORE, Mortgagee and Tenant agree as follows



--------------------------------------------------------------------------------

1. Subordination. Tenant agrees that the Lease and all of the terms, covenants
and provisions thereof and all rights, remedies and options of Tenant thereunder
are and shall at all times continue to be fully subject and subordinate in all
respects to the Mortgage, and to all advances heretofore made, and hereafter to
be made, pursuant thereto provided that, as between Landlord and Tenant, nothing
contained in this Agreement shall be deemed to affect the obligations of
Landlord or Tenant under the Lease. This provision shall be self-operative and
no further instrument shall be required to confirm or perfect such
subordination. However, at the request of Mortgagee and at no cost to Tenant,
Tenant shall execute and deliver such other documents reasonably satisfactory to
Tenant and take such other action as Mortgagee reasonably requests to perfect,
confirm or effectuate such subordination, provided that such documents do not
diminish any of Mortgagee’s obligations or increase any of Tenant’s obligations
or adversely affect any of Tenant’s rights hereunder.

2. Non-Disturbance. Mortgagee agrees that (a) Mortgagee shall not terminate the
Lease nor shall Mortgagee disturb or affect Tenant’s (or, with respect to any
person or entity claiming through or under Tenant, such person’s or entity’s)
leasehold estate, use and possession of the Premises or any portion thereof in
accordance with the terms of the Lease or any rights of Tenant (and any person
or entity claiming through or under Tenant) under the Lease by reason of the
subordination of the Lease to the Mortgage or by reason of any foreclosure
action or any other action or proceeding instituted under or in connection with
the Mortgage (or other documents securing the indebtedness secured by the
Mortgage) and (b) if any action or proceeding is commenced by Mortgagee for the
foreclosure of the Mortgage or the sale of the Port Authority Ground Lease
and/or the Building pursuant to the Mortgage or any other proceeding to enforce
the Mortgage (or other documents securing the indebtedness secured by the
Mortgage), neither Tenant (nor any person or entity claiming through or under
Tenant) shall be named or joined as a party therein, and the sale of the Port
Authority Ground Lease and/or Building in any such action or proceeding and the
exercise by Mortgagee of any of its other rights under the Mortgage (or other
documents securing the indebtedness secured by the Mortgage) shall be made
subject to all rights of Tenant (and any person or entity claiming through or
under Tenant) under the Lease, provided that (i) at the time of the commencement
of any such action or proceeding or at the time of any such sale or exercise of
any such other rights set forth in clauses (a) or (b) of this Section 2, (x) the
Lease shall be in full force and effect and (y) Tenant shall not be in default
(after all applicable notices have been given and all applicable grace periods
have expired) under any of the terms, covenants or conditions of the Lease on
Tenant’s part to be observed or performed and (ii) Tenant may be so named or
joined in any such action or proceeding if required by law, so long as (1) in
connection with such naming and joining of Tenant, Mortgagee will not seek to
terminate or extinguish Tenant’s rights (or those of any person or entity
claiming through or under Tenant) under this Agreement or the Lease and (2) none
of Tenant’s rights (or those of any person or entity claiming through or under
Tenant) under this Agreement or the Lease shall be impaired or otherwise
affected by such naming or joining of Tenant.

3. Non-Liability. If and when Mortgagee shall take possession of the Building or
a receiver shall be appointed therefor, or, if Mortgagee or another purchaser
shall become the owner of the Port Authority Ground Lease and/or Building by
reason of a foreclosure, deed in lieu of foreclosure or otherwise (or such
Mortgagee or purchaser shall realize on its collateral under other documents
securing the indebtedness secured by the Mortgage), the Lease shall,

 

-2-



--------------------------------------------------------------------------------

notwithstanding any provision to the contrary therein contained, continue in
full force and effect as a direct lease between Mortgagee (which term, for the
purposes of this Agreement, shall be deemed to include such purchaser) and
Tenant, and Mortgagee shall be subject to the provisions of the Lease with the
same force and effect as if the Lease was a direct lease between Mortgagee and
Tenant, provided that in no event shall Mortgagee or its successors or assigns
(unless such Mortgagee or its successors or assigns shall be an Affiliate (as
defined in the Lease) of Landlord) be:

(a) liable for any previous act, omission or negligence of any prior landlord
under the Lease (including, without limitation, Landlord) or the failure or
default of any prior landlord (including, without limitation, Landlord) to
comply with any of its obligations under the Lease except to the extent such
act, omission, negligence, failure or default continues after the date that
Mortgagee succeeds to the interest of Landlord under the Lease; or

(b) subject to any defenses (except (i) defenses against Mortgagee for actions
occurring after Mortgagee succeeds to the interest of Landlord under the Lease
and (ii) defenses which Tenant might have to claims that accrued and that relate
solely to a period prior to the date on which Mortgagee succeeded to the
interest of Landlord under the Lease and then only to the extent the related
prior claim is pursued by Mortgagee), offsets (except with respect to (x) any
offsets (i) expressly provided in the Lease which accrue with respect to periods
after Mortgagee has succeeded to the interest of Landlord under the Lease and
(ii) that Tenant may have against Landlord with respect to Landlord’s failure to
make payments to Tenant with respect to Landlord’s Contribution (as defined in
the Lease) and Tenant’s costs and expenses in connection with self-help remedies
with respect to Landlord’s Work (as defined in the Lease) [SUBCLAUSE
(ii) APPLICABLE TO ANY FINANCING UNTIL THE OBLIGATIONS UNDER SUBCLAUSE (ii) HAVE
BEEN SATISFIED] and (iii) the credit that Tenant is entitled to under
Section 1.1(c) of the Lease or (y) credits that Tenant may have against
additional rent as specifically set forth in the Lease) or counterclaims (except
(i) counterclaims against Mortgagee that arise after Mortgagee succeeds to the
interest of Landlord under the Lease and (ii) counterclaims which Tenant might
have to claims that accrued and that relate solely to a period prior to the date
on which Mortgagee succeeded to the interest of Landlord under the Lease and
then only to the extent the related prior claim is pursued by Mortgagee) that
Tenant may have against any prior landlord (including, without limitation,
Landlord); or

(c) subject to subsection 3(i) below, bound by any payment of fixed rent or
additional rent that Tenant might have made more than one month in advance of
the due date of such payment unless (i) the prepayment was expressly approved in
writing by the Mortgagee or (ii) the Lease requires payments covering intervals
greater than one month; or

(d) bound by any covenant of any prior landlord (including, without limitation,
Landlord) to undertake or complete the initial construction of any portion of
the Premises or the Building or any capital improvements therein in order to
prepare the same for Tenant’s initial occupancy, provided that if Mortgagee
(i) elects (at its sole option) to complete the Building in accordance with the
Lease, the Lease (and Tenant’s rights and obligations thereunder) shall not be
terminated for breach by Landlord of a covenant to complete the Building or
(ii) elects not to complete the Premises, the Building or any capital
improvements

 

-3-



--------------------------------------------------------------------------------

therein in accordance with the Lease, Tenant shall be permitted to exercise any
applicable right specifically set forth in the Lease; or

(e) bound by any obligation to make any payment to Tenant, or to perform any
other landlord work obligations; or

(f) bound by any action listed in Section 4 below made without Mortgagee’s prior
written consent; or

(g) liable to Tenant beyond Mortgagee’s interest in the Port Authority Ground
Lease and the Building and the rents, income, receipts, revenues, issues and
profits arising therefrom, it being agreed that Tenant shall have no recourse to
any other assets of Mortgagee; or

(h) liable for any brokerage commissions or costs, expenses or liabilities in
connection with the Lease except for Landlord’s obligations expressly set forth
in the Lease; or

(i) subject to subsection 3(c) above, liable for any monies on deposit with
Landlord to the credit of Tenant except to the extent turned over to Mortgagee.

4. No Changes to Lease. The Lease constitutes an inducement to Mortgagee to
enter into this Agreement. Consequently, in the event Tenant shall, after the
date hereof, without obtaining the prior written consent of Mortgagee, (i) enter
into any agreement modifying, amending, extending, renewing, terminating or
surrendering the Lease which are not specifically referenced in the Lease (e.g.,
remeasurement of space, confirmation of expansion, or renewal options, etc.),
(ii) prepay any of the fixed rent or additional rent due under the Lease for
more than one (1) month in advance of the due dates thereof (except as permitted
under Section 3(c) above), (iii) voluntarily surrender the premises demised
under the Lease or terminate the Lease without cause or shorten the term
thereof, except as and to the extent provided for in the Lease, (iv) assign the
Lease or sublet the premises demised under the Lease or any part thereof other
than pursuant to the provisions of the Lease (except that in cases for which
Landlord’s consent is not required under the Lease, no consent of Mortgagee
shall be required) or (v) subordinate or consent to the subordination of the
Lease to any lien other than the Mortgage except to the extent provided or
permitted by the Lease; then any such prohibited amendment, modification,
termination, prepayment, voluntary surrender, assignment or subletting, without
Mortgagee’s prior consent, shall not be binding upon Mortgagee.

5. Attornment. If the interest of Landlord under the Port Authority Ground Lease
is transferred (or surrendered or terminated) to Mortgagee by reason of
Landlord’s default under the Mortgage or by reason of assignment of the Port
Authority Ground Lease (or any similar device) in lieu of transfer (or surrender
or termination or deed in lieu of foreclosure or other similar device) following
Landlord’s default, Mortgagee shall recognize Tenant as the Tenant under the
Lease and Mortgagee and Tenant shall be bound to each other under all of the
terms, covenants and conditions of the Lease (except as set forth in paragraph 3
hereof) for the balance of the term thereof and for any extensions or renewals
thereof that are effected in accordance with the Lease, with the same effect as
if Mortgagee were the Landlord under the Lease, such recognition and attornment
to be effective as of the time Mortgagee succeeds to the interest of Landlord
under the Port Authority Ground Lease, without the execution of any further

 

-4-



--------------------------------------------------------------------------------

agreement. However, Tenant agrees, at its own expense, to execute and deliver,
at any time and from time to time upon request of Mortgagee, any agreement
reasonably satisfactory to Tenant that may reasonably be necessary or
appropriate to evidence such attornment and recognition provided that such
agreement does not diminish any of Mortgagee’s obligations or increase any of
Tenant’s obligations or adversely affect any of Tenant’s rights. Failure of
Tenant to so execute any such an agreement shall not vitiate such attornment and
recognition.

6. Notice of Default.

Tenant will promptly send a copy to Mortgagee (and any subsequent Mortgagee
provided that the prior Mortgagee provides written notice to Tenant of its
assignment of its interest in the Mortgage to the subsequent Mortgagee and
designates the address to which such notices are to be sent in accordance with
the notice provisions of this Agreement) in writing of any default notice it
sends to Landlord and no circumstance would entitle Tenant to cancel the Lease
or to abate the fixed rent or additional rent (other than Tenant’s offset rights
for under Article 31 relating to Landlord’s Contribution (as defined in the
Lease) and under Section __ relating to payment of a share of the broker’s
commission) or any other amounts payable thereunder until such notice is given
and the applicable cure periods afforded to Mortgagee below have expired. Tenant
agrees that notwithstanding any provision of the Lease, no cancellation thereof
shall be effective unless Tenant shall have sent Mortgagee a notice in the
manner herein provided and Mortgagee has failed to cure the default giving rise
to such right to cancellation within the time period as Landlord may be entitled
to under the Lease plus sixty (60) days after receipt of such notice, or if such
default cannot be cured, using diligent efforts, within that time, then such
additional time as may be reasonably necessary if, within such sixty (60) days,
Mortgagee has notified Tenant of its intention to cure such default and has
commenced and is diligently pursuing the remedies necessary to cure such default
(including, without limitation, commencement of foreclosure proceedings or
eviction proceedings, if necessary, to effect such cure) provided that such
period shall in no event exceed two hundred seventy (270) days. No cure of
Landlord’s default by Mortgagee shall be deemed an assumption of Landlord’s
other obligations under the Lease and no right of Mortgagee hereunder to receive
any notice or to cure any default shall be deemed to impose any obligation on
Mortgagee to cure (or attempt to cure) any such default.

7. Acknowledgement of Assignment of Lease.

Without limitation of its other consents, agreements and covenants in this
Agreement, Tenant hereby:

(a) consents to the absolute assignment of, and creation of a security interest
in, all right, title and interest of Landlord in, to and under the Lease and all
rents and other sums, moneys and other amounts payable thereunder and all rights
of Landlord thereunder, in each case to and for the benefit of Mortgagee as
provided and for the purposes as may be set forth in such assignment (the
“Assignment of Leases”);

(b) agrees that upon notice from Mortgagee, or its successors or assigns, all
fixed rents and other sums, moneys and other amounts due or to become due and
payable by Tenant under the Lease from time to time (including, without
limitation, all base rent and

 

-5-



--------------------------------------------------------------------------------

additional rent thereunder) shall be paid to Mortgagee or as otherwise directed
by Mortgagee; provided, however, such receipt of rents and other sums, moneys
and other amounts shall not relieve Landlord of its obligations under the Lease,
and Tenant shall continue to look to Landlord only for performance thereof,
unless Mortgagee has succeeded to the interests of Landlord under the Lease; and
further provided that Tenant shall retain all of its rights to the extent
Landlord shall fail to pay or perform such obligation; any sums paid at the
direction of Mortgagee will be credited against sums due under the Lease;

(c) agrees that, from and after the date that Mortgagee notifies Tenant that
there has been an Event of Default under the Mortgage, any notice, demand,
approval, consent, election, determination, waiver or other action given or
taken by Mortgagee or in respect of the Lease from time to time shall have the
same force and effect as a notice, demand, approval, consent, election,
determination, waiver or other action given or taken by Landlord thereunder in
respect of the subject matter thereof and that, in the event of an inconsistent
notice, demand, approval, consent, election, determination, waiver or other
action given or taken from or by Landlord or Mortgagee, the notice, demand,
approval, consent, election, determination, waiver or other action given or
taken from or by Mortgagee shall control and be dispositive and binding on
Tenant for all purposes of the Lease;

(d) agrees, upon request of Mortgagee (so long as Mortgagee shall not make such
request in excess of three times per year), to provide Mortgagee with estoppel
certificates addressed to Mortgagee and containing the information required
under Section 9.5 of the Lease; and

(e) agrees that Mortgagee shall not, by reason of the Assignment of Leases, be
subject to any obligation, duty or liability under the Lease, except that when
Mortgagee is exercising rights under the Lease, it shall do so in accordance
with the terms and conditions thereof and, to the extent applicable, this
Agreement.

(f) Landlord hereby authorizes Tenant to comply with the provisions of clauses
(a), (b) and (c) above and agrees to indemnify, defend and save Tenant harmless
from any claims, actions, losses, damages or reasonable, third party,
out-of-pocket expenses (including, without limitation, reasonable attorney fees)
arising from Tenant’s compliance with the provisions thereof.

8. Representations. Tenant represents and warrants to Mortgagee that as of the
date hereof (i) Tenant is the owner and holder of the Tenant’s interest under
the Lease; (ii) the Lease (including exhibits and schedules thereto) is a
complete statement of the agreement between Landlord and Tenant with respect to
the leasing of the Premises, has not been modified or amended except as
otherwise indicated on Schedule 3 annexed hereto, and Mortgagee has received a
full, true and complete copy thereof; (iii) the Lease is in full force and
effect; (iv) to Tenant’s actual knowledge, neither Tenant nor Landlord is in
default (beyond the expiration of applicable notice and grace periods) under any
of the terms, covenants or provisions of the Lease; (v) no rents, additional
rents or other sums payable under the Lease have been paid for more than one
(1) month in advance of the due dates thereof, except (A) as specifically
required by the Lease to the contrary and (B) for prepayments of additional rent
that Tenant may have made more than one (1) month in advance of the due dates of
such prepayments; (vi) to Tenant’s

 

-6-



--------------------------------------------------------------------------------

actual knowledge, there are no present offsets or defenses to the payment of the
fixed rents, additional rents, or other sums payable under the Lease except as
otherwise indicated on Schedule 4 annexed hereto; and (vii) the Lease and this
Agreement were duly authorized and entered into by Tenant and constituted the
valid and binding obligations of Tenant.

8.1 Notices.

(a) Unless otherwise expressly specified or permitted by the terms hereof, all
notices, consents or other communications required or permitted hereunder shall
be deemed sufficiently given or served if given in writing, and either mailed by
first class mail, postage prepaid, or given by hand or overnight courier or by
fax, if followed by mail as provided above, and addressed as follows:

Notices to Mortgagee shall be addressed to Mortgagee at 101 Barclay Street,
Floor 21W, New York, New York 10286, Attention: New York Municipal Finance Unit;
with a copy to Dorsey & Whitney LLP, 250 Park Avenue, New York, New York 10177,
Attention: David J. Fernandez, Esq. and to Emmet, Marvin & Martin, LLP, 120
Broadway, New York, New York 10271, Attention: John P. Uehlinger, Esq., and a
copy to 7 World Trade Center, LLC, c/o Silverstein Properties, Inc., 530 Fifth
Avenue, New York, New York 10036, Attention: Larry A. Silverstein; and a copy to
Skadden, Arps, Slate, Meagher & Flom LLP, Four Times Square, New York, New York
10036-6522; Attention: Wallace L. Schwartz, Esq.

Notices to Tenant shall be addressed to Tenant at:

MSCI Inc.

[                                             ]

[                                             ]

Attention: [                                        ]

facsimile number: [                        ]

copies to:

[                                             ]

[                                             ]

[                                             ]

Attention: [                                        ]

facsimile number: [                        ]

(b) Any Person may from time to time by notice in writing to the other and to
the Holders designate a different address or addresses for notice hereunder.

8.2 Tenant shall promptly send Mortgagee copies of any termination or default
notice given by Tenant under the Lease.

9. No Options. Tenant covenants and acknowledges that it has no right or option
of any nature whatsoever, whether pursuant to the Lease or otherwise, to
purchase the Landlord’s interest in the Premises or the Port Authority Ground
Lease and to the extent that Tenant has had

 

-7-



--------------------------------------------------------------------------------

or hereafter acquires any such right or option, the same is hereby acknowledged
to be subordinate to the Mortgage and is hereby waived and released as against
Mortgagee.

10. No Warranties. Mortgagee shall have no obligation, nor incur any liability,
with respect to any warranties made by Landlord in the Lease including, without
limitation, those (if any) respecting use, compliance with zoning, Landlord’s
title, Landlord’s authority, habitability, fitness for purpose or possession.

11. Satisfaction. Tenant agrees that this Agreement, when executed, acknowledged
and delivered by Mortgagee and is otherwise in form for recording except for any
actions to be taken by Tenant, satisfies any condition or requirement in the
Lease relating to the granting of a non-disturbance agreement by Mortgagee.

12. Miscellaneous.

(a) This Agreement shall be binding upon and inure to the benefit of the
respective successors and assigns of the parties hereto and may not be modified
or terminated orally. In the event of the assignment or transfer of the interest
of Mortgagee in the Mortgage, all obligations and liabilities of Mortgagee under
this Agreement shall terminate, and thereupon all such obligations and liability
shall automatically be the responsibility of the party to whom Mortgagee’s
interest is assigned or transferred and such party shall be deemed to have
assumed the same. This Agreement and the rights and obligations of the parties
hereunder shall be governed by and construed in accordance with the law of the
State of New York. This Agreement may be signed in counterparts.

(b) The term “Mortgagee” as used in this Agreement shall include the successors
and assigns of Mortgagee and any person, party or entity which shall become the
owner of Landlord’s leasehold interest in the Premises by reason of foreclosure
of the Mortgage or the acceptance of a deed (or assignment) in lieu of a
foreclosure of the Mortgage or other similar process, or the owner of lessee’s
interest in any replacement, extension or other lease entered into with the Port
Authority. The term “Landlord” as used in this Agreement shall mean and include
the present landlord under the Lease and such landlord’s successors in interest
under the Port Authority Ground Lease. The term “Tenant” as used in this
Agreement shall mean and include the present Tenant and any permitted successor
or assignee under the Lease.

[Signatures appear on the following pages]

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

TENANT: MSCI INC. By:       Name:     Title:   MORTGAGEE:

THE BANK OF NEW YORK MELLON,

as Master Trustee

By:       Michael White   Vice President

 

CONSENTED AND AGREED TO 7 WORLD TRADE CENTER, LLC, By:  

7 WORLD TRADE COMPANY, LP.,

Managing Member,

  By:  

SILVERSTEIN-7 WORLD TRADE COMPANY, INC.,

its general partner

    By:           Name:           Title:    



--------------------------------------------------------------------------------

SCHEDULE 1

MORTGAGE

Substitute Leasehold Mortgage, Assignment of Leases and Rents and Security
Agreement #1, made by 7 World Trade Center, LLC, as mortgagor, to 7 WTC Funding,
LLC, as mortgagee, dated as of March 21, 2005.



--------------------------------------------------------------------------------

SCHEDULE 2

LEGAL DESCRIPTION

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, City, County and State of New York, bounded and described
as follows:

BEGINNING at the corner formed by the intersection of the easterly side of
Washington Street and the southerly side of Barclay Street;

RUNNING THENCE easterly along the southerly side of Barclay Street, the
following three (3) courses and distances:

(1) South 88 degrees 37 minutes 20 seconds East 161.04 feet;

(2) South 88 degrees 39 minutes 01 seconds East 67.81 feet; and

(3) South 88 degrees 36 minutes 50 seconds East 112.04 feet to the corner formed
by the intersection of the southerly side of Barclay Street and the westerly
side of West Broadway;

THENCE southerly along the westerly side of West Broadway, the following three
(3) courses and distances:

(1) South 13 degrees 29 minutes 10 seconds West 33.54 feet;

(2) South 88 degrees 37 minutes 31 seconds East 7.16 feet; and

(3) South 13 degrees 29 minutes 10 seconds West 172.20 feet to the corner formed
by the intersection of the westerly side of West Broadway and the northerly side
of Vesey Street;

THENCE westerly along the northerly side of Vesey Street, North 88 degrees 37
minutes 31 seconds West 233.48 feet to the corner formed by the intersection of
the northerly side of Vesey Street and the easterly side of Washington Street;
and

THENCE northerly along the easterly side of Washington Street, North 18 degrees
10 minutes 00 seconds West 213.45 feet to the point or place of BEGINNING.



--------------------------------------------------------------------------------

SCHEDULE 3

LEASE AMENDMENTS

None



--------------------------------------------------------------------------------

SCHEDULE 4

OUTSTANDING OFFSET RIGHTS

None



--------------------------------------------------------------------------------

STATE OF                       )

                                          ) ss.:

COUNTY OF                   )

On the ____ day of ____________ in the year 2011 before me, the undersigned,
______________, personally appeared ______________, personally known to me, or
proved to me on the basis of satisfactory evidence to be the individual(s) whose
name(s) is (are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.

 

  

Signature and Office of individual

taking acknowledgement

 

STATE OF NEW YORK       )

                                                 ) ss.:

COUNTY OF                         )

On the ___ day of ________ in the year _____ before me, the undersigned
______________, personally appeared ____________, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual(s) whose
name(s) is (are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument. Signature
and Office of individual taking acknowledgement.

 

  

Signature and Office of individual

taking acknowledgement



--------------------------------------------------------------------------------

STATE OF NEW YORK       )

                                                 ) ss.:

COUNTY OF                         )

On the ___ day of ________ in the year _____ before me, the undersigned
______________, personally appeared ____________, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual(s) whose
name(s) is (are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument. Signature
and Office of individual taking acknowledgement.

 

  

Signature and Office of individual

taking acknowledgement



--------------------------------------------------------------------------------

EXHIBIT O

CONDUIT RISERS

[see attached]

 

O-1



--------------------------------------------------------------------------------

Exhibit O

[Map of Telecom Rooms]



--------------------------------------------------------------------------------

EXHIBIT P

EXPANSION SPACE

[see attached]

 

P-1



--------------------------------------------------------------------------------

Exhibit P

[Floor Plan of Expansion Space]



--------------------------------------------------------------------------------

EXHIBIT Q

GENERATOR AREA

[see attached]

 

Q-1



--------------------------------------------------------------------------------

Exhibit Q

[Floor Plan of Tenant Generators and Switchgear Rooms]



--------------------------------------------------------------------------------

EXHIBIT R

FORM OF PORT AUTHORITY SNDA

[see attached]

 

R-1



--------------------------------------------------------------------------------

NON-DISTURBANCE AND ATTORNMENT AGREEMENT

THIS NON-DISTURBANCE AND ATTORNMENT AGREEMENT, dated as of ___________ __, 2011
(this “Agreement”), between THE PORT AUTHORITY OF NEW YORK AND NEW JERSEY,
having an office at 225 Park Avenue South, New York, New York 10003 (the “Port
Authority”), and MSCI Inc., a Delaware corporation having an office at
[                                         ] (“MSCI”).

RECITALS:

A. 7 World Trade Center, LLC (together with its transferees, successors and
assigns, “7 WTC”), as landlord, and MSCI, as tenant, have entered into a space
lease, dated September 16, 2011 (as the same may be hereafter amended or
modified, the “Space Lease”) covering certain premises (the “Premises”) in the
building known as 7 World Trade Center, New York, New York.

B. Pursuant to that certain Restated and Amended Agreement of Lease, dated as of
February 6, 2003 (as such lease has been or may be amended, modified and
supplemented from time to time, the “Ground Lease”), between the Port Authority,
as landlord, and 7 World Trade Company L.P., as tenant, a memorandum of which
was recorded in the office of the Register of The City of New York on April 22,
2005 (the “Memo of Lease”), as assigned to 7WTC pursuant to an Assignment of
Lease with Assumption and Consent, dated as of March 21, 2005, by 7 World Trade
Company, L.P., as assignor, and 7 WTC, as assignee, the Port Authority leased to
7 WTC the premises more fully described in the Memo of Lease (the “Real
Property”). The term Ground Lease shall also include any replacement, extension
or other lease entered into by the Port Authority with a Leasehold Mortgagee (as
defined in the Ground Lease) or a party claiming by, through or under such
Leasehold Mortgagee, and their transferees, successors and assigns. Likewise,
the term “7 WTC” shall include such lessee under such replacement, extension or
other lease with the Port Authority.

C. Pursuant to the Space Lease, MSCI has required that the Port Authority agree
to recognize the Space Lease and MSCI’s rights thereunder in the event of a
termination of the Ground Lease, and the Port Authority is willing to recognize
the Space Lease, upon and subject to the terms and conditions of this Agreement.

IT IS, THEREFORE, AGREED:

1. Consent. In accordance with Section 9.1 of the Ground Lease, the Port
Authority hereby consents to the form and terms of the Space Lease.

2. Non-Disturbance. (a) So long as MSCI shall not be in default under the Space
Lease after the giving of any required notice and the expiration of any
applicable grace or cure period provided for thereunder:

(i) MSCI’s right of peaceable and quiet use, occupancy, enjoyment and possession
of the Premises shall not be affected or disturbed by the Port Authority; and

 

1



--------------------------------------------------------------------------------

(ii) except as provided in Section 4 hereof, upon the expiration or any
termination of the Ground Lease by summary dispossess proceeding or otherwise,
the Port Authority shall be bound by the provisions of the Space Lease, and the
Space Lease shall remain in full force and effect as a direct lease between the
Port Authority, as landlord, and MSCI, as tenant, upon all of the obligations,
terms and conditions of the Space Lease.

(b) Notwithstanding the expiration or termination of the term of the Ground
Lease or the occurrence of any default or breach on the part of 7 WTC under the
Ground Lease, and provided that MSCI is not in default under the Space Lease
beyond applicable grace and cure periods therein, the Port Authority shall not
name MSCI as a party in any action or proceeding arising from the exercise by
the Port Authority of any of its rights or remedies under the Ground Lease or
otherwise arising from MSCI’s remaining in possession after the expiration or
termination of the term of the Ground Lease, provided that MSCI may be so named
or joined if required by law, and if such naming or joining of MSCI will not
adversely affect MSCI’s rights under this Agreement or under the Space Lease.

3. Attornment. If the Port Authority shall succeed to the interest of 7 WTC as
landlord under the Space Lease following the expiration or earlier termination
of the Ground Lease, then MSCI shall attorn to and recognize the Port Authority
as MSCI’s landlord under the Space Lease and shall continue to be bound by all
the terms, provisions and conditions of the Space Lease. MSCI agrees to execute
and deliver, at any time and from time to time, upon request of the Port
Authority, any instrument which may be reasonably necessary or appropriate to
evidence such attornment. MSCI hereby waives the provisions of any statute or
rule of law now or hereafter in effect which may terminate the Space Lease or
give or purport to give MSCI any right of election to terminate the Space Lease
or to surrender possession of the Premises in the event the Ground Lease expires
or terminates or in the event that any proceeding is brought by the Port
Authority under the Ground Lease, and in that circumstance the Space Lease shall
not be affected in any way whatsoever by any such proceeding or termination.

4. Limitation on Port Authority’s Obligations; No Merger. (a) Notwithstanding
the attornment by MSCI to the Port Authority pursuant to this Agreement, the
Port Authority will not:

(i) be bound by any rent or additional rent paid more than thirty days in
advance, which payment shall not have been consented to by the Port Authority,
or any security deposit or any other pre-paid sum paid by MSCI to 7 WTC, except
to the extent such rent or additional rent or security deposit or other pre-paid
sum is actually received by the Port Authority;

(ii) be bound by any amendment or modification of the Space Lease or any
surrender agreement, which amendment or modification or surrender agreement
shall not have been consented to by the Port Authority;

(iii) subject to the provisions of clause (v) of this Section 4, be liable for
any previous act, omission or negligence of 7 WTC under the Space Lease, nor be
obligated to cure any defaults of 7 WTC;

 

2



--------------------------------------------------------------------------------

(iv) except as otherwise provided in clause (v) of this Section 4, be subject to
any defenses or offsets not expressly provided for in the Space Lease which
shall have theretofore accrued in favor of MSCI against 7 WTC;

(v) be bound by any obligation to grant any credit or to make any payment to
MSCI that shall theretofore have accrued in favor of MSCI against 7 WTC, or by
any financing obligation 7 WTC may have incurred with respect to MSCI, or by any
obligation for brokerage commissions or costs or expenses incurred in connection
with the negotiation or execution of the Space Lease; and that in each case is
not expressly provided for in the Space Lease;

(vi) be bound by any covenant to undertake or complete any construction of the
Premises or any portion thereof, except for repair, restoration and maintenance
obligations thereafter accruing or existing, nor be obligated to cure any
defaults under the Space Lease that occurred prior to the termination of the
Space Lease except for defaults that continue subsequent to the termination of
the Space Lease.

(b) Notwithstanding the expiration or any termination of the Ground Lease, or
any attornment by MSCI to the Port Authority pursuant to this Agreement, there
shall be no merger of the estates of the Port Authority as lessor under the
Ground Lease and as landlord under the Space Lease, and the Space Lease and
MSCI’s rights and obligations thereunder shall remain subject and subordinate to
the Ground Lease and the rights of the Port Authority thereunder (except as
specifically modified by this Agreement). It is expressly understood and agreed
that the Port Authority shall have the right to incorporate into the Space Lease
those provisions of the Ground Lease relating to the Port Authority’s status and
the relationship between the Port Authority and 7 WTC that are set forth in
Sections 17.3, 46.3 and 47 of the Ground Lease, and MSCI shall execute an
agreement prepared by the Port Authority and submitted to MSCI providing for the
incorporation of such provisions in the Space Lease.

5. Notice of Default. The Port Authority represents and warrants to MSCI that as
of the date hereof there is no outstanding notice of default given under the
Section of the Ground Lease entitled “Termination.”

6. Successors and Assigns. The stipulations, terms, covenants and agreements
contained in this Agreement shall inure to the benefit of, and shall be binding
upon, the parties hereto and their respective successors and assigns, including
(without limitation) each and every party deriving title to the Real Property
and/or the Building (as defined in the Space Lease) by or through the Port
Authority.

7. Notices. Any demand, request, consent or other notice given or required to be
given under this Agreement shall be deemed given only if in writing, and hand
delivered (with receipt acknowledged in writing) or sent by registered or
certified mail (return receipt requested) as follows:

To the Port Authority:

 

3



--------------------------------------------------------------------------------

The Port Authority of New York and New Jersey

225 Park Avenue South

New York, New York 10003

Attention: Executive Director

With a copy to:

Director, World Trade Redevelopment Department

The Port Authority of New York and New Jersey

225 Park Avenue South, 19th Fl.

New York, NY 10003

MSCI Inc.

[                                         ]

[                                         ]

 

Attention:

   [                                         ]

facsimile number:

   [                                 ]

copies to:

[                                         ]

[                                         ]

[                                         ]

 

Attention:

   [                                         ]

facsimile number:

   [                                 ]

and after date Tenant first occupies the Premises for the ordinary conduct of
business:

[                                         ]

[                                         ]

[                                         ]

 

Attention:

   [                                         ]

facsimile number:

   [                                 ]

copies to:

[                                         ]

[                                         ]

[                                         ]

 

Attention:

   [                                         ]

facsimile number:

   [                                 ]

 

4



--------------------------------------------------------------------------------

All notices shall be deemed given when received. Either party shall have the
right to change its address from time-to-time for purposes of this Section 7 by
giving the other party at least ten (10) days’ advance notice thereof.

8. Amendments. This Agreement may not be changed, modified, supplemented or
terminated, nor may any of the obligations of the Port Authority or MSCI hereto
be waived, except by an instrument executed by each of the parties hereto.

9. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.

10. Governing Law. This Agreement shall be governed by, interpreted under, and
construed and enforced in accordance with, the laws of the State of New York.

11. Non-Liability of Individuals. Neither the Commissioners of the Port
Authority nor any of them, nor any officer, agent or employee thereof, shall he
charged personally by MSCI with any liability or held personally liable under
any term or provision of this Agreement or because of its execution or attempted
execution, or because of any breach or attempted or alleged breach thereof.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement on the
day and year first above written.

 

   

THE PORT AUTHORITY OF NEW YORK

AND NEW JERSEY

      By:     Assistant Secretary      

Name:

Title:

    MSCI Inc.       By:             Name:         Title:



--------------------------------------------------------------------------------

STATE OF NEW YORK

   )    )ss.: COUNTY OF NEW YORK    )

On the ____ day of ___________, in the year 2011 , before me, the undersigned, a
notary public in and for said state, personally appeared ________________,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.

 

   Notary Public

[Notary Seal] My commission expires:

 

STATE OF _________________________

   )    )ss.: COUNTY OF _______________________    )

On the ____ day of __________, in the year 2011 , before me, the undersigned, a
notary public in and for said state, personally appeared __________________,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he/she executed the same in his/her capacity, and that
by his/her signature on the instrument, the individual, or the person upon
behalf of which the individual acted, executed the instrument.

 

   Notary Public



--------------------------------------------------------------------------------

EXHIBIT S

FORM OF LETTER OF CREDIT

[NAME AND OFFICE OF ISSUING BANK]

IRREVOCABLE AND TRANSFERABLE

LETTER OF CREDIT

LETTER OF CREDIT NO. ______________ Date: ________, 200_

AMOUNT: $_________________

THE BANK OF NEW YORK, AS MASTER TRUSTEE

191 BARCLAY STREET, FLOOR 21W

NEW YORK, NY 10266

ATTN: NEW YORK MUNICIPAL FINANCIAL UNIT

AND

7 WORLD TRADE CENTER, LLC

C/O SILVERSTEIN PROPERTIES, INC.

7 WORLD TRADE CENTER AT 250 GREENWICH STREET, 38TH FLOOR

NEW YORK, NY 10007

 

  Re: Lease, dated [                    ], 20[        ], between 7 World Trade
Center, LLC, as landlord, and [                    ] (“Tenant”), as tenant.

Gentlemen:

We hereby open our Irrevocable and Transferable Letter of Credit No. _________
in your favor for the account of _____________ in an aggregate amount of up to
$                . We hereby irrevocably authorize you to draw on us in
accordance with the terms and conditions hereinafter set forth by one (1) or
more demands for payment in an aggregate amount not exceeding the foregoing
amount. Partial drawings under this Letter of Credit are permitted.

Any demand for payment and all other communications relating to this Letter of
Credit shall be in writing and addressed and presented to our Letter of Credit
Section at our office at ____________________, New York, New York and shall make
specific reference to this Letter of Credit by number. Demand for payment under
this Letter of Credit may be made prior to its expiration at any time during
business hours at the foregoing office on a day (a “Business Day”) on which we
are open for the purpose of conducting commercial banking business.

This Letter of Credit shall expire at 5:00 P.M., Eastern Standard Time, on
___________________________ or, if such day is not a Business Day, then on the
next

 

S-2



--------------------------------------------------------------------------------

day following which is a Business Day. The undersigned agrees to give you not
less than sixty (60) days written notice of the expiry of this Letter of Credit
at your address set forth above (or in any transfer instruction, if applicable)
by Federal Express or similarly recognized overnight courier or by certified
mail or registered mail, return receipt requested, and this Letter of Credit
shall be extended automatically beyond the scheduled expiry date in the absence
of the foregoing notice.

This letter of credit may be transferred one or more times in its entirety
without our consent and without cost to you upon presentation to us of (i) a
written transfer instruction signed by you and naming the transferee and
(ii) the original of this letter of credit. Upon such presentation, we shall
issue a replacement letter of credit in favor of the transferee in the form of
this letter of credit. No other documents or presentations will be required by
us in connection with any such transfer. Any and all transfer fees shall be
charged to the account of Tenant.

This Letter of Credit sets forth in full our undertaking and such undertaking
shall not in any way be modified, amended, amplified or limited by reference to
any document, instrument or agreement referred to herein; and any such reference
shall be limited to the matter referred to and shall not be deemed to
incorporate herein by reference any such document, instrument or agreement. This
Letter of Credit may not be amended without your written consent.

This letter of credit is issued subject to, and shall be governed by, the
International Standby Practices 1998, International Chamber of Commerce
Publication No. 590.

 

Very truly yours, [Name of Issuing Bank] By:       Name:   Title

ATTEST:       Name:   Title:

 

S-2



--------------------------------------------------------------------------------

EXHIBIT T

FORM OF PORT AUTHORITY CONSENT AGREEMENT

[see attached]

 

T-1



--------------------------------------------------------------------------------

CONSENT AGREEMENT

AGREEMENT, dated as of ______________ _____, 2011 (this “Agreement”) by and
among THE PORT AUTHORITY OF NEW YORK AND NEW JERSEY, a body corporate and
politic created by compact of the States of New York and New Jersey with the
consent of the Congress of the United States and having an office at 225 Park
Avenue South, New York, New York 10003 (the “Port Authority”), 7 WORLD TRADE
CENTER, LLC, a limited liability company organized and existing under and by
virtue of the laws of the State of Delaware, having an office and place of
business at 7 World Trade Center, 38th Floor, New York, New York 10048 (“7 WTC”)
and MSCI Inc., a [                    ] corporation, having an address at
[                                    ] (“MSCI”).

WHEREAS, the Port Authority, as lessor, and 7 World Trade Company, as lessee,
entered into a lease, dated as of December 31, 1980, with respect to the land
(the “Land”) described on Exhibit A to such lease and the air rights above the
Land, as amended and restated by that certain Restated and Amended Agreement of
Lease, dated as of February 6, 2003 by and between the Port Authority and 7
World Trade Company, L.P., a Delaware limited partnership (as such lease has
been or may be amended, modified and supplemented from time to time, the
“Underlying Lease”), as assigned to 7 WTC pursuant to an Assignment of Lease
with Assumption and Consent, dated as of March 21, 2005 by 7 World Trade
Company, L.P., as assignor, to 7 WTC, as assignee. The term “Underlying Lease”
shall also include any replacement, extension or other lease entered into by the
Port Authority with a Leasehold Mortgagee (as defined in the Underlying Lease)
or a party claiming by, through or under such Leasehold Mortgagee, or their
successors and assigns. Likewise, the term “7 WTC” shall include such lessee
under such replacement, extension or other lease with the Port Authority;

WHEREAS, 7 WTC is the current holder of the leasehold estate created by the
Underlying Lease;

WHEREAS, 7 WTC, as lessor, and MSCI, as lessee, have entered into a space lease
agreement (as defined in the Underlying Lease), dated as of
[                        ], 2011 with respect to certain premises in the
Building (the “MSCI Lease”); and

WHEREAS, the Port Authority and MSCI have entered into a Non-Disturbance and
Attornment Agreement, dated as of the date hereof (the “Non-Disturbance
Agreement”).

NOW, THEREFORE, for and in consideration of the covenants and mutual agreements
herein contained, the Port Authority, 7 WTC and MSCI hereby agree as follows:

1. On the terms and conditions hereinafter set forth, the Port Authority
consents to the MSCI Lease. Capitalized terms used herein without definition
have the respective meanings assigned to those terms in the MSCI Lease.

2. The term of the MSCI Lease, unless it sooner expires or is sooner terminated,
shall terminate, on the Expiration Date (as defined in and as the same may be
extended pursuant to the MSCI Lease), provided, however, and meaning that (i) if
7 WTC, pursuant to Section 43 of the Underlying Lease, extends the term of the
Underlying Lease, the MSCI Lease, unless

 



--------------------------------------------------------------------------------

sooner terminated in accordance with the terms thereof, shall terminate on the
Expiration Date; and (ii) if MSCI, pursuant to the Non-Disturbance Agreement,
attorns to the Port Authority upon termination of the Underlying Lease, then the
MSCI Lease, unless it sooner expires or is sooner terminated in accordance with
the terms thereof, shall terminate on the Expiration Date.

3. Neither this Agreement, nor anything contained herein nor the consent granted
hereunder shall constitute or be deemed to constitute a consent to, or create an
implication that there has been consent to, (a) any enlargement or change in the
rights, powers and privileges granted to 7 WTC under the Underlying Lease, or
(b) the granting of any rights or privileges to MSCI as may be provided by the
MSCI Lease if not granted to 7 WTC under the Underlying Lease, except and only
to the extent that the provisions of the Non-Disturbance Agreement specifically
provide otherwise. The MSCI Lease is an agreement between 7 WTC and MSCI with
respect to the various matters set forth therein, Neither this Agreement nor
anything contained herein, nor the consent granted hereunder shall constitute an
agreement between the Port Authority and 7 WTC that the provisions of the MSCI
Lease shall apply and pertain as between 7 WTC and the Port Authority, it being
understood that the terms, conditions and agreements of the Underlying Lease
shall, in all respects, be controlling and determinative except and only to the
extent that the provisions of the Non-Disturbance Agreement specifically provide
otherwise. The specific mention of or reference to the Port Authority in any
part of the MSCI Lease, including without limitation thereto, any mention of any
consent or approval of the Port Authority now or hereafter to be obtained, shall
not be or be deemed to create an inference that the Port Authority has granted
its consent or approval thereto under this Agreement or shall thereafter grant
its consent or approval thereto, or that the Port Authority's discretion
pursuant to the Underlying Lease as to any such consents or approvals shall in
any way be affected or impaired. The lack of any specific reference in any
provisions of the MSCI Lease to Port Authority approval or consent shall not be
deemed to imply that no such approval or consent is required, and the Underlying
Lease shall, in all respects, be controlling except and only to the extent that
the provisions of the Non-Disturbance Agreement specifically provide otherwise.
No provision of the MSCI Lease including, but not limited to, those imposing
obligations on MSCI with respect to laws, rules, regulations, taxes, assessments
and liens shall be construed as a submission or admission by the Port Authority
that the same could or does lawfully apply to the Port Authority, nor shall the
existence of any provision of the MSCI Lease covering actions that shall or may
be undertaken by MSCI or 7 WTC, including, but not limited to, construction on
the space covered by the MSCI Lease, be deemed to imply or infer that Port
Authority consent or approval thereto pursuant to the Underlying Lease will be
given or that Port Authority discretion with respect thereto will in any way be
affected or impaired, except and only to the extent as may otherwise
specifically be provided in the Non-Disturbance Agreement.

4. The MSCI Lease and the rights of the parties thereto shall be subject and
subordinate to the terms, covenants, conditions and provisions of the Underlying
Lease and the rights of the Port Authority thereunder, and MSCI, in its
operations under or in connection with the MSCI Lease and in its occupancy of
the space covered by the MSCI Lease, shall be subject and subordinate to, and
shall not violate or contravene, the applicable terms, provisions, covenants and
conditions of the Underlying Lease, except and only to the extent that the
provisions of the Non-Disturbance Agreement specifically provide otherwise.
Without in any way affecting the obligations of 7 WTC under the Underlying Lease
and under this Agreement, all acts and omissions of MSCI under the MSCI Lease
with respect to use and occupancy of the

 

2



--------------------------------------------------------------------------------

Premises (including construction performed therein), which, if they were acts or
omissions of 7 WTC, would constitute a default under the Underlying Lease, shall
be deemed acts and omissions of 7 WTC under the Underlying Lease, but
notwithstanding the foregoing, (a) 7 WTC shall not be (or be deemed to be) in
default under the Underlying Lease to the extent that any such act or omission
shall constitute a breach thereof if, except for causes beyond the control of 7
WTC, it shall have commenced to remedy said default (including, without
limitation, by commencing and prosecuting an action at law or in equity against
MSCI with respect to such default) within thirty (30) days after receipt of
notice thereof from the Port Authority and continues diligently to pursue such
remedy, and (b) nothing contained herein shall be deemed to limit or restrict
the rights under the Underlying Lease of Leasehold Mortgagees (as defined in the
Underlying Lease) to be given notice of defaults by 7 WTC and an opportunity to
cure such defaults.

5. MSCI shall indemnify and hold harmless the Port Authority and its agents
against and from (a) any and all claims (i) arising from (A) the operation,
maintenance or management by MSCI of the Premises, it being acknowledged and
agreed by MSCI that said indemnity shall also cover all claims and demands that
may arise under Section 8.2 of the MSCI Lease, or (B) any work or thing
whatsoever done, or any condition created in or about the Premises during the
Term by MSCI, its contractors, licensees, agents, servants, employees,
subtenants, invitees or visitors, it being acknowledged and agreed by MSCI that
said indemnity shall also cover all claims and demands described in Section 4.5
(a) of the MSCI Lease, or (ii) arising from any negligent or otherwise wrongful
act or omission of MSCI or any of its subtenants or licensees or its or their
employees, agents, visitors, invitees or contractors or subcontractors of any
tier, and (b) all reasonable costs, expenses and liabilities incurred in or in
connection with each such claim or action or proceeding brought thereon. In case
any action or proceeding shall be brought against the Port Authority by reason
of any such claim, MSCI, upon notice from the Port Authority, shall defend such
action or proceeding.

6. The MSCI Lease shall not be changed, modified, discharged or extended except:
(i) by written instrument duly executed by the parties thereto, and (ii) only as
not expressly prohibited by the Underlying Lease (it being acknowledged that an
extension beyond the term of the Underlying Lease is not prohibited by the
Underlying Lease).

7. The granting of the consent hereunder by the Port Authority shall not be or
be deemed to operate as a waiver of consent (to the extent consent is required
under the Underlying Lease) to any subsequent agreement with respect to the use
or occupancy of space at the Building (by 7 WTC or by MSCI) or to any assignment
of the Underlying Lease or the MSCI Lease or of any rights under either of them,
whether in whole or in part.

8. The failure by MSCI to comply with any of the provisions of this Agreement
which impose substantive obligations upon MSCI shall not constitute a default
hereunder unless and until such failure to comply shall have continued uncured
for more than thirty (30) days after the Port Authority has served a notice of
such failure to comply upon 7 WTC and MSCI at their respective addresses set
forth in this Agreement (unless such default is of such a nature that it cannot
be cured by reasonable efforts within such 30-day period, in which case such
failure to comply shall not constitute a default hereunder so long as MSCI shall
have commenced its efforts to cure within such 30-day period and shall be
diligently prosecuting such efforts to cure).

 

3



--------------------------------------------------------------------------------

In the event of any such default by MSCI hereunder, the Port Authority shall be
entitled to exercise any remedy then available to it at law or in equity in
respect of such default; provided, however, that nothing contained in this
sentence shall be construed as entitling the Port Authority to terminate the
MSCI Lease or to require 7 WTC to do so. Except as provided in paragraph 9, no
default hereunder by MSCI shall affect the Underlying Lease or the continuance
thereof, it being understood, moreover, that the foregoing shall not be deemed
to affect or limit any rights of the Port Authority under the Underlying Lease
or under the provisions of paragraph 4 hereof.

9. Without limiting any of the provisions hereof, MSCI and 7 WTC hereby agree
that MSCI's use of the Premises shall be strictly in accordance with the
provisions of Article 2 of the MSCI Lease. In the event of any breach of this
paragraph 9 (following notice and the opportunity to cure described in paragraph
8 above), the Port Authority shall be entitled (in addition to any other
remedies available to the Port Authority at law or in equity by reason of a
default under this Agreement) to exercise any remedies available to the Port
Authority under the Underlying Lease with respect to a violation of the use
restrictions set forth therein.

10. Neither the Commissioners of the Port Authority nor any of them, nor any
officer, agent or employee thereof shall be held personally liable to 7 WTC or
to MSCI under any term or provision of this Agreement or because of its
execution or because of any breach or alleged breach thereof.

11. The stipulations, terms, covenants and agreements contained in this
Agreement shall inure to the benefit of, and shall be binding upon, the parties
hereto and their respective successors and assigns.

12. This Agreement may be executed in one or more counterparts, each of which
shall be deemed to be an original and all of which together shall constitute one
and the same instrument.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Port Authority, 7 WTC and MSCI have executed these
presents.

 

ATTEST:     THE PORT AUTHORITY OF NEW YORK AND NEW JERSEY       By:     (Seal)  
  Name:     ASSISTANT SECRETARY     Title:         7 WORLD TRADE CENTER, LLC, a
Delaware limited liability company       By:   7 World Trade Company, LP, its
Managing Member       By:   Silverstein-7 World Trade Company, Inc., its general
partner ATTEST:           By:     (Corporate Seal)       Name:         Title:  
    MSCI INC.       By:             Name:         Title:

 



--------------------------------------------------------------------------------

(New York “All-Purpose” Acknowledgment – Port Authority)

 

STATE OF New York

   )       )    ss.:

COUNTY OF New York

   )   

On the _____ day of ____________, 2011, before me, the undersigned, a Notary
Public in and for said State, personally appeared ____________________________,
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he/she signed the executed the same in his/her capacity, and that by
his/her signature on the instrument, the individual, or the person on behalf of
which the individual acted, executed the instrument.

 

   (notarial seal and stamp)

(New York “All-Purpose” Acknowledgment – Limited Liability Company)

 

STATE OF New York

   )       )    ss.:

COUNTY OF New York

   )   

On the _____ day of ____________, 2011, before me, the undersigned, a Notary
Public in and for said State, personally appeared ____________________________,
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he/she signed the executed the same in his/her capacity, and that by
his/her signature on the instrument, the individual, or the person on behalf of
which the individual acted, executed the instrument.

 

   (notarial seal and stamp)

(New York “All-Purpose” Acknowledgment – Corporation)

 

STATE OF

   )       )    ss.:

COUNTY OF

   )   

On the _____ day of ____________, 2011, before me, the undersigned, a Notary
Public in and for said State, personally appeared ___________________________,
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he/she signed the executed the same in his/her capacity, and that by
his/her signature on the instrument, the individual, or the person on behalf of
which the individual acted, executed the/instrument.

 

   (notarial seal and stamp)

 



--------------------------------------------------------------------------------

EXHIBIT U

Intentionally Omitted

[see attached]

 

U-1



--------------------------------------------------------------------------------

EXHIBIT V

EXPANSION SPACE FIXED RENT

 

(a)

From the Commencement Date through and including the day preceding the fifth
(5th) anniversary of the Rent Commencement Date, One Million Two Hundred
Sixty-Five Thousand Thirty-Eight and 00/100 Dollars ($1,265,038.00) per annum;

 

(b)

From the fifth (5th) anniversary of the Rent Commencement Date through and
including the day immediately preceding the tenth (10th) anniversary of the Rent
Commencement Date, One Million Three Hundred Ninety-One Thousand Five Hundred
Forty One and 80/100 Dollars ($1,391,541.80) per annum;

 

(c)

From the tenth (10th) anniversary of the Rent Commencement Date through and
including the day immediately preceding the fifteenth (15th) anniversary of the
Rent Commencement Date, One Million Five Hundred Thirty Thousand Six Hundred
Ninety-Five and 98/100 Dollars ($1,530,695.98) per annum; and

 

(d)

From the fifteen (15th) anniversary of the Rent Commencement Date through and
including the Initial Expiration Date, One Million Six Hundred Eighty-Three
Thousand Eight Hundred Nine and 20/100 Dollars ($1,683,809.20) per annum.

 

V-1



--------------------------------------------------------------------------------

EXHIBIT W

FORM OF MEMORANDUM OF LEASE

MEMORANDUM OF LEASE

 

Name and Address of Landlord:   

7 World Trade Center, LLC

c/o Silverstein Properties, Inc.

7 World Trade Center at 250 Greenwich Street

38th Floor

New York, New York 10007

Name and Address of Tenant:   

MSCI INC.

[___________________]

[___________________]

Execution Date of Lease:    ________ ___, 2011 Description of Demised Premises:
   The forty-seventh (47th) through forty-ninth (49th) office floors in the
building known as 7 World Trade Center at 250 Greenwich Street, New York, New
York (located on the land more particularly described on Schedule 1 attached
hereto and made a part hereof) as such premises may be expanded or contracted
from time to time pursuant to the terms of the Lease. Term of the Lease:   
Approximately 20 years, commencing on the Commencement Date (as defined in the
Lease) and terminating on the Expiration Date (as defined in the Lease; it being
anticipated that such date will be on or about February 28, 2033, unless renewed
as provided in the Lease), or the date upon which the initial term of the Lease
shall terminate sooner pursuant to any of the terms of the Lease or pursuant to
law. Renewal Option:    Tenant has the option to renew the term for ten (10)
years, to be exercised no later than eighteen (18) months prior to the
expiration of the then current term of the Lease. Expansion Rights and Rights of
First Offer:    Tenant has certain fixed expansion rights on floors thirty-seven
(37) and forty-six (46) and certain and rights of first offer to lease
additional space on floors thirty-seven (37) through forty-five (45) as more
particularly described in the Lease.

 

X-1



--------------------------------------------------------------------------------

Memorandum of Lease:    This instrument, executed in connection with the Lease,
is intended to be and is entered into as a memorandum thereof for the purpose of
recordation and the giving of notice of the Lease, and shall not, in any event,
be construed to change, vary, modify or interpret the Lease or any of the terms,
covenants or conditions thereof, which are set forth, described or summarized
herein and reference is hereby made to the Lease for any and all purposes. All
of the terms, covenants and conditions contained in the Lease are hereby
incorporated herein by reference with like effect as if set forth herein
verbatim. This Memorandum of Lease may be executed in counterparts.

 

X-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Memorandum of Lease as
of this __ day of ___________, 2011.

 

LANDLORD:

 

7 WORLD TRADE CENTER, LLC,

a Delaware limited liability company

By:  

7 WORLD TRADE COMPANY, LP,

Managing Member

  By:  

SILVERSTEIN-7 WORLD

TRADE COMPANY, INC.,

its general partner

    By:           Name:       Title:      

 

TENANT:

 

MSCI INC., a Delaware Corporation

By:       Name:   Title:

 

X-1



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

STATE OF NEW YORK

   }          SS.:

COUNTY OF NEW YORK

     

On the ___ day of _______ in the year 2011, before me, the undersigned, a Notary
Public in and for said state, personally appeared _______________, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacity, and that by his signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.

 

   Notary Public

 

STATE OF _______________

   }          SS.:

COUNTY OF _____________

     

On the ___ day of _______ in the year 2011, before me, the undersigned, a Notary
Public in and for said state, personally appeared _______________, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacity, and that by his signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument.

 

   Notary Public

 

X-2



--------------------------------------------------------------------------------

Schedule 1

Legal Description

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, City, County and State of New York, bounded and described
as follows:

BEGINNING at the corner formed by the intersection of the easterly side of
Washington Street and the southerly side of Barclay Street;

RUNNING THENCE easterly along the southerly side of Barclay Street, the
following three (3) courses and distances:

(1) South 88 degrees 37 minutes 20 seconds East 161.04 feet;

(2) South 88 degrees 39 minutes 01 seconds East 67.81 feet; and

(3) South 88 degrees 36 minutes 50 seconds East 112.04 feet to the corner formed
by the intersection of the southerly side of Barclay Street and the westerly
side of West Broadway;

THENCE southerly along the westerly side of West Broadway, the following three
(3) courses and distances:

(1) South 13 degrees 29 minutes 10 seconds West 33.54 feet;

(2) South 88 degrees 37 minutes 31 seconds East 7.16 feet; and

(3) South 13 degrees 29 minutes 10 seconds West 172.20 feet to the corner formed
by the intersection of the westerly side of West Broadway and the northerly side
of Vesey Street;

THENCE westerly along the northerly side of Vesey Street, North 88 degrees 37
minutes 31 seconds West 233.48 feet to the corner formed by the intersection of
the northerly side of Vesey Street and the easterly side of Washington Street;
and

THENCE northerly along the easterly side of Washington Street, North 18 degrees
10 minutes 00 seconds West 213.45 feet to the point or place of BEGINNING

 

X-3



--------------------------------------------------------------------------------

EXHIBIT X

FORM OF TERMINATION OF MEMORANDUM OF LEASE

 

 

 

7 WORLD TRADE CENTER, LLC,

(Landlord)

- and -

 

 

MSCI INC.,

(Tenant)

 

 

TERMINATION OF

MEMORANDUM OF LEASE

 

 

 

   

Dated:

 

_____________________

   

Location:

  7 World Trade Center at 250 Greenwich Street    

Section:

  1    

Block:

  84    

Lot:

  36    

County:

  New York

PREPARED BY AND UPON

RECORDATION RETURN TO:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036-6522

Attention: Marco P. Caffuzzi, Esq.

 

 

 

 

X-1



--------------------------------------------------------------------------------

TERMINATION OF

MEMORANDUM OF LEASE

THIS TERMINATION OF MEMORANDUM OF LEASE, dated as of the      day of
            , 20     (this “Termination”) by and between 7 WORLD TRADE CENTER,
LLC, a limited liability company organized and existing under and by virtue of
the laws of the State of Delaware, having an office and place of business at c/o
Silverstein Properties, Inc., 7 World Trade Center at 250 Greenwich Street, 38th
Floor, New York, New York 10007 (“Landlord”) and MSCI INC., a Delaware
corporation having an address at [                                ] (“Tenant”).

W I T N E S S E T H :

WHEREAS, Landlord and Tenant are parties to a certain Agreement of Lease, dated
as of                  , 2011 pursuant to which Landlord leased to Tenant, and
Tenant hired from Landlord, a certain portion (the “Premises”) of that certain
building commonly known as 7 World Trade Center at 250 Greenwich Street, New
York, New York (hereinafter all or any portion thereof shall be referred to as
the “Building”), more particularly bounded and described as set forth in
Schedule 1 annexed hereto; and

WHEREAS, in accordance with Section 291-c of the New York State Real Property
Law and Section 38.17 of the Lease, the parties recorded a memorandum of lease
(the “Memorandum”) summarizing certain (but not all) of the provisions,
covenants and conditions set forth in the Lease;

NOW, THEREFORE, Landlord and Tenant declare as follows:

1. Memorandum of Lease. The Memorandum was recorded in the office of the
Register of The City of New York on                  , 2011, bearing City
Register File No. (CFRN)                     .

2. Termination of Lease. The Lease has terminated and is of no further force and
effect.

3. Termination of Memorandum of Lease. In connection with the termination of the
Lease, the Memorandum is of no further force and effect and the parties hereto
wish to terminate the Memorandum pursuant to the recordation of this
Termination.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

X-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have respectively executed this
Termination as of the date first set forth above.

 

LANDLORD:

7 WORLD TRADE CENTER, LLC,

a Delaware limited liability company

By:      

7 WORLD TRADE COMPANY, LP,

Managing Member

  By:      

SILVERSTEIN-7 WORLD

TRADE COMPANY, INC.,

its general partner

    By:               Name:         Title:  

 

TENANT: MSCI INC., a Delaware corporation By:           Name:     Title:  

 

X-3



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

STATE OF NEW YORK    } SS.:    COUNTY OF NEW YORK   

On the      day of              in the year 20    , before me, the undersigned,
a Notary Public in and for said state, personally appeared                     ,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.

 

   Notary Public

 

STATE OF                 } SS.:    COUNTY OF                

On the      day of              in the year 20    , before me, the undersigned,
a Notary Public in and for said state, personally appeared                     ,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.

 

   Notary Public

 

X-1



--------------------------------------------------------------------------------

EXHIBIT Y

INDEPENDENT ENGINEERS

 

Jaros Baum & Bolles Consulting Engineers (JB&B)    Mr. Augustine DiGiacomo 80
Pine Street    212-758-9000 - phone New York, NY 10005    212-980-1887 - fax
Flack & Kurtz    Mr. David Cooper 475 Fifth Avenue    212-951-3928 - phone New
York, NY 10017    212-689-7489 - fax Syska & Hennessy    Mr. Jesse Bhatia 11
West 42nd Street    212-921-2300 - phone New York, NY 10036    212-556-3333 -
fax Consentini Associates    Mr. Marvin Lewin 2 Penn Plaza - 3rd Floor   
212-615-3764 - phone New York, NY 10001    212-615-3700 - fax MG Engineering,
P.C.    Mr. Michael Marino 116 West 32nd Street    212-643-9055 - phone New
York, NY 10001    212-643-0503 - fax

 

Y-1



--------------------------------------------------------------------------------

SCHEDULE A

GOVERNMENTAL DOCUMENTS

 

1. IDA Company Lease Agreement, dated as of March 1, 2005, by and between 7
World Trade Center, LLC and New York City Industrial Development Agency

 

2. Installment Sale Agreement and Assignment of Lease, dated as of March 1,
2005, by and between New York City Industrial Development Agency and 7 World
Trade Center, LLC

 

3. Memorandum of Installment Sale Agreement and Assignment of Lease, dated as of
March 1, 2005, by and between New York City Industrial Development Agency and 7
World Trade Center, LLC

 

4. Indenture of Trust, dated as of March 1, 2005, by and between New York City
Industrial Development Agency and The Bank of New York

 

5. Master Trust Indenture and Security Agreement, dated as of March 1, 2005, by
and between 7 World Trade Center, LLC and The Bank of New York

 

6. The Underlying Lease

 

Schedule A-1



--------------------------------------------------------------------------------

SCHEDULE B

MORTGAGE SCHEDULE

 

1. Substitute Leasehold Mortgage, Assignment of Leases and Rents and Security
Agreement #1, made by 7 World Trade Center, LLC, as mortgagor, to 7 WTC Funding,
LLC, as mortgagee, dated as of March 21, 2005.

 

2. Substitute Leasehold Mortgage, Assignment of Leases and Rents and Security
Agreement #2, from 7 World Trade Center, LLC, as mortgagor, to 7 WTC Funding,
LLC, as mortgagee, dated as of March 21, 2005.

 

Schedule B-1



--------------------------------------------------------------------------------

SCHEDULE C

MESSAGE CENTER

Landlord shall operate a package intercept/message center (the “Message Center”)
in accordance with the standards of a First Class Office Building for the
benefit of tenants for all deliveries made to and from the Building. The Message
Center shall be operated in accordance with the following terms, provided,
however, that Landlord may alter the location of and procedures to be followed
with respect to the Message Center so long as Landlord provides substantially
equivalent services. Notwithstanding the foregoing, if the Message Center is no
longer being utilized by Tenant or Landlord proposes an alternative procedure of
equivalent security and utility acceptable to Tenant, Landlord may cease to
operate the Message Center.

The Message Center shall be operated on Business Days from 9:00 A.M. to 5:00
P.M. (the “Message Center Operating Hours”). At all times other than the Message
Center Operating Hours, messenger deliveries/pick ups will be handled through
the security desk located in the lobby or through the loading dock. Tenant shall
advise all messenger services delivering or picking up packages at the Building
that all deliveries must be made to and picked-up from the Message Center during
the Message Center Operating Hours (and at all other times from the Lobby).

Promptly after receipt by the Message Center from messenger services of
deliveries addressed to Tenant (such deliveries being hereinafter referred to as
“Incoming Deliveries”), Landlord shall scan the deliveries in accordance with
the Building’s standard procedures and contact Tenant, at a number designated by
Tenant, to inquire whether Tenant desires to (i) retrieve the Incoming
Deliveries at the Message Center or (ii) have Landlord’s personnel deliver the
Incoming Deliveries to Tenant as provided in this Schedule C (provided, however,
in the event that the messenger service is bonded and otherwise reasonably
acceptable to Landlord, then Tenant may require that the messenger delivering
such Incoming Delivery deliver the same directly to Tenant in the Premises after
such Incoming Delivery has been scanned in the Message Center). All Incoming
Deliveries that Tenant desires Landlord’s personnel to deliver to Tenant shall
be delivered by Landlord during Landlord’s next regularly scheduled distribution
of Incoming Deliveries throughout the Building, which scheduled distributions
shall be regularly scheduled and shall occur promptly. Such deliveries shall
occur on a regular basis during the Message Center Operating Hours. Unless
notified otherwise, Landlord’s personnel shall deliver all Incoming Deliveries
to Tenant during Landlord’s next regularly scheduled distribution of Incoming
Deliveries until 5:00 P.M., after which point Landlord’s personnel shall make
deliveries to Tenant only as requested by Tenant, at Tenant’s sole cost and
expense.

During the Message Center Operating Hours, Landlord shall regularly pick up
deliveries from Tenant that are, in turn, to be picked up at the Message Center
by messenger services for delivery outside the Building (such deliveries being
hereinafter referred to as “Outgoing Deliveries”), and hold the Outgoing
Deliveries at the Message Center, together with any

 

Schedule C-1



--------------------------------------------------------------------------------

other Outgoing Deliveries brought directly to the Message Center by Tenant,
until picked up by such messenger services.

Tenant shall pay to Landlord (as part of Tenant’s Share of Operating Expenses)
its proportionate share of all increases in costs associated with the operation
and maintenance of the Message Center in accordance with the terms of the Lease.

Landlord will make the Message Center available to Tenant during periods other
than the Message Center Operating Hours upon not less than twenty-four
(24) hours’ prior request by Tenant (subject to reasonable Building
requirements), and Tenant shall pay Landlord’s standard charges for overtime
hours of personnel therefor as Additional Rent within thirty (30) days after
demand therefor.

Landlord shall have no liability to Tenant for accepting or failing to accept or
for providing or not providing or for requesting or failing to request receipts
or evidence of delivery for any mail or packages or for the handling of, or
damage to, such mail or packages, except in the case of the gross negligence or
willful misconduct of Landlord.

Tenant acknowledges and agrees that as of the Commencement Date, Federal
Express, Airborne Express, United Parcel Service and Emory Airborne Express are
permitted to deliver mail and packages to the Premises.

Tenant acknowledges and agrees that as of the Commencement Date, subject to
Landlord’s background check of Eastern Connection at Tenant’s sole cost and
expense, Eastern connection shall be permitted to deliver mail and packages to
the Premises.

 

Schedule C-2



--------------------------------------------------------------------------------

SCHEDULE D

FLOOR READY CONDITION

 

•  

Premises are broom clean.

 

•  

All fireproofing and fire stopping is in place.

 

•  

All Building systems serving the Premises are code compliant and ADA compliant
and perform to original design specifications.

 

•  

Bathroom facilities are constructed to Building standard condition.

 

•  

Perimeter hot water heating system is installed and operational.

 

•  

Sufficient sprinkler riser capacity to each floor of the Premises and main
valves have been installed (including water flow and tamper switches connected
to base building fire alarm system).

 

•  

HVAC trunk duct stubs at core walls with dampers have been provided.

 

•  

Level floors, consistent with new construction standards.

 

Schedule D-1



--------------------------------------------------------------------------------

SCHEDULE E

CURRENT OVERTIME RATES

 

Service

  

Rate

Freight Elevators

   Actual cost

Loading Dock

   Actual cost

Heating

   $162/hour

 

Schedule F-1